Exhibit 10.2

 

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

 

Dated as of December 16, 2016

 

among

 

STARWOOD PROPERTY TRUST, INC.,

as Borrower,

 

and

 

THE SUBSIDIARIES OF

STARWOOD PROPERTY TRUST, INC.

FROM TIME TO TIME PARTY HERETO,

as Guarantors,

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

and

 

The Other Lenders Party Hereto,

 

JPMORGAN CHASE BANK, N.A., BARCLAYS BANK PLC, CITIGROUP GLOBAL MARKETS, INC. AND
CREDIT SUISSE SECURITIES (USA) LLC,

as Joint Bookrunners and Joint Lead Arrangers

 

 

 

 





--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

 

Section

 

 

 

Page

 

 

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

 


1

 

 

 

1.01

 

Defined Terms

 


1

1.02

 

Other Interpretive Provisions

 


51

1.03

 

Accounting Terms

 


51

1.04

 

Rounding

 


52

1.05

 

Times of Day; Rates

 


52

 

 

 

 

 

ARTICLE II. THE COMMITMENTS AND REVOLVING CREDIT LOANS

 


52

 

 

 

2.01

 

The Loans

 


52

2.02

 

Borrowings, Conversions and Continuations of Revolving Credit Loans

 


53

2.03

 

Prepayments of Loans

 


55

2.04

 

Repayment of Loans

 


57

2.05

 

Termination or Reduction of Commitments

 


57

2.06

 

Borrowing Base Asset Proceeds; Distributions

 


58

2.07

 

Interest

 


59

2.08

 

Fees

 


59

2.09

 

Computation of Interest and Fees

 


60

2.10

 

Evidence of Debt

 


60

2.11

 

Payments Generally; Administrative Agent’s Clawback

 


61

2.12

 

Sharing of Payments by Lenders

 


63

2.13

 

Extensions of Maturity Date

 


63

2.14

 

Defaulting Lenders

 


64

2.15

 

Sales and Releases of Borrowing Base Assets

 


66

2.16

 

Increase in Commitments

 


67

2.17

 

Swing Line Loans

 


69

2.18

 

Foreign Currency Exchange Rate

 


72

 

 

 

 

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

 


73

 

 

 

3.01

 

Taxes

 


73

3.02

 

Illegality

 


78

3.03

 

Inability to Determine Rates

 


78

3.04

 

Increased Costs; Reserves on Eurocurrency Rate Loans

 


80

3.05

 

Compensation for Losses

 


82

3.06

 

Mitigation Obligations; Replacement of Lenders

 


82

3.07

 

Survival

 


83

 

 

 

 

 

ARTICLE IV. CONDITIONS PRECEDENT

 


83

 

 

 

4.01

 

Conditions of Effectiveness

 


83

4.02

 

Conditions to all Revolving Credit Loans

 


86

 





i

--------------------------------------------------------------------------------

 



 

 

 

 

 

Section

 

 

 

Page

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

 


87

 

 

 

5.01

 

Existence, Qualification and Power

 


87

5.02

 

Authorization; No Contravention

 


88

5.03

 

Governmental Authorization; Other Consents

 


88

5.04

 

Binding Effect

 


88

5.05

 

Financial Statements; No Material Adverse Effect

 


88

5.06

 

Litigation

 


89

5.07

 

No Default

 


89

5.08

 

Ownership of Property; Liens

 


89

5.09

 

Environmental Compliance

 


89

5.10

 

Insurance

 


90

5.11

 

Taxes

 


90

5.12

 

ERISA Compliance

 


90

5.13

 

Subsidiaries; Equity Interests

 


91

5.14

 

Margin Regulations; Investment Company Act

 


92

5.15

 

Disclosure

 


92

5.16

 

Compliance with Laws

 


92

5.17

 

Taxpayer Identification Number

 


92

5.18

 

Intellectual Property; Licenses, Etc.

 


93

5.19

 

Solvency

 


93

5.20

 

Casualty, Etc.

 


93

5.21

 

Sanctions

 


93

5.22

 

Collateral Documents

 


93

5.23

 

Anti-Money Laundering; Anti-Corruption Laws; Sanctions

 


93

5.24

 

REIT Status; Stock Exchange Listing

 


94

5.25

 

Investment Assets

 


94

5.26

 

EEA Financial Institutions

 


94

 

 

 

 

 

ARTICLE VI. AFFIRMATIVE COVENANTS

 


94

 

 

 

6.01

 

Financial Statements, Borrowing Base Certificates and Related Information

 


94

6.02

 

Certificates; Other Information

 


95

6.03

 

Notices

 


97

6.04

 

Payment of Obligations

 


98

6.05

 

Preservation of Existence, Etc.

 


98

6.06

 

Pledge of Equity Interests

 


98

6.07

 

Maintenance of Insurance

 


98

6.08

 

Compliance with Laws

 


98

6.09

 

Books and Records

 


99

6.10

 

Inspection Rights

 


99

6.11

 

Use of Proceeds

 


99

6.12

 

Additional Loan Parties; Additional Collateral

 


99

6.13

 

Anti-Corruption Laws

 


102

6.14

 

Compliance with Environmental Laws

 


102

6.15

 

Further Assurances

 


102

6.16

 

Maintenance of REIT Status; New York Stock Exchange Listing

 


102

 





ii

--------------------------------------------------------------------------------

 



 

 

 

 

 

Section

 

 

 

Page

 

 

 

 

 

6.17

 

Information Regarding Collateral

 


102

6.18

 

Control Agreements

 


103

6.19

 

Organization Documents of Borrowing Base Covenant Subsidiaries

 


103

6.20

 

Valuation

 


103

6.21

 

Post-Closing Obligations

 


103

 

 

 

 

 

ARTICLE VII. NEGATIVE COVENANTS

 


104

 

 

 

7.01

 

Liens

 


104

7.02

 

Investments

 


104

7.03

 

Indebtedness

 


105

7.04

 

Fundamental Changes

 


106

7.05

 

Dispositions

 


107

7.06

 

Restricted Payments

 


108

7.07

 

Change in Nature of Business

 


110

7.08

 

Transactions with Affiliates

 


110

7.09

 

Burdensome Agreements

 


110

7.10

 

Use of Proceeds

 


110

7.11

 

Amendments, Waivers and Terminations of Certain Agreements

 


111

7.12

 

Financial Covenants

 


111

7.13

 

Accounting

 


112

7.14

 

Sanctions

 


112

7.15

 

Anti-Corruption Laws

 


112

 

 

 

 

 

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

 


112

 

 

 

8.01

 

Events of Default

 


112

8.02

 

Remedies Upon Event of Default

 


114

8.03

 

Application of Funds

 


115

 

 

 

 

 

ARTICLE IX. ADMINISTRATIVE AGENT

 


116

 

 

 

9.01

 

Appointment and Authority

 


116

9.02

 

Rights as a Lender

 


116

9.03

 

Exculpatory Provisions

 


116

9.04

 

Reliance by Administrative Agent

 


117

9.05

 

Delegation of Duties

 


118

9.06

 

Resignation of Administrative Agent

 


118

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

 


119

9.08

 

No Other Duties, Etc.

 


119

9.09

 

Administrative Agent May File Proofs of Claim; Credit Bidding

 


120

9.10

 

Collateral and Guaranty Matters

 


121

 

 

 

 

 

ARTICLE X. CONTINUING GUARANTY

 


122

 

 

 

10.01

 

Guaranty

 


123

10.02

 

Rights of Lenders

 


123

10.03

 

Certain Waivers

 


123

 





iii

--------------------------------------------------------------------------------

 



 

 

 

 

 

Section

 

 

 

Page

 

 

 

 

 

10.04

 

Obligations Independent

 


123

10.05

 

Subrogation

 


123

10.06

 

Termination; Reinstatement

 


124

10.07

 

Subordination

 


124

10.08

 

Stay of Acceleration

 


124

10.09

 

Condition of the Borrower

 


124

10.10

 

Limitations on Enforcement

 


124

10.11

 

Contribution

 


125

 

 

 

 

 

ARTICLE XI. MISCELLANEOUS

 


126

 

 

 

11.01

 

Amendments, Etc.

 


126

11.02

 

Notices; Effectiveness; Electronic Communication

 


128

11.03

 

No Waiver; Cumulative Remedies; Enforcement

 


130

11.04

 

Expenses; Indemnity; Damage Waiver

 


130

11.05

 

Payments Set Aside

 


132

11.06

 

Successors and Assigns

 


133

11.07

 

Treatment of Certain Information; Confidentiality

 


140

11.08

 

Right of Setoff

 


141

11.09

 

Interest Rate Limitation

 


141

11.10

 

Counterparts; Integration; Effectiveness

 


142

11.11

 

Survival of Representations and Warranties

 


142

11.12

 

Severability

 


142

11.13

 

Replacement of Lenders

 


142

11.14

 

Governing Law; Jurisdiction; Etc.

 


143

11.15

 

Waiver of Jury Trial

 


144

11.16

 

No Advisory or Fiduciary Responsibility

 


145

11.17

 

Electronic Execution of Assignments and Certain Other Documents

 


145

11.18

 

USA PATRIOT Act

 


146

11.19

 

ENTIRE AGREEMENT

 


146

11.20

 

Investment Asset Reviews

 


146

11.21

 

Conversion of Currencies

 


146

11.22

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 


147

 





iv

--------------------------------------------------------------------------------

 



 

 

 

SCHEDULES

 

 

 

 

2.01

Commitments

 

5.12(d)

Pension Plans

 

5.13

Subsidiaries; Equity Interests

 

6.21

Post-Closing Obligations

 

7.08

Transactions with Affiliates

 

11.02

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

 

Form of

 

 

 

 

A-1

Committed Loan Notice

 

A-2

Swing Line Loan Notice

 

B-1

Revolving Note

 

B-2

Term Note

 

C

Compliance Certificate

 

D-1

Assignment and Assumption

 

D-2

Administrative Questionnaire

 

E

Perfection Certificate

 

F

Form of Security Agreement

 

G

Solvency Certificate

 

H

U.S. Tax Compliance Certificates

 

I

Certification of Market Value of Near Cash Securities

 

J

Borrowing Base Certificate

 

 

 

 



v

--------------------------------------------------------------------------------

 



CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of December 16, 2016 among STARWOOD
PROPERTY TRUST, INC., a Maryland corporation (the “Borrower”), CERTAIN
SUBSIDIARIES OF THE BORROWER, as Guarantors, each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), and JPMORGAN
CHASE BANK, N.A., as Administrative Agent.

 

In consideration of the mutual covenants and agreements set forth in this
Agreement, and for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“A-Note” means either (a) a senior secured loan or promissory note (which is
related to a mortgage loan which may or may not have one or more related pari
passu promissory notes), that is secured by a first lien mortgage on a single
commercial property or group of related commercial properties or a senior
participation interest (which may be pari passu with other senior participation
interests) in such loan or note or (b) a senior secured loan or promissory note
related to a mortgage loan having one or more related B-Notes (provided that any
such related B-Notes shall not constitute A-Notes hereunder), that is secured by
a first lien mortgage on a single commercial property or group of related
commercial properties or a senior or pari passu participation interest in such
loan or note.

 

“Adjusted Net Book Value” means, with respect to any Investment Asset, (i) the
net book value thereof (or, (x) with respect to any encumbered Commercial Real
Estate Ownership Interest, the net equity of the Encumbered Real Property
Pledged Subsidiary that directly or indirectly owns all of the Equity Interests
in the applicable Encumbered Real Property Borrowing Base Subsidiary and
(y) with respect to any CMBS or RMBS, the fair value thereof) determined in
accordance with GAAP, plus (ii) solely with respect to any Commercial Real
Estate Ownership Investment and solely to the extent deducted in determining net
book value, net equity or fair value, real property depreciation and
amortization.  For purposes of calculating the Adjusted Net Book Value of a
First Priority Commercial Real Estate Debt Investment consisting of (A) a
commercial mortgage loan and a related Mezzanine Loan or (B) an A-Note and
B-Note in a commercial mortgage loan, the Adjusted Net Book Value of such First
Priority Commercial Real Estate Debt Investment shall include both the
commercial mortgage loan and related Mezzanine Loan or the A-Note and B-Note in
the commercial mortgage loan that, in each case, comprise such First Priority
Commercial Real Estate Debt Investment (pursuant to the definition thereof).

 

“Administrative Agent” means JPMorgan, in its capacity as the administrative
agent for the Lenders under this Agreement and the other Loan Documents,
together with any of its successors; it being understood that matters concerning
Foreign Currency Revolving Credit Loans will be administered by J.P. Morgan
Europe Limited and therefore all notices concerning such

 





 

--------------------------------------------------------------------------------

 



Foreign Currency Revolving Credit Loans will be required to be given at the
London Funding Office.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

 

“Affected Foreign Currency” has the meaning specified in Section 3.03.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Parties” has the meaning specified in Section 11.02(c).

 

“Aggregate Commitments” means, at any time, the sum of the Aggregate Revolving
Commitments and the Aggregate Term Loan Commitments.

 

“Aggregate Deficit Amount” has the meaning specified in Section 10.11.

 

“Aggregate Excess Amount” has the meaning specified in Section 10.11.

 

“Aggregate Revolving Commitments” means, at any time, the aggregate amount of
the Revolving Commitments of all the Lenders at such time.  As of the Closing
Date, the Aggregate Revolving Commitments are $100,000,000.

 

“Aggregate Term Loan Commitments” means, at any time, the aggregate amount of
the Term Loan Commitments of all the Lenders at such time.  As of the Closing
Date, the Aggregate Term Loan Commitments are $300,000,000.

 

“Agreement” means this Credit Agreement.

 

“Agreement Currency” has the meaning specified in Section 11.21(b).

 

“Anti-Money Laundering Laws” means any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party, its Subsidiaries or Affiliates, related to
terrorism financing or money laundering including any applicable provision of
Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT Act) of 2001
(Title III of Pub. L. 107-56) and The Currency and Foreign Transactions
Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and
12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

“Applicable Creditor” has the meaning specified in Section 11.21(b).

 





2

--------------------------------------------------------------------------------

 



“Applicable Fee Rate” means, with respect to any calendar quarter (or portion
thereof, as applicable), a per annum fee rate equal to 0.25%.

 

“Applicable Minimum Amount” means, in the case of Revolving Credit Loans, an
amount equal to (x) if such Loans are denominated in Pounds Sterling, £5,000,000
or a whole multiple of £1,000,000 in excess thereof and (y) if such Loans are
denominated in Euro, €5,000,000 or a whole multiple of €1,000,000 in excess
thereof.

 

“Applicable Percentage” means (a) in respect of the Term Loan Facility, with
respect to any Term Lender at any time, the percentage (carried out to the ninth
decimal place) of the Term Loan Facility represented by (i) on or prior to the
Closing Date, such Term Lender’s Term Commitment at such time, subject to
adjustment as provided in Section 2.14, and (ii) thereafter, the principal
amount of such Term Lender’s Term Loans at such time and (b) in respect of the
Revolving Credit Facility, with respect to any Revolving Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Lender’s Revolving Commitment at such
time, subject to adjustment as provided in Section 2.14.  If the commitment of
each Revolving Lender to make Revolving Credit Loans has been terminated
pursuant to Section 8.02 or otherwise, or if the Revolving Commitments have
expired, then the Applicable Percentage of each Revolving Lender in respect of
the Revolving Credit Facility shall be determined based on the Applicable
Percentage of such Revolving Lender in respect of the Revolving Credit Facility
as of the date of such termination or expiration, as applicable, giving effect
to any subsequent assignments.

 

“Applicable Rate” means (a) with respect to Term Loans, 1.25% for Base Rate
Loans and 2.25% for Eurocurrency Rate Loans and (b) with respect to Revolving
Credit Loans, 1.25% for Base Rate Loans and 2.25% for Eurocurrency Rate Loans.

 

“Applicable Revolving Percentage” means, with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Credit Facility at such time.

 

“Appraised Value” means, with respect to any Property (including any underlying
real property asset relating to a Borrowing Base Asset), the appraised value of
such Property as reflected in an Approved Appraisal (or a draft appraisal that,
if issued, would constitute an Approved Appraisal) that has been delivered to
the Administrative Agent.

 

“Appropriate Lender” means, at any time, (a) with respect to either of the Term
Loan Facility or the Revolving Credit Facility, a Lender that has a Commitment
with respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time and (b) with respect to Swing Line Loans, (i) the
Swing Line Lenders and (ii) if any Swing Line Loans are outstanding pursuant to
Section 2.17, the Revolving Lenders.

 

“Approved Appraisal” means, on any date and with respect to any Property, a
FIRREA-compliant appraisal of such Property.  For purposes of this definition,
the appraisal of any Property located in Europe shall be deemed to be
FIRREA-compliant even if not conducted in accordance with U.S. FIRREA so long as
(i) the appraiser of such Property is sufficiently independent to meet all
applicable requirements under U.S. FIRREA with respect to appraiser independence
and (ii)

 





3

--------------------------------------------------------------------------------

 



the Administrative Agent receives an opinion of counsel to the applicable Loan
Party, in form and substance satisfactory to the Administrative Agent, stating
that the valuation standards used in conducting such appraisal conform to the
U.S. FIRREA standards.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Approved Jurisdiction” means each of the U.S., Australia, Austria, Belgium,
Canada, Denmark, Finland, France, Germany, Ireland, Japan, Italy, Luxembourg,
Netherlands, Norway, Spain, Sweden, Switzerland and United Kingdom.

 

“Arrangers” means JPMorgan, Barclays Bank PLC, Citigroup Global Markets, Inc.
and Credit Suisse Securities (USA) LLC, each in its capacity as joint bookrunner
and joint lead arranger.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

“Assumed Facility Interest Expense” means actual interest expense on the
Facilities for the most recently ended fiscal quarter multiplied by four (4).

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries for the fiscal years ended
December 31, 2013, December 31, 2014 and December 31, 2015, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the Borrower and its consolidated Subsidiaries,
including the notes thereto.

 

“B-Note” means a loan or promissory note (or a participation interest in such
loan or promissory note) that is secured by a first mortgage on a single
commercial property or group of related commercial properties and subordinated
or junior (whether in lien priority, right of payment or payment waterfall, and
whether structurally, contractually or legally) to an A-Note (or other notes or
loans) secured by the same first mortgage on the same property or group of
properties.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 





4

--------------------------------------------------------------------------------

 



“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus ½ of 1% and (c) the Eurocurrency Rate for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that, the Eurocurrency Rate for any day shall be
based on the LIBO Rate for Dollars at approximately 11:00 a.m. London time on
such day.  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Eurocurrency Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Eurocurrency Rate, respectively.

 

“Base Rate Loan” means that portion of a Loan or a Borrowing that bears interest
based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Term Loan Borrowing, Revolving Credit Borrowing or a Swing
Line Borrowing, as the context may require.

 

“Borrowing Base Account” means (i) each Deposit Account that is subject to a
Control Agreement and maintained by a Secured Guarantor, into which all
Borrowing Base Asset Proceeds, all Fee-Related Earnings and all Distributions
received by such Secured Guarantor shall (unless otherwise provided pursuant to
Section 6.21) be deposited (the “Required Borrowing Base Accounts”), (ii) each
Specified Borrowing Base Account and (iii) any other Deposit Account or
Securities Account containing Borrowing Base Assets that, in each case, is
subject to a Control Agreement.

 

“Borrowing Base Amount” means, at any time, an amount that is equal to 100% of
the sum of the following clauses (a) through (f) (or, during the period from and
after the Initial Maturity Date, the sum of (x) 90% of the sum of the following
clauses (a)-(d),  (e)(ii)(y) and (f) plus (y) 100% of the sum of the following
clauses (e)(i) and (e)(ii)(x)):

 

(a)         (i) with respect to each First Priority Commercial Real Estate Debt
Investment that has a current Loan-to-Value Ratio of less than or equal to 55%,
the product of 70% multiplied by the Adjusted Net Book Value of such First
Priority Commercial Real Estate Debt Investment, (ii) with respect to any other
First Priority Commercial Real Estate Investment, the product of 65% multiplied
by the Adjusted Net Book Value of such First Priority Commercial Real Estate
Investment and (iii) with respect to any Investment Grade RMBS that is
wholly-owned by a Qualifying Loan Party, the product of 65% multiplied by the
Adjusted Net Book Value of such Investment Grade RMBS, plus

 

(b)         with respect to each Junior Priority Commercial Real Estate Debt
Investment, the product of 45% multiplied by the Adjusted Net Book Value of such
Junior Priority Commercial Real Estate Debt Investment, plus

 

(c)         with respect to each Non-Investment Grade RMBS that is wholly-owned
by a Qualifying Loan Party, the product of 40% multiplied by the Adjusted Net
Book Value of such Non-Investment Grade RMBS, plus

 

 





5

--------------------------------------------------------------------------------

 



(d)         with respect to each Other Asset Investment, the product of 30%
multiplied by the Adjusted Net Book Value of such Other Asset Investment, plus

 

(e)         (i) with respect to cash in Dollars, the product of 100% multiplied
by the amount of such cash of any Qualifying Loan Party held in a Specified
Borrowing Base Account and (ii) with respect to cash in any Foreign Currency,
the sum of (x) the product of 100% multiplied by the amount of such cash of any
Qualifying Loan Party, not to exceed, in the aggregate for all such Qualifying
Loan Parties, the applicable Foreign Currency Outstanding Amount with respect to
such Foreign Currency, held in a Specified Borrowing Base Account plus (y) the
product of 95% multiplied by the amount of such cash of Qualifying Loan Parties
in excess of the Foreign Currency Outstanding Amount with respect to such
Foreign Currency held in a Specified Borrowing Base Account, plus

 

(f)         the product of 2.0 multiplied by the Servicing Fee EBITDA;

 

provided that notwithstanding the foregoing (it being understood that each
percentage limitation set forth in clauses (ii),  (iii),  (iv),  (v),  (vi),
 (vii),  (xv) and (xvii) below shall be calculated prior to giving effect to any
reductions resulting from the application of such percentage limitation):

 

(i)           in no event shall any Investment Asset contribute, directly or
indirectly, to the Borrowing Base Amount pursuant to more than one lettered
clause above (however, collection of a servicing fee on an Investment Asset
shall not prevent such Investment Asset from contributing to the Borrowing Base
Amount);

 

(ii)          construction loans shall not contribute more than 20% in the
aggregate of the Borrowing Base Amount;

 

(iii)         in no event shall the Borrowing Base Amount attributable (directly
or indirectly) to any single Investment Asset other than cash and Fee-Related
Earnings (it being understood that any cross-collateralized assets or
cross-guaranteed assets shall be deemed to be a single Investment Asset for such
purpose) exceed 10% (or, in the case of (A) the Investment Asset referred to as
the MOB Portfolio, 30%, (B) the Investment Asset referred to as the Dublin
Office Portfolio, 16% and (C) the Investment Asset referred to as the Hawaii
Hospitality Investment, 15%) of the sum of (x) the Adjusted Net Book Value of
all Investment Assets included in the Borrowing Base Amount pursuant to clauses
(a) through (d) above (without giving effect to any concentration limits set
forth herein) plus (y) the aggregate amount of all cash denominated in Dollars
or any Foreign Currency included in the Borrowing Base Amount pursuant to clause
(e) above plus (z) (I) Servicing Fee EBITDA multiplied by (II) 2.0 (it being
understood that in making any such determination, amounts may be included in
each of clauses (x) through (z) above solely to the extent the requirements set
forth in clause (viii) below shall have been met with respect to the applicable
Investment Asset);

 

(iv)         Specified Asset Investments shall not contribute more than 50% in
the aggregate of the Borrowing Base Amount;

 

 





6

--------------------------------------------------------------------------------

 



(v)          Servicing Fee EBITDA shall not contribute more than 10% in the
aggregate of the Borrowing Base Amount;

 

(vi)         Preferred Equity Investments with respect to which any dividends
required to be paid in cash are in arrears shall not contribute more than 10% in
the aggregate of the Borrowing Base Amount;

 

(vii)        not more than 30% of the Borrowing Base Amount shall be
attributable to Investment Assets having an Investment Location in a
Non-Qualifying Location;

 

(viii)       no Investment Asset shall contribute, directly or indirectly, to
the Borrowing Base Amount unless (w) the Borrowing Base Subsidiary with respect
thereto is a Wholly Owned Subsidiary, (x) with respect to any Investment Asset
other an encumbered Commercial Real Estate Ownership Investment, each of (A) the
Borrowing Base Subsidiary in respect of such Investment Asset and (B) each
Direct Parent of such Borrowing Base Subsidiary shall have been made a Secured
Guarantor and shall have no Indebtedness outstanding other than Permitted BBCS
Indebtedness, (y) with respect to any such Investment Asset constituting an
encumbered Commercial Real Estate Ownership Interest, an Encumbered Real
Property Holding Company with respect to such Investment Asset shall have been
made a Secured Guarantor and (z) each such Secured Guarantor described in
clauses (x) and (y) above shall have granted to the Administrative Agent, for
the benefit of the Lenders, a first priority perfected security interest in each
of its assets that are of the types included in clause (i) and clause (ii) of
the definition of “Collateral” (including (and notwithstanding anything to the
contrary set forth in the Collateral Documents), (A) 100% of the Equity
Interests of any Borrowing Base Subsidiary (other than an Encumbered Real
Property Borrowing Base Subsidiary) and (B) 100% of the Equity Interests of any
Encumbered Real Property Pledged Subsidiary (or, solely with respect to any
Encumbered Real Property Pledged Subsidiary that is an Excluded Foreign
Subsidiary, 65% of the voting Equity Interests and 100% of the non-voting Equity
Interests of such Excluded Foreign Subsidiary)) and such Collateral shall not
directly or indirectly be encumbered by any other Lien other than Permitted
Collateral Liens;

 

(ix)         no Investment Asset shall contribute, directly or indirectly, to
the Borrowing Base Amount if any Borrowing Base Covenant Subsidiary,
Unrestricted Real Property Subsidiary or Starwood Fund (or any related feeder
fund) that, in each case, directly or indirectly owns such Investment Asset is
in default after notice and the expiration of applicable grace periods with
respect to any of its Indebtedness that is material in relation to the value of
such Investment Asset, and which default would permit the acceleration of such
Indebtedness;

 

(x)          no Investment Asset securing any Warehouse Facility shall
contribute, directly or indirectly, to the Borrowing Base Amount for so long as
such Investment Asset secures any Warehouse Facility;

 

(xi)         the Adjusted Net Book Value used in the calculations set forth in
clauses (a) through (d) above with respect to any Investment Asset that is
owned, directly or





7

--------------------------------------------------------------------------------

 



indirectly, by any Excluded Foreign Subsidiary shall be limited to 65% of the
Adjusted Net Book Value of such Investment Asset;

 

(xii)        with respect to any Investment Asset of the type described in
clauses (a) through (d) above held by a Starwood Fund with respect to which a
Qualifying Loan Party directly owns a limited partnership, limited liability
company membership or other similar equity interest in such Starwood Fund (or a
related feeder fund) (such equity interests, the “Starwood Fund Equity
Interests”), the Borrowing Base Amount shall include (subject to the other
limitations set forth herein) the pro rata share of the individual eligible
Starwood Fund Investment Assets instead of such Starwood Fund Equity Interests;
provided that (A) such Starwood Fund Equity Interests are owned by a Qualifying
Loan Party, (B) the pro rata share of the individual eligible Investment Assets
held by such Starwood Fund shall be adjusted to account for any “opt-out”
elections of any holders of such equity interests, (C) such pro rata share shall
be reduced to the extent that any applicable Investment Asset has been funded
with the proceeds of subscription debt in lieu of equity funding from the
applicable Qualifying Loan Party, (D) such Qualifying Loan Party shall not be in
default under the limited partnership agreement, limited liability company
agreement or other similar organizational agreement, as applicable, of such
Starwood Fund (or any related feeder fund) or any other Organization Document of
such Starwood Fund (or any related feeder fund), (E) such Starwood Fund (and any
related feeder fund) shall not be in default under the documents governing any
subscription debt thereof, and (F) such Starwood Fund (and any related feeder
fund) has no Indebtedness outstanding other than Subscription Line Indebtedness;

 

(xiii)       in no event shall any Investment Asset that does not satisfy the
Qualifying Criteria contribute, directly or indirectly, to the Borrowing Base
Amount;

 

(xiv)       upon the completion of an Investment Asset Review pursuant to
Section 11.20, the reference to the Adjusted Net Book Value of each asset
subject to such Investment Asset Review for purposes of calculating the
Borrowing Base Amount shall be the lesser of (x) such Adjusted Net Book Value as
determined by the Borrower and (y) such value as determined by the Independent
Valuation Provider;

 

(xv)        in no event shall the aggregate amount of Investment Assets
constituting Commercial Real Estate Ownership Investments in land and Commercial
Real Estate Debt Investments secured by land contribute more than 15% in the
aggregate of the Borrowing Base Amount;

 

(xvi)       if an Investment Asset consists of a portion of an asset that has
previously been subdivided such that only a portion of such original asset is an
Investment Asset and a Borrowing Base Asset, then the Adjusted Net Book Value
used in the calculations set forth in clauses (a) through (d) above with respect
to any such Investment Asset shall be limited solely to the Adjusted Net Book
Value of the portion of such asset that is an Investment Asset and a Borrowing
Base Asset;

 

(xvii)      in no event shall the Borrowing Base Amount attributable, directly
or indirectly, to Non-Foreclosable Assets exceed 15% of the Borrowing Base
Amount; and

 





8

--------------------------------------------------------------------------------

 



(xviii)     No Investment Asset constituting a Non-Performing Loan shall
contribute to the Borrowing Base for so long as such Investment Asset
constitutes a Non-Performing Loan.

 

“Borrowing Base Asset Proceeds” means, with respect to any Borrowing Base Asset,
all principal, interest and other income, distributions, receipts, payments,
collections, prepayments, recoveries, proceeds (including insurance and
condemnation proceeds) and other payments or amounts of any kind paid, received,
collected, recovered or distributed on, or in connection with or in respect of
such Borrowing Base Asset (including all Fee Related Earnings); provided that
any such amounts that have been paid or otherwise Disposed of to a Person that
is not a Secured Guarantor in a transaction permitted hereunder (including
pursuant to Section 2.06(e) or 2.15, as applicable) shall, immediately upon such
payment or Disposition, cease to be Borrowing Base Asset Proceeds.

 

“Borrowing Base Assets” means, at any time, the Investment Assets that are
included or purported to be included in the Borrowing Base Amount.

 

“Borrowing Base Certificate” means a certificate executed by a Responsible
Officer of the Borrower, substantially in the form of Exhibit J (or another form
acceptable to the Administrative Agent) setting forth the calculation of the
Borrowing Base Amount.  All calculations of the Borrowing Base Amount in
connection with the preparation of any Borrowing Base Certificate shall
originally be made by the Borrower and certified to the Administrative Agent;
provided that the Administrative Agent shall have the right to review and make
reasonable adjustments to any such calculation to the extent the Administrative
Agent reasonably determines that such calculation contains errors or is not
otherwise in accordance with this Agreement and notifies the Borrower of such
adjustment.

 

“Borrowing Base Covenant Subsidiary” means (a) any Borrowing Base Subsidiary,
(b) any Direct Parent of a Borrowing Base Subsidiary, (c) any Encumbered Real
Property Pledged Subsidiary, (d) any Encumbered Real Property Holding Company
and (e) any other Subsidiary of the Borrower that directly owns any Equity
Interests in a Borrowing Base Covenant Subsidiary and has become a Secured
Guarantor pursuant to Section 6.12(d) (but in each case excluding any
Unrestricted Real Property Subsidiary).

 

“Borrowing Base Coverage Ratio” means, as of any date of determination, the
ratio as of such date of (a) (x) the Borrowing Base Amount at such time minus
(y) the aggregate amount of the Borrowing Base Amount attributable to cash
pursuant to clauses (e)(i) and (e)(ii)(x) of the definition thereof to
(b) (x) Total Outstandings at such time minus (y) the aggregate amount of the
Borrowing Base Amount attributable to cash pursuant to clauses (e)(i) and
(e)(ii)(x) of the definition thereof.

 

“Borrowing Base Release Transaction” has the meaning specified in Section 2.15.

 

“Borrowing Base Subsidiary” means each Subsidiary that directly owns any
Borrowing Base Asset (or, with respect to any Borrowing Base Asset that is a
Starwood Fund Investment Asset, directly owns the applicable Starwood Fund
Equity Interests) or receives any Fee-Related Earnings that contribute to
Servicing Fee EBITDA.

 





9

--------------------------------------------------------------------------------

 



“Borrowing Date” means any Business Day specified by the Borrower as a date on
which the Borrower requests the Lenders to make Loans hereunder.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located;
provided that (a) when used in connection with a Eurocurrency Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in the relevant currency in the interbank eurocurrency
market, (b) when used in connection with a Foreign Currency Revolving Credit
Loan, the term “Business Day” shall also exclude any day on which commercial
banks in London are authorized or required by law to remain closed and (c) when
used in connection with Eurocurrency Loans denominated in Euro, the term
“Business Day” shall also exclude any day on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer System (which utilizes a single
shared platform and which was launched on November 19, 2007 (TARGET2)) (or, if
such clearing system ceases to be operative, such other clearing system (if any)
determined by the Administrative Agent to be a suitable replacement) is not open
for settlement of payment in Euro.

 

“Calculation Date” means, with respect to each Foreign Currency, the last day of
each calendar month (or, if such day is not a Business Day, the next succeeding
Business Day) and such other days from time to time as the Administrative Agent
shall designate as a “Calculation Date”, provided that (i) the second Business
Day preceding each Borrowing Date (or in the case of Eurocurrency Loans
denominated in Pounds Sterling, the Borrowing Date) with respect to, and each
date of any continuation of, any Foreign Currency Revolving Credit Loan which is
a Eurocurrency Loan shall also be a “Calculation Date” with respect to such
Foreign Currency and (ii) subject to Section 2.03, the Borrowing Date with
respect to any other Foreign Currency Revolving Credit Loan shall also be a
Calculation Date with respect to such Foreign Currency.

 

“Capital Lease Obligations” means, with respect to any Person, the amount of all
obligations of such Person to pay rent or other amounts under a lease of
property to the extent and in the amount that such obligations are required to
be classified and accounted for as a capital lease on a balance sheet of such
Person.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding any debt securities convertible into any of the foregoing.

 

“Cash Equivalents” means:

 

(a)         United States dollars (including such dollars as are held as
overnight bank deposits and demand deposits with banks);

 

(b)         marketable direct obligations issued by, or unconditionally
guaranteed by, the United States Government or issued by any agency or
instrumentality thereof and backed by the full faith and credit of the United
States of America, in each case maturing within one year from the date of
acquisition thereof;





10

--------------------------------------------------------------------------------

 



(c)         marketable direct obligations issued by any State of the United
States of America or any political subdivision of any such State or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having a rating of at least A-2 from
S&P or at least P-2 of Moody’s;

 

(d)         commercial paper maturing no more than one year from the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-2 from S&P or at least P-2 from Moody’s;

 

(e)         time deposits, demand deposits, certificates of deposit,
Eurocurrency time deposits, time deposit accounts, term deposit accounts or
bankers’ acceptances maturing within one year from the date of acquisition
thereof or overnight bank deposits, in each case, issued by any bank organized
under the laws of the United States of America or any State thereof or the
District of Columbia or any U.S. branch of a foreign bank having at the date of
acquisition thereof combined capital and surplus of not less than $500.0
million; and

 

(f)         investments in money market funds which invest substantially all
their assets in securities of the types described in clauses (a) through
(e) above.

 

“Cash Liquidity” means, at any time with respect to the Borrower and its
Subsidiaries, on a consolidated basis, the amount of Unrestricted Cash held by
such Persons at such time.

 

“Change in Law” means the occurrence, after the date of this Agreement (or, with
respect to any Lender which becomes a party hereto after the date of this
Agreement, the date such Lender becomes a party hereto), of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)         prior to an internalization of management by the Borrower, neither
the Manager nor any Affiliate of the Manager is the manager of the Borrower;

 

(b)         after such time as the Borrower is internally managed, any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934) becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Securities Exchange Act of 1934), directly or indirectly, of
a percentage of the total voting power of all classes of Equity Interests of the
Borrower entitled to vote generally in the election of directors, of 20% or
more;

 





11

--------------------------------------------------------------------------------

 



(c)         a change in Control of the Manager and/or Starwood Capital Group
Global, L.P. from the Person or Persons who directly or indirectly Controlled
such entities on the Closing Date; or

 

(d)         the Borrower shall cease to own and control, directly or indirectly,
100% of the outstanding Equity Interests of each Borrowing Base Subsidiary.

 

Notwithstanding the foregoing, the Administrative Agent and the Required Lenders
shall not be deemed to approve or to have approved any internalization of
management by the Borrower as a result of this definition or any other provision
herein.

 

“Closing Date” has the meaning specified in Section 4.01.

 

“CMBS” means mortgage pass-through certificates or other securities (other than
any derivative security) issued pursuant to a securitization of commercial real
estate securities or loans.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means, collectively, (i) all of each Secured Guarantor’s personal
property (including, without limitation, Borrowing Base Assets (other than real
property) and all payments related to Borrowing Base Assets and voting rights in
respect of Borrowing Base Assets, the Borrowing Base Accounts and all other bank
accounts, general intangibles, financial assets, investment property, hedge
agreements, documents, instruments and cash) and proceeds thereof now owned or
hereafter acquired or arising in or upon which a Lien now or hereafter exists in
favor of the Administrative Agent for the benefit of the Secured Parties to
secure payment or performance of any or all of the Obligations and (ii) all
Equity Interests in (x) each Borrowing Base Subsidiary other than any Encumbered
Real Property Borrowing Base Subsidiary, (y) each Encumbered Real Property
Pledged Subsidiary (or, solely with respect to any Encumbered Real Property
Pledged Subsidiary that is an Excluded Foreign Subsidiary, 65% of the voting
Equity Interests and 100% of the non-voting Equity Interests of such Excluded
Foreign Subsidiary) and (z) any other direct Subsidiary of a Secured Guarantor
(or, solely with respect to any such Subsidiary that is an Excluded Foreign
Subsidiary, 65% of the voting Equity Interests and 100% of the non-voting Equity
Interests of such Excluded Foreign Subsidiary), and, in each case, all proceeds
thereof. Notwithstanding the foregoing, in no event shall “Collateral” include
(A) any lease, license, contract, property right or agreement to which any
Secured Guarantor is a party or any of its rights or interests thereunder if the
grant of such security interest shall validly constitute or result in (i) the
abandonment, invalidation or unenforceability of any right, title or interest of
such Secured Guarantor therein or (ii) a breach or termination pursuant to the
terms of, or a default under, any such lease, license, contract, property rights
or agreement (in the case of each of clauses (i) and (ii) of the foregoing,
other than to the extent that any such term would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including any Debtor Relief Laws) or principles of equity), (B) any
“intent-to-use” application for registration of a Trademark filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a
“Statement of Use” pursuant to Section 1(d) of the Lanham Act of an “Amendment
to Allege Use” pursuant to Section 1(c) of the Lanham Act with respect thereto,
solely to the extent, if any, that and solely during the period, if any, in
which, the grant of a security interest therein would

 





12

--------------------------------------------------------------------------------

 



impair the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law or (C) any real property.

 

“Collateral Documents” means, collectively, the Security Agreement, any Control
Agreement and each of the other agreements, instruments or documents that
creates or perfects or purports to create or perfect a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Commercial Real Estate Debt Investment” means (i) a commercial mortgage loan
(or any A-Note and/or B-Note relating to any commercial mortgage loan) or other
commercial real estate-related debt investment (including any land loan or
construction loan but excluding CMBS) or (ii) a commercial mortgage loan (or any
A-Note and/or B-Note relating to any commercial mortgage loan), together with
any related Mezzanine Loan, in each case of clauses (i) and (ii) above, held by
a Qualifying Loan Party.

 

“Commercial Real Estate Ownership Investment” means a fee simple interest or
ground leasehold interest in commercial real property or undeveloped land, in
each case in an Approved Jurisdiction.

 

“Commitment” means a Term Loan Commitment or a Revolving Commitment, as the
context may require.

 

“Commitment Increase” means a Revolving Commitment Increase and/or a Term
Commitment Increase.

 

“Commitment Increase Lenders” has the meaning specified in Section 2.16.

 

“Committed Loan Notice” means a notice of (a) a Term Loan Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion of Loans from one Type to the
other, or (d) a continuation of Eurocurrency Rate Loans, in each case pursuant
to Section 2.02(a), and which, if in writing, shall be substantially in the form
of Exhibit A-1 or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes. 

 

“Contingent Commitment Termination Notice” has the meaning specified in
Section 2.05.

 

“Contingent Liabilities” means, with respect to any Person as of any date of
determination, all of the following as of such date:  (a) liabilities and
obligations (including any Guarantees) of such Person in respect of “off-balance
sheet arrangements” (as defined in the Off-Balance Sheet Rules defined below)
and (b) obligations, including Guarantees, whether or not required to be
disclosed in the footnotes to such Person’s financial statements, guaranteeing
in whole or in part

 





13

--------------------------------------------------------------------------------

 



any Non-Recourse Indebtedness, lease, dividend or other obligation, excluding,
however, (i) contractual indemnities (including any indemnity or
price-adjustment provision relating to the purchase or sale of securities or
other assets), and (ii) guarantees of non-monetary obligations which have not
yet been called on or quantified, of such Person or any other Person.  The
amount of any Contingent Liabilities described in the preceding clause (b) shall
be deemed to be (i) with respect to a guarantee of interest or interest and
principal, or operating income guarantee, the sum of all payments required to be
made thereunder (which, in the case of an operating income guarantee, shall be
deemed to be equal to the debt service for the note secured thereby), through
(x) in the case of an interest or interest and principal guarantee, the stated
date of maturity of the obligation (and commencing on the date interest could
first be payable thereunder), or (y) in the case of an operating income
guarantee, the date through which such guarantee will remain in effect, and
(ii) with respect to all guarantees not covered by the preceding clause (i), an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as recorded on the balance sheet and
in the footnotes to the most recent financial statements of such
Person.  “Off-Balance Sheet Rules” means the Disclosure in Management’s
Discussion and Analysis About Off-Balance Sheet Arrangements and Aggregate
Contractual Obligations, Securities Act Release Nos. 33-8182; 34-47264; FR-67
International Series Release No. 1266 File No. S7-42-02, 68 Fed. Reg. 5982
(Feb. 5, 2003) (codified of 17 CFR Parts 228, 229 and 249).

 

“Contractual Obligation” means, as to any Person, any provision of any
securities issued by such Person or of any indenture, mortgage, deed of trust,
deed to secure debt, contract, undertaking, agreement, instrument or other
document to which such Person is a party or by which it or any of its property
or assets are bound or are subject.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreement” means a deposit account control agreement or securities
account control agreement, as applicable, executed by a Secured Guarantor, the
Administrative Agent and the applicable depository bank or securities
intermediary granting the Administrative Agent control over the applicable
deposit account or securities account, which agreement shall be in form and
substance satisfactory to the Administrative Agent.

 

“Convertible Debt Securities” means any debt securities of the Borrower, the
terms of which provide for conversion into Equity Interests, cash by reference
to such Equity Interests or a combination thereof.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 





14

--------------------------------------------------------------------------------

 



“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans plus (iii) 2% per annum; provided,
 however, that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Swing Line Lender
or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Swing Line Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any Swing Line Lender in writing that it does not intend
to comply with its funding obligations hereunder, or has made a public statement
to that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.14(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, each Swing
Line Lender and each other Lender promptly following such determination.

 

“Deposit Account” has the meaning specified in the UCC.

 





15

--------------------------------------------------------------------------------

 



“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject or target of any Sanction.

 

“Designated Real Property Acquisition” means that certain acquisition designated
in writing by the Borrower to the Administrative Agent as the “Designated Real
Property Acquisition” on or prior to the Closing Date.

 

“Designated Unsecured Guarantor” means any Subsidiary that shall become a
Guarantor pursuant to Section 6.12(e) but that does not become a Grantor and
does not own, directly or indirectly, any Borrowing Base Assets.

 

“Direct Parent” means, with respect to any Subsidiary, any Wholly Owned
Subsidiary of the Borrower that directly owns any Equity Interests of such
Subsidiary.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Disqualified Transferees” means, on any date, (a) those Persons identified by
the Borrower in writing to the Administrative Agent on December 3, 2016, and
(b) any other Person who is clearly identifiable, solely on the basis of
similarity of such Person’s name, as an Affiliate of any Person referred to in
clause (a) above; provided,  however, Disqualified Transferees shall (x) exclude
any Person that the Borrower has designated as no longer being a Disqualified
Transferee by written notice delivered to Administrative Agent from time to time
and (y) include any Person that is identified as a bona fide competitor of the
Borrower (and that is in substantially the same business as those Persons
referred to in clause (a) above) pursuant to a written supplement from the
Borrower delivered to the Administrative Agent and the Lenders (including by
posting such notice to the Platform) not less than 3 Business Days prior to such
date. Delivery of the DQ List pursuant to clause (a) above or any supplement
thereto pursuant to clause (y) above, in each case, to the Administrative Agent
shall only be deemed to be received and effective if the DQ List and each such
supplement is delivered to the following email address:
JPMDQ_Contact@jpmorgan.com.

 

“Distributions” means (a) any and all dividends, distributions or other payments
or amounts made, or required to be paid or made, in connection with or related
to an Investment Asset, to a Guarantor or any Subsidiary of the Borrower (other
than any Encumbered Real Property Pledged Subsidiary that is not a Loan Party or
any Subsidiary thereof) by (i) any Direct Parent of an Unrestricted Real
Property Subsidiary (or any Subsidiary thereof) or (ii) any Starwood Fund (or
any related feeder fund), including, without limitation, any distributions of
payments to such Person in respect of principal, interest or other amounts
relating to such Investment Asset owned, directly or indirectly, by such
Guarantor and (b) any and all amounts owing to a Guarantor or any Subsidiary of
the Borrower (other than any Encumbered Real Property Pledged Subsidiary that is
not a Loan Party or any Subsidiary thereof) from the disposition, dissolution or
liquidation of any direct or indirect holder of a Borrowing Base Asset
consisting of an encumbered Commercial Real Estate Ownership Interest or a
Starwood Fund Investment Asset.

 





16

--------------------------------------------------------------------------------

 



“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) if such currency is a Foreign
Currency, the equivalent amount in Dollars as determined by the Administrative
Agent at such time on the basis of the Exchange Rate for the purchase of Dollars
with such Foreign Currency on the most recent Calculation Date for such Foreign
Currency.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any jurisdiction within the United States.

 

“DQ List” has the meaning set forth in Section 11.06(j)(iv).

 

“Dublin Office Portfolio” means that certain portfolio of twelve office
properties and one residential property located in Dublin, Ireland which, as of
the Closing Date, is held indirectly by SPT Cedar Parent, LLC.

 

“EBITDA” with respect to the Borrower and its Subsidiaries on a consolidated
basis for any Test Period, an amount equal to the sum of (a) Net Income (or
loss) (before deduction of any dividends on preferred stock), plus the following
(but only to the extent actually included in determination of such Net Income
(or loss)): (i) depreciation and amortization expense, (ii) Interest Expense,
(iii) income tax expense, and (iv) extraordinary or non-recurring losses, minus
(b) solely to the extent included in determination of such Net Income (or loss),
extraordinary or non-recurring gains plus (c) amounts deducted in accordance
with GAAP in respect of other non-cash expenses in determining such Net Income
for such Person, all determined in accordance with GAAP.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(ii),  (iii) and (v) (subject to such consents,
if any, as may be required under Section 11.06(b)(iii)).  For the avoidance of
doubt, any Disqualified Transferee is subject to Section 11.06(j).

 

“EMU” means the Economic and Monetary Union as contemplated in the Treaty.

 





17

--------------------------------------------------------------------------------

 



“Encumbered Real Property Borrowing Base Subsidiary” means a Borrowing Base
Subsidiary directly holding Borrowing Base Assets constituting encumbered
Commercial Real Estate Ownership Interests.

 

“Encumbered Real Property Pledged Subsidiary” means any Wholly Owned Subsidiary,
so long as (x) all of the Equity Interests in such Subsidiary are pledged as
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties, pursuant to the Collateral Documents, (y) such Subsidiary (and any
Direct Parent of such Subsidiary) (i) has no Indebtedness outstanding other than
Permitted BBCS Indebtedness and (ii) is not an Excluded Subsidiary and (z) such
Subsidiary directly or indirectly owns all of the Equity Interests in an
Encumbered Real Property Borrowing Base Subsidiary.

 

“Encumbered Real Property Holding Company” means, a Wholly Owned Subsidiary that
directly owns all of the Equity Interests of an Encumbered Real Property Pledged
Subsidiary so long as (i) all of the Equity Interests of such Encumbered Real
Property Pledged Subsidiary are pledged as Collateral in favor of the
Administrative Agent, for the benefit of the Secured Parties, pursuant to the
Collateral Document and (ii) such Wholly Owned Subsidiary shall (x) have no
Indebtedness outstanding other than Permitted BBCS Indebtedness and (y) not be
an Excluded Subsidiary.

 

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna or as otherwise defined in any Environmental Law.

 

“Environmental Laws” means any and all Laws relating to pollution or the
protection of the Environment or of human health (to the extent related to
exposure to harmful or deleterious substances), including those relating to the
manufacture, generation, handling, transport, storage, treatment, Release or
threat of Release of harmful or deleterious substances.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, (a) any share, interest,
participation and other equivalent (however denominated) of capital stock of (or
other ownership, equity or profit interests in) such Person, (b) any warrant,
option or other right for the purchase or other acquisition from such Person of
any of the foregoing, (c) any security convertible into or exchangeable for any
of the foregoing, and (d) any other ownership or profit interest in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and

 





18

--------------------------------------------------------------------------------

 



whether or not such share, warrant, option, right or other interest is
authorized or otherwise existing on any date.

 

“Equity Investment Asset Issuer” means each issuer of a Preferred Equity
Investment.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means as applied to any Person, (x) any trade or business
(whether or not incorporated) under common control with the Borrower within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code) or (y) any
entity, whether or not incorporated, that is under common control within the
meaning of Section 4001(a)(14) of ERISA with such Person.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan; (d) the filing of a notice of intent to
terminate the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; (h) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate; or (i) a failure by the
Borrower or any ERISA Affiliate to meet all applicable requirements under the
Pension Funding Rules in respect of a Pension Plan, whether or not waived, or
the failure by the Borrower or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Euro” means the single currency of Participating Member States introduced in
accordance with the provisions of Article 109(1)4 of the Treaty and, in respect
of all payments to be made under this Agreement in Euro, means immediately
available, freely transferable funds.

 

“Euro Reference Rate” means the rate per annum for deposits in Euros for a
period corresponding to the duration of the relevant Interest Period which
appears on the Reuters Screen which displays the rate of the Banking Federation
of the European Union for the Euro (being currently page “EURIBOR01”) at
approximately 11:00 a.m., London time, on the date of the commencement of such
Interest Period, or, if such page shall cease to be available, such other
page or such other service for the purpose of displaying an average rate of the
Banking Federation of the European Union as the Administrative Agent shall
select; provided that if such rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 





19

--------------------------------------------------------------------------------

 



“Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate; provided that with respect to any
Eurocurrency Borrowing denominated in Pounds Sterling or Euro, the Eurocurrency
Rate shall mean the LIBO Rate.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
definition of “Eurocurrency Rate.”

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Exchange Rate” means on any day, with respect to any currency, the rate at
which such currency may be exchanged into any other currency, as set forth at
approximately 11:00 a.m., Local Time, on such date on the Reuters World Currency
Page for such currency.  If such rate does not appear on any Reuters World
Currency Page, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be selected by
the Administrative Agent, or, in the event no such service is selected, such
Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 10:00 a.m., Local Time, on such date for the purchase of the relevant
currency for delivery two (2) Business Days later; provided that if at the time
of any such determination, for any reason, no such spot rate is being quoted,
the Administrative Agent, after consultation with the Borrower, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

 

“Excluded Foreign Subsidiary” means (1) any Foreign Subsidiary in respect of
which either (a) the pledge of all of the Equity Interests of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, would,
in the good faith judgment of the Borrower, result in adverse tax consequences
to the Borrower, (2) any Domestic Subsidiary substantially all of whose assets
consist of Equity Interests in (or Equity Interests in and debt obligations owed
or treated as owed by) an Excluded Foreign Subsidiary or (3) any Domestic
Subsidiary of an Excluded Foreign Subsidiary.

 

“Excluded Subsidiary” means any Subsidiary that has Indebtedness outstanding
that (x) is owed to a Person that is not an Affiliate of the Borrower or any
Subsidiary thereof and (y) by its terms does not permit such Subsidiary to
guarantee the Obligations of the Borrower.

 

“Excluded Taxes”  means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated,
including gross receipts Taxes imposed in lieu of net income Taxes), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Recipient with respect to an applicable interest
in a Loan or Commitment pursuant to a law in effect on the date on which (i) in
the case of a Lender, such Lender acquires such interest in the Loan or
Commitment (other than





20

--------------------------------------------------------------------------------

 



pursuant to an assignment request by the Borrower under Section 11.13) or in the
case of any other Recipient, such Recipient becomes a party hereto (or in each
case, if such Recipient is an intermediary, partnership or other flow-through
entity for U.S. tax purposes, the date on which the relevant beneficiary partner
or member of such Recipient becomes a beneficiary, partner or member thereof, if
later) or, (ii) in the case of a Lender, such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e) and (d) any Taxes imposed pursuant to FATCA.

 

“Extended Commitments” has the meaning specified in Section 2.13.

 

“Extended Loans” has the meaning specified in Section 2.13.

 

“Extended Maturity Date” has the meaning specified in Section 2.13.

 

“Extension Option” has the meaning specified in Section 2.13.

 

“Extension Date” has the meaning specified in Section 2.13.

 

“Facility” means the Term Loan Facility or the Revolving Credit Facility, as the
context may require, and “Facilities” means the Term Loan Facility and the
Revolving Credit Facility, collectively.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such sections of
the Code.

 

“FCPA” has the meaning specified in Section 5.23(b).

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

 

“Fee-Related Earnings” means mortgage loan servicing and special servicing fees
and other related revenues less (a) mortgage servicing segment direct cash
compensation and benefits (excluding non-cash equity-based compensation
consisting of Equity Interests in the Borrower or a direct or indirect parent of
the Borrower) and (b) mortgage servicing general and administrative expenses
(excluding non-cash expenses).  Such Fee-Related Earnings shall be calculated
prior to the deduction of any income taxes.

 





21

--------------------------------------------------------------------------------

 



“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989 (FIRREA), as amended.

 

“First Priority Commercial Real Estate Debt Investments” means any Commercial
Real Estate Debt Investment secured by a first priority Lien on the underlying
asset (which may include (i) any B-Note in a mortgage loan that is accompanied
by an A-Note in such mortgage loan so long as a Qualifying Loan Party holds such
A-Note but shall not otherwise include any “B-Note” or any other junior interest
in such mortgage loan or (ii) any Mezzanine Loan that is related to a mortgage
loan that otherwise qualifies (including with respect to any A-Note and B-Note
related thereto) as a First Priority Commercial Real Estate Debt Investment, so
long as a Qualifying Loan Party holds such mortgage loan (including any A-Note
and B-Note related thereto) but shall not otherwise include any Mezzanine Loan
or other junior interest related to such mortgage loan (other than any such
related B-Note referred to above)) and with respect to which no other
Indebtedness has been incurred that is prior in right of payment in any respect;
provided,  however, that for purposes of the definition of “Borrowing Base
Amount” and the component definitions thereof, (x) such investment shall
constitute a First Priority Commercial Real Estate Debt Investment only if such
investment (including (A) in the case of any such B-Note, a ratable portion of
each related A-Note and (B) in the case of any such Mezzanine Loan, a ratable
portion of each related mortgage loan (including any A-Note and B-Note related
thereto)) is held by a Qualifying Loan Party and (y) no portion of any B-Note or
Mezzanine Loan described above shall constitute a First Priority Commercial Real
Estate Debt Investment unless (A) in the case of any such B-Note, at least a
ratable portion of the related A-Note and (B) in the case of any Mezzanine Loan,
at least a ratable portion of any related mortgage (including any related A-Note
and B-Note) are, in each case, held by a Qualifying Loan Party and contribute to
the Borrowing Base Amount pursuant to clause (a) thereof.

 

“First Priority Commercial Real Estate Investments” means collectively, (a) any
First Priority Commercial Real Estate Debt Investment, (b) any unencumbered
Commercial Real Estate Ownership Investment (including land) that is
wholly-owned by a Qualifying Loan Party and (c) any Investment Grade CMBS that
is wholly-owned by a Qualifying Loan Party.

 

“Fitch” means Fitch Ratings and its successors.

 

“Fixed Charge Coverage Ratio” means, with respect to the Borrower and its
Subsidiaries on a consolidated basis for any Test Period the ratio of (i) EBITDA
for such Test Period to (ii) Fixed Charges for such Test Period.

 

“Fixed Charges” means, with respect to the Borrower and its Subsidiaries on a
consolidated basis for any Test Period, Interest Expense with respect to such
Test Period (excluding amortization of debt discount, debt premium and deferred
issuance costs).

 

“Foreign Currency” means Euro or Pounds Sterling.

 

“Foreign Currency Outstanding Amount” means, on any date of determination with
respect to any Foreign Currency, the aggregate principal amount of all
outstanding Foreign Currency Revolving Credit Loans denominated in such Foreign
Currency.

 

“Foreign Currency Revolving Credit Loans” has the meaning specified in
Section 2.01(b).

 





22

--------------------------------------------------------------------------------

 



“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Swing Line Lender, such Defaulting Lender’s Applicable Revolving
Percentage of Swing Line Loans made by such Swing Line Lender other than Swing
Line Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Future Guarantee Date” has the meaning specified in Section 6.12(e).

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied; provided that, notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation under any financial covenant and related definitions)
contained in this Agreement or the amount of Indebtedness (including, without
limitation, for purposes of Section 8.01(e) hereof) or other liabilities,
assets, stockholders or (or other) equity, net worth, revenues, expenses or net
income of any Person or any of its Subsidiaries or any other amounts appearing
in, derived from, or used in compiling or preparing, the financial statements
(including notes thereto) of any Person and/or any of its Subsidiaries, or
making any financial or accounting computation or determination relevant to any
Person or any of its Subsidiaries, (x) the Borrower shall make such adjustments
as it determines in good faith are necessary to remove the impact of
consolidating any variable interest entities under the requirements of ASC 810
or transfers of financial assets accounted for as secured borrowings under ASC
860, as both of such ASC sections are in effect on the Closing Date and (y) if
any Person shall own, directly or indirectly, less than 100% of the outstanding
Capital Stock of any Subsidiary of such Person, then only a pro rata portion of
the Indebtedness, other liabilities, assets, stockholders (or other) equity, net
worth, revenues, expenses or net income of such Subsidiary or any other amounts
relevant to such Subsidiary appearing in, derived from or used in compiling or
preparing the financial statements (including notes thereto) of such Subsidiary
or of such Person and/or any of its Subsidiaries, as applicable, shall be
included for purposes of determining compliance with any such covenant or
determining any such amount or making any such financial or accounting
computation or determination referred to above, such pro rata portion to be
proportionate to the percentage of the outstanding Common Stock of such
Subsidiary owned, directly or indirectly, by such Person.

 





23

--------------------------------------------------------------------------------

 



“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Grantor” means the applicable Secured Guarantor that is party to a Collateral
Document.

 

“Guarantee” means, with respect to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of the obligations for
which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends, Contractual Obligation, Swap Contract or other
obligations or indebtedness (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation, or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided, that
the term “Guarantee” shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee of
any guaranteeing person shall be deemed to be the maximum stated amount of the
primary obligation relating to such Guarantee (or, if less, the maximum stated
liability set forth in the instrument embodying such Guarantee); provided, that
in the absence of any such stated amount or stated liability, the amount of such
Guarantee shall be such guaranteeing person’s maximum anticipated liability in
respect thereof as reasonably determined by such Person in good faith.  The term
“Guarantee” as a verb has a corresponding meaning.

 

“Guarantors” means, collectively, at any time each Subsidiary of the Borrower
party hereto from time to time (including each Subsidiary that becomes a
guarantor of the Obligations pursuant to Section 6.12) (which in no event shall
be an Excluded Foreign Subsidiary).

 

“Guaranty” means the Guaranty made by the Guarantors under Article X in favor of
the Secured Parties.

 

“Hawaii Hospitality Investment” means that certain mortgage loan and mezzanine
loan in respect of a hospitality property located in Hawaii designated in
writing by the Borrower to the Administrative Agent as the “Hawaii Hospitality
Investment” on or prior to the Closing Date.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, natural gas, natural gas liquids, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic mold,
infectious or medical wastes and all other substances, wastes, chemicals,

 





24

--------------------------------------------------------------------------------

 



pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

“Impacted Interest Period” has the meaning specified in the definition of “LIBO
Rate.”

 

“Impacted Loan” has the meaning specified in Section 3.03.

 

“Increase Effective Date” has the meaning specified in Section 2.16(a).

 

“Increased Facility Activation Notice” means an increased facility activation
notice, in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent, one or more Commitment
Increase Lenders and, in the case of a Revolving Commitment Increase, each Swing
Line Lender that has a Swing Line Loan outstanding at such time, establishing a
Commitment Increase.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)         obligations in respect of money borrowed (including principal,
interest, assumption fees, prepayment fees, yield maintenance charges,
penalties, exit fees, contingent interest and other monetary obligations whether
choate or inchoate and whether by loan, the issuance and sale of debt securities
or the sale of property or assets to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such property or assets, or
otherwise);

 

(b)         obligations, whether or not for money borrowed (i) represented by
notes payable, letters of credit or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, (iii) constituting purchase money indebtedness, conditional sales
contracts, title retention debt instruments or other similar instruments, upon
which interest charges are customarily paid or that are issued or assumed as
full or partial payment for property or services rendered, or (iv) in connection
with the issuance of preferred equity or trust preferred securities;

 

(c)         Capital Lease Obligations;

 

(d)         reimbursement obligations under any letters of credit or acceptances
(whether or not the same have been presented for payment);

 

(e)         Off-Balance Sheet Obligations;

 

(f)         obligations to purchase, redeem, retire, defease or otherwise make
any payment in respect of any mandatory redeemable stock issued by such Person
or any other Person (inclusive of forward equity contracts), valued at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;

 





25

--------------------------------------------------------------------------------

 



(g)         as applicable, all obligations of such Person (but not the
obligation of others) in respect of any keep well arrangements, credit
enhancements, purchase obligations, repurchase obligations, sale/buy—back
agreements, takeout commitments or forward equity commitments, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
mandatory redeemable stock));

 

(h)         net obligations under any Swap Contract not entered into as a hedge
against existing indebtedness, in an amount equal to the Swap Termination Value
thereof;

 

(i)          all Non—Recourse Indebtedness, recourse indebtedness and all
indebtedness of other Persons which such Person has guaranteed or is otherwise
recourse to such Person;

 

(j)          all indebtedness of another Person secured by (or for which the
holder of such indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien (other than Liens permitted hereunder) on property or
assets owned by such Person, even though such Person has not assumed or become
liable for the payment of such indebtedness or other payment obligation;
provided, that if such Person has not assumed or become liable for the payment
of such indebtedness, then for the purposes of this definition the amount of
such indebtedness shall not exceed the market value of the property subject to
such Lien;

 

(k)         all Contingent Liabilities;

 

(l)          all obligations of such Person incurred in connection with the
acquisition or carrying of fixed assets by such Person or obligations of such
Person to pay the deferred purchase or acquisition price of property or assets,
including contracts for the deferred purchase price of property or assets that
include the procurement of services;

 

(m)        indebtedness of general partnerships of which such Person is liable
as a general partner (whether secondarily or contingently liable or otherwise);
and

 

(n)         obligations to fund capital commitments under any articles or
certificate of incorporation or formation, by-laws, partnership, limited
liability company, operating or trust agreement and/or other organizational,
charter or governing documents, subscription agreement or otherwise.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.

 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 11.04(b).

 

“Independent Valuation Provider” has the meaning specified in Section 11.20.

 





26

--------------------------------------------------------------------------------

 



“Information” has the meaning specified in Section 11.07.

 

“Initial Maturity Date” means December 16, 2020.

 

“Insolvency Event” means, with respect to any Person, (a) the filing of a decree
or order for relief by a court having jurisdiction in the premises with respect
to such Person or any substantial part of its assets or property in an
involuntary case under any applicable Insolvency Law now or hereafter in effect,
or appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its assets or
property, or ordering the winding—up or liquidation of such Person’s affairs,
and such decree or order shall remain unstayed and in effect for a period of
thirty (30) days, (b) the commencement by such Person of a voluntary case under
any applicable Insolvency Law now or hereafter in effect, (c) the consent by
such Person to the entry of an order for relief in an involuntary case under any
Insolvency Law, (d) the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its assets or
property, (e) the making by such Person of any general assignment for the
benefit of creditors, (f) the admission in a legal proceeding of the inability
of such Person to pay its debts generally as they become due, (g) the failure by
such Person generally to pay its debts as they become due, or (h) the taking of
any action by such Person in furtherance of any of the foregoing.

 

“Insolvency Laws” means Title 11 of the United States Code and all other
applicable liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments and similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

 

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs; provided that, “Intangible Assets” shall not include any mortgage loan
servicing and/or special servicing rights or lease intangibles of acquired real
property.

 

“Interest Coverage Ratio” means the ratio of (i) (x) the portion of EBITDA
attributable to investments included in the Borrowing Base Amount pursuant to
clauses (a) through (e) thereof (calculated on an annualized basis) (provided
that the calculation of such portion of EBITDA (A) shall exclude general
corporate-level expense and (B) shall not include any add backs of interest
expense other than the interest expense related to the Facilities) plus
(y) without duplication of amounts included in clause (x), Servicing Fee EBITDA
to (ii) Assumed Facility Interest Expense.

 

“Interest Expense” means, with respect to the Borrower and its Subsidiaries on a
consolidated basis for any Test Period, the amount of total interest expense
incurred, including capitalized or accruing interest (but excluding interest
funded under a construction loan), all with respect to such Test Period, all
determined in accordance with GAAP.

 

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Eurocurrency Rate Loan and the
Maturity Date applicable to

 





27

--------------------------------------------------------------------------------

 



such Eurocurrency Rate Loan; provided,  however, that if any Interest Period for
a Eurocurrency Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates, (b) as to any Base Rate Loan (including a Swing Line
Loan), the last Business Day of each March, June, September and December and the
Maturity Date of such Base Rate Loan and (c) as to any Loan (other than any
Revolving Loan that is an Base Rate Loan), the date of any repayment or
prepayment made in respect thereof.

 

“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one, two or three
months thereafter (in each case, subject to availability), as selected by the
Borrower in a Committed Loan Notice or, if requested by the Borrower and
consented to by all Appropriate Lenders, six months thereafter; provided that:

 

(i)         any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)        any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)       no Interest Period shall extend beyond the applicable Maturity Date.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the Screen Rate for the longest
period for which the Screen Rate is available for the applicable currency) that
is shorter than the Impacted Interest Period; and (b) the Screen Rate for the
shortest period (for which that Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 





28

--------------------------------------------------------------------------------

 



“Investment Asset” means (i) a Commercial Real Estate Debt Investment, (ii) a
Commercial Real Estate Ownership Investment, (iii) a Preferred Equity
Investment, (iv) CMBS, (v) RMBS, (vi) cash and (vii) Fee-Related
Earnings.  Subject to the limitations set forth in the definition of Borrowing
Base Amount, the term Investment Asset shall also include any Investment Asset
described in the foregoing clauses (i) through (v) that is held by a Starwood
Fund with respect to which a Qualifying Loan Party directly holds any Starwood
Fund Equity Interest (such Investment Assets, the “Starwood Fund Investment
Assets”).

 

“Investment Asset Review” has the meaning specified in Section 11.20.

 

“Investment Grade CMBS” means any CMBS having a rating of Baa3 or BBB- (or the
equivalent with a stable or better outlook) or higher by at least two Rating
Agencies (it being acknowledged that such securities may also have a lower
rating from, or may not be rated by, one Rating Agency).

 

“Investment Grade RMBS” means any RMBS having a rating of Baa3 or BBB- (or the
equivalent with a stable or better outlook) or higher by at least two Rating
Agencies (it being acknowledged that such securities may also have a lower
rating from, or may not be rated by, one Rating Agency).

 

“Investment Location” means (i) with respect to a Commercial Real Estate Debt
Investment, (x) to the extent such Commercial Real Estate Debt Investment is
secured, the jurisdiction in which the underlying commercial real property
subject to such Commercial Real Estate Debt Investment is located and (y) to the
extent such Commercial Real Estate Debt Investment is unsecured, the
jurisdiction of the governing law of the contract governing such Commercial Real
Estate Debt Investment; (ii) with respect to a Commercial Real Estate Ownership
Investment, the jurisdiction in which such Commercial Real Estate Ownership
Investment is physically located; (iii) with respect to a Preferred Equity
Investment, the jurisdiction in which the issuer of such Preferred Equity
Investment is organized; (iv) with respect to any cash, the jurisdiction of the
depository with which such cash is deposited for purposes of the UCC or (v) with
respect to a CMBS or RMBS, the jurisdiction in which the underlying commercial
or residential, as applicable, real property subject to such CMBS or RMBS is
located.  Notwithstanding the foregoing, if (a) any Equity Investment Asset
Issuer is organized under the laws of a Non-Qualifying Location, (b) any
Borrowing Base Covenant Subsidiary that is a direct or indirect owner of any
Investment Asset is organized under the laws of a Non-Qualifying Location or
(c) any underlying real estate asset relating to an Investment Asset is located
in a Non-Qualifying Location, then the Investment Location of each Investment
Asset owned directly or indirectly by such Person or to which such underlying
real estate asset relates, as applicable, shall be deemed to have an Investment
Location in a Non-Qualifying Location.  For purposes of the foregoing sentence,
each Person shall be located in the jurisdiction in which it is organized and
each underlying real estate asset shall be located in the jurisdiction in which
such real estate asset is physically located.

 

“Investment Property” has the meaning specified in the UCC.

 

“IRS” means the United States Internal Revenue Service.

 





29

--------------------------------------------------------------------------------

 



“JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.

 

“Judgment Currency” has the meaning specified in Section 11.21(b).

 

“Junior Priority Commercial Real Estate Debt Investments” means all B Notes,
Mezzanine Loans and other Commercial Real Estate Debt Investments that, in each
case, are not First Priority Commercial Real Estate Debt Investments, to the
extent held by a Qualifying Loan Party; provided that, notwithstanding the
foregoing, Junior Priority Commercial Real Estate Debt Investments shall not
include (x) construction loans or (y) land loans; and provided further that
“Junior Priority Commercial Real Estate Debt Investments” shall not include any
B Note or Mezzanine Loan that is included as part of a First Priority Commercial
Real Estate Debt Investment pursuant to the definition of “First Priority
Commercial Real Estate Debt Investments”.

 

“Latest Maturity Date” means December 16, 2021.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lenders.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

“Leverage Ratio” means, with respect to the Borrower and its Subsidiaries, on a
consolidated basis, as of any date of determination, the ratio as of such date
of (i) Total Indebtedness of the Borrower and its Subsidiaries on a consolidated
basis, to (ii) Total Assets of the Borrower.

 

“LIBO Rate” means, (a) with respect to any Eurocurrency Borrowing denominated in
Dollars or Pounds Sterling for any Interest Period, the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate for Dollars/the relevant currency for
a period equal in length to such Interest Period as displayed on pages LIBOR01
or LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion; collectively with the
Reuters screen rate set forth in the definition of “Euro Reference Rate,” in
each case, the “Screen Rate”) at approximately 11:00 a.m.,





30

--------------------------------------------------------------------------------

 



London time, two Business Days prior to the commencement of such Interest Period
(or, in the case of any Eurocurrency Loan denominated in Pounds Sterling, on the
first day of such Interest Period) and (b) with respect to any Eurocurrency
Borrowing denominated in Euro for any Interest Period, the Euro Reference Rate;
provided that if the Screen Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement; provided further that if
the Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to the applicable currency then the
LIBO Rate shall be the Interpolated Rate; provided that if any Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing but not including any capital
call commitment with respect to any Starwood Fund (or related feeder fund)).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, Revolving Credit Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, the Collateral Documents, any
Increased Facility Activation Notice, any New Lender Joinder Agreement, and any
amendment, waiver, supplement or other modification to any of the foregoing.

 

“Loan Parties” means, collectively, the Borrower and the Guarantors.

 

“Loan-to-Value Ratio” means, at any time with respect to any First Priority
Commercial Real Estate Debt Investment, the ratio (expressed as a percentage)
(i) the numerator of which is the sum of (x) the aggregate outstanding principal
amount of such First Priority Commercial Real Estate Debt Investment at such
time and (y) the aggregate outstanding principal amount of all other
Indebtedness of the borrower(s) with respect to such First Priority Commercial
Real Estate Debt Investment that is, whether by contract, operation of law or
otherwise, senior or pari passu in right of payment to or with all or any
portion of such First Priority Commercial Real Estate Debt Investment (including
senior or pari passu to any B-Note or Mezzanine Loan that is part of such First
Priority Commercial Real Estate Debt Investment pursuant to the definition of
“First Priority Commercial Real Estate Debt Investments”) and (ii) the
denominator of which is the Appraised Value of the underlying real property
asset relating to such First Priority Commercial Real Estate Debt Investment.

 

“Local Time” means (i) New York City time in the case of a Loan, Borrowing
disbursement denominated in Dollars and (ii) London time in the case of a Loan,
Borrowing disbursement denominated in a Foreign Currency (or any such other
local time as otherwise notified to or communicated by the Administrative
Agent).

 





31

--------------------------------------------------------------------------------

 



“London Funding Office” means  the Administrative Agent’s office located at 25
Bank Street, Canary Wharf, London, E14 5JP, or such other office in London as
may be designated by the Administrative Agent by written notice to the Borrower
and the Lenders.

 

“Majority Facility Lenders” means, with respect to any Facility, the holders of
more than 50% of the aggregate unpaid principal amount of the Term Loans or the
Total Revolving Credit Outstandings, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Credit Facility, prior to any
termination of the Revolving Commitments, the holders of more than 50% of the
Aggregate Revolving Commitments).  The portion of the Total Outstandings and
unused Commitments held by any Defaulting Lender shall be disregarded in
determining Majority Facility Lenders at any time; provided that, the amount of
any participation in any Swing Line Loan that such Defaulting Lender has failed
to fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by each Lender that is a Swing Line Lender in respect of such
Swing Line Loan in making such determination.

 

“Manager” means SPT Management, LLC, a Delaware limited liability company.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower, or the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party; or (d) a material adverse effect upon the Collateral or the
validity, enforceability, perfection or priority of the Administrative Agent’s
Liens on the Collateral.

 

“Maturity Date” means the Revolving Maturity Date or the Term Loan Maturity
Date, as the context may require.

 

“Mezzanine Loan” means a loan (or participation therein) made to a direct or
indirect owner of one or more entities which own a single commercial property or
group of related commercial properties that is (a) secured by one or more equity
pledges of the underlying borrower’s direct or indirect ownership interests in
the property-owning entities, and (b) subordinated (whether structurally,
contractually or legally) to one or more whole mortgage loans, mezzanine loans,
notes or securities, in each case secured by first or second mortgage liens on
the related properties.

 

“MOB Portfolio” means that certain portfolio of up to thirty-eight medical
office buildings located in fourteen states to be acquired (pursuant to the
Designated Real Property Acquisition), indirectly, by SPT Ivey Parent LLC.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 





32

--------------------------------------------------------------------------------

 



“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Near Cash Liquidity” means, with respect to the Borrower and its Subsidiaries
on a consolidated basis, as of any date of determination, the sum of (i) the
market value of Near Cash Securities held by the Borrower and its Subsidiaries
as of such date and (ii) the amount of Undrawn Borrowing Capacity of the
Borrower and its direct or indirect Subsidiaries under repurchase and credit
facilities to which they are a party as of such date.  “Market Value” of Near
Cash Securities shall be determined on a quarterly basis through bids obtained
from independent third party broker-dealers reasonably acceptable to the
Administrative Agent.

 

“Near Cash Securities” means (i) CMBS having, at all times, a maturity or
weighted average life of twelve (12) months or less as determined by the
applicable service, (ii) RMBS having a duration of twelve (12) months or less as
determined by the Borrower (and, at the Administrative Agent’s request, the
assumptions used in such determination shall be provided to the Administrative
Agent for the Administrative Agent’s review), in each case, having a rating of
Baa1 or BBB (or the equivalent) or higher by at least one Rating Agency (it
being acknowledged that such securities may also have a lower rating from one or
more Rating Agencies) or (iii) other public or privately placed securities
approved by the Administrative Agent.

 

“Net Cash Proceeds” means, with respect to any issuance or sale by the Borrower
of any of its Equity Interests, the excess of (i) the sum of the cash and Cash
Equivalents received by the Borrower in connection with such issuance or sale,
less (ii) the underwriting discounts and commissions, and other out-of-pocket
expenses, incurred by the Borrower in connection with such issuance or sale.

 

“Net Income” means, with respect to any Test Period, the net income of the
Borrower and its Subsidiaries on a consolidated basis for such Test Period as
determined in accordance with GAAP.

 

“New Guarantor Deliverables” means, with respect to any Subsidiary that is
required to become (or otherwise becomes) a Guarantor after the Closing Date
pursuant to Section 6.12, the following items: (i) such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of such Subsidiary as the Administrative Agent may
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Subsidiary is a party,
(ii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that such Subsidiary is duly organized or formed,
and that such Subsidiary is validly existing, in good standing and qualified to
engage in business in its jurisdiction of organization or formation, (iii) a
certificate of a Responsible Officer of such Subsidiary either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by such Subsidiary and the validity against
such Subsidiary of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required and (iv) to the extent
requested by the Administrative Agent, a favorable opinion of counsel (which
counsel shall be reasonably acceptable to the Administrative





33

--------------------------------------------------------------------------------

 



Agent), addressed to the Administrative Agent and each Lender, as to such
matters concerning such Subsidiary and the Loan Documents to which such
Subsidiary is a party as the Administrative Agent may reasonably request.

 

“New Lender Joinder Agreement” has the meaning specified in Section 2.16(b).

 

“New Lenders” has the meaning specified in Section 2.16(b).

 

“Non-Consenting Lender” has the meaning specified in Section 11.13.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Foreclosable Asset” means any Investment Asset (or any portion thereof)
with respect to which the Administrative Agent, for the benefit of the Lenders,
has been directly or indirectly granted a Lien, which Investment Asset is not
permitted to be transferred without obtaining the prior written consent or
approval of any lender or agent for any lender under the terms of any
Indebtedness of any direct or indirect owner of such Investment Asset (or any
Subsidiary thereof).

 

“Non-Investment Grade CMBS” means any CMBS that is not an Investment Grade CMBS.

 

“Non-Investment Grade RMBS” means any RMBS that is not an Investment Grade RMBS.

 

“Non-Performing Loan” means, as of any date of determination, any Commercial
Real Estate Debt Investment that is (x) past due by 90 or more days or (y) on
non-accrual status.

 

“Non-Qualifying Location” means each location other than the United States.

 

“Non-Recourse Indebtedness” means (a) as used in the definition of “Subscription
Line Indebtedness,” Indebtedness of a Person as to which no Specified Loan Party
(a) provides any Guarantee or credit support of any kind (including any
undertaking, Guarantee, indemnity, agreement or instrument that would constitute
Indebtedness) or (b) is directly or indirectly liable (as a guarantor or
otherwise), in each case except for (i) customary exceptions for bankruptcy
filings, fraud, misrepresentation, misapplication of cash, waste, failure to pay
taxes, environmental claims and liabilities, prohibited transfers, violations of
single purpose entity covenants, and other circumstances customarily excluded
from exculpation provisions and/or included in separate guaranty or
indemnification agreements in non-recourse or tax-exempt financings of real
estate and (ii) the direct parent company of the primary obligor in respect of
the Indebtedness may provide a limited pledge of the equity of such obligor to
secure such Indebtedness so long as the lender in respect of such Indebtedness
has no other recourse (except as permitted pursuant to the immediately preceding
clause (i)) to such direct parent company except for such equity pledge) and
(b) as used in any other context, Indebtedness of a Person for borrowed money in
respect of which recourse for payment (except for customary exceptions for
fraud, misapplication of funds, environmental indemnities, Insolvency Events,
non-approved transfers or other events) is contractually limited to specific
assets of such Person encumbered by a Lien securing such Indebtedness.

 





34

--------------------------------------------------------------------------------

 



“Note” means, as applicable, a Revolving Note or a Term Note.

 

“Notes Guarantor” means a “Guarantor”, as such term is defined in the Senior
Notes Indenture, or any other Subsidiary that provides a guarantee of the Senior
Notes or any other Indebtedness outstanding under the Senior Notes Indenture.

 

“Notes Reversion Date” means a “Reversion Date” as such term is defined in the
Senior Notes Indenture.

 

“Notes Suspension Period” means a “Suspension Period” as such term is defined in
the Senior Notes Indenture.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received to the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided,  further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“Obligations” means, collectively, (i) all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding and (ii) all indebtedness, liabilities,
duties, indemnities and obligations of any Secured Guarantor owing to JPMorgan,
any Lender or any Affiliate of the foregoing in connection with or relating to
any Borrowing Base Account maintained by such Secured Guarantor at JPMorgan, any
Lender or such Affiliate, including, without limitation, those arising under all
instruments, agreements or other documents executed in connection therewith or
relating thereto.

 

“OFAC”  means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Off-Balance Sheet Obligations” means, with respect to any Person and any date,
to the extent not included as a liability on the balance sheet of such Person,
all of the following with respect to such Person as of such date: (a) monetary
obligations under any financing lease or so—called “synthetic,” tax retention or
off—balance sheet lease transaction which, upon the application of any
Insolvency Laws, would be characterized as indebtedness, (b) monetary
obligations under any sale and leaseback transaction which does not create a
liability on the balance sheet of such Person, or (c) any other monetary
obligation arising with respect to any other transaction which (i) is
characterized as indebtedness for tax purposes but not for accounting purposes,
or (ii) is the functional equivalent of or takes the place of borrowing but
which does not constitute a liability





35

--------------------------------------------------------------------------------

 



on the balance sheet of such Person (for purposes of this clause (c), any
transaction structured to provide tax deductibility as interest expense of any
dividend, coupon or other periodic payment will be deemed to be the functional
equivalent of a borrowing).

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Asset Investment” means collectively, (a) any Preferred Equity Investment
to the extent held by a Qualifying Loan Party, (b) any Subordinated Land or
Construction Loan to the extent held by a Qualifying Loan Party, (c) any
Non-Investment Grade CMBS to the extent wholly-owned by a Qualifying Loan Party,
(d) any encumbered Commercial Real Estate Ownership Investment (excluding
undeveloped land) to the extent held by a Qualifying Encumbered Real Property
Subsidiary and (e) any unencumbered Commercial Real Estate Ownership Investment
in undeveloped land to the extent held by a Qualifying Loan Party.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means with respect to Term Loans, Revolving Credit Loans
and Swing Line Loans on any date, the aggregate outstanding principal Dollar
Amount thereof after giving effect to any borrowings and prepayments or
repayments of such Term Loans, Revolving Credit Loans and Swing Line Loans, as
the case may be, occurring on such date.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 





36

--------------------------------------------------------------------------------

 



“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Certification” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“Participating Member State” means each state so described in any EMU
legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Perfection Certificate” shall mean a certificate in the form of Exhibit E or
any other form approved by the Administrative Agent.

 

“Permitted BBCS Indebtedness” means (w) Indebtedness under the Loan Documents,
(x) intercompany Indebtedness owed to a Borrowing Base Covenant Subsidiary by
its Subsidiary so long as such Indebtedness constitutes a permitted Investment
by such Borrowing Base Covenant Subsidiary pursuant to Section 7.02(a),
(y) unsecured trade payables in the ordinary course of its business and
(z) solely with respect to the holder of a Starwood Fund Equity
Interest, Indebtedness of the type described in clause (n) of the definition
thereof with respect to such Starwood Fund (or related feeder fund).

 

“Permitted Collateral Liens” means, collectively:

 

(a)         Liens pursuant to any Loan Document;

 

(b)         Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted (which actions or
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien), if adequate reserves with respect thereto
are maintained on the books of the Borrower or the applicable Subsidiary thereof
in accordance with GAAP;

 

(c)         Liens in favor of a bank or other financial institution arising as a
matter of law or under a Control Agreement encumbering deposits (including the
right of setoff) and which are within the general parameters customary in the
banking industry so long as those deposits are not given in connection with the
issuance or incurrence of Indebtedness; and

 





37

--------------------------------------------------------------------------------

 



(d)         in the case of a Mezzanine Loan, restrictions on permitted
transferees that may be set forth in the documentation governing such Mezzanine
Loan (but only to the extent such restrictions on permitted transferees are
reasonably standard and customary for loans of the same type as such Mezzanine
Loan and in any event would permit the transfer (including by way of
foreclosure) of such interest to the Administrative Agent (or a Wholly Owned
Subsidiary of one or more Secured Parties) for the benefit of the Secured
Parties).

 

“Permitted Equity Encumbrances” means, collectively:

 

(a)         Liens pursuant to any Loan Document; and

 

(b)         Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted (which actions or
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien), if adequate reserves with respect thereto
are maintained on the books of the Borrower or the applicable Subsidiary thereof
in accordance with GAAP.

 

“Permitted Liens” means, collectively, Permitted Equity Encumbrances, Permitted
Property Encumbrances and Permitted Collateral Liens.

 

“Permitted Property Encumbrances” means, collectively:

 

(a)         Liens pursuant to any Loan Document;

 

(b)         Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted (which actions or
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien), if adequate reserves with respect thereto
are maintained on the books of the Borrower or the applicable Subsidiary thereof
in accordance with GAAP;

 

(c)         easements, rights-of-way, sewers, electric lines, telegraph and
telephone lines, restrictions (including zoning restrictions), encroachments,
protrusions and other similar encumbrances affecting a Property which could not
reasonably be expected to result in a material adverse effect with respect to
the use, operations or marketability thereof;

 

(d)         mechanics’, materialmen’s, repairmen’s or other like Liens arising
in the ordinary course of business that are not overdue for a period of more
than sixty (60) days or are being contested in good faith and by appropriate
actions or proceedings diligently conducted (which actions or proceedings have
the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien), if adequate reserves with respect thereto are
maintained on the books of the Borrower or the applicable Subsidiary thereof;

 

(e)         any interest or right of a lessee of a Property under leases entered
into in the ordinary course of business of the applicable lessor; and

 

(f)         rights of lessors under ground leases.

 





38

--------------------------------------------------------------------------------

 



“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of a Loan Party or
any ERISA Affiliate or any such Plan to which a Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pounds Sterling” means the lawful currency of the United Kingdom.

 

“Preferred Equity Investment” means a preferred equity investment held by a
Qualifying Loan Party in a Person that (x) is not (except by virtue of such
investment) an Affiliate of any Loan Party, and (y) owns one or more Commercial
Real Estate Debt Investments and/or Commercial Real Estate Ownership
Investments, so long as the documents governing the terms of such preferred
equity investment include the following provisions:

 

(i)         defined requirements for fixed, periodic cash distributions to be
paid to the Qualifying Loan Party that owns such preferred equity investment in
order to provide a fixed return to such Qualifying Loan Party on the then
unreturned amount of its investment related thereto, with such distributions
being required to be paid prior to any distribution, redemption and/or payments
being made on or in respect of any other Capital Stock of the issuer of such
preferred equity investment, and upon the failure of the issuer of such
preferred equity investment to comply with the provisions described above in
this clause (i) it shall be a default and such Qualifying Loan Party shall be
entitled to exercise any or all of the remedies described in clauses (ii) and
(iii) below;

 

(ii)        a defined maturity date or mandatory redemption date for such
preferred equity investment (excluding any maturity resulting from an optional
redemption by the issuer thereof), upon which it is a default if the then
unreturned amount of the investment made by such Qualifying Loan Party in
respect thereof (plus the accrued and unpaid return due and payable thereon) is
not repaid to the applicable Qualifying Loan Party; and

 

(iii)       default remedies that (A) permit the holders of the preferred equity
investment to make customary decisions formerly reserved to (1) holders of the
equity interests or Capital Stock (other than such preferred equity investment),
or (2) the board of directors or managers (or a similar governing body) of the
Equity Investment Asset Issuer, including with respect to the sale of all or any
part of the Capital Stock or assets of the Equity Investment Asset Issuer, and
(B) provide for the elimination of customary consent, veto or similar decision
making rights afforded to (1) any holders of the capital stock or Capital Stock
(other than such preferred equity investment), or (2) the board of directors or
managers (or a similar governing body), of such Equity Investment Asset Issuer,
provided that such decisions (in the case of clause (A) above) and such consent,
veto or similar decision making rights (in the case of clause (B) above) could
reasonably be expected to restrict the ability of, compromise or delay the
holders of the preferred equity investment from realizing upon and paying from
the Capital Stock or the assets of the





39

--------------------------------------------------------------------------------

 



Equity Investment Asset Issuer all amounts due and payable with respect to the
preferred equity investment.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

 

“Property” as to any Person means all of the right, title, and interest of such
Person in and to land, improvements and fixtures.

 

“Qualifying Criteria” means with respect to any Investment Asset the
requirements that:

 

(A)         (x) such Investment Asset (other than any encumbered Commercial Real
Estate Ownership Investment or Starwood Fund Investment Asset) is owned directly
by a Qualifying Loan Party, (y) in the case of any Starwood Fund Investment
Asset, any related Starwood Fund Equity Interests are owned directly by a
Qualifying Loan Party and (z) with respect to any encumbered Commercial Real
Estate Ownership Investment, such Investment Asset is owned directly by a
Qualifying Encumbered Real Property Subsidiary;

 

(B)         the Borrowing Base Subsidiary that directly owns the Investment
Asset (or related Starwood Fund Equity Interests) and each Direct Parent of such
Borrowing Base Subsidiary shall (1) except as otherwise permitted hereunder with
respect to any Starwood Fund (as described in clause (xii) of the definition of
Borrowing Base Amount) or with respect to any Unrestricted Real Property
Subsidiary, have no Indebtedness (other than Permitted BBCS Indebtedness)
outstanding at such time, (2) be Solvent at such time and (3) not be subject to
any proceedings under any Debtor Relief Law at such time;

 

(C)         Adjusted Net Book Value (or calculation of Servicing Fee EBITDA, as
applicable) with respect to such Investment Asset be included in the calculation
of the Borrowing Base Amount only to the extent that (1) there are no
contractual or legal prohibitions on the making of dividends, distributions or
other payments that, as in effect on any date of determination, are effective to
prevent  dividends, distributions or other payments from the applicable
Investment Asset to, directly or indirectly, a Specified Loan Party (it being
understood that reasonable or customary limitations associated with
(i) distributions by any Starwood Fund to its fund investors and (ii) the timing
of distributions or requirements associated with the retention of funds by any
Wholly Owned Subsidiary for the purpose of maintaining working capital,
liquidity, reserves or otherwise satisfying funding needs in respect of an
Investment Asset shall in any event not constitute prohibitions on dividends,
distributions or other payments hereunder) and (2) the obligations under
Section 2.06 hereof with respect to such Investment Asset are satisfied;

 

(D)         except in connection with Indebtedness permitted hereunder with
respect to any encumbered Commercial Real Estate Ownership Investment (as
described in the definition of Other Asset Investments), such Investment Asset
(excluding any underlying real estate to which such Investment Asset that is not
a Commercial Real Estate Ownership Investment relates and Liens encumbering the
assets of any Equity Investment Asset





40

--------------------------------------------------------------------------------

 



Issuer) or related Starwood Fund Equity Interest shall not be, directly or
indirectly, encumbered by any Lien (other than a Permitted Collateral Lien) at
such time; and

 

(E)         such Investment Asset (or the real estate to which such Investment
Asset relates) or the related Starwood Fund Equity Interest is not the subject
of any proceedings under any Debtor Relief Law at such time.

 

“Qualifying Loan Party” means any Secured Guarantor, so long as (x) all of the
Equity Interests in such Secured Guarantor are pledged as Collateral in favor of
the Administrative Agent, for the benefit of the Secured Parties, pursuant to
the Collateral Documents and (y) such Secured Guarantor (and each Direct Parent
of such Secured Guarantor) (i) has no Indebtedness outstanding other than
Permitted BBCS Indebtedness and (ii) is not an Excluded Subsidiary.

 

“Qualifying Encumbered Real Property Subsidiary” means an Encumbered Real
Property Borrowing Base Subsidiary so long as an Encumbered Real Property
Holding Company with respect thereto is a Secured Guarantor.

 

“Rating Agency” means each of Fitch, Moody’s and S&P.

 

“Recipient” means the Administrative Agent or any Lender.

 

“Register” has the meaning specified in Section 11.06(c).

 

“REIT” means a Person satisfying the conditions and limitations set forth in
Section 856(b) and 856(c) of the Code which are necessary to qualify such Person
as a “real estate investment trust,” as defined in Section 856(a) of the Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching of any
Hazardous Material into the Environment, or into, from or through any building,
structure or facility.

 

“Relevant Payment” has the meaning specified in Section 10.11.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan Notice
and (b) with respect to a Swing Line Loan, a Swing Line Loan Notice, as
applicable.

 

“Required Borrowing Base Accounts” has the meaning specified in the definition
of “Borrowing Base Accounts.”

 





41

--------------------------------------------------------------------------------

 



“Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of the (a) Total Outstandings (with the aggregate amount of each Revolving
Lender’s risk participation and funded participation in Swing Line Loans being
deemed “held” by such Revolving Lender for purposes of this definition) and
(b) aggregate unused Commitments.  The portion of the Total Outstandings and
unused Commitments held by any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan that such Defaulting Lender has failed to
fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by each Lender that is a Swing Line Lender in respect of such
Swing Line Loan in making such determination.

 

“Reset Date” has the meaning specified in Section 2.18(a).

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president, general counsel, treasurer, assistant
treasurer or controller of a Loan Party and solely for purposes of the delivery
of incumbency certificates pursuant to Article IV, the secretary or any
assistant secretary of a Loan Party and, solely for purposes of notices given
pursuant to Article II, any other officer or employee of the applicable Loan
Party so designated by any of the foregoing officers in a written notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent.  Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Person or any of its Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment and (b) any purchase, redemption, defeasance or other
acquisition or retirement for value of Indebtedness of the Borrower or any of
its Subsidiaries that is unsecured or that is subordinated in right of payment
to the Obligations, other than regularly scheduled amortization payments and
payments due upon maturity thereof.  Notwithstanding the foregoing, the
conversion of (including any cash payment upon the conversion of), any
Convertible Debt Securities and the payment of any interest or customary
additional interest (including under any registration rights agreement) with
respect to, any Convertible Debt Securities or the Senior Notes shall not
constitute a Restricted Payment.

 

“Revolving Availability Period” means the period from and including the Closing
Date to the earliest of (a) the Revolving Maturity Date, (b) the date of
termination of the Aggregate Revolving Commitments pursuant to Section 2.05(b),
and (c) the date of termination of the commitment of each Revolving Lender to
make Revolving Credit Loans pursuant to Section 8.02.

 

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Credit Loans to the Borrower pursuant to Section 2.01 and
(b) purchase participations





42

--------------------------------------------------------------------------------

 



in Swing Line Loans, in an aggregate principal amount (based on, in the case of
Foreign Currency Revolving Credit Loans, the Dollar Amount of such Foreign
Currency Revolving Credit Loans) at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Revolving Commitment”, or with respect to any Revolving Lender that becomes a
party to this Agreement after the Closing Date, as set forth in the Assignment
and Assumption or New Lender Joinder Agreement pursuant to which such Revolving
Lender becomes a party hereto, as applicable, in each case as such amount may be
adjusted from time to time in accordance with this Agreement.

 

“Revolving Commitment Increase” has the meaning specified in Section 2.16(a).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and currency and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the sum of the
aggregate principal amount at such time of the Dollar Amount of its outstanding
Revolving Credit Loans and such Lender’s participation in Swing Line Loans at
such time.

 

“Revolving Credit Facility” means the Revolving Commitments and the Revolving
Credit Loans made thereunder.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

 

“Revolving Lender” means each Lender that has a Revolving Commitment or if the
Revolving Commitments have terminated or expired, each Lender with Revolving
Credit Exposure.

 

“Revolving Maturity Date” means, with respect to the Revolving Credit Loans and
Revolving Commitment (or portion thereof, as applicable) of any Revolving
Lender, the later of (a) the Initial Maturity Date and (b) if the Initial
Maturity Date is extended pursuant to Section 2.13, the then-applicable Extended
Maturity Date;  provided,  however, that in each case, if such date is not a
Business Day, the Revolving Maturity Date shall be the next preceding Business
Day.

 

“Revolving Note” means a promissory note made by the Borrower in favor of a
Lender evidencing the Revolving Credit Loans made by such Lender, substantially
in the form of Exhibit B-1.

 

“RMBS” means mortgage pass-through certificates or other securities (other than
any derivative security) issued pursuant to a securitization of residential
mortgage loans.

 

“S&P” means Standard & Poor’s Financial Services LLC and its successors.

 

“Sanction(s)” means any international economic or financial sanction
administered or enforced by the United States Government (including without
limitation, OFAC and the United States Department of State), the United Nations
Security Council, the European Union, the United Kingdom or other relevant
sanctions authority.

 





43

--------------------------------------------------------------------------------

 



“Screen Rate” has the meaning specified in the definition of “LIBO Rate.”

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Guarantor” means each Guarantor other than any Designated Unsecured
Guarantor.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05, and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.

 

“Securities Account” has the meaning specified in the UCC.

 

“Security Agreement” means the Security Agreement dated as of the Closing Date,
substantially in the form of Exhibit F, among the Secured Guarantors and the
Administrative Agent, as such agreement may be amended, restated, supplemented
or otherwise modified from time to time in accordance with its terms.

 

“Senior Notes” means the Borrower’s 5.000% Senior Notes due 2021, issued under
the Senior Notes Indenture from time to time.

 

“Senior Notes Indenture” means the Indenture, dated as of December 16, 2016
between the Borrower and The Bank of New York Mellon, as trustee, as amended or
supplemented from time to time.

 

“Servicing Fee EBITDA” means as of any date of determination, Fee-Related
Earnings that are earned and received by Qualifying Loan Parties that constitute
taxable REIT subsidiaries and that are received directly by such Qualifying Loan
Parties from the counterparty to the applicable servicing agreement for the then
most recently ended four fiscal-quarter period of the Borrower for which
financial statements have been delivered or required to be delivered pursuant to
Section 6.01;  provided that Fee-Related Earnings shall be included in Servicing
Fee EBITDA only to the extent that (1) the Qualifying Loan Party that receives
such Fee-Related Earnings (A) is Solvent at such time and (B) is not subject to
any proceedings under any Debtor Relief Law at such time; (2) there are no
contractual or legal prohibitions on the making of any such payments from the
counterparty to the applicable servicing agreement that, as in effect on any
date of determination, are effective to prevent such payments from the
counterparty to the applicable servicing agreement directly to the applicable
Qualifying Loan Party; (3) the obligations under Section 2.06 hereof with
respect to such Fee-Related Earnings are satisfied; (4) such Fee-Related
Earnings are not encumbered by any Lien (other than a Permitted Collateral Lien)
at such time and (5) the counterparty with respect to such Fee-Related Earnings
is not the subject of any proceedings under any Debtor Relief Law at such time.

 

“Significant Subsidiary” means, at any date of determination, each Subsidiary or
group of Subsidiaries of the Borrower (a) whose total assets at the last day of
the most recent fiscal period for which financial statements have been delivered
pursuant to clause (a) or (b) of Section 6.01 (or, for periods prior to the
initial delivery of financial statements pursuant to such subsections,





44

--------------------------------------------------------------------------------

 



the Audited Financial Statements for the fiscal year ending December 31, 2015)
were equal to or greater than 10% of the consolidated total assets of the
Borrower and its Subsidiaries at such date or (b) whose gross revenues for the
most recently completed period of four fiscal quarters for which financial
statements have been delivered pursuant to clause (a) or (b) of Section 6.01
(or, for periods prior to the initial delivery of financial statements pursuant
to such subsections, the Audited Financial Statements for the fiscal year ending
December 31, 2015) were equal to or greater than 10% of the consolidated gross
revenues of the Borrower and its Subsidiaries for such period, in each case,
determined in accordance with GAAP (it being understood that such calculations
shall be determined in the aggregate for all Subsidiaries of the Borrower
subject to any of the events specified in clause (e),  (f),  (g) or (h) of
Section 8.01); provided that, in any event, each Borrowing Base Subsidiary, each
Encumbered Real Property Pledged Subsidiary and each Secured Guarantor shall be
deemed to be a Significant Subsidiary.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of the Borrower, substantially in the form of Exhibit G.

 

“Specified Asset Investments” means collectively, (a) any Preferred Equity
Investment, (b) any encumbered Commercial Real Estate Ownership Investment,
(c) any unencumbered Commercial Real Estate Ownership Investment in land,
(d) any land loan, (e) any construction loan and (f) any Non-Investment Grade
CMBS.

 

“Specified Borrowing Base Account” means each Deposit Account that is specified
by a Secured Guarantor as a “Specified Borrowing Base Account” and is subject to
a Control Agreement and maintained by a Secured Guarantor at JPMorgan or an
Affiliate thereof, with respect to which neither the Borrower nor any of its
Subsidiaries shall have any right to access or make withdrawals from such
Deposit Account unless a Borrowing Base Release Transaction would be permitted
pursuant to Section 2.15 with respect to amounts on deposit in such Deposit
Account.

 

“Specified Loan Party” means each Loan Party other than any Designated Unsecured
Guarantor.

 





45

--------------------------------------------------------------------------------

 



“Starwood Fund(s)” means any investment vehicle(s), private equity fund(s) or
other similar investment company(ies), including, without limitation, an
externally managed real estate investment trust, in each case, that is managed
by the Manager or any Affiliate of the Manager.

 

“Starwood Fund Equity Interest” has the meaning assigned to such term in the
definition of Borrowing Base Amount herein.

 

“Starwood Fund Investment Assets” has the meaning assigned to such term in the
definition of Investment Asset herein.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Eurocurrency Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the FRB).  Such reserve percentage
shall include those imposed pursuant to such Regulation D.  Eurocurrency Loans
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Subordinated Land or Construction Loan” means any land loan or construction
loan that, in each case, is subordinated to any other Indebtedness (whether in
right of payment, payment waterfall or lien priority, and whether structurally,
contractually or legally).

 

“Subscription Line Indebtedness” means, with respect to any Starwood
Fund, Indebtedness incurred to provide financing to such Starwood Fund (or any
related feeder fund) secured by capital call commitments, which Indebtedness
would be either (i) Non-Recourse Indebtedness pursuant to clause (a) of the
definition thereof or (ii) in the case of such Indebtedness of a Specified Loan
Party, limited in recourse to the rights of such Specified Loan Party to provide
capital commitments, make capital calls, exercise rights as the general partner
or managing member of the subsidiary or affiliate obtaining such subscription
line, and ancillary rights related thereto or otherwise granted in connection
with such subscription facility, including, without limitation, in relation to
any bank accounts into which proceeds of such capital calls are made; provided
that the amount of such Subscription Line Indebtedness shall be limited to a
borrowing base that cannot exceed the amount of uncalled capital commitments of
the borrower of such Subscription Line Indebtedness.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 





46

--------------------------------------------------------------------------------

 



“Supermajority Lenders” means, at any time, Lenders holding at least 66-2/3% of
the sum of the (a) Total Outstandings (with the aggregate amount of each
Revolving Lender’s risk participation and funded participation in Swing Line
Loans being deemed “held” by such Revolving Lender for purposes of this
definition) and (b) aggregate unused Commitments.  The portion of the Total
Outstandings and unused Commitments held by any Defaulting Lender shall be
disregarded in determining Supermajority Lenders at any time; provided that, the
amount of any participation in any Swing Line Loan that such Defaulting Lender
has failed to fund that have not been reallocated to and funded by another
Lender shall be deemed to be held by each Lender that is a Swing Line Lender in
respect of such Swing Line Loan in making such determination.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.17.

 

“Swing Line Lenders” means JPMorgan and each other Revolving Lender that agrees
in writing to become a Swing Line Lender (subject to the consent of the Borrower
and the Administrative Agent), each in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.17(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.17(b), which shall be substantially in the form of Exhibit A-2 or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission





47

--------------------------------------------------------------------------------

 



system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Borrower.

 

“Tangible Net Worth” means, as of any date of determination, with respect to any
Person, all amounts which would be included under capital or shareholder’s
equity (or any like caption) on a balance sheet of such Person, minus
(i)(a) amounts owing to such Person from any Affiliate thereof, or from
officers, employees, partners, members, directors, shareholders or other Persons
similarly affiliated with such Person or any Affiliate thereof, (b) Intangible
Assets and (c) prepaid taxes and/or expenses plus (ii) unamortized debt premium,
all on or as of such date.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Commitment Increase” has the meaning specified in Section 2.16(a).

 

“Term Lender” means each Lender that has a Term Loan Commitment or holds a Term
Loan.

 

“Term Loan” has the meaning specified in Section 2.01(a).

 

“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Lenders pursuant to Section 2.01.

 

“Term Loan Commitment” means, as to each Term Lender, its obligation to (a) make
Term Loans to the Borrower on the Closing Date pursuant to Section 2.01 in an
aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Term Loan Commitment”, or with
respect to any Term Lender that becomes a party to this Agreement after the
Closing Date, as set forth in the Assignment and Assumption or New Lender
Joinder Agreement pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

 

“Term Loan Facility” means the Term Loan Commitments and the Term Loans made
thereunder.

 

“Term Loan Maturity Date” means with respect to the Term Loans of any Term
Lender, the later of (a) the Initial Maturity Date and (b) if the Initial
Maturity Date is extended pursuant to Section 2.13, the then-applicable Extended
Maturity Date;  provided,  however, that in each case, if such date is not a
Business Day, the Term Loan Maturity Date shall be the next preceding Business
Day.

 

“Term Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the Term Loans made by such Lender, substantially in the form of
Exhibit B-2.

 

“Test Period” means the time period commencing on the first day of each fiscal
quarter through and including the last day of such fiscal quarter.

 





48

--------------------------------------------------------------------------------

 



“Threshold Amount” means $25,000,000.

 

“Total Assets” shall mean, with respect to any Person on any date, an amount
equal to the aggregate book value of all assets owned by such Person and its
Subsidiaries on a consolidated basis less (i) amounts owing to such Person or
any of its Subsidiaries from any Affiliate thereof, or from officers, employees,
partners, members, directors, shareholders or other Persons similarly affiliated
with such Person or any Affiliate thereof, (ii) Intangible Assets and
(iii) prepaid taxes and expenses, all on or as of such date and determined in
accordance with GAAP.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and Outstanding Amount of Term Loans in
each case of such Lender at such time.

 

“Total Indebtedness” means, with respect to the Borrower and its Subsidiaries on
a consolidated basis, as of any date of determination, all Indebtedness (other
than (i) Contingent Liabilities not reflected on the Borrower’s consolidated
balance sheet and (ii) unamortized debt premium) on or as of such date of
determination, all determined in accordance with GAAP.

 

“Total Outstandings” means, at any time, the Dollar Amount of the aggregate
Outstanding Amount of all Loans at such time.

 

“Total Revolving Credit Outstandings” means, at any time, the Dollar Amount of
the aggregate Outstanding Amount of all Revolving Credit Loans and Swing Line
Loans at such time.

 

“Trade Date” has the meaning specified in Section 11.06(j)(i).

 

“Treaty” means the Treaty establishing the European Economic Community, being
the Treaty of Rome of March 25, 1957 as amended by the Single European Act 1986
and the Maastricht Treaty (which was signed on February 7, 1992 and came into
force on November 1, 1993) and as may from time to time be further amended,
supplemented or otherwise modified.

 

“Type” means, when used in reference to the Loans or any Borrowing, whether the
Loans, or that portion of the Loans comprising such Borrowing, are Base Rate
Loans or Eurocurrency Loans.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided,  however, that if by reason of mandatory provisions of applicable Law,
any or all of the perfection or priority of the Administrative Agent’s security
interest in any item or portion of the Collateral is governed by the Uniform
Commercial Code in a jurisdiction other than the State of New York, the term
“UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

 

“Unaudited Financial Statements” means the unaudited consolidated balance sheets
of the Borrower and its Subsidiaries, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows, for each fiscal
quarter ended after the date of the Audited Financial Statements but prior to
the date that is 50 days prior to the Closing Date.

 





49

--------------------------------------------------------------------------------

 



“Undrawn Borrowing Capacity” means, with respect to the Borrower and its
Subsidiaries as of any date, the total undrawn borrowing capacity available to
the Borrower and its direct or indirect consolidated Subsidiaries under any
repurchase and credit facilities and similar agreements to which they are a
party as of such date, but (i) with respect to any such repurchase

 

or credit facility or similar agreement that is a secured facility, solely to
the extent that collateral has been approved by and pledged to the related buyer
or lender under such facility, and (ii) with respect to any such credit facility
or similar agreement that is an unsecured facility, solely to the extent that
such undrawn borrowing capacity is committed by the related lender.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrestricted Cash” means (i) cash and Cash Equivalents (other than prepaid
rents and security deposits made under tenant leases) held by the Borrower or
any of its Subsidiaries that are not subject to any Lien (excluding statutory
liens in favor of any depositary bank where such cash is maintained or any Lien
granted to the Administrative Agent for the benefit of the Secured Parties),
minus (ii) amounts included in the foregoing clause (i) that are with an entity
other than the Borrower or any of its Subsidiaries as deposits or security for
Contractual Obligations.

 

“Unrestricted Real Property Subsidiary” means any direct or indirect Subsidiary
(including an Encumbered Real Property Borrowing Base Subsidiary) of an
Encumbered Real Property Pledged Subsidiary that does not also constitute an
Encumbered Real Property Pledged Subsidiary.

 

“Unused Fee” has the meaning specified in Section 2.08(a).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(iii).

 

“Warehouse Facility” means any financing arrangement of any kind, including, but
not limited to, financing arrangements in the form of repurchase facilities,
loan agreements, note issuance facilities and commercial paper facilities
(excluding in all cases, securitizations), with a financial institution or other
lender or purchaser exclusively to finance the purchase or origination  of
Commercial Real Estate Debt Investments prior to securitization thereof;
provided that such purchase or origination is in the ordinary course of
business.

 

“Wholly Owned Subsidiary” means, as to any Person and as of any date of
determination, any other Person one hundred percent (100%) of the Equity
Interests of which (other than directors’ qualifying shares required by law) is
owned directly and/or through other Wholly Owned Subsidiaries of such Person.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 





50

--------------------------------------------------------------------------------

 



1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.

 

(a)          Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.  Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

 





51

--------------------------------------------------------------------------------

 



(b)          Changes in GAAP; Changes in Accounting Policies or Reporting
Practices.  If at any time any change in GAAP (including the adoption of IFRS),
or any change in accounting policies or reporting practices of the Borrower or
any of its Subsidiaries that are permitted by but not required under, GAAP,
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either the Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change(s) (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP and the accounting policies and
reporting practices (as the case may be) in effect prior to such change(s) and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change(s).  Without limiting the foregoing, leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements for all purposes of this Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.

 

1.04       Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05       Times of Day; Rates.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).  The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurocurrency Rate” or with respect to any comparable
or successor rate thereto or to LIBOR or EURIBOR.

 

ARTICLE II. THE COMMITMENTS AND REVOLVING CREDIT LOANS

 

2.01       The Loans.

 

(a)         Term Loan Borrowing. Subject to the terms and conditions set forth
herein, each Term Lender severally agrees to make a term loan denominated in
Dollars (a “Term Loan”) to the Borrower on the Closing Date, the amount of which
shall equal, for any Term Lender, the amount of such Term Lender’s Term Loan
Commitment (or, if less than all of the Term Loan Commitments are drawn, such
Term Lender’s Applicable Percentage of the aggregate Term Loan Commitments drawn
on the Closing Date); provided that, after giving effect to any Term Loan
Borrowing, the Total Outstandings shall not exceed the Borrowing Base Amount at
such time.  Such Term Loans (a) may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein, (b) may be repaid or prepaid in accordance
with the provisions hereof, but once repaid or prepaid, may not be reborrowed
and (c) shall not exceed in the aggregate the total of all Term Loan
Commitments. Notwithstanding the foregoing, all the Term Loan Commitments shall
automatically terminate at 5:00 p.m., New York City time, on the Closing Date,
if the making of





52

--------------------------------------------------------------------------------

 



the Term Loans shall not have occurred by such time.  Each Term Lender that is a
party to this Agreement on the Closing Date hereby represents and warrants that,
on and as of the Closing Date, it is a “qualified purchaser” (within the meaning
of the Investment Company Act of 1940, as amended, and the rules and regulations
thereunder) and a “qualified institutional buyer” (within the meaning of
Rule 144A under the Securities Act of 1933, as amended).

 

(b)         Revolving Borrowings.  Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make loans to the Borrower
from time to time, on any Business Day during the Revolving Availability Period,
(each such loan, a “Revolving Credit Loan”) (i) denominated in Dollars or
(ii) denominated in one or more Foreign Currencies (“Foreign Currency Revolving
Credit Loans”), in an aggregate principal amount (based on, in the case of
Foreign Currency Revolving Credit Loans, the Dollar Amount of such Foreign
Currency Revolving Credit Loans) at any one time outstanding which does not
exceed the amount of such Revolving Lender’s Revolving Commitment; provided,
 further, that, after giving effect to any Revolving Credit Borrowing, (i) the
Total Outstandings shall not exceed the Borrowing Base Amount at such time,
(ii) the aggregate Revolving Credit Exposure of all Revolving Lenders shall not
exceed the Aggregate Revolving Commitments, and (iii) the Revolving Credit
Exposure of any Revolving Lender shall not exceed such Revolving Lender’s
Revolving Commitment.  Within the limits of each Revolving Lender’s Revolving
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(b), prepay under Section 2.03, and reborrow
under this Section 2.01(b).  Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein. All Foreign Currency
Revolving Credit Loans shall be Eurocurrency Loans. Each Revolving Lender that
is a party to this Agreement on the Closing Date hereby represents and warrants
that, on and as of the Closing Date, it is a “qualified purchaser” (within the
meaning of the Investment Company Act of 1940, as amended, and the rules and
regulations thereunder) and a “qualified institutional buyer” (within the
meaning of Rule 144A under the Securities Act of 1933, as amended).

 

2.02       Borrowings, Conversions and Continuations of Revolving Credit Loans.

 

(a)         Each Term Loan Borrowing, each Revolving Credit Borrowing, each
conversion of Term Loans or Revolving Credit Loans denominated in Dollars from
Eurocurrency Loans to Base Rate Loans (or from Base Rate Loans to Eurocurrency
Loans), and each continuation of Eurocurrency Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Committed Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Administrative Agent of a
Committed Loan Notice.  Each such Committed Loan Notice must be received by the
Administrative Agent not later than (i) 11:00 a.m., Local Time, three
(3) Business Days prior to the requested date of any Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans or of any conversion of Eurocurrency
Rate Loans to Base Rate Loans and (ii) 11:00 a.m., New York City time, on the
requested date of any Borrowing of Base Rate Loans; provided,  however, that if
the Borrower wishes to request Eurocurrency Rate Loans having an Interest Period
of six months in duration as provided in the definition of “Interest Period,”
the applicable notice must be received by the Administrative Agent not later
than 11:00 a.m., Local Time, four Business Days prior to the requested date of
such Borrowing, conversion or continuation, whereupon the Administrative Agent
shall give prompt notice to the Appropriate Lenders of such request and
determine whether the requested Interest Period is acceptable to all of
them.  Not later than 11:00





53

--------------------------------------------------------------------------------

 



a.m., Local Time, three Business Days before the requested date of a Borrowing,
conversion or continuation of Eurocurrency Rate Loans having an Interest Period
of six months, the Administrative Agent shall notify the Borrower (which notice
may be by telephone) whether or not the requested Interest Period has been
consented to by all the Appropriate Lenders.  Each Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof (or, in the case
of Foreign Currency Revolving Credit Loans, the Applicable Minimum
Amount).  Each Borrowing of, or conversion to, Base Rate Loans shall be in a
principal amount of (x) with respect to Term Loans, $5,000,000 or a whole
multiple of $1,000,000 in excess thereof and (y) with respect to Revolving
Credit Loans, $500,000 or a whole multiple of $100,000 in excess thereof.

 

Each Committed Loan Notice shall specify (i) whether the Borrower is requesting
a Term Loan Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans
or Revolving Credit Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, and, in the
case of Revolving Credit Loans, whether such Revolving Credit Loans shall be
denominated in Dollars, Pounds Sterling, or Euro, (iv) the Type of Loans to be
borrowed or to which existing Term Loans or Revolving Credit Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto (which shall be one, two, three or six months).  If the Borrower
fails to specify a Type of Loan in a Committed Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Term Loans or Revolving Credit Loans shall be made as, or converted
to, Base Rate Loans; provided that, notwithstanding the foregoing, if the
Borrower shall fail to give notice of continuation of a Foreign Currency
Revolving Credit Loan which is a Eurocurrency Loan, such Foreign Currency
Revolving Credit Loan shall be automatically continued for an Interest Period of
one month.  Any automatic conversion to Base Rate Loans pursuant to this
paragraph shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans.  If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.

 

(b)         Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage under the applicable Facility of the applicable Term Loans or
Revolving Credit Loans, as applicable, and if no timely notice of a conversion
or continuation is provided by the Borrower, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(a).  In the case of a Term Loan Borrowing or a
Revolving Credit Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than (i) in the case of Loans
denominated in Dollars, 1:00 p.m., New York City time (or 4:00 p.m., New York
City time, in the case of Base Rate Loans) on the Business Day specified in the
applicable Committed Loan Notice and (ii) in the case of Loans denominated in a
Foreign Currency, 1:00 p.m., Local Time.  Upon satisfaction of the conditions
set forth in Section 4.02, the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of JPMorgan with the





54

--------------------------------------------------------------------------------

 



amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

 

(c)         Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans without the
consent of the Majority Facility Lenders in respect of such Facility.

 

(d)         The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in the Prime Rate used in determining the Base Rate
promptly following the public announcement of such change.

 

(e)         After giving effect to all Term Loan Borrowings, all conversions of
Term Loans from one Type to the other, and all continuations of Term Loans as
the same Type, there shall not be more than six (6) Interest Periods in effect
in respect of the Term Loan Facility.  After giving effect to all Revolving
Credit Borrowings, all conversions of Revolving Credit Loans from one Type to
the other, and all continuations of Revolving Credit Loans as the same Type,
there shall not be more than six (6) Interest Periods in effect in respect of
the Revolving Credit Facility.

 

(f)         Notwithstanding anything to the contrary in this Agreement, any
Lender may exchange, continue or rollover all of the portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Administrative Agent, and
such Lender.

 

2.03       Prepayments of Loans.

 

(a)         Optional Prepayments.  The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Term
Loans and Revolving Credit Loans in whole or in part without premium or penalty;
provided that (i) such notice must be in a form acceptable to the Administrative
Agent and be received by the Administrative Agent not later than (x) with
respect to Loans denominated in Dollars, 11:00 a.m., New York City time,
(A) three (3) Business Days prior to any date of prepayment of Eurocurrency Rate
Loans and (B) on the date of prepayment of Base Rate Loans and (y) with respect
to Loans denominated in a Foreign Currency, 11:00 a.m., Local Time, three
(3) Business Days prior to any date of prepayment of Eurocurrency Rate Loans;
(ii) any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
(x) with respect to Term Loans, $5,000,000 or a whole multiple of $1,000,000 in
excess thereof and (y) with respect to Revolving Credit Loans, $1,000,000 or a
whole multiple of $100,000 in excess thereof (or, in the case of Foreign
Currency Revolving Credit Loans, 1,000,000 or a whole multiple of 100,000 in
excess thereof, in each case in the applicable currency); and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of (x) with respect
to Term Loans, $5,000,000 or a whole multiple of $1,000,000 in excess thereof
and (y) with respect to Revolving Credit Loans, $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify





55

--------------------------------------------------------------------------------

 



the date and amount of such prepayment, the Facility and the Type(s) of Loans to
be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans.  The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s Applicable Percentage
in respect of the relevant Facility).  If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided, that if
a Contingent Commitment Termination Notice is revoked by the Borrower in
accordance with Section 2.05, as result of the refinancing specified therein not
having occurred, the Borrower shall not be required to prepay the Loans (and the
Loans shall not become due and payable) on the payment date set forth in such
revoked Contingent Commitment Termination Notice (it being understood that a
notice of prepayment of the Term Loans due to a refinancing of the Term Loans
with the proceeds of a refinancing may also be stated to be contingent upon the
consummation of such refinancing and may be similarly revoked in the event such
refinancing is not consummated, in which case this proviso shall apply to such
revocation).  Any prepayment of a Eurocurrency Rate Loan shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Subject to Section 2.14, each such
prepayment shall be applied to the Loans of the Lenders in accordance with their
respective Applicable Percentages in respect of the relevant Facility.

 

The Borrower may, upon notice to the applicable Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the applicable Swing Line Lender and
the Administrative Agent not later than 1:00 p.m., New York City time, on the
date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $100,000.  Each such notice shall specify the date and
amount of such prepayment.  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

 

(b)          Mandatory Prepayments.

 

(i)         If for any reason the Total Revolving Credit Outstandings at any
time exceeds the Aggregate Revolving Commitments then in effect, the Borrower
shall immediately prepay Revolving Credit Loans in an aggregate amount equal to
such excess; provided that to the extent the Total Revolving Credit Outstandings
at any time exceed the Aggregate Revolving Commitments then in effect solely as
a result of a change in the Exchange Rate for the purchase of Dollars with a
Foreign Currency, such prepayment shall not be required unless the Total
Revolving Credit Outstandings at such time exceed the Aggregate Revolving
Commitments then in effect by 5% or more.

 

(ii)        If for any reason the Total Outstandings at any time exceeds the
Borrowing Base Amount at such time, the Borrower shall within two (2) Business
Days thereof either (x) pledge additional Borrowing Base Assets under the
Collateral Documents or (y) prepay Loans (including Swing Line Loans) such that,
after giving effect to such pledge and/or prepayment, the Borrower and its
Subsidiaries are in compliance, on a pro forma basis, with
Section 7.12(f).  Each prepayment pursuant to the foregoing sentence shall be
applied,





56

--------------------------------------------------------------------------------

 



first, to the outstanding Swing Line Loans until paid in full, second, ratably
to the outstanding Revolving Credit Loans (without any reduction of the
Aggregate Revolving Commitments), and third, ratably to the outstanding Term
Loans.

 

2.04      Repayment of Loans.

 

(a)         Revolving Credit Loans.  The Borrower shall repay to each Revolving
Lender on the Revolving Maturity Date the aggregate principal amount of all
Revolving Credit Loans of such Revolving Lender outstanding on the Revolving
Maturity Date.

 

(b)         Swing Line Loans.  The Borrower shall repay each Swing Line Loan on
the earlier to occur of (i) the date five Business Days after such Loan is made
and (ii) the Revolving Maturity Date; provided that on each date that a
Revolving Credit Loan is borrowed, the Borrower shall repay all Swing Line Loans
then outstanding and the proceeds of any such Revolving Credit Loans shall be
applied by the Administrative Agent to repay any Swing Line Loans outstanding.

 

(c)         Term Loans.  The Borrower shall repay to each Term Lender on the
Term Loan Maturity Date the aggregate principal amount of all Term Loans of such
Term Lender outstanding on the Term Loan Maturity Date.

 

2.05      Termination or Reduction of Commitments.

 

(a)         The Term Loan Commitments shall automatically and permanently
terminate upon funding of the Term Loans on the Closing Date.

 

(b)         The Borrower may, upon written notice to the Administrative Agent,
terminate the Revolving Commitments, or from time to time permanently reduce the
Revolving Commitments; provided that (i) any such notice shall be in a form
acceptable to the Administrative Agent and be received by the Administrative
Agent not later than 12:00 noon, New York City time, five Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in
excess thereof, (iii) after giving effect to any partial reduction of the
Revolving Commitments, the remaining Revolving Commitments shall be greater than
or equal to $25,000,000, (iv) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, (x) the Total Revolving Credit Outstandings would exceed
the Aggregate Revolving Commitments then in effect or (y) the Total Outstandings
would exceed the Borrowing Base Amount at such time and (v) the Borrower shall
pay any amounts required to be paid under Section 3.05 resulting from any
prepayment of Revolving Credit Loans made in connection with such termination or
reduction of Commitments; provided further, that any such notice delivered in
connection with a termination in full of the Revolving Commitments, due to a
refinancing of the Loans with the proceeds of such refinancing, may be, if
expressly so stated to be, contingent upon the consummation of such refinancing
(any such contingent termination notice being referred to herein as a
“Contingent Commitment Termination Notice”) and may be revoked by the Borrower
in the event such refinancing is not consummated (and the Borrower shall pay any
amounts required to be paid under Section 3.05 resulting from any such
revocation of such notice).  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Revolving
Commitments.  Any reduction of the Revolving Commitments shall be





57

--------------------------------------------------------------------------------

 



applied to the Commitment of each Revolving Lender according to its Applicable
Revolving Percentage.  All fees in respect of the Revolving Credit Facility
accrued until the effective date of any termination of the Revolving Commitments
shall be paid on the effective date of such termination.

 

2.06      Borrowing Base Asset Proceeds; Distributions.

 

(a)         Required Borrowing Base Accounts.  The Secured Guarantors have
established the Required Borrowing Base Accounts (or, with respect to the
Deposit Accounts referred to in Section 6.21, the Secured Guarantors shall have
established the Required Borrowing Base Accounts on or prior to the date
required pursuant to Section 6.21).  All funds on deposit in the Borrowing Base
Accounts shall be collateral security for the Obligations. To the extent that a
Borrowing Base Account is an interest-bearing account, all accrued interest
earned with respect to such Borrowing Base Account shall become part of the
balance in such Borrowing Base Account. Each Secured  Guarantor shall include
all interest and earnings on any such balance in its respective Borrowing Base
Accounts as its income and shall be the owner of all funds on deposit in its
Borrowing Base Accounts for federal and applicable state and local tax purposes.
Subject to subsection (e) below, the Secured Guarantors shall have the exclusive
right to manage and control all funds in the Borrowing Base Accounts (other than
any Specified Borrowing Base Account), but, in any event, the Administrative
Agent shall not have any fiduciary duty with respect to such funds or the
Borrowing Base Accounts.

 

(b)         Borrowing Base Asset Proceeds.  The Secured Guarantors will, on or
prior to the Closing Date (subject, however, to such later deadline as is
provided for certain Required Borrowing Base Accounts pursuant to Section 6.21),
irrevocably instruct (and after the Closing Date (or such later deadline, as
applicable) will continue to irrevocably instruct), the applicable obligors,
agents, trustees, servicers, sub-servicers or other applicable payors (as the
case may be) with respect to all Borrowing Base Assets (other than with respect
to encumbered Commercial Real Estate Ownership Interests and Starwood Fund
Investment Assets) to deposit or otherwise transfer into a Required Borrowing
Base Account, as applicable, all Borrowing Base Asset Proceeds in respect of
such Borrowing Base Assets. Other than a direction to pay any such Borrowing
Base Asset Proceeds to a different Required Borrowing Base Account, the Secured
Guarantors shall not make any change in the foregoing instructions without the
consent of the Administrative Agent. If, despite such instructions, any such
Borrowing Base Asset Proceeds are received by the Borrower or its Subsidiaries
other than as provided in the preceding sentence (after giving effect to any
later deadline described above, if applicable), the Borrower shall hold (or
shall cause the applicable Subsidiary to hold) such amount in trust for the
benefit of the Administrative Agent, shall segregate (or shall cause the
applicable Subsidiary to segregate) such amount from all other funds of the
Borrower or such Subsidiary, as applicable, and shall, within two (2) Business
Days following receipt thereof, cause such amount to be deposited into a
Required Borrowing Base Account.

 

(c)         Distributions.  The Borrower will, on or prior to the Closing Date,
irrevocably instruct (and after the Closing Date will continue to irrevocably
instruct) each Subsidiary or Starwood Fund (or related feeder fund) that
directly or indirectly owns any encumbered Commercial Real Estate Ownership
Interest or Starwood Fund Investment Asset to make any and all Distributions
that are otherwise payable to any Loan Party or any Subsidiary (other than an





58

--------------------------------------------------------------------------------

 



Unrestricted Real Property Subsidiary) to a Secured Guarantor and into a
Required Borrowing Base Account.  If, despite such instructions, any such
Distributions are received by the Borrower or its Subsidiaries other than as
provided in the preceding sentence, the Borrower shall hold (or shall cause the
applicable Subsidiary to hold) such amount in trust for the benefit of the
Administrative Agent, shall segregate (or shall cause the applicable Subsidiary
to segregate) such amount from all other funds of the Borrower or such
Subsidiary, as applicable, and shall, within two (2) Business Days following
receipt thereof, cause such amount to be deposited into a Required Borrowing
Base Account.

 

(d)         [intentionally omitted]

 

(e)         Withdrawals from Borrowing Base Accounts.  Each Secured Guarantor
shall have the right (i) to access and make withdrawals from its Borrowing Base
Accounts (other than any Specified Borrowing Base Account) unless an Event of
Default shall have occurred and be continuing or would result therefrom and the
Administrative Agent shall have blocked access to such Borrowing Base Account
and (ii) in the case that an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have blocked access to such
Borrowing Base Account, to access and make withdrawals from its Borrowing Base
Accounts (other than any Specified Borrowing Base Account) as necessary to make
the distributions contemplated by Section 7.06(f)(i).  In addition, each Secured
Guarantor shall have the right to make withdrawals from each Specified Borrowing
Base Account if and to the extent that a Borrowing Base Release Transaction
would be permitted pursuant to Section 2.15 with respect to amounts on deposit
in such Specified Borrowing Base Account.

 

2.07       Interest.

 

(a)         Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Rate for such
Facility and (ii) each Base Rate Loan under a Facility (including each Swing
Line Loan) shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for such Facility (which, in the case of a Swing Line Loan,
shall be the Applicable Rate for the Revolving Credit Facility).

 

(b)          (i)         While any Event of Default exists, the Borrower shall
pay interest on the principal amount of all outstanding Obligations hereunder at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii)         Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

 

(c)         Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest

 

hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.

 

2.08       Fees.  In addition to certain fees described in Section 2.13:

 





59

--------------------------------------------------------------------------------

 



(a)         Unused Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Lender in accordance with its Applicable Revolving
Percentage, an unused line fee (the “Unused Fee”) equal to the Applicable Fee
Rate times the actual daily amount by which the Aggregate Revolving Commitments
exceeds the Outstanding Amount of Revolving Credit Loans, subject to adjustment
as provided in Section 2.14.  The Outstanding Amount of Swing Line Loans shall
not be counted towards or considered usage of the Aggregate Revolving
Commitments for purposes of determining the Unused Fee. The Unused Fee shall
accrue at all times during the Revolving Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the Revolving Availability
Period.  The Unused Fee shall be calculated quarterly in arrears.

 

(b)         The Borrower shall pay to the Arrangers and the Administrative Agent
for their own respective accounts the fees as have been separately agreed upon
in writing in the amounts and at the times so specified.  Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

 

(c)         The Borrower shall pay to the Administrative Agent for the account
of the Lenders such fees as shall have been separately agreed upon in writing in
the amounts and at the times so specified.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

2.09       Computation of Interest and Fees.  All computations of interest for
Base Rate Loans the rate of interest on which is calculated on the basis of the
Prime Rate shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed, and all computations of interest for any
Foreign Currency Revolving Credit Loan denominated in Pounds Sterling shall be
calculated on the basis of a 365-day year for actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which such Loan is made, and shall not accrue
on such Loan, or any portion thereof, for the day on which such Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.11(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent demonstrable error.

 

2.10       Evidence of Debt.

 

(a)         The Loans made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent demonstrable
error of the amount of the Loans made by the Lenders to the Borrower and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent





60

--------------------------------------------------------------------------------

 



in respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of demonstrable error.  Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records.  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

(b)         In addition to the accounts and records referred to in subsection
(a) above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Swing Line Loans.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

2.11       Payments Generally; Administrative Agent’s Clawback.

 

(a)         General.  All payments to be made by the Borrower shall be made free
and clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff, except for any deduction or withholding required by
applicable Laws.  Except as otherwise expressly provided herein, all payments by
the Borrower hereunder shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m., New York City time, on the date specified herein (or, in
the case of principal or interest relating to Foreign Currency Revolving Credit
Loans, not later than 2:00 p.m., Local Time, on the due date thereof to the
Administrative Agent, for the account of the Revolving Lenders, in the relevant
Foreign Currency and in immediately available funds).  The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage in respect of
the relevant Facility (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 2:00 p.m.,
Local Time, shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(i)         Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02)  and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower jointly and severally agree
to pay to the Administrative Agent





61

--------------------------------------------------------------------------------

 



forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(ii)        Payments by the Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders the amount due.  In such
event, if the Borrower has not in fact made such payment, then each of the
Appropriate Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (a) shall be conclusive, absent
demonstrable error.

 

(b)         Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Loans set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

 

(c)         Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term Loans and Revolving Credit Loans, to fund participations
in Swing Line Loans and to make payments pursuant to Section 11.04(c) are
several and not joint.  The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so





62

--------------------------------------------------------------------------------

 



on such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan, to purchase its participation or to make its payment
under Section 11.04(c).

 

(d)         Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for its Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for its Loan in any particular place or manner.

 

2.12       Sharing of Payments by Lenders.  Except to the extent that this
Agreement or a court order expressly provides for payments to be allocated to a
particular Lender or to the Lenders under a particular Facility, if any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on the Obligations owing to
it greater than its pro rata share thereof as provided herein then, in each
case, the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Term Loans, Revolving Credit Loans and subparticipations
in Swing Line Loans, as applicable, of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the applicable Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Term
Loans and Revolving Credit Loans and other amounts owing them, provided that:

 

(i)         if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)        the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender or a Disqualified
Transferee), or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Term Loans, Revolving
Credit Loans or subparticipations in Swing Line Loans to any assignee or
participant, other than an assignment to the Borrower or any Affiliate thereof
(as to which the provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.13       Extensions of Maturity Date.  Notwithstanding anything herein to the
contrary, the Borrower may, at its election by written notice to the
Administrative Agent (which shall promptly notify each of the Lenders) (each
such election, an “Extension Option”, the date of such election, the “Extension
Date”) extend the Revolving Commitments, the Revolving Credit Loans and the Term
Loans (such extended Revolving Commitments, the “Extended Commitments” and such
extended Revolving Credit Loans and Term Loans, the “Extended Loans”) for
additional





63

--------------------------------------------------------------------------------

 



terms of 6 months each (the “Extended Maturity Date”), subject to the following
terms and conditions:

 

(a)         there shall be no more than two (2) Extension Options exercised
during the term of this Agreement;

 

(b)         no Default or Event of Default shall have occurred or be continuing
on the date of such written notice and on the Initial Maturity Date or first
Extended Maturity Date, as applicable, or would result from the exercise of any
Extension Option;

 

(c)         each of the representations and warranties made by any Loan Party in
or pursuant to the Loan Documents shall be true and correct in all material
respects (or, if such representations and warranties are qualified by
materiality, in all respects) on and as of the date of such written notice and
on and as of such Extension Date (and after giving effect to such Extension
Option) as if made on and as of such dates (except that any representations and
warranties which expressly relate to an earlier date shall be true and correct
in all material respects (or, if such representations and warranties are
qualified by materiality, in all respects) as of such earlier date);

 

(d)         the Borrower shall make the request for such Extension Option not
earlier than 90 days and not later than 30 days prior to the Initial Maturity
Date, or first Extended Maturity Date, as applicable;

 

(e)         the latest Extended Maturity Date shall be no later than the Latest
Maturity Date; and

 

(f)         the Borrower shall pay or cause to be paid to each Lender on each
such Extension Date a fee equal to 0.10% of the sum of the amount of the then
existing Revolving Commitments of such Lender plus the Outstanding Amount of the
Term Loans of such Lender.

 

2.14       Defaulting Lenders.

 

(a)         Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)         Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definitions of “Majority Facility
Lenders,” “Required Lenders” and “Supermajority Lenders” and in Section 11.01.

 

(ii)        Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise), or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Swing Line Lenders





64

--------------------------------------------------------------------------------

 



hereunder; third, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fourth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement; fifth, to
the payment of any amounts owing to the Lenders or the Swing Line Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender or any Swing Line Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement; sixth,
so long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
seventh, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.14(a)(iv).  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(iii)       Certain Fees.  No Defaulting Lender shall be entitled to receive any
Unused Fee payable under Section 2.08(a) for any period during which such Lender
is a Defaulting Lender (and the Borrower shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(iv)       Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Revolving Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)        Repayment of Swing Line Loans.  If the reallocation described in
clause (a)(iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, prepay Swing Line Loans in an amount equal to each Swing
Line Lender’s Fronting Exposure.

 





65

--------------------------------------------------------------------------------

 



(b)         Defaulting Lender Cure. If the Borrower, the Administrative Agent
and the Swing Line Lenders agree in writing that a Lender shall no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in Swing
Line Loans to be held on a pro rata basis by the Lenders in accordance with
their Applicable Percentages (without giving effect to Section 2.14(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided,  further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

2.15       Sales and Releases of Borrowing Base Assets.  The Borrower or any
Subsidiary may directly or indirectly, dispose of or distribute (as a Restricted
Payment or otherwise, in each case, to the extent otherwise permitted under this
Agreement) Borrowing Base Assets (which, solely for purposes of this
Section 2.15, shall include any Equity Interests of any Borrowing Base Covenant
Subsidiary) (including any Borrowing Base Assets or Borrowing Base Asset
Proceeds held in a Specified Borrowing Base Account), whereupon the related
Investment Asset shall cease to be a Borrowing Base Asset and the related
Borrowing Base Asset Proceeds shall cease to be Borrowing Base Asset Proceeds
(each such transaction being referred to herein as a “Borrowing Base Release
Transaction”), so long as, immediately prior to and after giving effect thereto
and to any transfers of Borrowing Base Asset Proceeds pursuant to
Section 2.06(e), other Borrowing Base Release Transactions, designations of
Investment Assets as Borrowing Base Assets and borrowings, repayments or
prepayments of Loans, in each case, occurring on such date, on a pro forma
basis:

 

(i)         no Default or Event of Default has occurred and is continuing;

 

(ii)        the Borrower and its Subsidiaries are in compliance, on a pro forma
basis, with the provisions of Section 7.12; and

 

(iii)       either (A) there shall be no reduction in the Borrowing Base
Coverage Ratio (after giving effect to any replacement Borrowing Base Assets
included in the Borrowing Base Amount on such date; provided that, in connection
with any Borrowing Base Release Transaction, the Borrower may designate
additional Investment Assets as replacement Borrowing Base Assets up to five
(5) Business Days prior to the consummation of such Borrowing Base Release
Transaction and such replacement Borrowing Base Assets shall not contribute to
the Borrowing Base Amount for purposes of this clause (A) or any other provision
of this Agreement until the date on which such Borrowing Base Release
Transaction is consummated) or (B) the Borrowing Base Coverage Ratio is not less
than 1.10 to 1.00;

 

provided that, solely in the case of the Designated Real Property Acquisition,
in the event that the purchase price to be paid by the Borrower and its
Subsidiaries in connection therewith is required





66

--------------------------------------------------------------------------------

 



to be delivered in escrow to an escrow agent (which escrow agent shall be
reasonably acceptable to the Administrative Agent) prior to (but no more than
two Business Days prior to) the closing date of the Designated Real Property
Acquisition, Borrowing Base Assets consisting of cash in a Specified Borrowing
Base Account shall be permitted to be subject to a Borrowing Base Release
Transaction so long as (x) the requirements set forth in clauses (i) and
(ii) above shall have been met, (y) the escrow agreement related to such escrow
arrangement shall require that all such cash be returned directly to the
Specified Borrowing Base Account in the event that the Designated Real Property
Acquisition is not consummated on or prior to the date that is two Business Days
following the delivery thereof (and the Administrative Agent shall be a party
thereto or a third party beneficiary with respect to such requirement which may
not be changed without its consent) and (z) it shall be a condition subsequent
that the Borrower and its Subsidiaries shall be in compliance with this clause
(iii) on the date of the closing of the Designated Real Property Acquisition, on
a pro forma basis after giving effect to any transfers of Borrowing Base Asset
Proceeds pursuant to Section 2.06(e), other Borrowing Base Release Transactions,
designations of Investment Assets as Borrowing Base Assets and borrowings,
repayments or prepayments of Loans, in each case, occurring on such date;

 

it being understood that each Borrowing Base Release Transaction pursuant to
this Section 2.15 shall be deemed to constitute a representation and warranty by
the Borrower that the conditions set forth in clauses (i),  (ii) and (iii) of
this Section 2.15 shall have been met; provided that the Borrower shall deliver
to the Administrative Agent a certificate from a Responsible Officer of the
Borrower certifying compliance with the conditions set forth in clauses (i),
 (ii) and (iii) of this Section 2.15 (and, in the case of the Designated Real
Property Acquisition, an additional certificate upon closing of the Designated
Real Property Acquisition). Upon any such transfer of Borrowing Base Assets to a
Person other than a Borrowing Base Subsidiary, such transferred assets shall
cease to constitute Borrowing Base Assets and upon any such transfer of
Borrowing Base Asset Proceeds (or any transfer of such Borrowing Base Asset
Proceeds pursuant to Section 2.06(e)) to a Person other than a Secured
Guarantor, such amounts shall cease to constitute Borrowing Base Asset Proceeds.

 

2.16       Increase in Commitments.

 

(a)         Request for Increase.  Provided that no Default shall have occurred
and is then continuing, upon written notice to the Administrative Agent (which
shall promptly notify the Lenders), the Borrower may from time to time, request
(x) an increase in the Aggregate Revolving Commitments (each, a “Revolving
Commitment Increase”) and/or (y) the establishment of one or more new term loan
commitments which shall be in the form of an increase to the Term Loan Facility
(each, a “Term Commitment Increase”) by an aggregate amount (x) with respect to
all such Revolving Commitment Increases collectively, not exceeding $50,000,000
and (y) with respect to all such Term Commitment Increases collectively, not
exceeding $150,000,000; provided that any such request for an increase shall be
in a minimum amount of $25,000,000 (or such lesser amount as the Borrower and
the Administrative Agent shall agree) or any whole multiple of $1,000,000 in
excess thereof.  Each such notice shall specify (i) the amount of such increase
and the Facility or Facilities involved and (ii) the date on which the Borrower
proposes that the Commitment Increase shall be effective (each, an “Increase
Effective Date”), which shall be a date not less than 10 Business Days after the
date on which such notice is delivered to the Administrative Agent.  Any
existing Lender approached to provide all or a portion of a





67

--------------------------------------------------------------------------------

 



Commitment Increase may elect or decline, in its sole discretion, to provide
such Commitment Increase.

 

(b)         Additional Lenders.  Subject to the approval of the Administrative
Agent (such consent not to be unreasonably withheld, conditioned or delayed)
and, with respect to any Revolving Commitment Increase, each Swing Line Lender
that has a Swing Line Loan outstanding at such time, the Borrower may invite
additional Eligible Assignees (“New Lenders” together with each existing Lender,
if any, participating in such Commitment Increase, the “Commitment Increase
Lenders”) to provide a Commitment Increase pursuant to an Increased Facility
Activation Notice and become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent and its counsel (a
“New Lender Joinder Agreement”).

 

(c)         Revolving Commitment Allocations.  If the Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the final allocation of such increase.  The Administrative Agent shall
promptly notify the Lenders of the final allocation of such increase and the
Increase Effective Date.  The Administrative Agent is authorized and directed to
amend and distribute to the Lenders, including any party becoming a Lender on
the Increase Effective Date, a revised Schedule 2.01 that gives effect to the
increase and the allocation among the Lenders.

 

(d)         Conditions to Effectiveness of Increase.  As conditions precedent to
each such increase, (i) the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (x) (1) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase or (2) certifying that, as of
such Increase Effective Date, the resolutions delivered to the Administrative
Agent and the Lenders on the Closing Date (if such resolutions include approval
of the Commitment Increase in an amount at least equal to such Commitment
Increase) are and remain in full force and effect and have not been modified,
rescinded or superseded since the date of adoption, and (y) in the case of the
Borrower, certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of such
Increase Effective Date, except to the extent that (1) such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, (2) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such applicable date (including such earlier date
set forth in the foregoing clause (1)) after giving effect to such qualification
and (3) for purposes of this Section 2.16, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 6.01, and (B) no Default shall have occurred and is
then continuing, (ii) the Administrative Agent shall have received (x) a New
Lender Joinder Agreement duly executed by the Borrower and each Eligible
Assignee that is becoming a Lender in connection with such increase, which New
Lender Joinder Agreement shall (in order to be effective) be acknowledged and
consented to in writing by the Administrative Agent and each  Swing Line Lender
that has a Swing Line Loan outstanding at such time and (y) an Increased
Facility Activation Notice executed by the Borrower, the Administrative Agent,
the Commitment Increase Lenders providing such Commitment Increase and, in the
case of a Revolving Commitment Increase, each Swing Line





68

--------------------------------------------------------------------------------

 



Lender that has a Swing Line Loan outstanding at such time, (iii) the Borrower
shall have paid to the Arrangers any fee required to be paid by the Borrower as
agreed to in writing by the Arrangers and the Borrower in connection therewith
and (iv) the Borrower shall deliver or cause to be delivered such other
officer’s certificates and legal opinions of the type delivered on the Closing
Date to the extent reasonably requested by, and in form and substance reasonably
satisfactory to, the Administrative Agent.

 

(e)         Terms of New Loans and Commitments.  The terms and provisions of
Revolving Credit Loans made pursuant to a Revolving Commitment Increase shall be
identical to the Revolving Credit Loans.  The terms and provisions of Term Loans
made pursuant to a Term Commitment Increase shall be identical to the Term
Loans.

 

(f)         Settlement Procedures.  On each Increase Effective Date with respect
to the Revolving Credit Facility, the Borrower shall (A) prepay the outstanding
Revolving Credit Loans (if any) in full, (B) simultaneously borrow new Revolving
Credit Loans hereunder in an amount equal to such prepayment (in the case of
Eurocurrency Loans, with a LIBO Rate equal to the outstanding LIBO Rate and with
Interest Period(s) ending on the date(s) of any then outstanding Interest
Period(s)), as applicable (as modified hereby); provided that with respect to
subclauses (A) and (B), (x) the prepayment to, and borrowing from, any existing
Revolving Lender shall be effected by book entry to the extent that any portion
of the amount prepaid to such Revolving Lender will be subsequently borrowed
from such Revolving Lender and (y) the existing Revolving Lenders (including
existing Revolving Lenders providing a Revolving Commitment Increase, if
applicable) and the New Lenders shall make and receive payments among
themselves, in a manner acceptable to the Administrative Agent, so that, after
giving effect thereto, the Revolving Credit Loans are held ratably by such
existing Revolving Lenders and New Lenders in accordance with the respective
Revolving Commitments of such Revolving Lenders (after giving effect to such
Revolving Commitment Increase) and (C) pay to the Revolving Lenders the amounts,
if any, payable under Section 3.05 as a result of any such
prepayment.  Concurrently therewith, the Revolving Lenders shall be deemed to
have adjusted their participation interests in any outstanding Swing Line Loans
so that such interests are held ratably in accordance with their Revolving
Commitments as so increased. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to this clause (f).

 

(g)         Conflicting Provisions.  This Section shall supersede any provisions
in Section 2.11 or 11.01 to the contrary.

 

2.17       Swing Line Loans.

 

(a)         The Swing Line.  Subject to the terms and conditions set forth
herein, each Swing Line Lender, in reliance upon the agreements of the other
Revolving Lenders set forth in this Section 2.17, may in its sole discretion
make loans in Dollars (each such loan, a “Swing Line Loan”) to the Borrower from
time to time on any Business Day during the Revolving Availability Period,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Credit Loans of
each Revolving Lender acting as Swing Line Lender, may exceed the amount of such
Revolving Lender’s Revolving Commitment; provided,  however, that (x) after
giving effect to any Swing Line Borrowing, (i) the

 





69

--------------------------------------------------------------------------------

 



Total Outstandings shall not exceed the Borrowing Base Amount at such time,
(ii) the aggregate Revolving Credit Exposure of all Revolving Lenders shall not
exceed the Aggregate Revolving Commitments and (iii) the Revolving Credit
Exposure of any Revolving Lender (other than any Revolving Lender acting as
Swing Line Lender to the extent such excess results solely by virtue of its
outstanding Swing Line Loans) shall not exceed such Revolving Lender’s Revolving
Commitment, (y) the Borrower shall not use the proceeds of any Swing Line Loan
to refinance any outstanding Swing Line Loan, and (z) without limiting the
absolute discretion of each Swing Line Lender to make or decline to make Swing
Line Loans, no Swing Line Lender shall be under any obligation to make any Swing
Line Loan if it shall determine (which determination shall be conclusive and
binding absent manifest error) that it has, or by such Swing Line Loan may have,
Fronting Exposure.  Within the foregoing limits, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.17, prepay
under Section 2.03, and reborrow under this Section 2.17.  Each Swing Line Loan
shall be a Base Rate Loan.  Immediately upon the making of a Swing Line Loan,
each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from each applicable Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Lender’s Applicable Revolving Percentage times the amount of such
Swing Line Loan.

 

(b)         Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lenders and the
Administrative Agent, which may be given by (A) telephone or (B) by a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swing Line Lenders and the Administrative Agent of a Swing Line
Loan Notice.  Each such Swing Line Loan Notice must be received by the Swing
Line Lenders and the Administrative Agent not later than 2:00 p.m., New York
City time, on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Promptly after receipt by the
Swing Line Lenders of any Swing Line Loan Notice, each Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
such Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless each Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Lender) prior to 3:00 p.m., New York City time, on
the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lenders not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.17(a), or (B) that
one or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, such Swing Line
Lender will, not later than 3:00 p.m., New York City time, on the borrowing date
specified in such Swing Line Loan Notice, make the amount of its ratable portion
of the Swing Line Loan to be made by such Swing Line Lender (such ratable
portion to be calculated based upon such Swing Line Lender’s Revolving
Commitment (in its capacity as a Revolving Lender) to the total Revolving
Commitments of all of the Swing Line Lenders (in their respective capacities as
Revolving Lenders)) available to the Borrower.

 

(c)         Refinancing of Swing Line Loans.

 

(i)         Any Swing Line Lender at any time in its sole discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes each
Swing Line Lender to





70

--------------------------------------------------------------------------------

 



so request on its behalf), that each Revolving Lender make a Revolving Credit
Loan as a Base Rate Loan in an amount equal to such Revolving Lender’s
Applicable Revolving Percentage of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Revolving Commitments and the
conditions set forth in Section 4.02(a) and (b).  Such Swing Line Lender shall
furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent.  Each
Revolving Lender shall make an amount equal to its Applicable Revolving
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in immediately available funds for the account of the
Swing Line Lenders at the Administrative Agent’s Office not later than 1:00
p.m., New York City time, on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.17(c)(ii), each Revolving Lender that so makes
funds available shall be deemed to have made a Revolving Credit Loan as a Base
Rate Loan to the Borrower in such amount.  The Administrative Agent shall remit
the funds so received ratably to each Swing Line Lender that made such Swing
Line Loans.

 

(ii)        If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Loan in accordance with Section 2.17(c)(i), the request for
Revolving Credit Loan submitted by any Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lenders that each of the
Revolving Lenders fund its risk participation in the relevant Swing Line Loan
and each Revolving Lender’s payment to the Administrative Agent for the account
of the Swing Line Lenders pursuant to Section 2.17(c)(i) shall be deemed payment
in respect of such participation.

 

(iii)       If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lenders any amount
required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.17(c) by the time specified in Section 2.17(c)(i),
each Swing Line Lender shall be entitled to recover from such Revolving Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such Swing Line Lender at a rate
per annum equal to the greater of the Federal Funds Effective Rate and a rate
determined by such Swing Line Lender in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by such Swing Line Lender in connection with the
foregoing.  If such Revolving Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Revolving Lender’s
Revolving Credit Loan included in the relevant Revolving Credit Borrowing or
funded participation in the relevant Swing Line Loan, as the case may be.  A
certificate of any Swing Line Lender submitted to any Revolving Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)       Each Revolving Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.17(c) 





71

--------------------------------------------------------------------------------

 



shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against any Swing Line Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided,  however, that each
Revolving Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.17(c) (but not its obligation to purchase and fund risk participations
in Swing Line Loans) is subject to the conditions set forth in Section 4.02.  No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

 

(d)         Repayment of Participations.

 

(i)         At any time after any Revolving Lender has purchased and funded a
risk participation in a Swing Line Loan, if any Swing Line Lender receives any
payment on account of such Swing Line Loan, such Swing Line Lender will
distribute to such Revolving Lender its Applicable Revolving Percentage thereof
in the same funds as those received by such Swing Line Lender.

 

(ii)        If any payment received by any Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by such
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by such Swing Line Lender in
its discretion), each Revolving Lender shall pay to such Swing Line Lender its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Effective Rate.  The
Administrative Agent will make such demand upon the request of such Swing Line
Lender.  The obligations of the Revolving Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)         Interest for Account of Swing Line Lender.  Each Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Revolving Lender funds its Revolving Credit Loan or risk
participation pursuant to this Section 2.17 to refinance such Revolving Lender’s
Applicable Revolving Percentage of any Swing Line Loan, interest in respect of
such Applicable Revolving Percentage shall be solely for the account of the
Swing Line Lenders that made such Swing Line Loan.

 

(f)         Payments Directly to Swing Line Lender.  The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lenders.

 

(g)         Independent Swing Line Lender Obligations. No Swing Line Lender
shall be responsible for the failure of any other Swing Line Lender to make the
ratable portion of a Swing Line Loan to be made by such other Swing Line Lender
on the date of any Swing Line Loan.

 

2.18       Foreign Currency Exchange Rate.

 

(a)         No later than 12:00 Noon, Local Time, on each Calculation Date with
respect to a Foreign Currency, the Administrative Agent shall determine the
Exchange Rate as of such





72

--------------------------------------------------------------------------------

 



Calculation Date with respect to such Foreign Currency, provided that, upon
receipt of a borrowing request in respect of Foreign Currency Revolving Credit
Loans, the Administrative Agent shall determine the Exchange Rate with respect
to the relevant Foreign Currency on the related Calculation Date (it being
acknowledged and agreed that the Administrative Agent shall use such Exchange
Rate for the purposes of determining compliance with Sections 2.01 and 2.02 with
respect to such borrowing request).  The Exchange Rates so determined shall
become effective on the relevant Calculation Date (a “Reset Date”), shall remain
effective until the next succeeding Reset Date and shall for all purposes of
this Agreement (other than Section 3.04(f),  Section 11.21 and any other
provision expressly requiring the use of a current Exchange Rate) be the
Exchange Rates employed in converting any amounts between Dollars and Foreign
Currencies.

 

(b)         No later than 5:00 p.m., Local Time, on each Reset Date, the
Administrative Agent shall determine the aggregate amount of the Dollar Amounts
of the principal amounts of the relevant Foreign Currency Revolving Credit Loans
then outstanding (after giving effect to any Foreign Currency Revolving Credit
Loans to be made or repaid on such date).

 

(c)         The Administrative Agent shall promptly notify the Borrower and the
Lenders of each determination of an Exchange Rate hereunder.

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01      Taxes.

 

(a)         Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.  (i)  Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws (as determined in the good faith discretion of the applicable
Withholding Agent) require the deduction or withholding of any Tax from any such
payment by the Administrative Agent or a Loan Party, then the Administrative
Agent or such Loan Party shall be entitled to make such deduction or
withholding.

 

(ii)        If any Loan Party or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent or such Loan Party shall withhold or make such deductions
as are required, (B) the Administrative Agent or such Loan Party shall timely
pay the full amount withheld or deducted to the relevant Governmental Authority
in accordance with applicable Law, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)         Payment of Other Taxes by the Loan Parties.  Without limiting the
provisions of subsection (a) above, each Loan Party shall timely pay to the
relevant Governmental Authority in





73

--------------------------------------------------------------------------------

 



accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(c)         Tax Indemnifications.  (i)  Each Loan Party shall, and does hereby,
jointly and severally, indemnify each Recipient, and shall make payment in
respect thereof within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent demonstrable error.

 

(ii)        Each Lender shall, and does hereby, severally indemnify, and shall
make payment in respect thereof within ten (10) days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent or a Loan Party shall be
conclusive absent demonstrable error.  Each Lender hereby authorizes the
Administrative Agent and each Loan Party to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent or a Loan Party
under this clause (ii).

 

(d)         Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 3.01, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(e)         Status of Lenders; Tax Documentation.

 

(i)         Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will





74

--------------------------------------------------------------------------------

 



permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A),  (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.  Unless
the applicable withholding agent has received forms or other documents
reasonably satisfactory to it indicating that payments under any Loan Document
to or for a Lender are not subject to withholding tax or are subject to such Tax
at a rate reduced by an applicable tax treaty, the Borrower, the other Loan
Parties, Administrative Agent or other applicable withholding agent shall
withhold amounts required to be withheld by applicable Law from such payments at
the applicable statutory rate.

 

(ii)        Without limiting the generality of the foregoing:

 

(A)         (i) any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent),
executed  copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax and (ii) any Administrative Agent that is a U.S.
Person, including, but not limited to, JPMorgan, in its capacity as the
administrative agent for the Lenders under this Agreement and the other Loan
Documents, shall deliver to the Borrower on or prior to the date on which such
Administrative Agent becomes an Administrative Agent under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower),
executed  copies of IRS Form W-9 certifying that such Administrative Agent is
exempt from U.S. federal backup withholding tax;

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(i)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed  copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the





75

--------------------------------------------------------------------------------

 



“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN-E (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(ii)        executed copies of IRS Form W-8ECI;

 

(iii)       in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed  copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable); or

 

(iv)       to the extent a Foreign Lender is not the beneficial owner,
executed  copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner;

 

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed  copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by





76

--------------------------------------------------------------------------------

 



applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(iii)       Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

(iv)       Any Administrative Agent that is not a U.S. Person, including, but
not limited to, J.P. Morgan Europe Limited, London Funding Office, shall deliver
to the Borrower, on or prior to the date on which such Administrative Agent
becomes an Administrative Agent under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower), a properly completed
and executed IRS Form W-8IMY (indicating “Qualified Intermediary” or U.S. branch
status) evidencing that the Borrower may make payments to such Administrative
Agent, to the extent such payments are received by the Administrative Agent as
an intermediary, without deduction or withholding of any taxes imposed by the
United States.

 

(f)         Treatment of Certain Refunds.  At no time shall the Administrative
Agent have any obligation to file for or otherwise pursue on behalf of a Lender,
or have any obligation to pay to any Lender, any refund of Taxes withheld or
deducted from funds paid for the account of such Lender.  If any Recipient
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified by any Loan Party or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section 3.01, it shall pay to such Loan Party an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by a Loan Party under this Section 3.01 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that such Loan Party, upon the request of the Recipient, agrees to repay the
amount paid over to such Loan Party pursuant to this subsection (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to such Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Loan Party or any other Person.

 





77

--------------------------------------------------------------------------------

 



(g)         Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

(h)         Payments made by Administrative Agent.  Any payments made by the
Administrative Agent to any Lender shall be treated as payments made by the
applicable Loan Party.

 

(i)         Lender treated as Partnership.  If any Lender is treated as a
partnership for purposes of an applicable Indemnified Tax or Other Tax, any
withholding made by such Lender shall be treated as if such withholding had been
made by the applicable Loan Party or the Administrative Agent.

 

3.02       Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its Lending Office to perform any of its obligations hereunder
or make, maintain or fund or charge interest with respect to any Loan or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender  to issue, make,
maintain, fund or charge interest with respect to any such Loan or continue
Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurocurrency Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal  for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

 

3.03       Inability to Determine Rates.  If in connection with any request for
a Eurocurrency Rate Loan or a conversion to or continuation thereof, (a)  the
Administrative Agent





78

--------------------------------------------------------------------------------

 



determines that (i) deposits in the applicable currency are not being offered to
banks in the London interbank market for the applicable amount and Interest
Period of such Eurocurrency Rate Loan, (ii) adequate and reasonable means do not
exist for determining the Eurocurrency Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan or in connection with an
existing or proposed Base Rate Loan or (iii) deposits in the applicable currency
are not generally available, or cannot be obtained by the Lenders, in the
applicable market (in each case with respect to clause (a)(i) above, “Impacted
Loans”), or (b) the Administrative Agent or affected Lenders determine that for
any reason  the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Eurocurrency Rate Loan (any Foreign
Currency affected by the circumstances described in the foregoing clause (a) or
(b) is referred to as an “Affected Foreign Currency”), the Administrative Agent
will promptly so notify the Borrower and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans shall be
suspended, (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended and (z) in respect of any Foreign Currency Revolving Credit
Loans which are Eurocurrency Loans, then (i) any such Foreign Currency Revolving
Credit Loans in an Affected Foreign Currency requested to be made on the first
day of such Interest Period shall not be made and (ii) any such outstanding
Foreign Currency Revolving Credit Loans in an Affected Foreign Currency shall be
due and payable on the first day of such Interest Period, in each case until the
Administrative Agent upon the instruction of the affected Lenders revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods) or, failing that, in respect of Eurocurrency Loans denominated in
Dollars, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.  Until such
relevant notice has been withdrawn by the Administrative Agent, no further
Eurocurrency Loans denominated in Dollars or Foreign Currency Revolving Credit
Loans which are Eurocurrency Loans in an Affected Foreign Currency shall be made
or continued as such, nor shall the Borrower have the right to convert Base Rate
Loans to Eurocurrency Loans denominated in Dollars.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent or the affected Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.

 





79

--------------------------------------------------------------------------------

 



3.04       Increased Costs; Reserves on Eurocurrency Rate Loans.

 

(a)         Increased Costs Generally.  If any Change in Law shall:

 

(i)         impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));

 

(ii)        subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)       impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurocurrency Rate Loans
made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.

 

(b)         Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitment of such Lender or the Loans made by, or
participations in Swing Line Loans held by, such Lender, to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy or
liquidity), then from time to time the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

 

(c)         Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

(d)         Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section 3.04
shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such





80

--------------------------------------------------------------------------------

 



Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).

 

(e)         Reserves on Eurocurrency Rate Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Eurocurrency Rate Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Eurocurrency Rate Loan, provided the Borrower shall have
received at least ten (10) days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
notice.

 

(f)         Notwithstanding any other provision of this Agreement, if, after the
date hereof, (i)(A) the adoption of any law, rule or regulation after the date
of this Agreement, (B) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (C) compliance by any Lender with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement, shall
make it unlawful for any such Lender to make or maintain any Foreign Currency
Revolving Credit Loan or to give effect to its obligations as contemplated
hereby with respect to any Foreign Currency Revolving Credit Loan, or (ii) there
shall have occurred any change in national or international financial, political
or economic conditions (including the imposition of or any change in exchange
controls, but excluding conditions otherwise covered by this Section 3.04) or
currency exchange rates which would make it impracticable for the Lenders to
make or maintain Foreign Currency Revolving Credit Loans denominated in the
relevant currency to, or for the account of, the Borrower, then, by written
notice to the Borrower and to the Administrative Agent:

 

(i)         such Lender or Lenders may declare that Foreign Currency Revolving
Credit Loans (in the affected currency or currencies) will not thereafter (for
the duration of such unlawfulness) be made by such Lender or Lenders hereunder
(or be continued for additional Interest Periods), whereupon any request for a
Foreign Currency Revolving Credit Loan (in the affected currency or currencies)
or to continue a Foreign Currency Revolving Credit Loan (in the affected
currency or currencies), as the case may be, for an additional Interest Period)
shall, as to such Lender or Lenders only, be of no force and effect, unless such
declaration shall be subsequently withdrawn; and

 

(ii)        such Lender may require that all outstanding Foreign Currency
Revolving Credit Loans (in the affected currency or currencies), made by it be
converted to Base Rate Loans or Loans denominated in Dollars, as the case may be
(unless repaid by the relevant Borrower as described below), in which event all
such Foreign Currency Revolving Credit Loans (in the affected currency or
currencies), shall be converted to Base Rate Loans or Loans denominated in
Dollars, as the case may be, as of the effective date of such notice





81

--------------------------------------------------------------------------------

 



as provided in Section 3.04(g) and at the Exchange Rate on the date of such
conversion or, at the option of the relevant Borrower, repaid on the last day of
the then current Interest Period with respect thereto or, if earlier, the date
on which the applicable notice becomes effective.

 

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the converted Foreign Currency Revolving Credit Loans of such Lender shall
instead be applied to repay the Base Rate Loans or Loans denominated in Dollars,
as the case may be, made by such Lender resulting from such conversion.

 

(g)         For purposes of Section 3.04(f), a notice to the Borrower by any
Lender shall be effective as to each Foreign Currency Revolving Credit Loan made
by such Lender, if lawful, on the last day of the Interest Period, if any,
currently applicable to such Foreign Currency Revolving Credit Loan; in all
other cases such notice shall be effective on the date of receipt thereof by the
Borrower.

 

3.05       Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)         any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)         any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any portion
of the Loans (other than a Base Rate Loan) on the date or in the amount notified
by the Borrower; or

 

(c)         any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain the Loans or from fees payable to terminate the
deposits from which such funds were obtained.  The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurocurrency market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

 

3.06       Mitigation Obligations; Replacement of Lenders.

 

(a)         Designation of a Different Lending Office.  Each Lender may make any
Loan to the Borrower through any Lending Office, provided that the exercise of
this option shall not affect the obligation of the Borrower to repay the Loan in
accordance with the terms of this Agreement.





82

--------------------------------------------------------------------------------

 



If any Lender requests compensation under Section 3.04, or requires the Borrower
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then at the request of
the Borrower such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)         Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, the Borrower may replace such Lender in
accordance with Section 11.13.

 

3.07       Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all
Obligations hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV. CONDITIONS PRECEDENT

 

4.01       Conditions of Effectiveness.  This Agreement shall become effective
on and as of the first date (the “Closing Date”) on which all of the following
conditions precedent shall have been satisfied or waived in accordance with
Section 11.01:

 

(a)         The Administrative Agent’s receipt of the following, each of which
shall be originals, .pdf copies sent via electronic mail or telecopied (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party, each dated the Closing Date (or,
in the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance satisfactory to the Administrative
Agent and each of the Lenders:

 

(i)          executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

 

(ii)         the Security Agreement, duly executed by each Secured Guarantor,
together with:

 

(A)         certificates or instruments representing any Equity Interests in
each Secured Guarantor (other than Equity Interests in any Secured Guarantor
that is not a direct Subsidiary of another Secured Guarantor) and each
Subsidiary of the Borrower directly held by any Secured Guarantor, accompanied
by all endorsements and/or powers required by the Collateral Documents; provided
that, with respect to any such Subsidiary of a Secured Guarantor that is an
Excluded





83

--------------------------------------------------------------------------------

 



Foreign Subsidiary, 100% of the non-voting Equity Interests (if any) shall be
required to be pledged by the Secured Guarantors (or such lesser amount that is
owned by any Secured Guarantor) and 65% of the voting Equity Interests of such
Excluded Foreign Subsidiary (to the extent owned directly by any Secured
Guarantor) shall be required to be pledged (and only the certificates or
instruments representing such Equity Interests shall be required to be delivered
hereunder),

 

(B)         (i) a Perfection Certificate with respect to the Secured Guarantors
dated the Closing Date and duly executed by a Responsible Officer of the
Borrower and (ii) certified copies of UCC, tax and judgment lien searches, or
equivalent reports or searches, each of a recent date listing all effective
financing statements, lien notices or comparable documents (together with copies
of such financing statements and documents) that name any Secured Guarantor as
debtor and that are filed in those state and county jurisdictions in which any
Secured Guarantor is organized or maintains its principal place of business and
such other searches, if any, that the Administrative Agent reasonably deems
necessary or appropriate, none of which encumber the Collateral covered or
intended to be covered by the Collateral Documents (other than Liens permitted
to exist pursuant to the terms hereof),

 

(C)         UCC financing statements in proper form for filing, registration or
recordation in all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under such
Collateral Documents, covering the Collateral described in such Collateral
Documents,

 

(D)         (i) the Control Agreements referred to in Section 2.06, duly
executed by each of the parties thereto and (ii) the Control Agreements with
respect to each Deposit Account or Securities Account in which any Borrowing
Base Assets are on deposit and any other Control Agreement required by the Loan
Documents, in each case, duly executed by each of the parties thereto and, in
each case, other than those referred to in Section 6.21, and

 

(E)         such other agreements and documents, and evidence that all other
actions, recordings and filings have been taken, in each case that the
Administrative Agent may reasonably deem necessary or desirable in order to
create or perfect the Liens created under the Collateral Documents;

 

(iii)       a Note executed by the Borrower in favor of each Lender requesting a
Note;

 

(iv)       a Borrowing Base Certificate, as of the Closing Date;

 

(v)        a certificate of each Loan Party dated as of the Closing Date signed
by a Responsible Officer of such Loan Party certifying that the condition set
forth in Section 4.01(b) is satisfied;

 

(vi)       such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible





84

--------------------------------------------------------------------------------

 



Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party;

 

(vii)      such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in its jurisdiction of organization or formation;

 

(viii)     a favorable opinion of Sidley Austin LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to such
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request;

 

(ix)       a favorable opinion of (A) Morrison & Foerster LLP, Maryland counsel
to the Borrower, addressed to the Administrative Agent and each Lender, as to
such matters concerning the Borrower and the Loan Documents to which the
Borrower is a party as the Administrative Agent may reasonably request,
(B) Bilzin, Sumberg Baena Price & Axelrod LLP, Florida counsel to LNR Partners,
LLC, addressed to the Administrative Agent and each Lender, as to such matters
concerning LNR Partners, LLC and the Loan Documents to which it is a party as
the Administrative Agent may reasonably request, and (C) Simpson Thacher &
Bartlett LLP, United Kingdom counsel to the Administrative Agent, addressed to
the Administrative Agent and each Lender, concerning enforceability of the
English law Loan Document to be delivered on the Closing Date;

 

(x)        a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(xi)       a certificate of a Responsible Officer of the Borrower certifying
that the Borrower has delivered true and correct copies of the operating
agreements, partnership agreements or other applicable organizational documents
of each Borrowing Base Covenant Subsidiary and, subject to Section 6.21, each
Unrestricted Real Property Subsidiary;

 

(xii)      the absence of any action, suit, investigation or proceeding, pending
or threatened, in any court or before any arbitrator or governmental authority
that purports to materially affect the Borrower, the Guarantors or any of their
respective Subsidiaries, or any transaction contemplated hereby, or that could
have a material adverse effect on the Borrower or the Guarantors, or any of
their respective Subsidiaries, or any transaction contemplated hereby or on the
ability of the Borrower or the Guarantors to perform its obligations under the
Loan Documents; and

 

(xiii)     a Solvency Certificate from the Loan Parties demonstrating that each
Loan Party is Solvent.

 





85

--------------------------------------------------------------------------------

 



(b)         (A) The representations and warranties contained in Article V and
the other Loan Documents shall be true and correct in all material respects on
and as of the Closing Date, except (x) to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date and (y) any representation or warranty
that is already by its terms qualified as to “materiality”, “Material Adverse
Effect” or similar language shall be true and correct in all respects as of such
date after giving effect to such qualification, and (B) no Default shall exist.

 

(c)         Any fees required to be paid on or before the Closing Date shall
have been paid.

 

(d)         Unless waived by the Administrative Agent, the Borrower shall have
paid all reasonable fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such reasonable fees, charges and disbursements
as shall constitute its reasonable estimate of such reasonable fees, charges and
disbursements incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrower and the Administrative Agent).

 

(e)         The Administrative Agent and the Lenders shall have received, at
least five (5) Business Days prior to the Closing Date (or such later date as
may be acceptable to the Administrative Agent in its sole discretion), to the
extent requested at least ten (10) Business Days prior to the Closing Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.

 

(f)         The Administrative Agent and the Lenders shall have received the
Audited Financial Statements and the Unaudited Financial Statements.

 

(g)         The Administrative Agent shall have received satisfactory evidence
that (i) that certain Credit Agreement, dated as of April 19, 2013, among the
Borrower, the guarantors party thereto, the lenders party thereto, and Credit
Suisse AG, as administrative agent (as amended, supplemented or otherwise
modified prior to the Closing Date), shall have been terminated and all amounts
thereunder shall have been paid in full and (ii) satisfactory arrangements shall
have been made for the termination of all guarantees and Liens granted in
connection therewith.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01 each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.

 

4.02       Conditions to all Revolving Credit Loans.  The obligation of each
Lender to honor any Request for Credit Extension is subject to the following
conditions precedent:

 

(a)         The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document





86

--------------------------------------------------------------------------------

 



furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Loan,
except (i) to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date, (ii) any representation or warranty
that is already by its terms qualified as to “materiality”, “Material Adverse
Effect” or similar language shall be true and correct in all respects as of such
date after giving effect to such qualification and (iii) for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

 

(b)         No Default or Event of Default shall exist, or would result from
such proposed Loan or from the application of the proceeds thereof.

 

(c)         The Administrative Agent and, in the case of a Swing Line Borrowing,
the Swing Line Lenders shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

(d)         The Administrative Agent shall have received a Borrowing Base
Certificate from the Borrower with the information set forth therein being as of
the date of such requested Borrowing.

 

(e)         After giving effect to the proposed Loan, (i) the Total Outstandings
shall not exceed the Borrowing Base Amount at such time and (ii) the aggregate
Revolving Credit Exposure of all Revolving Lenders shall not exceed the
Aggregate Revolving Commitments at such time.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans or a Committed Loan Notice delivered by the Swing Line Lenders
pursuant to Section 2.17(c)(i)) submitted by the Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a),
 (b) and (e) have been satisfied on and as of the date of the applicable Loan.

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

 

5.01       Existence, Qualification and Power.  Each Loan Party and each
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 





87

--------------------------------------------------------------------------------

 



5.02       Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law; except in each case referred to in clause (b)(i) to the
extent that such conflict or violation could not reasonably be expected to have
a Material Adverse Effect.

 

5.03       Governmental Authorization; Other Consents.  Other than notices and
consents required under the terms of any Borrowing Base Asset (all of which have
been given or obtained), no approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person is necessary or required in connection with (a) the execution,
delivery or performance by any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Secured Guarantor of the Liens granted by it
pursuant to the Collateral Documents, (c) except for the filing of UCC financing
statements and the delivery of Control Agreements, the perfection or maintenance
of the Liens created under the Collateral Documents (including the first
priority nature thereof, subject to Permitted Collateral Liens).  In addition,
no approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the enforcement of any Loan Party of, or the
exercise by the Administrative Agent or any Lender of its rights under, the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, other than, with respect to foreclosure upon or transfer
of (i) any Investment Asset, notices that may be required under the
documentation governing such Investment Asset, (ii) any Investment Asset, any
restrictions on permitted transferees that may be set forth in, the
documentation governing such Investment Asset (but only to the extent such
restrictions on permitted transferees of such Investment Asset are reasonably
standard and customary for assets that are the same type as such Investment
Asset) and (iii) any Equity Interest in any Encumbered Real Property Pledged
Subsidiary, any notice to, and/or prior written consent or approval from, any
lender or agent for any lender required under the terms of any Indebtedness of
any Subsidiary of such Encumbered Real Property Pledged Subsidiary.

 

5.04       Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except to the extent that the
enforceability thereof may be subject to bankruptcy, insolvency, reorganization,
receivership, conservatorship, moratorium or other similar laws now or hereafter
in effect relating to creditors’ rights in general and to general principles of
equity.

 

5.05       Financial Statements; No Material Adverse Effect.

 

(a)         The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted





88

--------------------------------------------------------------------------------

 



therein; (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations, cash flows
and changes in shareholders’ equity for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof, including liabilities for Taxes, material commitments and
Indebtedness.

 

(b)         The Unaudited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations, cash flows and changes in shareholders’ equity for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

 

(c)         Since the date of the balance sheet included in the Audited
Financial Statements, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

 

5.06       Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of such Loan Party after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against such Loan Party or any of its
Subsidiaries or against any of their properties or revenues that (a) challenges
the validity or enforceability of this Agreement, any other Loan Document or any
of the transactions contemplated hereby, or otherwise purports to restrict or
prohibit the performance of all or any portion of this Agreement, any other Loan
Document or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

 

5.07       No Default.  Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.08       Ownership of Property; Liens.  Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of each Loan Party and its Subsidiaries is subject
to no Liens, other than Liens permitted by Section 7.01.

 

5.09       Environmental Compliance.  Except as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect:

 

(a)          the Loan Parties and their respective Subsidiaries: (i) are, and
within the period of all applicable statutes of limitation have been, in
compliance with all applicable Environmental Laws; (ii) hold all Environmental
Permits (each of which is in full force and effect) required for





89

--------------------------------------------------------------------------------

 



any of their current or intended operations or for any property owned, leased,
or otherwise operated by any of them; (iii) are, and within the period of all
applicable statutes of limitation have been, in compliance with all of their
Environmental Permits; and (iv) to the extent within the control of the Loan
Parties and their respective Subsidiaries, each of their Environmental Permits
will be timely renewed and complied with, any additional Environmental Permits
that may be required of any of them will be timely obtained and complied with,
without material expense, and compliance with any Environmental Law that is or
is expected to become applicable to any of them will be timely attained and
maintained, without material expense;

 

(b)         no Loan Party nor any of its Subsidiaries has used, managed, stored,
treated, disposed of, or arranged for disposal of, Hazardous Materials, and
Hazardous Materials are not otherwise present at any of their owned, leased or
operated properties or at any other location for which any Loan Party or any of
its Subsidiaries may be liable, in either case in a manner or
under circumstances that has resulted or could reasonably be expected to result
in liability to, or interfere with the operations of, any Loan Party or any of
its Subsidiaries; and

 

(c)         no Loan Party nor any of its Subsidiaries has assumed or retained
any liabilities under any Environmental Law or regarding any Hazardous
Materials.

 

5.10       Insurance.  The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates, except in the case of Subsidiaries that are not Loan Parties where the
failure to maintain such insurance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

5.11       Taxes.  The Borrower and each of its Subsidiaries have timely filed
all U.S. federal and material state and other material tax returns required to
be filed, and have timely paid all U.S. federal and material state and material
other Taxes (whether or not shown on a tax return), including in its capacity as
a withholding agent, levied or imposed upon it or its properties, income or
assets, except those Taxes which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP, and except in the case of
Subsidiaries that are not Loan Parties where the failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  There is no proposed tax assessment or other claim against, and
no tax audit with respect to, any Loan Party or any Subsidiary, except in each
case as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, or claims with respect to Taxes which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP.

 

5.12       ERISA Compliance.

 

(a)         Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws.  Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under Section 





90

--------------------------------------------------------------------------------

 



401(a) of the Code and the trust related thereto has been determined by the
Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the Internal Revenue Service or will be filed with the
Internal Revenue Service within the remedial amendment period.  To the best
knowledge of such Loan Party, nothing has occurred that would prevent or cause
the loss of such tax-qualified status.

 

(b)         There are no pending or, to the best knowledge of such Loan Party,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)         Except for any of the following which could not reasonably be
expected to result in a Material Adverse Effect (i) no ERISA Event has occurred,
and neither such Loan Party nor any ERISA Affiliate is aware of any fact, event
or circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan or Multiemployer Plan; (ii) as of
the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and neither such Loan Party nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iii) neither such Loan Party nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid;
(iv) neither such Loan Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (v) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

 

(d)         On the Closing Date, neither such Loan Party nor any ERISA Affiliate
maintains or contributes to, or has any unsatisfied obligation to contribute to,
or liability under, any active or terminated Pension Plan other than those
listed on Schedule 5.12(d) hereto.

 

5.13       Subsidiaries; Equity Interests.  As of the Closing Date, no Loan
Party has any Subsidiaries other than as specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned by a
Loan Party or a Subsidiary thereof in the amounts specified on Part (a) of
Schedule 5.13 free and clear of all Liens other than Liens permitted to exist
under Section 7.01.  All of the outstanding Equity Interests in each Loan Party
have been validly issued and are fully paid and nonassessable.  Set forth on
Part (b) of Schedule 5.13 is a complete and accurate list of all Loan Parties as
of the Closing Date, showing as of the Closing Date (as to each Loan Party) the
jurisdiction of its incorporation and the address of its principal place of
business.  As of the Closing Date, the copy of the charter of each Loan Party
and each amendment thereto previously provided to the Administrative Agent on or
prior to the Closing Date is a true and correct copy of each such document, each
of which is valid and in full force and effect.

 





91

--------------------------------------------------------------------------------

 



5.14       Margin Regulations; Investment Company Act.

 

(a)         Such Loan Party is not engaged and will not engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin
stock.  Immediately following the application of the proceeds of each Borrowing,
not more than 25% of the value of the assets (either of such Loan Party only or
of the Loan Parties and their Subsidiaries on a consolidated basis) subject to
the provisions of Section 7.01 or subject to any restriction contained in any
agreement or instrument between such Loan Party and any Lender or any Affiliate
of any Lender relating to Indebtedness and within the scope of
Section 8.01(e) will be margin stock.

 

(b)         None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary of the Borrower is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

5.15       Disclosure.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (taken as a whole and as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that (a) with respect to
projected financial information and other forecasts, such Loan Party represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time (it being understood and agreed that
financial projections are not a guarantee of financial performance and that
actual results may differ from financial projections and such differences may be
material) and (b) no representation is made hereunder with respect to any
reports, certificates or other information received by the Borrower or any other
Loan Party from any third party and delivered to the Administrative Agent or any
Lender with respect to any Investment Asset.

 

5.16       Compliance with Laws.  Each Loan Party and each Subsidiary thereof is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

5.17       Taxpayer Identification Number.  Each Loan Party’s true and correct
U.S. taxpayer identification number (or the equivalent thereof, in the case of a
Loan Party that is not organized under the laws of the United States, any State
thereof or the District of Columbia) is set forth on Schedule 11.02 (or, in the
case of a Subsidiary that becomes a Loan Party after the Closing Date, is set
forth in the information provided to the Administrative Agent with respect to
such Subsidiary pursuant to Section 6.12).

 





92

--------------------------------------------------------------------------------

 



5.18       Intellectual Property; Licenses, Etc.  The Borrower and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person, except in the case of Subsidiaries that are not Loan Parties
where the failure to possess same could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

5.19       Solvency.  Each Loan Party individually, and together with its
Subsidiaries on a consolidated basis, is Solvent.

 

5.20       Casualty, Etc. Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

5.21       Sanctions.  No Loan Party, no Subsidiary of any Loan Party nor, to
the knowledge of senior management of each Loan Party, none of its Affiliates
and none of the respective officers, directors, brokers or agents of any Loan
Party acting or benefiting in any capacity in connection with the Loans, (i) is
currently the subject or target of any Sanctions, (ii) is located, organized or
residing in any Designated Jurisdiction, or (iii) is engaged in any transaction
with any Person who is the subject or target of Sanctions or who is located,
organized or residing in any Designated Jurisdiction.  No Loan, nor the proceeds
from any Loan, has knowingly been used by any Loan Party or any Subsidiary of
any Loan Party to lend, contribute, provide or has otherwise made available to
fund any activity or business in any Designated Jurisdiction or to fund any
activity or business of any Person located, organized or residing in any
Designated Jurisdiction or who is the subject or target of any Sanctions, or in
any other manner that will result in any violation by any Person (including any
Lender, any Arranger, the Administrative Agent or any Swing Line Lender) of
Sanctions.

 

5.22       Collateral Documents.  The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Secured Guarantors in the Collateral described therein, subject to
the actions required therein with respect to perfection and priority of such
Lien.  Except for filings completed on or prior to the Closing Date and as
contemplated hereby and by the Collateral Documents and except for the delivery
of effective Control Agreements contemplated hereby and by the Collateral
Documents to be delivered on or prior to the Closing Date (or, with respect to
those Control Agreements described in Section 6.21, on or prior to the
applicable date referred to therein), no filing or other action will be
necessary to perfect or protect such Liens.

 

5.23       Anti-Money Laundering; Anti-Corruption Laws; Sanctions.

 

(a)         No Loan Party or its Subsidiaries, nor, to the knowledge of senior
management of each Loan Party, none of its Affiliates and none of the respective
officers, directors, brokers or agents of any Loan Party (i) has violated or is
in violation of any applicable anti-money laundering





93

--------------------------------------------------------------------------------

 



law or (ii) has engaged or engages in any transaction, investment, undertaking
or activity that conceals the identity, source or destination of the proceeds
from any category of offenses designated in any applicable law, regulation or
other binding measure implementing the “Forty Recommendations” and “Nine Special
Recommendations” published by the Organisation for Economic Cooperation and
Development’s Financial Action Task Force on Money Laundering.

 

(b)         The Loan Parties and their Subsidiaries have conducted their
businesses in compliance with the United States Foreign Corrupt Practices Act of
1977, as amended (“FCPA”) and, to the extent applicable to the Loan Parties and
their Subsidiaries, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other jurisdictions, and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.

 

(c)         No Loan Party or its Subsidiaries, nor, to the knowledge of senior
management of each Loan Party, none of its Affiliates and none of the respective
officers, directors, brokers or agents of any Loan Party acting or benefiting in
any capacity in connection with the Loans, is an individual or entity that is
included on any Sanctions-related list of designated Persons maintained by OFAC,
the U.S. Department of State, the United Nationals Security Counsel, the
European Union or any European Union member state, in each case, to the extent
such Person is subject to the jurisdiction thereof.

 

5.24       REIT Status; Stock Exchange Listing.  The Borrower is currently
organized and currently operates in conformity with the requirements for
qualification and taxation as a REIT.  The shares of common Equity Interests of
the Borrower are listed on the New York Stock Exchange.

 

5.25       Investment Assets.  (a) Each Investment Asset included in any
calculation of Borrowing Base Amount or the Interest Coverage Ratio (in each
case including any component definition of any thereof), satisfied, at the time
of such calculation, all of the requirements contained in the definition of
“Qualifying Criteria” and “Borrowing Base Amount”.

 

5.26       EEA Financial Institutions.  No Loan Party is an EEA Financial
Institution.

 

ARTICLE VI. AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment or any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied, each Loan Party shall, and shall
(except in the case of the covenants set forth in Sections 6.01,  6.02,  6.03,
 6.16,  6.19 and 6.20) cause each Subsidiary thereof to:

 

6.01       Financial Statements, Borrowing Base Certificates and Related
Information.  Deliver to the Administrative Agent (for distribution to the
Lenders), in form and detail reasonably satisfactory to the Administrative
Agent:

 

(a)         as soon as available, but in any event within 90 days after the end
of each fiscal year of the Borrower (or, if earlier, 15 days after the date
required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting





94

--------------------------------------------------------------------------------

 



forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of Deloitte &
Touche LLP or other independent certified public accountant of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit;

 

(b)         as soon as available, but in any event within 50 days after the end
of each of the first three fiscal quarters of each fiscal year of the Borrower
(or, if earlier, 5 days after the date required to be filed with the SEC
(without giving effect to any extension permitted by the SEC)), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, the related consolidated statements of income or operations for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended, and
the related consolidated statements of changes in shareholders’ equity, and cash
flows for the portion of the Borrower’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes; and

 

(c)         on a monthly basis (and in any case within 10 Business Days after
the last day of each month), or more frequently if requested by the
Administrative Agent upon the occurrence and during the continuance of a
Default, a Borrowing Base Certificate (including, without limitation, to the
extent relating to any Borrowing Base Asset (i) a list of each Starwood Fund
Investment Asset and the pro rata share of such Starwood Fund Investment Asset
that is attributable to the Starwood Fund Equity Interests held by the
applicable Qualifying Loan Party as determined in accordance with clause
(xii) of the proviso to the definition of “Borrowing Base Amount” and
(ii) operating results of the mortgage servicing segment which details the
components of Fee-Related Earnings and any other information necessary to
determine Fee-Related Earnings) (it being understood that a calculation of
Servicing Fee EBITDA shall only be required to be included in each Borrowing
Base Certificate that is delivered with respect to a fiscal quarter end and that
such calculation shall be subject to adjustment by the Borrower upon delivery of
the financial statements with respect such fiscal quarter pursuant to
subsections (a) and (b) above); provided that if the Total Outstandings at any
time exceeds 90% of the Borrowing Base Amount at such time, the Borrower shall
provide such certificates to the Administrative Agent on demand.

 

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under subsections (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

 

6.02       Certificates; Other Information.  Deliver to the Administrative Agent
(for distribution to the Lenders), in form and detail reasonably satisfactory to
the Administrative Agent:

 





95

--------------------------------------------------------------------------------

 



(a)         [intentionally omitted];

 

(b)         concurrently with the delivery of the financial statements referred
to in Sections 6.01(a) and (b), (i) a duly completed Compliance Certificate
signed by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower, (ii) a reconciliation of the calculation of the
Leverage Ratio for the relevant Test Period, including a list of all assets and
liabilities included in, and all assets and liabilities excluded from, the
calculation of the Leverage Ratio for the relevant Test Period, (iii) a schedule
identifying each Subsidiary that is (w) not a Significant Subsidiary, together
with reasonable detail regarding the total assets and gross revenues of all such
Subsidiaries taken as a whole, as a percentage of the consolidated total assets
and consolidated gross revenues of the Borrower and its Subsidiaries for the
applicable period, (x) a Guarantor (and whether such Guarantor is a Secured
Guarantor or a Designated Unsecured Guarantor), (y) an Encumbered Real Property
Pledged Subsidiary or (z) a Borrowing Base Subsidiary, (iv) a list of any Equity
Interests acquired by any Secured Guarantor (or a structure chart depicting such
Equity Interests) and (v) a written certification from the Borrower of the
market value of all Near Cash Securities as of the date of such financial
statements, in substantially the form attached hereto as Exhibit I, setting
forth each of the bids obtained from the applicable broker-dealers (by name),
each of whom shall be reasonably acceptable to the Administrative Agent, and
showing all calculations and supporting materials (which delivery may be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes);

 

(c)         promptly after any reasonable request by the Administrative Agent or
any Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any Subsidiary, or any audit of
any of them;

 

(d)         promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

(e)         [intentionally omitted];

 

(f)         promptly, and in any event within five (5) Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;

 

(g)         upon request of the Administrative Agent, the annual tax returns of
the Borrower filed with the U.S. Internal Revenue Service;

 

(h)         [intentionally omitted]; and

 





96

--------------------------------------------------------------------------------

 



(i)         promptly, such additional information regarding the business,
financial or corporate affairs of any Loan Party or any Subsidiary thereof
(including, without limitation, forecasts of consolidated balance sheets and
statements of income or operations and cash flows of the Borrower and its
Subsidiaries), or compliance with the terms of the Loan Documents, or any
information with respect to any Borrowing Base Asset, in each case as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that the Borrower shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

Each Loan Party hereby acknowledges that the Administrative Agent and/or each
Arranger may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of any Loan Party
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks, Syndtrak, ClearPar or substantially similar electronic
transmission system (the “Platform”).

 

6.03       Notices.  Notify the Administrative Agent and each Lender promptly
following its becoming aware of:

 

(a)         the occurrence of any Default or Event of Default;

 

(b)         any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including any Material Adverse Effect that
arises by virtue of (i) any breach or non-performance of, or any default under,
a Contractual Obligation of any Loan Party or any Subsidiary thereof; (ii) any
dispute, litigation, investigation, proceeding or suspension between any Loan
Party or any Subsidiary thereof and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Subsidiary thereof, including pursuant to any
applicable Environmental Laws;

 

(c)         the occurrence of any default or event of default under or related
to any of the Borrowing Base Assets;

 

(d)         the occurrence of any ERISA Event; and

 





97

--------------------------------------------------------------------------------

 



(e)         any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof not disclosed in the
Borrower’s most recent financial statements delivered pursuant to Section 6.01.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and propose
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

6.04       Payment of Obligations.  (a) Except to the extent the same are being
contested in good faith by appropriate proceedings diligently conducted (which
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien) and adequate reserves in accordance with
GAAP are being maintained by the applicable Loan Party, pay and discharge as the
same shall become due and payable, (i) all material Tax liabilities, assessments
and governmental charges or levies upon it or its properties or assets; (ii) all
lawful claims which, if unpaid, would by law become a Lien not permitted by the
provisions of Section 7.01 upon its property; and (iii) all Indebtedness, as and
when due and payable, unless the failure to do so could not reasonably be
expected to result in an Event of Default; and (b) timely file all material tax
returns required to be filed.

 

6.05       Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect and (c) preserve or
renew all of its registered patents, trademarks, trade names and service marks,
the non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

 

6.06       Pledge of Equity Interests.  At all times, cause 100% of the Equity
Interests of any Borrowing Base Subsidiary (other than an Encumbered Real
Property Borrowing Base Subsidiary) and of any Encumbered Real Property Pledged
Subsidiary (or, in the case of any Encumbered Real Property Pledged Subsidiary
that is an Excluded Foreign Subsidiary, 100% of the non-voting Equity Interests
(if any) and 65% of the voting Equity Interests of such Excluded Foreign
Subsidiary) to be subject to a perfected first priority pledge (subject to
Permitted Equity Encumbrances) in favor of the Administrative Agent for the
benefit of the Secured Parties.

 

6.07       Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of the Loan Parties, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

 

6.08       Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree





98

--------------------------------------------------------------------------------

 



is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

6.09       Books and Records.  (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of such Loan Party or such Subsidiary, as the case may be;
and (b) maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.

 

6.10       Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants (provided the Borrower will have the right to be present during any
discussions with such accountants), all at the expense of the Borrower and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
 however, that (a) so long as no Event of Default exists the Administrative
Agent and the Lenders may not exercise the foregoing rights more than two
(2) times in any calendar year, and (b) so long as an Event of Default exists
the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.

 

6.11       Use of Proceeds.  Use the proceeds of the Loans only for general
corporate purposes not in contravention of any Law or of any Loan Document.

 

6.12       Additional Loan Parties; Additional Collateral.

 

(a)         In accordance with the terms of this Section 6.12(a), cause (i) each
of its Subsidiaries that the Borrower wishes to designate as a Borrowing Base
Subsidiary (other than an Encumbered Real Property Borrowing Base Subsidiary),
(ii) each Direct Parent of any such Subsidiary and (iii) with respect to any
Subsidiary that the Borrower wishes to designate as an Encumbered Real Property
Borrowing Base Subsidiary, an Encumbered Real Property Holding Company with
respect thereto to, in each case, (w) become, on or before the date such
Subsidiary is designated as a Borrowing Base Subsidiary, constitutes a Direct
Parent of a Borrowing Base Subsidiary or constitutes an Encumbered Real Property
Holding Company, as applicable, (A) a Guarantor by executing a joinder agreement
to this Agreement in form and substance reasonably satisfactory to the
Administrative Agent and (B) a Grantor under the Security Agreement by executing
a joinder agreement to the Security Agreement, in form and substance reasonably
satisfactory to the Administrative Agent, (x) deliver to the Administrative
Agent the New Guarantor Deliverables with respect to such Person, (y) provide
(A) the Administrative Agent with the U.S. taxpayer identification number for
such Subsidiary and (B) the Administrative Agent and each Lender with all
documentation and other information concerning such Subsidiary that the
Administrative Agent or such Lender reasonably requests in order to comply with
its obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act and (z) take all actions that the
Administrative Agent reasonably deems





99

--------------------------------------------------------------------------------

 



necessary or desirable to cause the Liens created by the Collateral Documents in
the assets and property of such Subsidiary to be duly perfected in accordance
with all applicable Laws.

 

(b)         With respect to any property acquired after the Closing Date that is
intended to be Collateral subject to the Lien created by any of the Collateral
Documents but is not so subject (including, without limitation, (x) 100% of the
Equity Interests of any Borrowing Base Subsidiary (other than an Encumbered Real
Property Borrowing Base Subsidiary) and of any Encumbered Real Property Pledged
Subsidiary (or, in the case of any Encumbered Real Property Pledged Subsidiary
that is an Excluded Foreign Subsidiary, 100% of the non-voting Equity Interests
(if any) and 65% of the voting Equity Interests of such Excluded Foreign
Subsidiary), (y) 100% of the Equity Interests (or, in the case of a Subsidiary
that is an Excluded Foreign Subsidiary, 100% of the non-voting Equity Interests
(if any) and 65% of the voting Equity Interests) directly held by a Secured
Guarantor in any newly-formed or acquired Subsidiary of the Borrower (or in any
other Subsidiary of the Borrower not previously subject to such Lien) and
(z) each Borrowing Base Account), promptly (and in any event within ten
(10) days after the formation or acquisition thereof or after the date such
Subsidiary becomes a Borrowing Base Subsidiary or a Secured Guarantor, as the
case may be (or such longer period as is permitted by the Administrative Agent
in its sole discretion)) (i) execute and deliver to the Administrative Agent
such amendments or supplements to the relevant Collateral Documents or such
other documents as the Administrative Agent shall reasonably deem necessary or
advisable to grant to the Administrative Agent, for its benefit and for the
benefit of the other Secured Parties, a Lien on such property subject to no
Liens other than Permitted Collateral Liens, and (ii) take all actions necessary
to cause such Lien to be a first priority, perfected Lien in accordance with all
applicable Laws, including, without limitation, the delivery of the certificates
representing any Equity Interests not previously delivered to the Administrative
Agent and held by a Secured Guarantor (including, without limitation, any Equity
Interests in a Borrowing Base Subsidiary or a Secured Guarantor (subject to the
limitations contained in clauses (x) and (y) above)) (together with undated
stock powers or other appropriate instruments of transfer executed and delivered
in blank by a duly authorized officer of the holder(s) of such Equity Interests)
and the filing of financing statements in such jurisdictions as may be
reasonably requested by the Administrative Agent and the execution and delivery
of Control Agreements with respect to any Deposit Accounts or Securities
Accounts containing any cash, Cash Equivalents or Investment Property of such
Subsidiary constituting (or that is required, pursuant to the Loan Documents, to
constitute)Collateral; provided that, notwithstanding the foregoing, with
respect to any Subsidiary of a Secured Guarantor that is an Excluded Foreign
Subsidiary, 100% of the non-voting Equity Interests (if any) shall be required
to be pledged by the Secured Guarantors (or such lesser amount that is owned by
any Secured Guarantor) and only 65% of the voting Equity Interests of such
Excluded Foreign Subsidiary (to the extent owned directly by any Secured
Guarantor) shall be required to be pledged (and only the certificates or
instruments representing such Equity Interests shall be required to be delivered
hereunder).  The Secured Guarantors shall otherwise take such actions and
execute and/or deliver to the Administrative Agent such documents as the
Administrative Agent shall reasonably require to confirm the validity,
perfection and priority of the Lien of the Collateral Documents on such
after-acquired properties.

 

(c)         Notwithstanding anything to the contrary contained in this
Agreement, if the results of any “know your customer” or similar investigation
conducted by the Administrative Agent with respect to any Subsidiary are not
satisfactory in all respects to the Administrative Agent, such





100

--------------------------------------------------------------------------------

 



Subsidiary shall not be permitted to become a Guarantor, and no Investment Asset
owned, directly or indirectly, by such Subsidiary shall be included as a
Borrowing Base Asset unless the Administrative Agent has consented thereto in
writing.

 

(d)         The Borrower may, at its option, cause any Subsidiary of the
Borrower that directly owns any Equity Interests in a Borrowing Base Covenant
Subsidiary to become a Secured Guarantor by (i) causing such Subsidiary to
become (A) a Guarantor by executing a joinder agreement to this Agreement in
form and substance reasonably satisfactory to the Administrative Agent and (B) a
Grantor under the Security Agreement by executing a joinder agreement to the
Security Agreement, in form and substance reasonably satisfactory to the
Administrative Agent, (ii) delivering to the Administrative Agent the New
Guarantor Deliverables with respect to such Person, (iii) providing (A) the
Administrative Agent with the U.S. taxpayer identification number for such
Subsidiary and (B) the Administrative Agent and each Lender with all
documentation and other information concerning such Subsidiary that the
Administrative Agent or such Lender reasonably requests in order to comply with
its obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act and (iv) taking all actions that the
Administrative Agent reasonably deems necessary or desirable to cause the Liens
created by the Collateral Documents in the assets and property of such
Subsidiary to be duly perfected in accordance with all applicable Laws.

 

(e)         If any Subsidiary of the Borrower shall become a Notes Guarantor,
such Subsidiary shall, on or prior to the date (each a “Future Guarantee Date”)
that such Subsidiary becomes a Notes Guarantor, execute and deliver to the
Administrative Agent a joinder agreement to this Agreement in form and substance
reasonably satisfactory to the Administrative Agent pursuant to which such
Subsidiary will unconditionally guarantee the Obligations, jointly and severally
with all other Loan Parties; provided that, with respect to any such Designated
Unsecured Guarantor (x) such guarantee will automatically terminate and be
released, all other obligations of such Designated Unsecured Guarantor under
this Agreement will automatically terminate and such Designated Unsecured
Guarantor will be automatically released from all its obligations under its
guarantee of the Obligations upon the release of such Designated Unsecured
Guarantor from its obligations under its guarantee of the Senior Notes and the
Senior Notes Indenture (but not, for the avoidance of doubt, upon the suspension
of any such obligations) and (y) in the event that the obligations of such
Designated Unsecured Guarantor under and in respect of the Senior Notes and the
Senior Notes Indenture are suspended pursuant to the terms of the Senior Notes
Indenture, the obligations of such Designated Unsecured Guarantor under this
Agreement shall automatically be suspended and will be of no force or effect
during any Notes Suspension Period, subject to reinstatement of such obligations
and the Guaranty hereunder on the applicable Notes Reversion Date, if any (and
upon the occurrence of any such Notes Reversion Date the obligations of such
Designated Unsecured Guarantor hereunder shall automatically be reinstated and
shall be in full force and effect as though the Notes Suspension Period had
never commenced).  The Borrower shall deliver to the Administrative Agent a
certificate of a Responsible Officer notifying the Administrative Agent of the
commencement of any Notes Suspension Period or the occurrence of any Notes
Reversion Date promptly (but in no event later than ten Business Days) after
such commencement or occurrence, as the case may be, and the Administrative
Agent shall have no obligation to monitor or determine whether a Notes
Suspension Period or a Notes Reversion Date shall have occurred or exists;
provided that any failure by the Borrower to deliver any such certificate shall
not constitute a Default or Event of Default.

 





101

--------------------------------------------------------------------------------

 



6.13       Anti-Corruption Laws.  Conduct its businesses in compliance with the
FCPA and, to the extent applicable to a Loan Party or any Subsidiary thereof,
the UK Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions, and maintain policies and procedures designed to promote and
achieve compliance with such laws.

 

6.14       Compliance with Environmental Laws.  Comply, and cause all lessees
and other Persons operating or occupying its properties to comply, in all
material respects, with all applicable Environmental Laws and Environmental
Permits; obtain and renew, and cause all lessees and other Persons operating or
occupying its properties to obtain and renew, all Environmental Permits
necessary for its operations and properties, in each case except to the extent
that the failure to obtain or renew any Environmental Permit could not
reasonably be expected to have a Material Adverse Effect.

 

6.15       Further Assurances.  Promptly upon the reasonable request by the
Administrative Agent, or any Lender through the Administrative Agent, do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to
(i) carry out more effectively the purposes of the Loan Documents, (ii) to the
full extent permitted by applicable Law, subject any Secured Guarantor’s
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder and (iv) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party is or is
to be a party.

 

6.16       Maintenance of REIT Status; New York Stock Exchange Listing.  The
Borrower will continue its method of operation so as to enable it to meet the
requirements for qualification and taxation as a REIT.  The Borrower will also
at all times be listed on the New York Stock Exchange.

 

6.17       Information Regarding Collateral.

 

(a)         Not effect, with respect to any Grantor, any change (i) in such
Grantor’s legal name, (ii) in the location of such Grantor’s chief executive
office, (iii) in such Grantor’s identity or organizational structure, (iv) in
such Grantor’s federal taxpayer identification number or organizational
identification number, if any, or (v) in such Grantor’s jurisdiction of
organization (in each case, including by merging with or into any other entity,
reorganizing, dissolving, liquidating, reorganizing or organizing in any other
jurisdiction), until (A) it shall have given the Administrative Agent not less
than thirty (30) days’ prior written notice (in the form of certificate signed
by a Responsible Officer), or such lesser notice period agreed to by the
Administrative Agent, of its intention so to do, clearly describing such change
and providing such other information in connection therewith as the
Administrative Agent may reasonably request and (B) it shall have taken all
action reasonably satisfactory to the Administrative Agent to maintain the
perfection and priority of the security interest of the Administrative Agent for
the benefit of the Secured Parties in the Collateral, if applicable.  The
Borrower agrees to promptly provide the





102

--------------------------------------------------------------------------------

 



Administrative Agent with certified Organization Documents reflecting any of
the changes described in the preceding sentence.  Notwithstanding the foregoing
or anything else to the contrary contained herein or in any other Loan Document,
each Loan Party hereby agrees that it will at all times maintain its
jurisdiction of organization as Delaware (or, in the case of the Borrower,
Maryland) or one of the other States within the United States of America.

 

(b)         With respect to the Borrowing Base Assets or Fee-Related Earnings,
the Secured Guarantors shall take all action necessary or required by the Loan
Documents or by Law, or requested by the Administrative Agent, to perfect,
protect and more fully evidence the ownership by the Secured Guarantors of each
Qualifying Loan Party, each Borrowing Base Covenant Subsidiary, each Borrowing
Base Asset and each Borrowing Base Account.

 

6.18       Control Agreements.  Subject to the provisions of Section 6.21, cause
each Secured Guarantor to deposit, (a) (x) all Cash Equivalents (other than
cash) and Investment Property constituting Borrowing Base Assets of such Secured
Guarantor into a Borrowing Base Account and (y) all Borrowing Base Asset
Proceeds, Fee-Related Earnings and Distributions received by such Secured
Guarantor into a Required Borrowing Base Account; provided that it shall not be
a breach of this clause (a) if the failure to comply with this clause (a) is
attributable to the unintentional direction or receipt of Borrowing Base Assets,
Borrowing Base Asset Proceeds, Fee-Related Earnings or Distributions and such
Borrowing Base Assets, Borrowing Base Asset Proceeds, Fee-Related Earnings or
Distributions are transferred to a Borrowing Base Account (which, in the case of
Borrowing Base Asset Proceeds, Fee-Related Earnings or Distributions, shall be a
Required Borrowing Base Account), as applicable, within five (5) Business Days
of the date of which a Responsible Officer of the Borrower obtains knowledge of
such direction or receipt and (b) all cash constituting Borrowing Base Assets of
such Secured Guarantor into a Specified Borrowing Base Account.

 

6.19       Organization Documents of Borrowing Base Covenant Subsidiaries.  The
Borrower shall provide the Administrative Agent with a copy of the Organization
Documents of each Borrowing Base Covenant Subsidiary and each Unrestricted Real
Property Subsidiary promptly upon request by the Administrative Agent.

 

6.20       Valuation.  The Borrower shall determine the Adjusted Net Book Value
of each Investment Asset included in the Borrowing Base Amount on a quarterly
basis in accordance with GAAP; provided that each Borrowing Base Certificate
shall include adjustments to the calculation of Adjusted Net Book Value to
reflect (x) any Indebtedness incurred by any Unrestricted Real Property
Subsidiary or any Direct Parent thereof, and any Person in which any Starwood
Fund (or related feeder fund) holds Capital Stock that directly or indirectly
owns the applicable Investment Asset) and (y) any adjustments in the fair value
attributable to any CMBS or RMBS.

 

6.21       Post-Closing Obligations.  The Borrower shall take, or cause its
Subsidiaries to take, as applicable, the actions specified in Schedule 6.21
within the time periods set forth in Schedule 6.21. The provisions of Schedule
6.21 shall be deemed incorporated by reference herein as fully as if set forth
herein in its entirety.

 





103

--------------------------------------------------------------------------------

 



ARTICLE VII. NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment or any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied:

 

7.01       Liens.

 

(a)         No Borrowing Base Covenant Subsidiary shall, nor shall it permit any
of its Subsidiaries (other than an Unrestricted Real Property Subsidiary) to,
directly or indirectly, create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than Permitted Liens.

 

(b)         The Borrower shall not, nor shall it permit any of its Subsidiaries
(other than any Borrowing Base Covenant Subsidiary and any Subsidiary of a
Borrowing Base Covenant Subsidiary) to, directly or indirectly create, incur,
assume or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, other than any of the following:

 

(i)         Liens pursuant to any Loan Document;

 

(ii)        Liens, the incurrence or the existence of which, shall not result in
a Material Adverse Effect or an Event of Default;

 

(iii)       Permitted Liens; and

 

(iv)       Liens securing Indebtedness permitted under Section 7.03(b);

 

provided that, in no event shall a Lien on any Collateral be permitted pursuant
to this clause (b) other than Permitted Equity Encumbrances (or, in the case of
Collateral other than Equity Interests, Permitted Collateral Liens).

 

7.02       Investments.

 

(a)         No Borrowing Base Covenant Subsidiary shall, nor shall it permit any
of its Subsidiaries (other than an Unrestricted Real Property Subsidiary) to,
directly or indirectly, make any Investments, except (i) any Investment Asset
that is subject to a Lien under the Loan Documents and proceeds thereof,
(ii) Investments in Secured Guarantors, (iii) Investments received in respect of
Borrowing Base Assets and held in a Required Borrowing Base Account and cash and
Cash Equivalents held in an account subject to a Control Agreement and
(iv) Investments by a Borrowing Base Covenant Subsidiary or any Subsidiary
thereof in its Subsidiaries; provided that, in the case of the foregoing clause
(iv), (x) such Investment shall not, in the reasonable opinion of the applicable
Guarantor or Subsidiary at the time of such Investment, be reasonably expected
to result in a Material Adverse Effect, (y) at the time of such Investment, no
Default shall have occurred and be continuing or would result therefrom and
(z) taking into account such Investment, the Borrower and its Subsidiaries shall
be in compliance, on a pro forma basis, with the provisions of Section 7.12.

 





104

--------------------------------------------------------------------------------

 



(b)         The Borrower shall not, nor shall it permit any of its Subsidiaries
(other than any Borrowing Base Covenant Subsidiary and any Subsidiary of a
Borrowing Base Covenant Subsidiary) to, directly or indirectly, make any
Investment, except any of the following:

 

(i)         Investments held by the Borrower or such Subsidiary in the form of
Cash Equivalents, Investment Grade CMBS, Investment Grade RMBS and Near Cash
Securities;

 

(ii)        Investments by the Borrower and such Subsidiaries in their
respective Subsidiaries;

 

(iii)       Investments, the making of which, in the reasonable opinion of the
Borrower at the time of the making of (or the commitment to make) such
investment, shall not result in a Material Adverse Effect or an Event of
Default;

 

(iv)       to the extent any Investment constitutes Indebtedness, such
Indebtedness is permitted to be incurred pursuant to Section 7.03(b); and

 

(v)        any other Investment; provided that, taking into account the making
of such Investment, the Borrower and its Subsidiaries shall be in compliance, on
a pro forma basis, with the provisions of Section 7.12;

 

provided that nothing in this Section 7.02 shall permit any transaction that
would be not be permitted under Section 2.15.

 

7.03       Indebtedness.

 

(a)         No Borrowing Base Covenant Subsidiary shall, nor shall it permit any
of its Subsidiaries (other than an Unrestricted Real Property Subsidiary) to,
directly or indirectly, create, incur, assume or suffer to exist any
Indebtedness, except Permitted BBCS Indebtedness.

 

(b)         The Borrower shall not, nor shall it permit any of its Subsidiaries
(other than any Borrowing Base Covenant Subsidiary and any Subsidiary of a
Borrowing Base Covenant Subsidiary) to, directly or indirectly, create, incur,
assume or suffer to exist any Indebtedness, except any of the following:

 

(i)         Indebtedness under the Loan Documents;

 

(ii)        Indebtedness outstanding on the Closing Date; and

 

(iii)       any other Indebtedness (including any refinancings, refundings,
renewals or extensions of Indebtedness outstanding on the Closing Date),
provided, that, taking into account the incurrence of such Indebtedness, the
Borrower and its Subsidiaries shall be in compliance, on a pro forma basis, with
the provisions of Section 7.12.

 





105

--------------------------------------------------------------------------------

 



7.04       Fundamental Changes.

 

(a)         No Borrowing Base Covenant Subsidiary shall, nor shall it permit any
of its Subsidiaries (other than an Unrestricted Real Property Subsidiary) to,
directly or indirectly, merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that (1) this
Section 7.04(a) shall not restrict or prohibit any Disposition permitted under
Section 7.05(a) or any Restricted Payment permitted under Section 7.06, and
(2) so long as no Default exists or would result therefrom, any Secured
Guarantor or Subsidiary thereof may merge, liquidate or dissolve into, or
consolidate with, or Dispose of assets to, any one or more other Subsidiaries of
the Borrower; provided that, in the case of this clause (2), (i) if any Secured
Guarantor is merging with, liquidating into or consolidating with another
Subsidiary of the Borrower that is not a Secured Guarantor, such Secured
Guarantor shall be the continuing or surviving Person, (ii) if any Secured
Guarantor is Disposing of assets to another Subsidiary of the Borrower, such
other Subsidiary is also a Secured Guarantor, (iii) if any Borrowing Base
Subsidiary is merging with, liquidating into or consolidating with another
Subsidiary of the Borrower that is not a Borrowing Base Subsidiary, such
Borrowing Base Subsidiary shall be the continuing or surviving Person, (iv) if
any Borrowing Base Subsidiary is Disposing of assets to another Subsidiary of
the Borrower, such other Subsidiary is also a Borrowing Base Subsidiary, (v) if
the Equity Interests of any Person involved in such merger, liquidation or
consolidation are Collateral under the Security Agreement, then the Equity
Interests of the survivor of such merger or consolidation, or Equity Interests
of the Person to whom the other Subsidiary has liquidated into, as applicable,
shall be pledged as Collateral under the Security Agreement (to the same extent
pledged prior to such transaction), (vi) after giving effect to such transaction
or series of transactions, 100% of the Equity Interests (or, in the case of a
Borrowing Base Subsidiary that is an Excluded Foreign Subsidiary, 100% of the
non-voting Equity Interests (if any) and 65% of the voting Equity Interests) of
each Borrowing Base Subsidiary involved in or affected by such transaction or
series of transactions (other than any Encumbered Real Property Borrowing Base
Subsidiary) and of each Encumbered Real Property Pledged Subsidiary are subject
to a perfected first priority Lien (subject to Permitted Equity Encumbrances) in
favor of the Administrative Agent for the benefit of the Secured Parties and
each such Secured Guarantor and Borrowing Base Subsidiary is a Wholly Owned
Subsidiary of the Borrower and (vii) such transaction is permitted under
Section 2.15.

 

(b)         The Borrower shall not, nor shall it permit any of its Subsidiaries
(other than any Borrowing Base Covenant Subsidiary and any Subsidiary of a
Borrowing Base Covenant Subsidiary) to, directly or indirectly, merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default has occurred and is continuing or would
result therefrom:

 

(i)         any such Subsidiary may liquidate or dissolve into, or Dispose of
all or substantially all its assets to (x) another Subsidiary that is not a
Borrowing Base Covenant Subsidiary or (y) to a Loan Party;

 

(ii)        any such Subsidiary may merge into or consolidate with any other
Person or permit any other Person to merge into or consolidate with it;
provided,  however, that in each case, immediately after giving effect thereto
in the case of any such merger to which





106

--------------------------------------------------------------------------------

 



any Specified Loan Party is a party, the survivor is, or upon such merger will
by operation of law or otherwise be, a Specified Loan Party; and

 

(iii)       any Disposition (including any Disposition of Equity Interests) by
any such Subsidiary that is permitted by clause (b)(ii) or (b)(iv) of
Section 7.05 is permitted.

 

provided that, notwithstanding the foregoing, (x) clauses (b)(i),  (ii) and
(iii) shall not permit any transaction unless after giving effect thereto, each
Guarantor involved in or affected by such transaction will be a Wholly Owned
Subsidiary of the Borrower, (y) clause (b)(ii) shall not permit any transaction
unless (1) such transaction shall not in the reasonable opinion of the Borrower
at the time of such transaction (or the commitment to enter into such
transaction), be reasonably expected to result in a Material Adverse Effect,
(2) at the time of such transaction, no Default shall have occurred and be
continuing or would result therefrom, and (3) taking into account such
transaction, the Borrower and its Subsidiaries shall be in compliance, on a pro
forma basis, with the provisions of Section 7.12 and (z) nothing in this clause
(b) will permit a transaction that is not permitted by Section 2.15.

 

(c)         The Borrower shall not permit any Unrestricted Real Property
Subsidiary to, directly or indirectly, merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, in a transaction that
is not permitted by Section 2.15.

 

7.05       Dispositions.

 

(a)         No Borrowing Base Covenant Subsidiary shall, nor shall it permit any
of its Subsidiaries (other than an Unrestricted Real Property Subsidiary) to,
directly or indirectly, make any Disposition or enter into any agreement to make
any Disposition (unless, solely with respect to entering into any such
agreement, such agreement is subject to receiving consent hereunder), except
(1) Dispositions of Borrowing Base Asset Proceeds expressly permitted under
Section 2.06(e), (ii) Dispositions of Borrowing Base Assets expressly permitted
under Section 2.15, (3) Dispositions to a Secured Guarantor or a Borrowing Base
Subsidiary and (4) Dispositions of property other than Dispositions, directly or
indirectly, of Equity Interests in any Borrowing Base Covenant Subsidiary,
Borrowing Base Asset Proceeds and Borrowing Base Assets; provided that, in the
case of this clause (4), (x) such Disposition shall not, in the reasonable
opinion of the applicable Secured Guarantor or Subsidiary at the time of such
Disposition (or the commitment to enter into such Disposition), be reasonably
expected to result in a Material Adverse Effect, (y) at the time of such
Disposition and after giving effect thereto, no Default shall have occurred and
be continuing or would result therefrom and (z) taking into account such
Disposition, the Borrower and its Subsidiaries shall be in compliance, on a pro
forma basis, with the provisions of Section 7.12;

 

provided that, in no event shall any Disposition pursuant to this
Section 7.05(a) (x) result in any Guarantor or Borrowing Base Covenant
Subsidiary ceasing to be a Wholly Owned Subsidiary of the Borrower or (y) permit
any transaction that is not permitted under Section 2.15.

 





107

--------------------------------------------------------------------------------

 



(b)         The Borrower shall not, nor shall it permit any of its Subsidiaries
(other than any Borrowing Base Covenant Subsidiary and any Subsidiary of a
Borrowing Base Covenant Subsidiary) to, directly or indirectly, make any
Disposition or enter into any agreement to make any Disposition (unless, solely
with respect to entering into any such agreement, such agreement is subject to
receiving consent hereunder), except:

 

(i)         Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(ii)        Dispositions of property by any such Subsidiary of the Borrower to a
Guarantor;

 

(iii)       Dispositions permitted by clause (b)(i) or (b)(ii) of Section 7.04;
and

 

(iv)       any other Disposition of assets (other than Dispositions that,
directly or indirectly, result in the Disposition of Borrowing Base Asset
Proceeds, Borrowing Base Assets or the Equity Interests of any Secured Guarantor
or Borrowing Base Covenant Subsidiary), provided that (x) such Disposition shall
not, in the reasonable opinion of the Borrower or the applicable Subsidiary at
the time of such Disposition (or the commitment to enter into such Disposition),
be reasonably expected to result in a Material Adverse Effect, (y) at the time
of such Disposition, no Default shall have occurred and be continuing or would
result therefrom and (z) taking into account such Disposition, the Borrower and
its Subsidiaries shall be in compliance, on a pro forma basis, with the
provisions of Section 7.12.

 

provided that, in no event shall any Disposition pursuant to this
Section 7.05(b) (x) result in any Guarantor or Borrowing Base Covenant
Subsidiary ceasing to be a Wholly Owned Subsidiary of the Borrower or (y) permit
any transaction that is not permitted under Section 2.15.

 

(c)         The Borrower shall not permit any Unrestricted Real Property
Subsidiary to, directly or indirectly, make any Disposition in a transaction
that is not permitted by Section 2.15.

 

7.06       Restricted Payments.  No Loan Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:

 

(a)         each Secured Guarantor may declare and/or make (and incur any
obligation (contingent or otherwise) to declare and/or make) Restricted Payments
to the Borrower or any other Secured Guarantor;

 

(b)         so long as no Event of Default has occurred and is continuing, each
Secured Guarantor may declare and/or make (and incur any obligation (contingent
or otherwise) to declare and/or make) Restricted Payments (except Restricted
Payments of Equity Interests in any Borrowing Base Covenant Subsidiary,
Borrowing Base Assets and Borrowing Base Asset Proceeds) ratably to the holders
of such Secured Guarantor’s Equity Interests according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

 





108

--------------------------------------------------------------------------------

 



(c)         each Subsidiary that is not a Secured Guarantor may declare and/or
make (and incur any obligation (contingent or otherwise) to declare and/or make)
Restricted Payments ratably to the holders of such Subsidiary’s Equity Interests
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

 

(d)         the Borrower and each Subsidiary thereof may declare and/or make
(and incur any obligation (contingent or otherwise) to declare and/or make)
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests of such Person; provided that, in the case of any
Subsidiaries the Equity Interests of which are pledged, or required to be
pledged, to the Administrative Agent for the benefit of the Secured Parties, the
Equity Interests so distributed are so pledged (limited, in the case of any
Excluded Foreign Subsidiary, to 100% of the non-voting Equity Interests (if any)
and 65% of the voting Equity Interests of such Excluded Foreign Subsidiary (and
only the certificates or instruments representing such Equity Interests shall be
required to be delivered hereunder));

 

(e)         so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom, the Borrower and
each Subsidiary thereof may purchase, redeem and/or otherwise acquire (and incur
any obligation (contingent or otherwise) to purchase, redeem and/or otherwise
acquire) Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests;

 

(f)         the Borrower shall be permitted to declare and/or pay (and incur any
obligation (contingent or otherwise) to declare and/or pay) dividends (which
may, for the avoidance of doubt, be in the form of cash, common stock or other
common Equity Interests) on its Equity Interests or declare and/or make (and
incur any obligation (contingent or otherwise) to declare and/or make)
distributions with respect thereto in an amount for any fiscal year of the
Borrower equal to such amount as is necessary for the Borrower to (i) maintain
its status as a REIT and (ii) so long as no Default is continuing or would
result therefrom, avoid payment of any corporate or excise Taxes, including
pursuant to Code Section 857 and 4981;

 

(g)         each Secured Guarantor may declare and/or make (and incur any
obligation (contingent or otherwise) to declare and/or make) any Restricted
Payments ratably to the holders of such Secured Guarantor’s Equity Interests
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made of (i) Borrowing Base Asset
Proceeds permitted to be withdrawn from Borrowing Base Accounts pursuant to
Section 2.06(e) and (ii) Borrowing Base Assets to the extent expressly permitted
by Section 2.15;

 

(h)         the Borrower or any Subsidiary may declare and/or pay Restricted
Payments (except Restricted Payments of Equity Interests in any Borrowing Base
Covenant Subsidiary, Borrowing Base Assets and Borrowing Base Asset Proceeds)
(x) to the extent required to pay regularly scheduled interest and customary
additional interest (including under any registration rights agreement) and
principal at the fixed maturity date with respect to any Convertible Debt
Securities or the Senior Notes and (y) to permit the exercise of put or
conversion rights pursuant to Convertible Debt Securities, exercise of put
rights pursuant to the Senior Notes Indenture and redemptions of the Senior
Notes;

 





109

--------------------------------------------------------------------------------

 



(i)         the Borrower or any Subsidiary may declare and/or pay Restricted
Payments (except Restricted Payments of Equity Interests in any Borrowing Base
Covenant Subsidiary, Borrowing Base Assets and Borrowing Base Asset Proceeds) to
repay, purchase, redeem, defease or otherwise acquire or retire for value
Indebtedness of the Borrower or any of its Subsidiaries that is unsecured or
subordinated in right of payment to the Obligations to the extent that, taking
into account the making of such Restricted Payment, the Borrower and its
Subsidiaries shall be in compliance, on a pro forma basis, with the provisions
of Section 7.12; and

 

(j)         the Borrower and each Subsidiary may declare and/or make (and incur
any obligation (contingent or otherwise) to declare and/or make) any Restricted
Payment (except Restricted Payments of Equity Interests in any Borrowing Base
Covenant Subsidiary, Borrowing Base Assets and Borrowing Base Asset Proceeds),
provided that such Restricted Payment may only be made if (i) at the time of
such Restricted Payment, no Default shall have occurred and be continuing or
result therefrom and (ii) taking into account such Restricted Payment, the
Borrower and its Subsidiaries shall be in compliance, on a pro forma basis, with
the provisions of Section 7.12;

 

provided that nothing in this Section 7.06 shall permit any transaction that is
not permitted under Section 2.15.

 

7.07       Change in Nature of Business.  No Loan Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly, engage in any line of
business which is not permitted to be engaged in by real estate investment
trusts or taxable REIT subsidiaries thereof.

 

7.08       Transactions with Affiliates.  No Loan Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly, enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to such Loan Party or such Subsidiary as would be
obtainable by such Loan Party or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate, provided that
the foregoing restriction shall not apply to (i) transactions between or among
the Borrower and its Subsidiaries not prohibited hereunder, (ii) Restricted
Payments not prohibited hereunder and (iii) transactions identified on Schedule
7.08.

 

7.09       Burdensome Agreements.  No Loan Party shall, nor shall it permit any
of its Subsidiaries to, enter into any Contractual Obligation that limits the
ability of (a) any Loan Party to Guarantee the Obligations or (b) any Secured
Guarantor to create, incur, assume or suffer to exist Liens on the Collateral
under the Collateral Documents to secure the Obligations, except to the extent
an effective consent or notice has been given or obtained with respect to such
Contractual Obligation that waives or eliminates such limitation.

 

7.10       Use of Proceeds.  The Borrower shall not (a) use the proceeds of the
Loans, whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose or (b) use the proceeds of the Loans other than as set forth in
Section 6.11.

 





110

--------------------------------------------------------------------------------

 



7.11       Amendments, Waivers and Terminations of Certain Agreements.  No Loan
Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, amend or otherwise change, cancel, terminate or waive in any respect

 

(i)         the terms of any Contractual Obligation of a Loan Party or a
Subsidiary thereof except to the extent that same could not reasonably be
expected to have a Material Adverse Effect,

 

(ii)        the terms of any Organization Document of any Loan Party (other than
the Borrower) or any Subsidiary thereof except to the extent that same could not
reasonably be expected to have a material and adverse effect on the ability of
any Loan Party to perform its obligations under the Loan Documents, or

 

(iii)       the terms of any Organization Document of the Borrower, any Loan
Party or any Subsidiary thereof, or any of the terms or provisions of any
agreement constituting or related to any Borrowing Base Asset, other than
amendments and modifications that (1) do not have a material adverse effect on
the ability of any Loan Party to perform its obligations under any Loan Document
to which it is a party or (2) are not adverse in any material respect to the
Administrative Agent or the Lenders.

 

7.12       Financial Covenants.  The Borrower shall not:

 

(a)         Minimum Liquidity.  At any time permit (i) Cash Liquidity to be less
than $75,000,000 or (ii) the sum of Cash Liquidity and Near Cash Liquidity to be
less than $175,000,000.

 

(b)         Fixed Charge Coverage Ratio.  Permit the Fixed Charge Coverage Ratio
for any Test Period to be less than 1.50:1.00.

 

(c)         Leverage Ratio.  Permit the Leverage Ratio for any Test Period to be
greater than 0.75:1.00.

 

(d)         Tangible Net Worth.  Permit Tangible Net Worth at any time to be
less than the sum of (i) $3,274,545,000, plus (ii) 75% of Net Cash Proceeds
received by the Borrower from issuances or sales of its Equity Interests (other
than Equity Interests constituting Convertible Debt Securities) occurring after
the Closing Date plus (iii) 75% of any increase in capital or shareholders’
equity (or like capital) on the balance sheet of the Borrower, determined in
accordance with GAAP, that would result from the settlement, conversion or
repayment of any Convertible Debt Securities (assuming that no other transaction
would offset the amount of such increase) after the Closing Date.

 

(e)         Interest Coverage Ratio.  Permit the Interest Coverage Ratio for any
Test Period to be less than 1.50:1.00.

 

(f)         Borrowing Base Amount.  Permit the Total Outstandings at any time to
exceed the Borrowing Base Amount at such time.

 





111

--------------------------------------------------------------------------------

 



7.13       Accounting.  No Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make any change in fiscal year except
with the written consent of the Administrative Agent.

 

7.14       Sanctions.

 

(a)         No Loan Party shall engage in any transaction, investment,
undertaking or activity that conceals the identity, source or destination of the
proceeds from any category of prohibited offenses designated in any applicable
law, regulation or other binding measure by the Organisation for Economic
Cooperation and Development’s Financial Action Task Force on Money Laundering.

 

(b)         No Loan Party shall knowingly use the proceeds of any Loan, or lend,
contribute or otherwise make available such proceeds to any Person to fund any
activities of or business with any Person, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject or target of Sanctions, or in
any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
a Lender, an Arranger, the Administrative Agent, a Swing Line Lender, or
otherwise) of Sanctions.

 

7.15       Anti-Corruption Laws.  No Loan Party nor any Subsidiary thereof shall
use the proceeds of any Loan for any purpose which would breach the FCPA, or to
the extent applicable, the UK Bribery Act 2010 or other similar anti-corruption
legislation in other jurisdictions.

 

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

 

8.01       Events of Default.  Any of the following shall constitute an Event of
Default (each, an “Event of Default”):

 

(a)         Non-Payment.  The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of the
Loans, or (ii) within three (3) Business Days after the same becomes due, any
interest on the Loans, or any fee due hereunder, or (iii) within five
(5) Business Days after the same becomes due, any other amount payable hereunder
or under any other Loan Document; or

 

(b)         Specific Covenants.  The Borrower or any Loan Party, as applicable,
fails to perform or observe any term, covenant or agreement contained in any of
Section 2.06,  6.01,  6.02,  6.03,  6.05,  6.10,  6.11,  6.12,  6.13,  6.16,
 6.17,  6.18,  6.21 or Article VII, or any Grantor fails to perform or observe
any term, covenant or agreement contained in the applicable Collateral Document;
or

 

(c)         Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days; or

 

(d)         Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (except to the extent that any





112

--------------------------------------------------------------------------------

 



such representation or warranty is already by its terms qualified as to
“materiality,” “Material Adverse Effect” or similar language, in which case it
shall be true and correct in all respects as of such date after giving effect to
such qualification) when made or deemed made (or with respect to any
representation or warranty that is expressly stated to have been made as of a
specific date, as of such specific date); or

 

(e)         Cross-Default.  (i) Any Specified Loan Party or any Significant
Subsidiary thereof (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded, or
(ii) there occurs under any Swap Contract an “Early Termination Date” (as
defined in such Swap Contract, or any similar term defined therein) resulting
from any event of default under such Swap Contract as to which a Specified Loan
Party is the “Defaulting Party” (as defined in such Swap Contract, or any
similar term defined therein); provided, that (x) subsection (e)(i) shall not
apply to any redemption, repurchase, conversion or settlement with respect to
any Convertible Debt Security pursuant to its terms unless such redemption,
repurchase, conversion or settlement results from a default thereunder or an
event that would otherwise constitute an Event of Default and (y) a default,
event, occurrence or condition described in this subsection (e) shall not at any
time constitute an Event of Default unless, at such time, the aggregate
outstanding amount of Indebtedness that is subject to defaults, events,
occurrences or conditions of the type described in clause (i) above (after
giving effect to clause (x) of this proviso), together with the Swap Termination
Value of all Swap Contracts that are subject to defaults, events, occurrences or
conditions of the type described in clause (ii) above, exceeds in the aggregate
the applicable Threshold Amount; or

 

(f)         Insolvency Proceedings, Etc.  Any Specified Loan Party or any
Significant Subsidiary thereof institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or

 

(g)         Inability to Pay Debts; Attachment.  (i) Any Specified Loan Party or
any Significant Subsidiary thereof becomes unable or admits in writing its
inability or fails generally to pay its





113

--------------------------------------------------------------------------------

 



debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty (30) days after its issue or levy; or

 

(h)         Judgments.  There is entered (i) one or more final judgments or
orders for the payment of money against one or more Specified Loan Parties or
Significant Subsidiaries thereof in an aggregate amount (with respect to all
such judgments and orders) exceeding the applicable Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage), or (ii) any one or more non-monetary final judgments
that have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 10 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

 

(i)         ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of one or more Loan Parties or Subsidiaries thereof to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount (with respect to all
such ERISA Events) in excess of $25,000,000, or (ii) one or more Loan Parties or
ERISA Affiliates shall fail to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount (with respect to all such failures) in excess of $25,000,000; or

 

(j)         Invalidity of Loan Documents.  Any provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

 

(k)         Change of Control.  There occurs any Change of Control; or

 

(l)         Collateral Documents.  Any Collateral Document after delivery
thereof shall for any reason (other than pursuant to the terms thereof) cease to
create a valid and perfected first priority Lien (subject to Liens permitted by
Section 7.01) on the Collateral purported to be covered thereby except to the
extent any such perfection or priority is not required thereby; or

 

(m)         REIT Status.  The Borrower shall, for any reason, lose or fail to
maintain its status as a REIT.

 

8.02       Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing:

 

(a)         [intentionally omitted];

 

(b)         the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

 





114

--------------------------------------------------------------------------------

 



(i)         declare the commitment of each Lender to make Loans to be
terminated, whereupon such commitments and obligations shall be terminated;

 

(ii)        declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

 

(iii)       exercise on behalf of itself and the Lenders all rights and remedies
available to it, the Lenders under the Loan Documents;

 

provided,  however, that upon the occurrence of an Event of Default specified in
Section 8.01(f) with respect to any Specified Loan Party, the obligation of each
Lender to make Loans shall automatically terminate, the unpaid principal amount
of all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, without further act of the Administrative
Agent or any Lender.

 

8.03       Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall, subject to the provisions of Section 2.14, be
applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

 





115

--------------------------------------------------------------------------------

 



ARTICLE IX. ADMINISTRATIVE AGENT

 

9.01       Appointment and Authority.  Each of the Lenders hereby irrevocably
appoints JPMorgan to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
and, except as expressly provided in Section 9.06, neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

9.02       Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03       Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

 

(a)         shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)         shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Supermajority Lenders,
Required Lenders or Majority Facility Lenders, as applicable (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents), provided that the Administrative Agent shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Administrative Agent to liability or that is contrary to
any Loan Document or applicable law, including any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law;

 





116

--------------------------------------------------------------------------------

 



(c)         shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity; and

 

(d)         shall not be responsible or have any liability for, or have any duty
to ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Transferees.  Without limiting the generality of
the foregoing, the Administrative Agent shall not (x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Transferee or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Disqualified Transferee.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Supermajority Lenders,
Required Lenders or Majority Facility Lenders, as applicable (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence, willful misconduct or breach in bad faith as
determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04       Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of any Loan that by its terms must be fulfilled to the satisfaction
of a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts





117

--------------------------------------------------------------------------------

 



selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05       Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

9.06       Resignation of Administrative Agent.

 

(a)         The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the prior approval
of the Borrower (such approval not to be unreasonably withheld or delayed, and
which approval shall not be required following the occurrence and during the
continuance of an Event of Default), to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 

(b)         If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, with the prior
approval of the Borrower (such approval not to be unreasonably withheld or
delayed, and which approval shall not be required following the occurrence and
during the continuance of an Event of Default), appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)         With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any





118

--------------------------------------------------------------------------------

 



collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

(d)         Any resignation by JPMorgan as Administrative Agent pursuant to this
Section shall also constitute its resignation as a Swing Line Lender.  If
JPMorgan resigns as a Swing Line Lender, it shall retain all the rights of a
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to
Section 2.17(c).  Upon the appointment by the Borrower of a successor Swing Line
Lender hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring Swing Line
Lender and (b) the retiring Swing Line Lender shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents.

 

9.07       Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08       No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, the Syndication Agent or the
Documentation Agents listed on the cover page hereof





119

--------------------------------------------------------------------------------

 



shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender.

 

9.09       Administrative Agent May File Proofs of Claim; Credit Bidding.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)         to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 11.04) allowed in such judicial
proceeding; and

 

(b)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States (Title 11, United States Code) including under Sections 363, 1123 or 1129
thereof, or any similar Laws in any other jurisdictions to which a Loan Party is
subject, (b) at any other sale or foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable Law.  In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid on a ratable basis (with Obligations with respect to contingent
or





120

--------------------------------------------------------------------------------

 



unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase).  In connection with any such bid
(i) the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(a) through (k) of Section 11.01 of this Agreement, (iii) the Administrative
Agent shall be authorized to assign the relevant Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (iv) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

 

9.10       Collateral and Guaranty Matters.  Without limiting the provisions of
Section 9.09, the Lenders irrevocably authorize the Administrative Agent, at its
option and in its discretion,

 

(a)         to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of all
Commitments and the payment in full of all Obligations (other than contingent
indemnification obligations), (ii) that is sold, transferred or otherwise
disposed of or to be sold, transferred or otherwise disposed of as part of or in
connection with any sale, transfer or other disposition permitted hereunder to a
Person that is not obligated to grant a Lien on such property in favor of the
Administrative Agent for the benefit of the Secured Parties or (iii) subject to
Section 11.01, if approved, authorized or ratified in writing by the Required
Lenders; and

 

(b)         to release any Subsidiary of the Borrower that is a Guarantor from
its obligations under this Agreement or the Guaranty, as applicable, if such
Person ceases to be a Subsidiary of the Borrower as a result of a transaction
permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral,





121

--------------------------------------------------------------------------------

 



the existence, priority or perfection of the Administrative Agent’s Lien
thereon, or any certificate prepared by any Loan Party in connection therewith,
nor shall the Administrative Agent be responsible or liable to the Lenders for
any failure to monitor or maintain any portion of the Collateral.

 

ARTICLE X. CONTINUING GUARANTY

 

10.01     Guaranty.  Each Guarantor hereby absolutely and unconditionally
guarantees, jointly and severally, as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all of the Obligations, whether for
principal, interest, premiums, fees, indemnities, damages, costs, expenses or
otherwise, of the Borrower to the Secured Parties, and whether arising hereunder
or under any other Loan Document (including all renewals, extensions,
amendments, refinancings and other modifications thereof and all costs,
attorneys’ fees and expenses incurred by the Secured Parties in connection with
the collection or enforcement thereof).  The Administrative Agent’s books and
records showing the amount of the Obligations shall be admissible in evidence in
any action or proceeding, and shall be binding upon each Guarantor, and
conclusive for the purpose of establishing the amount of the Obligations absent
demonstrable error.  This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Obligations or any instrument or
agreement evidencing any Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this Guaranty,
and each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.

 

Anything contained in this Guaranty to the contrary notwithstanding, it is the
intention of each Guarantor and the Secured Parties that the obligations of each
Guarantor hereunder at any time shall be limited to an aggregate amount equal to
the largest amount that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code of the United States (Title 11, United States Code) or any
comparable provisions of any similar federal or state law.  To that end, but
only in the event and to the extent that after giving effect to Section 10.11,
such Guarantor’s obligations with respect to the Obligations or any payment made
pursuant to such Obligations would, but for the operation of the first sentence
of this paragraph, be subject to avoidance or recovery in any such proceeding
under applicable Debtor Relief Laws after giving effect to Section 10.11, the
amount of such Guarantor’s obligations with respect to the Obligations shall be
limited to the largest amount which, after giving effect thereto, would not,
under applicable Debtor Relief Laws, render such Guarantor’s obligations with
respect to the Obligations unenforceable or avoidable or otherwise subject to
recovery under applicable Debtor Relief Laws.  To the extent any payment
actually made pursuant to the Obligations exceeds the limitation of the first
sentence of this paragraph and is otherwise subject to avoidance and recovery in
any such proceeding under applicable Debtor Relief Laws, the amount subject to
avoidance shall in all events be limited to the amount by which such actual
payment exceeds such limitation, and the Obligations as limited by the first
sentence of this paragraph shall in all events remain in full force and effect
and be fully enforceable against such Guarantor.  The first sentence of this
paragraph is intended solely to preserve the rights of the Secured Parties
hereunder against such Guarantor in such proceeding to the maximum extent





122

--------------------------------------------------------------------------------

 



permitted by applicable Debtor Relief Laws and neither such Guarantor, the
Borrower, any other Guarantor nor any other Person shall have any right or claim
under such sentence that would not otherwise be available under applicable
Debtor Relief Laws in such proceeding.

 

10.02     Rights of Lenders.  Each Guarantor consents and agrees that the
Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof:  (a) amend, extend, renew, compromise, discharge, accelerate or
otherwise change the time for payment or the terms of the Obligations or any
part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Obligations; (c) apply such security and direct the order or
manner of sale thereof as the Administrative Agent and the Lenders in their sole
discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Obligations.  Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.

 

10.03     Certain Waivers.  Each Guarantor waives (a) any defense arising by
reason of any disability or other defense of the Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Secured Party, but excluding satisfaction thereof by way of
payment) of the liability of the Borrower; (b) any defense based on any claim
that such Guarantor’s obligations exceed or are more burdensome than those of
the Borrower; (c) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (d) any right to proceed against the Borrower,
proceed against or exhaust any security for the Obligations, or pursue any other
remedy in the power of any Secured Party whatsoever; (e) any benefit of and any
right to participate in any security now or hereafter held by any Secured Party;
and (f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties.  Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations.

 

10.04     Obligations Independent.  The obligations of each Guarantor hereunder
are those of a primary obligor, and not merely as surety, and are independent of
the Obligations and the obligations of any other guarantor, and a separate
action may be brought against each Guarantor to enforce this Guaranty whether or
not the Borrower or any other Person or entity is joined as a party.

 

10.05     Subrogation.  Each Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all Commitments have
been terminated and all of the Obligations and any amounts payable under this
Guaranty (in each case, other than contingent indemnification and expense
reimbursement obligations to the extent no claim has been asserted therefor)
have been paid in full.  If any amounts are paid to any Guarantor in violation
of the foregoing limitation, then





123

--------------------------------------------------------------------------------

 



such amounts shall be held in trust for the benefit of the Secured Parties and
shall forthwith be paid to the Secured Parties to reduce the amount of the
Obligations, whether matured or unmatured.

 

10.06     Termination; Reinstatement.  This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Commitments are terminated and all
Obligations and any other amounts payable under this Guaranty (in each case,
other than contingent indemnification and expense reimbursement obligations to
the extent no claim has been asserted therefor) have been paid in full in
cash.  Notwithstanding the foregoing, this Guaranty shall continue in full force
and effect or be revived, as the case may be, if any payment by or on behalf of
the Borrower or any other Guarantor is made, or any of the Secured Parties
exercises its right of setoff, in respect of the Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any of the Secured Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.  The
obligations of the Guarantors under this paragraph shall survive termination of
this Guaranty.

 

10.07     Subordination.  Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrower to such Guarantor as subrogee of the Secured Parties or
resulting from such Guarantor’s performance under this Guaranty, to the payment
in full in cash of all Obligations.  If the Secured Parties so request, any such
obligation or indebtedness of the Borrower to such Guarantor shall be enforced
and performance received by such Guarantor as trustee for the Secured Parties
and the proceeds thereof shall be paid over to the Secured Parties on account of
the Obligations, but without reducing or affecting in any manner the liability
of any Guarantor under this Guaranty.

 

10.08     Stay of Acceleration.  If acceleration of the time for payment of any
of the Obligations is stayed, in connection with any case commenced by or
against any Guarantor or the Borrower under any Debtor Relief Laws, or
otherwise, all such amounts shall nonetheless be payable by a Guarantor
immediately upon demand by the Secured Parties.

 

10.09     Condition of the Borrower.  Each Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Borrower and any other guarantor such information concerning the
financial condition, business and operations of the Borrower and any such other
guarantor as such Guarantor requires, and that none of the Secured Parties has
any duty, and such Guarantor is not relying on the Secured Parties at any time,
to disclose to such Guarantor any information relating to the business,
operations or financial condition of the Borrower or any other guarantor (each
Guarantor waiving any duty on the part of the Secured Parties to disclose such
information and any defense relating to the failure to provide the same).

 

10.10     Limitations on Enforcement.  If, in any action to enforce this
Guaranty or any proceeding to allow or adjudicate a claim under this Guaranty, a
court of competent jurisdiction





124

--------------------------------------------------------------------------------

 



determines that enforcement of this Guaranty against any Guarantor for the full
amount of the Obligations is not lawful under, or would be subject to avoidance
under, Section 548 of the Bankruptcy Code or any applicable provision of
comparable state law, the liability of such Guarantor under this Guaranty shall
be limited to the maximum amount lawful and not subject to avoidance under such
law.

 

10.11     Contribution.  At any time a payment in respect of the Obligations is
made under this Guaranty, the right of contribution of each Guarantor against
each other Guarantor shall be determined as provided in the immediately
following sentence, with the right of contribution of each Guarantor to be
revised and restated as of each date on which a payment (a “Relevant Payment”)
is made on the Obligations under this Guaranty.  At any time that a Relevant
Payment is made by a Guarantor that results in the aggregate payments made by
such Guarantor in respect of the Obligations to and including the date of the
Relevant Payment exceeding such Guarantor’s Contribution Percentage (as defined
below) of the aggregate payments made by all Guarantors in respect of the
Obligations to and including the date of the Relevant Payment (such excess, the
“Aggregate Excess Amount”), each such Guarantor shall have a right of
contribution against each other Guarantor who either has not made any payments
or has made payments in respect of the Obligations to and including the date of
the Relevant Payment in an aggregate amount less than such other Guarantor’s
Contribution Percentage of the aggregate payments made to and including the date
of the Relevant Payment by all Guarantors in respect of the Obligations (the
aggregate amount of such deficit, the “Aggregate Deficit Amount”) in an amount
equal to (x) a fraction the numerator of which is the Aggregate Excess Amount of
such Guarantor and the denominator of which is the Aggregate Excess Amount of
all Guarantors multiplied by (y) the Aggregate Deficit Amount of such other
Guarantor.  A Guarantor’s right of contribution pursuant to the preceding
sentences shall arise at the time of each computation, subject to adjustment at
the time of each computation; provided, that no Guarantor may take any action to
enforce such right until all of the Obligations and any amounts payable under
this Guaranty (other than, in each case, contingent indemnification and expense
reimbursement obligations to the extent no claim has been asserted therefor)
have been paid in full in cash and all Commitments are terminated, it being
expressly recognized and agreed by all parties hereto that any Guarantor’s right
of contribution arising pursuant to this Section 10.11 against any other
Guarantor shall be expressly junior and subordinate to such other Guarantor’s
obligations and liabilities in respect of the Obligations and any other
obligations owing under this Guaranty.  As used in this Section 10.11, (i) each
Guarantor’s “Contribution Percentage” shall mean the percentage obtained by
dividing (x) the Adjusted Net Worth (as defined below) of such Guarantor by
(y) the aggregate Adjusted Net Worth of all Guarantors; (ii) the “Adjusted Net
Worth” of each Guarantor shall mean the greater of (x) the Net Worth (as defined
below) of such Guarantor and (y) zero; and (iii) the “Net Worth” of each
Guarantor shall mean the amount by which the fair saleable value of such
Guarantor’s assets on the date of any Relevant Payment exceeds its existing
debts and other liabilities (including contingent liabilities, but without
giving effect to any Obligations arising under this Guaranty) on such date.  All
parties hereto recognize and agree that, except for any right of contribution
arising pursuant to this Section 10.11, each Guarantor who makes any payment in
respect of the Obligations shall have no right of contribution or subrogation
against any other Guarantor in respect of such payment until all of the
Obligations (other than, in each case, contingent indemnification and expense
reimbursement obligations to the extent no claim has been asserted therefor)
have been paid in full in cash and all Commitments are terminated.  Each of the
Guarantors recognizes and acknowledges that the rights to contribution arising
hereunder shall





125

--------------------------------------------------------------------------------

 



constitute an asset in favor of the party entitled to such contribution.  In
this connection, each Guarantor has the right to waive its contribution right
against any Guarantor to the extent that after giving effect to such waiver such
Guarantor would remain solvent, in the determination of the Required Lenders.

 

ARTICLE XI. MISCELLANEOUS

 

11.01     Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided,  however, that notwithstanding the
foregoing provisions of this Section 11.01, no such amendment, waiver or consent
shall:

 

(a)         waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;

 

(b)         extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(c)         postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby;

 

(d)         reduce the principal of, or the rate of interest specified herein
on, any Loan, or (subject to clause (iii) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided,  however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;

 

(e)         change any provision of this Section or the definition of “Majority
Facility Lenders,” “Required Lenders,” “Supermajority Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender;

 

(f)         change any of the terms or provisions in any Loan Document requiring
pro rata payments, distributions, commitment reductions or sharing of payments
without the written consent of each Lender; provided, that with the consent of
the Required Lenders, such terms and provisions may be amended on customary
terms in connection with an “amend and extend” transaction, but only if all
Lenders that consent to such “amend and extend” transaction are treated on a pro
rata basis;

 





126

--------------------------------------------------------------------------------

 



(g)         release (i) the Borrower from its obligations under this Agreement
or any other Loan Document or (ii) all or substantially all of the value of the
Guaranty, in each case without the written consent of each Lender, except as
expressly provided in the Loan Documents;

 

(h)         release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;

 

(i)         amend, modify or waive any provision affecting the Borrowing Base
Amount or the component definitions thereof which has the effect of increasing
the Borrowing Base Amount (but excluding any technical amendments to the
definition of Borrowing Base Amount or any component definition thereof) without
the written consent of the Supermajority Lenders;

 

(j)         amend, modify or waive Section 8.03 without the written consent of
each Lender directly affected thereby; or

 

(k)         add any currencies as Foreign Currencies under this Agreement in
which a Lender is required to make Loans, in each case without the written
consent of each Lender directly affected thereby.

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Lenders in addition to the Lenders required
above, affect the rights or duties of the Swing Line Lenders under this
Agreement; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iii) any fee letter between any of the Loan
Parties, on the one hand, and the Administrative Agent and/or the Arrangers, on
the other hand, may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

 

Notwithstanding any provision herein to the contrary, the Administrative Agent,
with the consent of the Borrower, may:

 

(i)         amend, modify or supplement any Loan Document without the consent of
any Lender in order to correct, amend or cure any ambiguity, inconsistency or
defect or correct any typographical error or other manifest error in any Loan
Document so long as such amendment, modification or supplement does not impose
additional obligations on any Lender, provided that the Administrative Agent
shall promptly give the Lenders notice of any such amendment, modification or
supplement; and

 

(ii)        amend, supplement or enter into additional Loan Document to add
collateral or perfect its Lien on any Collateral without the consent of any
Lender.

 





127

--------------------------------------------------------------------------------

 



Notwithstanding any provision herein to the contrary, without the consent of any
other Person, the applicable Loan Party or Loan Parties and the Administrative
Agent may (in its or their respective sole discretion, or shall, to the extent
required by any Loan Document) enter into any amendment or waiver of any Loan
Document, or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable Requirements of Law
or to terminate any Control Agreements which are not required under the
Collateral Documents and to enter into Control Agreements to the extent required
under the Loan Documents.

 

11.02     Notices; Effectiveness; Electronic Communication.

 

(a)         Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)         if to a Loan Party, the Administrative Agent or any Swing Line
Lender, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 11.02; and

 

(ii)        if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)         Electronic Communications.  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail, FpML messaging, and Internet or intranet websites) pursuant
to procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent, each
Swing Line Lender or the Borrower may each, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved





128

--------------------------------------------------------------------------------

 



by them, provided that approval of such procedures may be limited to particular
notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

 

(c)         The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Loan
Party, any Lender or any other Person for losses, claims, damages, liabilities
or expenses of any kind (whether in tort, contract or otherwise) arising out of
any Loan Party’s or the Administrative Agent’s transmission of Borrower
Materials or notices through the Platform, any other electronic platform or
electronic messaging service, or through the Internet; provided,  however, that
in no event shall any Agent Party have any liability to any Loan Party, any
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).  The Borrower
acknowledges and agrees that the DQ List shall be deemed suitable for posting
and may be posted by the Administrative Agent on the Platform, including the
portion of the Platform that is designated for “public side” Lenders.

 

(d)         Change of Address, Etc.  Each of the Borrower, the Administrative
Agent and each Swing Line Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto.  Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent and each Swing Line Lender.  In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.

 





129

--------------------------------------------------------------------------------

 



(e)         Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic notices, Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of a Loan Party even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall, jointly and severally, indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of a Loan Party and
believed by such Person in good faith to be genuine.  All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

11.03     No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided,  however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as a Swing Line Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with Section 11.08 (subject to the terms of Section 2.11), or (d) any Lender
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided,  further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.11, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

 

11.04     Expenses; Indemnity; Damage Waiver.

 

(a)         Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable invoiced fees, charges and disbursements of counsel
for the Administrative Agent), in connection





130

--------------------------------------------------------------------------------

 



with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), provided, that the
Borrower shall not be obliged to reimburse the fees, charges and disbursements
of more than one law firm for the Administrative Agent and all Lenders in
connection with the preparation, negotiation, execution and delivery of this
Agreement and the other Loan Documents, and (ii) all out-of-pocket expenses
incurred by the Administrative Agent or any Lender (including the reasonable
invoiced fees, charges and disbursements of any counsel for the Administrative
Agent or any Lender), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.

 

(b)         Indemnification by the Borrower.  Subject to and without duplication
of the foregoing subsection (a), the Borrower hereby indemnifies the
Administrative Agent (and any sub-agent thereof), each Arranger, each Lender and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and holds each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses (including the
reasonable invoiced fees, charges and disbursements of any counsel for any
Indemnitee) arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) the Loans or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or Release of Hazardous Materials at, on, under or
emanating from any property owned, leased or operated by any Loan Party or any
of its Subsidiaries, or any Environmental Liability related in any way to any
Loan Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or the Borrower’s or such Loan
Party’s directors, shareholders or creditors, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE;  provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, willful misconduct or breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction; and provided,  further that any
indemnity with respect to Taxes shall be governed solely by
Section 3.01.  Notwithstanding the foregoing, the Borrower shall not be liable
for any losses, claims, damages, liabilities or related expenses incurred by or
asserted against an Indemnitee as a direct result of the settlement by such
Indemnitee of any such loss, claim, damage, liability or expense that would
otherwise be indemnified hereunder, except for settlements entered into with the
Borrower’s consent (which may not be unreasonably withheld or delayed).

 





131

--------------------------------------------------------------------------------

 



(c)         Reimbursement by Lenders.  To the extent that the Borrower for any
reason fail to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), any Arranger, any Swing Line Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), such Arranger, such Swing Line
Lender or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the Total Credit Exposure at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
 further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), such Arranger or such
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
such Arranger or such Swing Line Lender in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.11(c).

 

(d)         Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Loan Party shall assert, and each Loan Party
hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of, or breach
in bad faith by, such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)         Payments.  All amounts due under this Section shall be payable not
later than ten (10) Business Days after demand therefor.

 

(f)         Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

11.05     Payments Set Aside.  To the extent that any payment by or on behalf of
any Loan Party is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the





132

--------------------------------------------------------------------------------

 



obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect.  The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

11.06     Successors and Assigns.

 

(a)         Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section; (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section; or  (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)         Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment, Term Loans and
Revolving Credit Loans (including for purposes of this subsection (b),
participations in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

(i)           Minimum Amounts.

 

(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility, Term Loans and/or the
Revolving Credit Loans at the time owing to it or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and

 

(B)         in any case not described in subsection (b)(i)(A) of this Section,
the aggregate Dollar Amount of the Commitment (which for this purpose includes
Term Loans and Revolving Credit Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Term Loans or Revolving Credit Loans, as applicable, of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative





133

--------------------------------------------------------------------------------

 



Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000, in the case of any assignment
in respect of the Revolving Credit Facility (or, in the case of Foreign Currency
Revolving Credit Loans, the Applicable Minimum Amount), or $1,000,000, in the
case of any assignment in respect of the Term Loan Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided,  however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

(ii)         Qualified Purchaser/Qualified Institutional Buyer.  The assignee on
the date it becomes a Lender hereunder shall certify in the applicable
Assignment and Assumption that it is, or meets the criteria for being, both a
“qualified purchaser” (within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations thereunder) and a “qualified
institutional buyer” (within the meaning of Rule 144A under the Securities Act
of 1933, as amended).  Any failure to include such a certification in an
Assignment and Assumption shall render such Assignment and Assumption void ab
initio and of no force or effect for any purpose.

 

(iii)        Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)         the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;

 

(B)         the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund with
respect to a Lender; and

 

(C)         the consent of each Swing Line Lender that has a Swing Line Loan
outstanding at such time shall be required for any assignment in respect of the
Revolving Credit Facility.

 

(iv)       Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided,  however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and





134

--------------------------------------------------------------------------------

 



recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)        No Assignment to Certain Persons.  No such assignment shall be made
(A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural person).

 

(vi)       Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of the Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Swing Line Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, if any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

(vii)      Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (vii) shall not apply to the Swing Line
Lenders’ rights and obligations in respect of Swing Line Loans.

 

Subject to compliance with the foregoing provisions of this subsection (b) and
acceptance and recording thereof by the Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01,  3.04,  3.05, and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
 provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will





135

--------------------------------------------------------------------------------

 



constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.  Upon request, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with and, in any event subject to the requirements set
forth in subsection (d), of this Section (and, if such requirements are not met,
shall be void ab initio).

 

(c)         Register.  The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s U.S. Office a copy of
each Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts of (and stated
interest on) the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive
absent demonstrable error and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)         Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person which is, and which certifies in writing to such Lender that it is,
both a “qualified purchaser” (within the meaning of the Investment Company Act
of 1940, as amended, and the rules and regulations thereunder) and a “qualified
institutional buyer” (within the meaning of Rule 144A under the Securities Act
of 1933, as amended) (but excluding a natural person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural person, a Defaulting Lender or the Borrower or the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or
a portion of its Commitment and/or the Loans (including such Lender’s
participations in Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Each
Lender shall be responsible for the indemnity under Section 11.04(c) without
regard to the existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall include a certification by the participant that it is, or
meets the criteria for being, both a “qualified purchaser” (within the meaning
of the Investment Company Act of 1940, as amended, and the rules and regulations
thereunder) and a “qualified institutional buyer” (within the meaning of
Rule 144A under the Securities Act of 1933, as amended), and shall provide that
such Lender shall retain the sole right to enforce this Agreement and to approve
any amendment, modification or waiver of any provision of this Agreement;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment, waiver or
other modification described in the first proviso to Section 11.01 that affects
such Participant.  Subject to subsection (e) of this Section, the Borrower
agrees that each Participant





136

--------------------------------------------------------------------------------

 



shall be entitled to the benefits of Sections 3.01,  3.04 and 3.05 (subject to
the requirements and limitations of such Sections) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation);
provided that such Participant agrees to be subject to the provisions of
Sections 3.06 and 11.13 as if it were an assignee under paragraph (b) of this
Section.  Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 3.06 with respect to any Participant.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.12 as though it were a Lender.

 

Each Lender that sells a participation, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall retain a copy of each Participant’s
certification (each such certification, a “Participant Certification”) as to its
status as a “qualified purchaser” and “qualified institutional buyer” described
above, and shall maintain a register on which it enters the name and address of
each Participant and the principal amounts of (and stated interest on) each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that other than its obligation to provide
certifications with respect to or copies of any Participant Certifications to
the Borrower pursuant to a request made by the Borrower in accordance with this
paragraph, no Lender shall have any obligation to disclose all or any portion of
the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive, absent demonstrable error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  Upon the written request of the Borrower, each Lender that has
sold a participation shall certify to the Borrower that it has received and
retains a copy of each of its Participants’ Participant Certifications, and
shall upon the further request of the Borrower provide a copy thereof to the
Borrower, provided that the Borrower may only so request copies of the
Participant Certifications to the extent that they reasonably and in good faith
believe that receipt of a copy of the Participant Certification(s) retained by a
Lender is necessary in order for Borrower to confirm they are exempt from
registration under the Investment Company Act of 1940, as amended, by virtue of
the provisions of Section 3(c)(7) thereof.  The Borrower hereby agrees to
maintain the confidentiality of all information furnished to them pursuant to
this paragraph, except that same may be disclosed (a) to the Borrower and to its
and the Borrower’s respective directors, officers, employees, accountants and
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such information and instructed
to keep such information confidential), (b) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, (c) to any
Governmental Authority or (d) with the written consent of the Lender that
disclosed the information to them.  The Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 





137

--------------------------------------------------------------------------------

 



(e)         Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
participating Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation and the participating Lender
would have been entitled to receive such greater payment.

 

(f)         Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment, or grant of a security interest, to secure
obligations to a Federal Reserve Bank or any other central bank; provided that
no such pledge or assignment or grant shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee or grantee for
such Lender as a party hereto.

 

(g)         Transfers to Non-Qualified Purchasers/Qualified Institutional
Buyers.  Notwithstanding anything herein to the contrary, in no event may any
Loan or any interest therein be assigned to or otherwise acquired by (whether by
assignment or participation or through a swap or other derivative transaction)
any Person which is not both a “qualified purchaser” (within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations
thereunder) and a “qualified institutional buyer” (within the meaning of
Rule 144A under the Securities Act of 1933, as amended).  Any assignment or
acquisition not in compliance with the foregoing sentence shall be void ab
initio and of no force or effect, and shall not be effective to transfer any
interest whatsoever herein.

 

(h)         Certain Transactions.  Notwithstanding anything herein to the
contrary, no Lender will incur any indebtedness that it believes would subject
the Borrower (or any part of the Borrower) to the “taxable mortgage pool”
provisions under Code Section 7701(i) under the anti-avoidance rules of Treasury
Regulation Section 301.7701(i)-1(g).

 

(i)         Resignation as Swing Line Lender after Assignment.  Notwithstanding
anything to the contrary contained herein, if at any time a Swing Line Lender
assigns all of its Revolving  Commitment and Revolving Credit Loans pursuant to
subsection (b) above, such Swing Line Lender may, (i) upon 30 days’ notice to
the Borrower and the Revolving Lenders, resign as a Swing Line Lender.  In the
event of any such resignation as a Swing Line Lender, the Borrower shall be
entitled to appoint from among the Revolving Lenders a successor Swing Line
Lender hereunder; provided,  however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of such resigning Swing Line
Lender.  If a Swing Line Lender resigns, it shall retain all the rights of a
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Revolving Credit Loans or fund risk
participations in outstanding Swing Line Loans pursuant to
Section 2.17(c).  Upon the appointment of a successor Swing Line Lender, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Swing Line Lender.

 





138

--------------------------------------------------------------------------------

 



(j)         Disqualified Transferees.

 

(i)         No assignment or participation shall be made to any Person that was
a Disqualified Transferee as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Transferee for the purpose of such assignment or
participation).  For the avoidance of doubt, with respect to any assignee that
becomes a Disqualified Transferee after the applicable Trade Date (including as
a result of the delivery of a notice pursuant to, and/or the expiration of the
notice period referred to in, the definition of “Disqualified Transferee”),
(x) such assignee shall not retroactively be disqualified from becoming a Lender
and (y) the execution by the Borrower of an Assignment and Assumption with
respect to such assignee will not by itself result in such assignee no longer
being considered a Disqualified Transferee. Any assignment in violation of this
clause (j)(i) shall not be void, but the other provisions of this clause
(j) shall apply.

 

(ii)        If any assignment or participation is made to any Disqualified
Transferee without the Borrower’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Transferee after the
applicable Trade Date, the Borrower may, at its sole expense and effort, upon
notice to the applicable Disqualified Transferee and the Administrative Agent,
require such Disqualified Transferee to assign, without recourse (in accordance
with and subject to the restrictions contained in this Section 11.06), all of
its interest, rights and obligations under this Agreement to one or more
Eligible Assignees at the lesser of (x) the principal amount thereof and (y) the
amount that such Disqualified Transferee paid to acquire such interests, rights
and obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder.

 

(iii)       Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Transferees (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Transferee
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Transferees consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (a “Debtor Relief Plan”), each Disqualified Transferee party
hereto hereby agrees (1) not to vote on such Debtor Relief Plan, (2) if such
Disqualified Transferee does vote on such Debtor Relief Plan notwithstanding the
restriction in the foregoing clause (1), such vote will be deemed not to be in
good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or





139

--------------------------------------------------------------------------------

 



rejected such Debtor Relief Plan in accordance with Section 1126(c) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws) and
(3) not to contest any request by any party for a determination by the
Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).

 

(iv)       The Administrative Agent shall have the right, and the Borrower
hereby expressly authorizes  the Administrative Agent, to (A) post the list of
Disqualified Transferees provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders and/or
(B) provide the DQ List to each Lender requesting the same.

 

11.07     Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.16(b) or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the one or more Loan Parties
and their obligations, this Agreement or payments hereunder (it being understood
that the DQ List may be disclosed to any assignee or Participant, or prospective
assignee or Participant, in reliance on this clause (f)), (g) on a confidential
basis to (i)  any rating agency in connection with rating one or more of the
Loan Parties or the credit facility provided hereunder or (ii) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers or other market identifiers with respect to the credit facilities
provided hereunder, (h) with the consent of the Borrower or (i) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Lender, or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower.  In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement customarily included in league table measurements to market data
collectors and similar service providers to the lending industry. For purposes
of this Section, “Information” means all information received from the Borrower,
or any Subsidiary thereof relating to the Loan Parties or any Subsidiary thereof
or any of their respective businesses, other than (i) any such information that
is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower or any Subsidiary thereof and
(ii) information pertaining to this Agreement routinely provided by arrangers to
data service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from





140

--------------------------------------------------------------------------------

 



the Borrower or any Subsidiary thereof after the Closing Date, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary thereof, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

 

11.08     Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of any Loan Party against any and
all of the obligations of such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided, that if any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.14
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or their respective Affiliates may have.  Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

11.09     Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or





141

--------------------------------------------------------------------------------

 



unequal parts the total amount of interest throughout the contemplated term of
the Obligations hereunder.

 

11.10     Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

11.11     Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of making any Loan, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

 

11.12     Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent or the Swing Line
Lenders, as applicable, then such provisions shall be deemed to be in effect
only to the extent not so limited.

 

11.13     Replacement of Lenders.  If (i) any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (ii) any Lender is a Defaulting Lender, (iii) any Lender (such
Lender, a “Non-Consenting Lender”) refuses to consent to any amendment, waiver
or other modification of any Loan Document requested by the Borrower that
requires the consent of a greater percentage of the Lenders than Required
Lenders and such amendment, waiver or other modification is consented to by the
Required Lenders or (iv) any other circumstance exists hereunder that gives the
Borrower the right to replace a Lender as a





142

--------------------------------------------------------------------------------

 



party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04)  and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

 

(a)         the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);

 

(b)         such Lender shall have received payment of an amount equal to 100%
of the outstanding principal of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents from the assignee and any amounts payable by the Borrower pursuant to
Section 3.01,  3.04 or 3.05 from the Borrower (it being understood that the
Assignment and Assumption relating to such assignment shall provide that any
interest and fees that accrued prior to the effective date of the assignment
shall be for the account of the replaced Lender and such amounts that accrue on
and after the effective date of the assignment shall be for the account of the
replacement Lender);

 

(c)         in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)         such assignment does not conflict with applicable Laws; and

 

(e)         in the case of clause (iii) above, no Event of Default shall have
occurred and be continuing at the time of such replacement.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 11.13, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any Note (if a Note has
been issued in respect of such Lender’s Loans) subject to such Assignment and
Assumption; provided that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register.

 

11.14     Governing Law; Jurisdiction; Etc.

 

(a)         GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAWS, BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES).

 

(b)         SUBMISSION TO JURISDICTION.  EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,





143

--------------------------------------------------------------------------------

 



LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)         WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN
ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)         SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15     Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE





144

--------------------------------------------------------------------------------

 



THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that:  (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between such Loan Party and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, (B) each Loan Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each Loan Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) each of the Administrative Agent, each
Arranger and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for any Loan Party
or any of its Affiliates, or any other Person and (B) none of the Administrative
Agent, any Arranger or any Lender has no obligation to any Loan Party or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and none of the Administrative Agent, any Arranger or any Lender has
any obligation to disclose any of such interests to the Loan Parties or any of
their respective Affiliates.  To the fullest extent permitted by law, each Loan
Party hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

 

11.17     Electronic Execution of Assignments and Certain Other Documents.  The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Committed Loan Notices,
Swing Line Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 





145

--------------------------------------------------------------------------------

 



11.18     USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify such Loan Party in
accordance with the Act.  Each Loan Party shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

11.19     ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

11.20     Investment Asset Reviews.  The Administrative Agent, individually or
at the request of the Required Lenders, may engage in its reasonable discretion,
on behalf of the Lenders, an independent consultant, which may be an accounting
firm (each, an “Independent Valuation Provider”) to complete a review and
verification of the accuracy and reliability of the Borrower’s calculation and
reporting of the Adjusted Net Book Value of any Investment Asset included in the
calculation of the Borrowing Base Amount (each, an “Investment Asset Review”) at
any time, each such Investment Asset Review to be shared with the Lenders and
the Borrower. The Borrower agrees to pay the Administrative Agent, not later
than 10 Business Days after receipt of a reasonably detailed invoice therefor,
the documented out-of-pocket cost of each such Investment Asset Review
reasonably incurred by the Administrative Agent; provided that the Borrower
shall not be required to reimburse such costs with respect to more than one
Investment Asset Review per fiscal year with respect to each such Investment
Asset; provided further that the limitations on reimbursement contained in the
foregoing proviso shall not apply if an Event of Default has occurred and is
continuing.

 

11.21     Conversion of Currencies.

 

(a)         If, for the purpose of obtaining judgment in any court, it is
necessary to convert a sum owing hereunder in one currency into another
currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which, in
accordance with normal banking procedures in the relevant jurisdiction, the
first currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

 

(b)         The obligations of the Borrower in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that,





146

--------------------------------------------------------------------------------

 



on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrower
contained in this Section 11.21 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

 

11.22     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)         the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)         the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)         a reduction in full or in part or cancellation of any such
liability;

 

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

 

 



147

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

BORROWER:

 

 

 

STARWOOD PROPERTY TRUST, INC.

 

 

 

 

 

 

By:

/s/ Andrew J. Sossen

 

 

Name:

Andrew J. Sossen

 

 

Title:

Chief Operating Officer and General Counsel

 





Signature Page to Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

GUARANTORS:

 

 

 

SPT TLA PARENT, LLC

 

SPT TLA BB HOLDINGS, LLC

 

SPT TLA BB HOLDINGS TRS, LLC

 

 

 

By: SPT MANAGEMENT, LLC, its Manager

 

 

 

 

By:

/s/ Andrew J. Sossen

 

 

Name:

Andrew J. Sossen

 

 

Title:

Authorized Person

 

 

 

 

 

LNR PARTNERS PARENT, LLC

 

 

 

By: LNR REFSG HOLDINGS, LLC, its sole Member

 

 

 

 

By:

/s/ Andrew J. Sossen

 

 

Name:

Andrew J. Sossen

 

 

Title:

Authorized Person

 

 

 

 

 

LNR PARTNERS, LLC

 

 

 

By: LNR PARTNERS PARENT, LLC, its Managing Member

 

 

 

By: LNR REFSG HOLDINGS, LLC, its sole Member

 

 

 

By: LEISURE COLONY MANAGEMENT LLC, its sole Member

 

 

 

 

By:

/s/ Andrew J. Sossen

 

 

Name:

Andrew J. Sossen

 

 

Title:

Authorized Person

 

 

 

 

 

SPT CEDAR PARENT, LLC

 

 

 

By: SPT REAL ESTATE SUB III, LLC, its sole Member

 

 

 

 

By:

/s/ Andrew J. Sossen

 

 

Name:

Andrew J. Sossen

 

 

Title:

Authorized Person

 

 

 

 

 

SPT IVEY PARENT LLC

 

 

 

By: STARWOOD PROPERTY TRUST, INC., its sole Member

 

 

 

 

By:

/s/ Andrew J. Sossen

 

 

Name:

Andrew J. Sossen

 

 

Title:

Authorized Person

 





Signature Page to Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent and as a Lender

 

 

 

 

 

 

By:

/s/ Matthew Griffith

 

 

Name:

Matthew Griffith

 

 

Title:

Executive Director

 

 

 

JPMorgan

 

 





Signature Page to Credit Agreement

--------------------------------------------------------------------------------

 



 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

 

By

/s/ Asad Rafiq

 

 

Name:

Asad Rafiq

 

 

Title:

Vice President

 

 





Signature Page to Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

Credit Suisse AG, Cayman Islands Branch,

 

 

 

As a Lender

 

 

 

By

/s/ Mikhail Faybusovich

 

 

Name:

Mikhail Faybusovich

 

 

Title:

Authorized Signatory

 

 

 

By

/s/ Joan Park

 

 

Name:

Joan Park

 

 

Title:

Authorized Signatory

 

 





Signature Page to Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

Barclays Bank PLC,

 

as a Lender

 

 

 

 

 

 

By

/s/ Christopher Aitkin

 

 

Name:

Christopher Aitkin

 

 

Title:

Assistant Vice President

 

 





Signature Page to Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

Citibank, N.A.,

 

as a Lender

 

 

 

 

 

 

By

/s/ John C. Rowland

 

 

Name:

John C. Rowland

 

 

Title:

Vice President

 

 





Signature Page to Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

GOLDMAN SACHS BANK USA, as

 

a Lender

 

 

 

 

 

 

By:

/s/ Annie Carr

 

 

Name:

Annie Carr

 

 

Title:

Authorized Signatory

 

 

 



Signature Page to Credit Agreement

--------------------------------------------------------------------------------

 



SCHEDULE 2.01

 

Commitments

 

Lender

Term Loan Commitment

Revolving Commitment

JPMorgan Chase Bank, N.A.

$60,000,000

$20,000,000

Barclays Bank PLC

$60,000,000

$20,000,000

Citibank, N.A.

$60,000,000

$20,000,000

Credit Suisse AG, Cayman Islands Branch

$60,000,000

$20,000,000

Bank of America, N.A.

$30,000,000

$10,000,000

Goldman Sachs Bank USA

$30,000,000

$10,000,000

Total

$300,000,000

$100,000,000

 





 

--------------------------------------------------------------------------------

 



SCHEDULE 5.12(d)

 

Pension Plans

 

None.





 

--------------------------------------------------------------------------------

 



SCHEDULE 5.13

 

Subsidiaries; Equity Interests

 

Part (a): Subsidiaries and Equity Interests

 

(Attached)

 

Part (b) — Loan Parties

 

Starwood Property Trust, Inc., a Maryland corporation

SPT TLA Parent, LLC, a Delaware limited liability company

SPT TLA BB Holdings, LLC, a Delaware limited liability company

SPT TLA BB Holdings TRS, LLC, a Delaware limited liability company

SPT Cedar Parent, LLC, a Delaware limited liability company

SPT Ivey Parent, LLC, a Delaware limited liability company

LNR Partners Parent, LLC, a Delaware limited liability company

The principal place of business of each Loan Party listed above is at 591 West
Putnam Avenue, Greenwich, Connecticut 06830.

 

LNR Partners, LLC, a Delaware limited liability company

The principal place of business of LNR Partners, LLC is located at 1601
Washington Avenue, Suite 800, Miami Beach, FL 33139





 

--------------------------------------------------------------------------------

 



Starwood Property Trust, Inc. Corporate Family Tree

 

 

 

 

 

 

 

Tier        Subsidiary

Parent

% Parent
Interest Held

Percent
Pledged
(%)

Other Parents + % Parent Interest Held

Jurisdiction Name

5  Archetype Investment Management LLC

Archetype Holdings LLC


100

0

 

Delaware

5  Archetype Realty Corporation

Archetype Holdings LLC


100

0

 

Delaware

5  LNR AFIS Holdings LLC

Archetype Holdings LLC


100

0

 

Delaware

5  Starwood Commercial Mortgage Depositor, LLC

Archetype Holdings LLC


100

0

 

Delaware

5  Starwood Mortgage Capital LLC

Archetype Holdings LLC


100

0

 

Delaware

7  Kentwood Apartments LP

Bert L. Smokler, LLC


15.873

0

 

Michigan

7 Lutz/Gordon

Bert L. Smokler, LLC


50

0

 

Michigan

 

 

 

 

LNR Madison Square, LLC : 25.7828; •

 

9  Madison Square Company LLC

BPF/LNR Partnership


0

0

LNR Securities CDO Legacy, LLC : 39.1899

Delaware

4 1141 Columbus Retail, LLC

Columbus Retail Portfolio, LLC


100

0

 

Delaware

4  2312 Reynoldsburg Retail, LLC

Columbus Retail Portfolio, LLC


100

0

 

Delaware

4  3755 Dublin Retail, LLC

Columbus Retail Portfolio, LLC


100

0

 

Delaware

4 4038 Columbus Retail, LLC

Columbus Retail Portfolio, LLC


100

0

 

Delaware

6 1141 Columbus Retail, LLC

Columbus Retail Portfolio, LLC


100

0

 

Delaware

6  2312 Reynoldsburg Retail, LLC

Columbus Retail Portfolio, LLC


100

0

 

Delaware

6  3755 Dublin Retail, LLC

Columbus Retail Portfolio, LLC


100

0

 

Delaware

6 4038 Columbus Retail, LLC

Columbus Retail Portfolio, LLC


100

0

 

Delaware

6  MSCI 2007-IQ16 Granville Retail, LLC

Columbus Retail Portfolio, LLC


100

0

 

Ohio

6 Pines Self Storage Associates, Ltd.

DCA Homes, LLC


100

0

 

Florida

4  Diesel Mortgage Investments, LLC

Diesel Ltd.


100

0

 

Delaware

4  LNR CDO Depositor, LLC

Diesel Ltd.


100

0

 

Delaware

5  LNR REFSG Investments, LLC

Diesel Mortgage Investments, LLC


100

0

 

Delaware

4  LNR Europe Investors S.à r.l. SICAR

LEI Member Limited


50

0

 

Luxembourg

5  Cherry Grove, Ltd.

Leisure Colony Management LLC


6

0

 

Florida

5 DCA Homes, LLC

Leisure Colony Management LLC


100

0

 

Florida

5  DCA Management, LLC

Leisure Colony Management LLC


100

0

 

Florida

5  Leisure Communities Management, LLC

Leisure Colony Management LLC


100

0

 

Florida

5  LNR California Partners, LLC

Leisure Colony Management LLC


100

0

 

California

5 LNR Fontana, LLC

Leisure Colony Management LLC


100

0

 

California

5 LNR LW Nevada Assets, LLC

Leisure Colony Management LLC


100

0

 

Nevada

5  LNR Partners Europa Associates Management, LLC

Leisure Colony Management LLC


100

0

 

Florida

5  LNR Property LLC Northeastern Region

Leisure Colony Management LLC


100

0

 

Massachusetts

5  LNR Property Payroll LLC

Leisure Colony Management LLC


100

0

 

Florida

5  LNR REFSG Holdings, LLC

Leisure Colony Management LLC


100

0

 

Florida

5  LNR Scotts Valley Hotel LLC

Leisure Colony Management LLC


100

0

 

Delaware

5  LNR Western Investments, Inc.

Leisure Colony Management LLC


100

0

 

California

9  LW Real Estate Investments, L.P.

LFS Asset, LLC


15.2525

0

LNR LW Nevada Assets, LLC : 10.0000

Delaware

9  LW Real Estate Investments, L.P.

LFS Asset, LLC


15.2525

0

LNR LW Nevada Assets, LLC : 10.0000

Delaware

7  Lincoln Road Real Estate Partners, LLC

Lincoln Road Portfolio Manager, LLC


100

0

 

Delaware

8  Lincoln Road Capital Holdings, LLC

Lincoln Road Real Estate Partners, LLC


100

0

 

Delaware

5  Novare Settlement Holdings, LLC

LNR ADC Ventures LLC


9.9999

0

 

Delaware

6  LNR AFIS Asset Services LLC

LNR AFIS Holdings LLC


100

0

 

Delaware

6  LNR AFIS Holding I LLC

LNR AFIS Holdings LLC


100

0

 

Delaware

6  LNR AFIS Holding II LLC

LNR AFIS Holdings LLC


100

0

 

Delaware

6  LNR AFIS Holding III LLC

LNR AFIS Holdings LLC


100

0

 

Delaware

6  LNR AFIS Investments LLC

LNR AFIS Holdings LLC


100

0

 

Delaware

7  LNR Madison Square, LLC

LNR Capital Services, LLC


100

0

 

Delaware

7  LNR REFSG Funding, LLC

LNR Capital Services, LLC


100

0

 

Florida

7 West Coast Mortgage Holdings, LLC

LNR Capital Services, LLC


100

0

 

Florida

5  LNR Securities CDO Legacy, LLC

LNR CDO Depositor, LLC


100

0

 

Delaware

7 LNR CDO 2002-1 Ltd.

LNR DSHI Legacy, LLC


100

0

 

Cayman Islands

7 LNR CDO 2002-1, LLC

LNR DSHI Legacy, LLC


100

0

 

Delaware

7 LNR CDO 2003-1 Ltd.

LNR DSHI Legacy, LLC


100

0

 

Cayman Islands

7 LNR CDO 2003-1, LLC

LNR DSHI Legacy, LLC


100

0

 

Delaware

7  LNR CDO III Ltd.

LNR DSHI Legacy, LLC


100

0

 

Cayman Islands

7  LNR CDO III, LLC

LNR DSHI Legacy, LLC


100

0

 

Delaware

7  LNR CDO IV, LLC

LNR DSHI Legacy, LLC


100

0

 

Delaware

7  LNR CDO V LLC

LNR DSHI Legacy, LLC


100

0

 

Delaware

5  LEI Euro Holdings S.à.r.l.

LNR Europe Investors S.à r.l. SICAR


100

0

 

Luxembourg

6  Sierra Business Park, LLC

LNR Fontana, LLC


50

0

 

Delaware

6  LW Real Estate Investments, L.P.

LNR LW Nevada Assets, LLC


10

0

LFS Asset, LLC : 15.2525

Delaware

8  BPF/LNR Partnership

LNR Madison Square, LLC


50

0

 

Delaware

 

 

 

 

BPF/LNR Partnership : 0.0000; •

 

8  Madison Square Company LLC

LNR Madison Square, LLC


25.7828

0

LNR Securities CDO Legacy, LLC : 39.1899

Delaware

4  Ocala Capital Management, LLC

LNR Ocala Interhold, LLC


100

0

 

Delaware

7  LNR Partners, LLC

LNR Partners Parent, LLC


100

100

 

Florida

7  LNR Alabama Partners, LLC

LNR Partners, LLC


100

100

 

Delaware

7  LNR Dakota Partners, LLC

LNR Partners, LLC


100

100

 

North Dakota

7  LNR Illinois Partners, LLC

LNR Partners, LLC


100

100

 

Illinois

7 LNR Massachusetts Partners, LLC

LNR Partners, LLC


100

100

 

Massachusetts

7  LNR New Jersey Partners, LLC

LNR Partners, LLC


100

100

 

New Jersey

7  LNR Partners Archetype, LLC

LNR Partners, LLC


100

100

 

Delaware

7  LNR Partners California Manager, LLC

LNR Partners, LLC


100

100

 

California

7  LNR Retail Corners Manager, LLC

LNR Partners, LLC


100

100

 

Delaware

7  LNR Texas Partners, LLC

LNR Partners, LLC


100

100

 

Texas

7  LNR Utah Partners, LLC

LNR Partners, LLC


100

100

 

Utah

4  16th Street Partners, LLC

LNR Property LLC


100

0

 

Florida

4  Archetype Holdings LLC

LNR Property LLC


100

0

 

Delaware

4  DSHI Opco LLC

LNR Property LLC


100

0

 

Delaware

4  Leisure Colony Management LLC

LNR Property LLC


100

0

 

Florida

4  LNR ADC Ventures LLC

LNR Property LLC


50

0

 

Florida

4  LNR Capital Management, LLC

LNR Property LLC


100

0

 

Delaware

8 LFS Asset, LLC

LNR REFSG Funding, LLC


80

0

West Coast Mortgage Holdings, LLC : 20.0000

Nevada

6  Archetype Employees LLC

LNR REFSG Holdings, LLC


100

0

 

Delaware

6  Bert L. Smokler, LLC

LNR REFSG Holdings, LLC


100

0

 

Delaware

6  Lincoln Road Portfolio Manager, LLC

LNR REFSG Holdings, LLC


100

0

 

Florida

6  LNR Capital Services, LLC

LNR REFSG Holdings, LLC


100

0

 

Florida

6  LNR DSHI Legacy, LLC

LNR REFSG Holdings, LLC


100

0

 

Florida

6  LNR Partners Parent, LLC

LNR REFSG Holdings, LLC


100

0

 

 

6  LRCH Brook Park, LLC

LNR REFSG Holdings, LLC


100

0

 

Ohio

6  LNR Securities Equity, LLC

LNR Securities CDO Legacy, LLC


100

0

 

Delaware

6  LNR Securities Preferred, LLC

LNR Securities CDO Legacy, LLC


100

0

 

Delaware

6  LNR Securities Reliance VI, LLC

LNR Securities CDO Legacy, LLC


100

0

 

Delaware

6  LNR Securities Reliance, LLC

LNR Securities CDO Legacy, LLC


100

0

 

Delaware

 

 

 

 

BPF/LNR Partnership : 0.0000; •

 

6  Madison Square Company LLC

LNR Securities CDO Legacy, LLC


39.1899

0

LNR Madison Square, LLC : 25.7828

Delaware

7  LNR CDO IV Ltd.

LNR Securities Equity, LLC


99.6

0

LNR Securities Reliance, LLC : 0.4000

Cayman Islands

7  LNR CDO V Ltd.

LNR Securities Equity, LLC


99.6

0

LNR Securities Reliance, LLC : 0.4000

Cayman Islands

7  LNR CDO IV Ltd.

LNR Securities Reliance, LLC


0.4

0

LNR Securities Equity, LLC : 99.6000

Cayman Islands

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

Tier        Subsidiary

Parent

% Parent
Interest Held

Percent
Pledged
(%)

Other Parents + % Parent Interest Held

Jurisdiction Name

7  LNR CDO V Ltd.

LNR Securities Reliance, LLC


0.4

0

LNR Securities Equity, LLC : 99.6000

Cayman Islands

9 Madison Square 2004-1 Corp.

Madison Square 2004-1 Ltd.


100

0

 

Delaware

9 Madison Square Sunblock, Inc.

Madison Square 2004-1 Ltd.


100

0

 

Delaware

12 Madison Square 2004-1 Corp.

Madison Square 2004-1 Ltd.


100

0

 

Delaware

12 Madison Square Sunblock, Inc.

Madison Square 2004-1 Ltd.


100

0

 

Delaware

11 Madison Square 2004-1 Corp.

Madison Square 2004-1 Ltd.


100

0

 

Delaware

11 Madison Square Sunblock, Inc.

Madison Square 2004-1 Ltd.


100

0

 

Delaware

7  Madison Square Mortgage Securities, LLC

Madison Square Company LLC


100

0

 

Delaware

10  Madison Square Mortgage Securities, LLC

Madison Square Company LLC


100

0

 

Delaware

9  Madison Square Mortgage Securities, LLC

Madison Square Company LLC


100

0

 

Delaware

8 Madison Square 2004-1 Ltd.

Madison Square Mortgage Securities, LLC


100

0

 

Cayman Islands

11 Madison Square 2004-1 Ltd.

Madison Square Mortgage Securities, LLC


100

0

 

Cayman Islands

10 Madison Square 2004-1 Ltd.

Madison Square Mortgage Securities, LLC


100

0

 

Cayman Islands

6  Novare National Settlement Service of Alabama, LLC

Novare Settlement Holdings, LLC


100

0

 

Alabama

6  Novare National Settlement Service, LLC

Novare Settlement Holdings, LLC


100

0

 

Delaware

5  Ocala Capital Management Luxembourg S.à.R.L.

Ocala Capital Management, LLC


100

0

 

Luxembourg

4 SW-YB 1166 LLC

SPT 1166 Holdings, LLC


80

0

 

Delaware

4  SPT-IX 701 Lender GP, L.L.C.

SPT 701 Lender, L.L.C.


75

0

 

Delaware

4  SPT-IX 701 Lender, L.P.

SPT 701 Lender, L.L.C.


75

0

SPT-IX 701 Lender GP, L.L.C. : 0.0000

Delaware

3 SPT Acquisitions Sub-1, LLC

SPT Acquisitions Holdco, LLC


100

0

 

Delaware

3 SPT Acquisitions Sub-1-A, LLC

SPT Acquisitions Holdco, LLC


100

0

 

Delaware

5  1910 Rock Springs Retail, LLC

SPT Aligned Las Vegas JV, LLC


100

0

 

Delaware

5  7664 Summergate Retail, LLC

SPT Aligned Las Vegas JV, LLC


100

0

 

Delaware

7  1910 Rock Springs Retail, LLC

SPT Aligned Las Vegas JV, LLC


100

0

 

Delaware

7  7664 Summergate Retail, LLC

SPT Aligned Las Vegas JV, LLC


100

0

 

Delaware

4  SPT Goodman Bordentown JV, LLC

SPT Bordentown Partner, LLC


85

0

 

Delaware

6  SPT Goodman Bordentown JV, LLC

SPT Bordentown Partner, LLC


85

0

 

Delaware

Cedar Real Estate Investments Public Limited Company

SPT Cedar 1, LLC


50

0

SPT Cedar 2, LLC : 50.0000

Ireland

Cedar Real Estate Investments Public Limited Company

SPT Cedar 2, LLC


50

0

SPT Cedar 1, LLC : 50.0000

Ireland

SPT Cedar Intermediate, LLC

SPT Cedar Parent, LLC


100

100

 

Delaware

3  15179 Culpeper Retail, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

3  200 Lincoln Retail, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

3 2095 Atlanta Apartments, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

3  2121 Durham Retail, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

3  2425 North Bergen Self Storage, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

3  3549 Riverside Apartments, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

3  4021 Durham Office, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

3  5025 Plano Office, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

3  5060 Loxahatchee Retail, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

3  5175 Depew Retail Outparcel, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

3  5175 Depew Retail, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

3  7300 Largo Industrial, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

3  787 Gresham Apartments, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

3 96 Inverness Flex, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

3  Columbus Retail Portfolio, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

3  SPT Atlanta Partner, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

3  SPT Bordentown Partner, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

3  SPT Gainesville Partner, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

3  SPT Glen Burnie Partner, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

3  SPT Houston Partner, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

3  SPT IMC Partner, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

3  SPT Jacksonville Partner, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

3  SPT Las Vegas Partner, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

3  SPT Loganville Partner, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

3  SPT Marlton Partner, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

3  SPT Parmenter Atlanta JV, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

3  SPT Pell City Partner, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

3  SPT Raleigh Partner, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

3  SPT Sierra Vista Partner, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

3  SPT Weston Partner, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

3  SPT Wilkinson Pell City JV, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

5  15179 Culpeper Retail, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

5  200 Lincoln Retail, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

5 2095 Atlanta Apartments, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

5  2121 Durham Retail, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

5  2425 North Bergen Self Storage, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

5  3549 Riverside Apartments, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

5  4021 Durham Office, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

5  5025 Plano Office, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

5  5060 Loxahatchee Retail, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

5  5175 Depew Retail Outparcel, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

5  5175 Depew Retail, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

5  7300 Largo Industrial, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

5  787 Gresham Apartments, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

5 96 Inverness Flex, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

5  Columbus Retail Portfolio, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

5  SPT Atlanta Partner, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

5  SPT Bordentown Partner, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

5  SPT Gainesville Partner, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

5  SPT Glen Burnie Partner, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

5  SPT Houston Partner, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

5  SPT IMC Partner, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

5  SPT Jacksonville Partner, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

5  SPT Las Vegas Partner, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

5  SPT Loganville Partner, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

5  SPT Marlton Partner, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

5  SPT Parmenter Atlanta JV, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

5  SPT Pell City Partner, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

5  SPT Raleigh Partner, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

5  SPT Sierra Vista Partner, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

5  SPT Weston Partner, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

5  SPT Wilkinson Pell City JV, LLC

SPT CRE Property Holdings 2015, LLC


100

0

 

Delaware

5  629 Sierra Vista Retail, LLC

SPT Friedman Sierra Vista JV, LLC


100

0

 

Delaware

7  629 Sierra Vista Retail, LLC

SPT Friedman Sierra Vista JV, LLC


100

0

 

Delaware

4  SPT Wilkinson Gainesville JV, LLC

SPT Gainesville Partner, LLC


90

0

 

Delaware

6  SPT Wilkinson Gainesville JV, LLC

SPT Gainesville Partner, LLC


90

0

 

Delaware

4  SPT Goodman Glen Burnie JV, LLC

SPT Glen Burnie Partner, LLC


80

0

 

Delaware

6  SPT Goodman Glen Burnie JV, LLC

SPT Glen Burnie Partner, LLC


80

0

 

Delaware

5  2403 Houston Retail Outparcel, LLC

SPT Global Houston JV, LLC


100

0

 

Delaware

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

Tier        Subsidiary

Parent

% Parent
Interest Held

Percent
Pledged
(%)

Other Parents + % Parent Interest Held

Jurisdiction Name

5 2403 Houston Retail, LLC

SPT Global Houston JV, LLC


100

0

 

Delaware

7  2403 Houston Retail Outparcel, LLC

SPT Global Houston JV, LLC


100

0

 

Delaware

7 2403 Houston Retail, LLC

SPT Global Houston JV, LLC


100

0

 

Delaware

5  4325 Loganville Retail, LLC

SPT Global Loganville JV, LLC


100

0

 

Delaware

7  4325 Loganville Retail, LLC

SPT Global Loganville JV, LLC


100

0

 

Delaware

5 2800 Weston Retail, LLC

SPT Global Weston JV, LLC


100

0

 

Delaware

7 2800 Weston Retail, LLC

SPT Global Weston JV, LLC


100

0

 

Delaware

5  Dunns Mill Road Retail, LLC

SPT Goodman Bordentown JV, LLC


100

0

 

Delaware

7  Dunns Mill Road Retail, LLC

SPT Goodman Bordentown JV, LLC


100

0

 

Delaware

5  6711 Glen Burnie Retail, LLC

SPT Goodman Glen Burnie JV, LLC


100

0

 

Delaware

7  6711 Glen Burnie Retail, LLC

SPT Goodman Glen Burnie JV, LLC


100

0

 

Delaware

5  515 Marlton Retail, LLC

SPT Goodman Marlton JV, LLC


100

0

 

Delaware

7  515 Marlton Retail, LLC

SPT Goodman Marlton JV, LLC


100

0

 

Delaware

4 SPT Global Houston JV, LLC

SPT Houston Partner, LLC


85

0

 

Delaware

6 SPT Global Houston JV, LLC

SPT Houston Partner, LLC


85

0

 

Delaware

4 SPT Woodmont IMC JV, LLC

SPT IMC Partner, LLC


50

0

 

Delaware

6 SPT Woodmont IMC JV, LLC

SPT IMC Partner, LLC


50

0

 

Delaware

2  SPT Ivey 1 Rykowski MOB LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey 109 Rykowski MOB LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey 155 Crystal Run MOB LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey 300 Crystal Run MOB LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey 61 Emerald MOB LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey 8220 Naab Rd MOB LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey 8260 Naab Rd MOB LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey 95 Crystal Run MOB LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey Abilene MOB LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey Amarillo MOB LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey Boynton MOB LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey Brentwood CA MOB LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey Brownsburg MOB LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey Chillicothe OH MOB LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey Dowell Springs MOB LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey Eagle Carson City MOB LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey El Paso MOB LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey Frisco MOB LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey Greeley Cottonwood MOB LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey Greeley MOB LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey Hardy Oak MOB LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey Hendersonville MOB LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey Jersey City MOB LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey Johns Creek GA MOB LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey Lakewood MOB LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey Old Weisgarber MOB LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey Rockwall MOB II LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey Rockwall MOB LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey Santa Rosa MOB LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey Shenandoah TX MOB LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey St. Francis Lafayette MOB I LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey St. Francis Lafayette MOB II LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey St. Petersburg MOB LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey Sylva MOB LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey Tempe MOB LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey Treeline San Antonio MOB LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey Urbana MOB LLC

SPT Ivey Holdings, LLC


100

0

 

Delaware

2  SPT Ivey Intermediate LLC

SPT Ivey Parent LLC


100

100

 

Delaware

4  SPT Parmenter Jacksonville JV, LLC

SPT Jacksonville Partner, LLC


90

0

 

Delaware

6  SPT Parmenter Jacksonville JV, LLC

SPT Jacksonville Partner, LLC


90

0

 

Delaware

4  SPT Aligned Las Vegas JV, LLC

SPT Las Vegas Partner, LLC


90

0

 

Delaware

6  SPT Aligned Las Vegas JV, LLC

SPT Las Vegas Partner, LLC


90

0

 

Delaware

3  Diesel Ltd.

SPT LNR CDO Cayman Ltd.


100

0

 

Bermuda

3  LNR Europe Holdings S.à r.l.

SPT LNR HP UK Ltd


100

0

 

Luxembourg

3  LNR Ocala Interhold, LLC

SPT LNR HP UK Ltd


100

0

 

Delaware

3  LEI Member Limited

SPT LNR LEI UK Ltd


100

0

 

Bermuda

3  Archetype COPS I Partner LLC

SPT LNR Property Sub, LLC


100

0

 

Delaware

3  Cypresswood Retail Partners, LLC

SPT LNR Property Sub, LLC


100

0

 

Delaware

3  Waco Landmark Partners, LLC

SPT LNR Property Sub, LLC


100

0

 

Delaware

3  LNR Property LLC

SPT LNR Property TRS, LLC


100

0

 

Delaware

3 SPT Operations 2, LLC

SPT LNR Property TRS, LLC


100

0

 

Delaware

3  Starwood Property Mortgage BC, L.L.C.

SPT LNR Property TRS, LLC


100

0

 

Delaware

2  LNR Securities Holdings II, LLC

SPT LNR Property, LLC


100

0

 

Delaware

2  SGH Holdco LLC

SPT LNR Property, LLC


100

0

 

Delaware

2  SPT LNR CDO Cayman Ltd.

SPT LNR Property, LLC


100

0

 

Cayman Islands

2  SPT LNR HP UK Ltd

SPT LNR Property, LLC


100

0

 

United Kingdom

2  SPT LNR LEI UK Ltd

SPT LNR Property, LLC


100

0

 

United Kingdom

2  SPT LNR Property TRS, LLC

SPT LNR Property, LLC


100

0

 

Delaware

2  SPT LNR Securities Holdings Parent, LLC

SPT LNR Property, LLC


100

0

 

Delaware

3  LNR Securities Holdings, LLC

SPT LNR Securities Holdings Parent, LLC


100

0

 

Delaware

4  SPT Global Loganville JV, LLC

SPT Loganville Partner, LLC


85

0

 

Delaware

6  SPT Global Loganville JV, LLC

SPT Loganville Partner, LLC


85

0

 

Delaware

4  SPT Goodman Marlton JV, LLC

SPT Marlton Partner, LLC


85

0

 

Delaware

6  SPT Goodman Marlton JV, LLC

SPT Marlton Partner, LLC


85

0

 

Delaware

4  900 Atlanta Office, LLC

SPT Parmenter Atlanta JV, LLC


100

0

 

Delaware

6  900 Atlanta Office, LLC

SPT Parmenter Atlanta JV, LLC


100

0

 

Delaware

5  10301 Jacksonville Office, LLC

SPT Parmenter Jacksonville JV, LLC


100

0

 

Delaware

7  10301 Jacksonville Office, LLC

SPT Parmenter Jacksonville JV, LLC


100

0

 

Delaware

4  SPT Wilkinson Raleigh JV, LLC

SPT Raleigh Partner, LLC


90

0

 

Delaware

6  SPT Wilkinson Raleigh JV, LLC

SPT Raleigh Partner, LLC


90

0

 

Delaware

2  Starwood Property Mortgage Sub-8, Ltd.

SPT Real Estate Sub I, LLC


100

0

 

Cayman Islands

2  Starwood Property Mortgage Sub-CP, LP

SPT Real Estate Sub I, LLC

99.5


0

Starwood Property Mortgage Sub-8, Ltd. : 0.5000

Cayman Islands

2  Starwood Property Mortgage, L.L.C.

SPT Real Estate Sub I, LLC


100

0

 

Delaware

SPT Cedar Parent, LLC

SPT Real Estate Sub III, LLC


100

0

 

Delaware

2  SPT Acquisitions Holdco, LLC

SPT Real Estate Sub III, LLC


100

0

 

Delaware

2 SPT Cedar 1, LLC

SPT Real Estate Sub III, LLC


100

0

 

Delaware

2 SPT Cedar 2, LLC

SPT Real Estate Sub III, LLC


100

0

 

Delaware

2  SPT CRE Property Holdings 2015, LLC

SPT Real Estate Sub III, LLC

90


0

STWD Co-Investment 2015, L.P. : 10.0000

Delaware

2  SPT LNR Property Sub, LLC

SPT Real Estate Sub III, LLC


100

0

 

Delaware

2 STWD Co-Investment Fund GP, LLC

SPT Real Estate Sub III, LLC


100

0

 

Delaware

4  SPT Friedman Sierra Vista JV, LLC

SPT Sierra Vista Partner, LLC


85

0

 

Delaware

6  SPT Friedman Sierra Vista JV, LLC

SPT Sierra Vista Partner, LLC


85

0

 

Delaware

2 SPT TLA BB Holdings TRS, LLC

SPT TLA Parent, LLC


100

100

 

Delaware

2  SPT TLA BB Holdings, LLC

SPT TLA Parent, LLC


100

100

 

Delaware

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

Tier        Subsidiary

Parent

% Parent
Interest Held

Percent
Pledged
(%)

Other Parents + % Parent Interest Held

Jurisdiction Name

5 SPT TLB BB Holdings TRS, LLC

SPT TLB BB Holdings TRS Parent, LLC


100

0

 

Delaware

2  SPT TLB BB PE Holdings, LLC

SPT TLB BB Holdings, LLC


100

0

 

Delaware

2  SPT WAH Walden Park LLC

SPT WAH Holdings LLC


100

0

 

Delaware

2  SPT WAH Waterford LLC

SPT WAH Holdings LLC


100

0

 

Delaware

2  SPT WAH Waverly LLC

SPT WAH Holdings LLC


100

0

 

Delaware

2 SPT WAH Wedgewood LLC

SPT WAH Holdings LLC


100

0

 

Delaware

2  SPT WAH Wellesley LLC

SPT WAH Holdings LLC


100

0

 

Delaware

2  SPT WAH Wellington LLC

SPT WAH Holdings LLC


100

0

 

Delaware

2 SPT WAH Wentworth I LLC

SPT WAH Holdings LLC


100

0

 

Delaware

2  SPT WAH Wentworth II LLC

SPT WAH Holdings LLC


100

0

 

Delaware

2 SPT WAH Westbrook LLC

SPT WAH Holdings LLC


100

0

 

Delaware

2 SPT WAH Westchase LLC

SPT WAH Holdings LLC


100

0

 

Delaware

2 SPT WAH Westchester LLC

SPT WAH Holdings LLC


100

0

 

Delaware

2 SPT WAH Westminster LLC

SPT WAH Holdings LLC


100

0

 

Delaware

2 SPT WAH Weston Oaks LLC

SPT WAH Holdings LLC


100

0

 

Delaware

2 SPT WAH Westwood LLC

SPT WAH Holdings LLC


100

0

 

Delaware

2 SPT WAH Wexford LLC

SPT WAH Holdings LLC


100

0

 

Delaware

2  SPT WAH Whispering Pines LLC

SPT WAH Holdings LLC


100

0

 

Delaware

2 SPT WAH Whispering Woods LLC

SPT WAH Holdings LLC


100

0

 

Delaware

2  SPT WAH Willow Lake LLC

SPT WAH Holdings LLC


100

0

 

Delaware

2  SPT WAH Wilmington LLC

SPT WAH Holdings LLC


100

0

 

Delaware

2 SPT WAH Windchase LLC

SPT WAH Holdings LLC


100

0

 

Delaware

2  SPT WAH Windermere I LLC

SPT WAH Holdings LLC


100

0

 

Delaware

2  SPT WAH Windermere II LLC

SPT WAH Holdings LLC


100

0

 

Delaware

2 SPT WAH Windsong I LLC

SPT WAH Holdings LLC


100

0

 

Delaware

2  SPT WAH Windsong II LLC

SPT WAH Holdings LLC


100

0

 

Delaware

2  SPT WAH Windsor Park LLC

SPT WAH Holdings LLC


100

0

 

Delaware

2  SPT WAH Woodbridge LLC

SPT WAH Holdings LLC


100

0

 

Delaware

2 SPT WAH Woodcrest LLC

SPT WAH Holdings LLC


100

0

 

Delaware

2  SPT WAH Woodhill LLC

SPT WAH Holdings LLC


100

0

 

Delaware

2  SPT WAH Woodridge LLC

SPT WAH Holdings LLC


100

0

 

Delaware

2 SPT WAH Worthington LLC

SPT WAH Holdings LLC


100

0

 

Delaware

2  SPT WAH Wyndham Place LLC

SPT WAH Holdings LLC


100

0

 

Delaware

2 SPT WAH Wyngate LLC

SPT WAH Holdings LLC


100

0

 

Delaware

4 SPT Global Weston JV, LLC

SPT Weston Partner, LLC


85

0

 

Delaware

6 SPT Global Weston JV, LLC

SPT Weston Partner, LLC


85

0

 

Delaware

5  1750 Gainesville Apartments, LLC

SPT Wilkinson Gainesville JV, LLC


100

0

 

Delaware

7  1750 Gainesville Apartments, LLC

SPT Wilkinson Gainesville JV, LLC


100

0

 

Delaware

4  2100 Pell City Apartments, LLC

SPT Wilkinson Pell City JV, LLC


100

0

 

Delaware

6  2100 Pell City Apartments, LLC

SPT Wilkinson Pell City JV, LLC


100

0

 

Delaware

5  6200 Raleigh Apartments, LLC

SPT Wilkinson Raleigh JV, LLC


100

0

 

Delaware

7  6200 Raleigh Apartments, LLC

SPT Wilkinson Raleigh JV, LLC


100

0

 

Delaware

5  IMC Retail, LLC

SPT Woodmont IMC JV, LLC


100

0

 

Delaware

7  IMC Retail, LLC

SPT Woodmont IMC JV, LLC


100

0

 

Delaware

5  SPT-IX 701 Lender, L.P.

SPT-IX 701 Lender GP, L.L.C.

0  


0

SPT 701 Lender, L.L.C. : 75.0000

Delaware

6  701 Seventh Intermediate LLC

SPT-IX 701 Lender, L.P.


75

0

 

Delaware

5  701 Seventh Intermediate LLC

SPT-IX 701 Lender, L.P.


75

0

 

Delaware

6  Starwood Mortgage Funding I LLC

Starwood Mortgage Capital LLC


100

0

 

Delaware

6  Starwood Mortgage Funding II LLC

Starwood Mortgage Capital LLC


100

0

 

Delaware

6  Starwood Mortgage Funding III LLC

Starwood Mortgage Capital LLC


100

0

 

Delaware

6  Starwood Mortgage Funding IV LLC

Starwood Mortgage Capital LLC


100

0

 

Delaware

6  Starwood Mortgage Funding V LLC

Starwood Mortgage Capital LLC


100

0

 

Delaware

6  Starwood Mortgage Funding VI LLC

Starwood Mortgage Capital LLC


100

0

 

Delaware

4 SPT 701 Loan Holdings TRS, L.L.C.

Starwood Property Mortgage BC, L.L.C.


100

0

 

Delaware

4 SPT CA Fundings, LLC

Starwood Property Mortgage BC, L.L.C.


100

0

 

Delaware

4  SPT TLB BB Holdings TRS Parent, LLC

Starwood Property Mortgage BC, L.L.C.


100

0

 

Delaware

4  Starwood Property Mortgage Sub-10 HoldCo, L.L.C.

Starwood Property Mortgage BC, L.L.C.


100

0

 

Delaware

4  Starwood Property Mortgage Sub-12, L.L.C.

Starwood Property Mortgage BC, L.L.C.


100

0

 

Delaware

4  Starwood Property Mortgage Sub-14, L.L.C.

Starwood Property Mortgage BC, L.L.C.


100

0

 

Delaware

4  Starwood Property Mortgage Sub-15, L.L.C.

Starwood Property Mortgage BC, L.L.C.


100

0

 

Delaware

4  Starwood Property Mortgage Sub-2-A, L.L.C.

Starwood Property Mortgage BC, L.L.C.


100

0

 

Delaware

4  Starwood Property Mortgage Sub-3, L.L.C.

Starwood Property Mortgage BC, L.L.C.


100

0

 

Delaware

4  Starwood Property Mortgage Sub-4, L.L.C.

Starwood Property Mortgage BC, L.L.C.


100

0

 

Delaware

4  Starwood Property Mortgage Sub-5, L.L.C.

Starwood Property Mortgage BC, L.L.C.


100

0

 

Delaware

4  Starwood Property Mortgage Sub-6(P), L.L.C.

Starwood Property Mortgage BC, L.L.C.


100

0

 

Delaware

4  Starwood Property Mortgage Sub-6, L.L.C.

Starwood Property Mortgage BC, L.L.C.


100

0

 

Delaware

4  Starwood Property Mortgage Sub-9, L.L.C.

Starwood Property Mortgage BC, L.L.C.


100

0

 

Delaware

5  Starwood Property Mortgage Sub-10, L.L.C.

Starwood Property Mortgage Sub-10 HoldCo, L.L.C.


100

0

 

Delaware

4  Starwood Property Mortgage Sub-10-A, L.L.C.

Starwood Property Mortgage Sub-10-A Holdco, L.L.C.


100

0

 

Delaware

3  Starwood Property Mortgage Sub-CP, LP

Starwood Property Mortgage Sub-8, Ltd.

0.5


0

SPT Real Estate Sub I, LLC : 99.5000

Cayman Islands

3  Fifty-Eight Street Holdings, LLC

Starwood Property Mortgage, L.L.C.


100

0

 

Delaware

3 SPT 1166 Holdings, LLC

Starwood Property Mortgage, L.L.C.


100

0

 

Delaware

3  SPT 701 Lender, L.L.C.

Starwood Property Mortgage, L.L.C.


100

0

 

Delaware

3 SPT CA Fundings 2, LLC

Starwood Property Mortgage, L.L.C.


100

0

 

Delaware

3  SPT GBIV Holdings, LLC

Starwood Property Mortgage, L.L.C.


100

0

 

Delaware

3 SPT TCO Acquisition, LLC

Starwood Property Mortgage, L.L.C.


100

0

 

Delaware

3 SPT WD Holdings, LLC

Starwood Property Mortgage, L.L.C.


100

0

 

Delaware

3  Starwood Mortgage WD, L.L.C.

Starwood Property Mortgage, L.L.C.


100

0

 

Delaware

3  Starwood Property Mortgage Sub-10-A Holdco, L.L.C.

Starwood Property Mortgage, L.L.C.


100

0

 

Delaware

3  Starwood Property Mortgage Sub-11, L.L.C.

Starwood Property Mortgage, L.L.C.


100

0

 

Delaware

3  Starwood Property Mortgage Sub-12-A, L.L.C.

Starwood Property Mortgage, L.L.C.


100

0

 

Delaware

3  Starwood Property Mortgage Sub-14-A, L.L.C.

Starwood Property Mortgage, L.L.C.


100

0

 

Delaware

3  Starwood Property Mortgage Sub-15-A, L.L.C.

Starwood Property Mortgage, L.L.C.


100

0

 

Delaware

3  Starwood Property Mortgage Sub-2, L.L.C.

Starwood Property Mortgage, L.L.C.


100

0

 

Delaware

3  Starwood Property Mortgage Sub-5-A, L.L.C.

Starwood Property Mortgage, L.L.C.


100

0

 

Delaware

3  Starwood Property Mortgage Sub-6-A(P), L.L.C.

Starwood Property Mortgage, L.L.C.


100

0

 

Delaware

3  Starwood Property Mortgage Sub-6-A, L.L.C.

Starwood Property Mortgage, L.L.C.


100

0

 

Delaware

3  Starwood Property Mortgage Sub-9-A, L.L.C.

Starwood Property Mortgage, L.L.C.


100

0

 

Delaware

1  SPT Ivey Holdings, LLC

Starwood Property Trust, Inc.


100

0

 

Delaware

1  SPT Ivey Parent LLC

Starwood Property Trust, Inc.


100

0

 

Delaware

1  SPT LNR Property, LLC

Starwood Property Trust, Inc.


100

0

 

Delaware

1  SPT Real Estate Sub I, LLC

Starwood Property Trust, Inc.


100

0

 

Delaware

1  SPT Real Estate Sub III, LLC

Starwood Property Trust, Inc.


100

0

 

Delaware

1  SPT TLA Parent, LLC

Starwood Property Trust, Inc.


100

0

 

Delaware

1  SPT TLB BB Holdings, LLC

Starwood Property Trust, Inc.


100

0

 

Delaware

1 SPT WAH Holdings LLC

Starwood Property Trust, Inc.


100

0

 

Delaware

1  Starwood Residential Finance, LLC

Starwood Property Trust, Inc.


100

0

 

Delaware

2  Starwood Non-Agency Lending, LLC

Starwood Residential Finance, LLC


100

0

 

Delaware

4  SPT CRE Property Holdings 2015, LLC

STWD Co-Investment 2015, L.P.

10


0

SPT Real Estate Sub III, LLC : 90.0000

Delaware

3 STWD Co-Investment 2015, L.P.

STWD Co-Investment Fund GP, LLC


60

0

 

Delaware

8 LFS Asset, LLC

West Coast Mortgage Holdings, LLC

20


0

LNR REFSG Funding, LLC : 80.0000

Nevada





 

--------------------------------------------------------------------------------

 



SCHEDULE 6.21

Post-Closing Obligations

 

1.    On or prior to the date that is 15 days following the Closing Date (or
such later date as the Administrative Agent shall agree in its sole discretion),
the Borrower shall deliver, for each Unrestricted Real Property Subsidiary in
connection with the Designated Real Property Acquisition, a copy of the
Organization Documents of each such Unrestricted Real Property Subsidiary.

 

2.    On or prior to the date that is 30 days following the Closing Date (or
such later date as the Administrative Agent may agree in its sole discretion),
the Administrative Agent shall have received insurance certificates and
endorsements naming the Administrative Agent as a loss payee of any casualty
insurance policies of the Borrower or any other Secured Guarantor and as an
additional insured with respect to any liability insurance policies of the
Borrower or any other Secured Guarantor.

 

3.    On or prior to the date that is 15 days following the Closing Date (or
such later date as the Administrative Agent shall agree in its sole discretion),
the Borrower shall deliver to the Administrative Agent the Taxpayer
Identification Number and IRS Form W-9 for SPT TLA BB Holdings TRS, LLC.





 

--------------------------------------------------------------------------------

 



SCHEDULE 7.08

Transactions with Affiliates

 

1.    Management Agreement, dated as of August 17, 2009, between Starwood
Property Trust, Inc. and SPT Management, LLC

 

2.    Investments made pursuant to the Co-Investment and Allocation Agreement
dated as of August 17, 2009, by and among Starwood Property Trust, Inc., SPT
Management, LLC and Starwood Capital Group Global, L.P.

 





 

--------------------------------------------------------------------------------

 



SCHEDULE 11.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

If to the Administrative Agent or the Swing Line Lender:

 

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, NCC5, Floor 01

Newark, DE, 19713-2107, United States

Attention: Robert Nichols

Telephone: +1-302-634-3376

Fax: +1-302-634-4580

Electronic Mail: robert.j.nichols@jpmorgan.com

 

Payment Instructions:

ABA/Routing No.:

Account Name:

Account No.:

Attention:

Reference:

 

London Funding Office

J.P. Morgan Europe Limited

25 Bank Street,

Canary Wharf,

London, E14 5JP

Attention: Loan and Agency Group

Telephone: +44 (0)-20-7742-1000

Fax: +44 (0)20 7777 2360; E-Fax

12016395145@tls.ldsprod.com Electronic Mail: loan_and_agency_london@jpmorgan.com

 

London Funding Office Payment Instructions:

United States Dollars

Pay to:

SWIFT:

ABA No:

Account No:

Account Name: SWIFT:

Attn:        Ref:





 

--------------------------------------------------------------------------------

 



Euros

Pay to:

SWIFT:

Account No:

Account Name: SWIFT:

Attn:        Ref:

 

Pounds Sterling  Pay direct to:

SWIFT:

Direct Sort Code:

Account number: IBAN:

Attn:        Ref:

 

Other Notices to Administrative Agent

 

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 23rd Floor

New York, NY 10179

Attention: Michael Kusner

Telephone: 212-270-5650

Electronic Mail: michael.e.kusner@jpmorgan.com

 

If to any Loan Party:

 

[Name of entity]

c/o Starwood Capital Group

591 West Putnam Avenue

Greenwich, Connecticut 06830

Attention: Andrew J. Sossen

Tel: (203) 422-8191

Fax: (203) 422-8192

 

Borrower Website (per Section 6.02(i)): http://ir.starwoodpropertytrust.com/





 

--------------------------------------------------------------------------------

 



Taxpayer ID numbers:

 

Name

Taxpayer

Identification Number

 

Starwood Property Trust, Inc.

 

 

LNR Partners, LLC

 

 

SPT TLA Parent, LLC

 

 

SPT TLA BB Holdings, LLC

 

 

SPT TLA BB Holdings TRS, LLC

 

 

LNR Partners Parent, LLC

 

 

SPT Cedar Parent, LLC

 

 

SPT Ivey Parent LLC

 

 

 

 



 

--------------------------------------------------------------------------------

 



 

EXHIBIT A-1

 

FORM OF COMMITTED LOAN NOTICE

 

Date:                 ,        

 

To:        [JPMorgan Chase Bank, N.A.] [J.P. Morgan Europe Limited],1 as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of December 16,
2016 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Starwood Property
Trust, Inc., a Maryland corporation (the “Borrower”), the Subsidiaries of the
Borrower party thereto as guarantors, the Lenders from time to time party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.

 

The undersigned hereby requests (select one):

 

The undersigned hereby requests (select one):

 

 

 

 

☐

A Term Loan Borrowing

 

☐

A Revolving Credit Borrowing

 

☐

A conversion of [Term Loans] [Revolving Credit Loans] from one Type to the other

 

☐

A continuation of Eurocurrency Rate Loans that are [Term Loans] [Revolving
Credit Loans]

 

 

 

1.

On                                                         (a Business Day).

 

 

2.

In the amount of $                    .

 

 

[3.

In the case of Revolving Credit Loans, denominated in (select one) ☐ Dollars,
☐ Pounds Sterling, or ☐ Euro.]

 

 

4.

Comprised of                           .

 

[Type of Loans to be borrowed/to which existing Loans are to be converted]

 

 

[5.

For Eurocurrency Rate Loans: with an Interest Period of          months.]

 

 

6.

The Loans, if any, borrowed hereunder shall be disbursed to the following
deposit account:

 

 

 

 

 

 

 

 

 

 

The Borrowing, if any, requested herein complies with the proviso to
Section 2.01 [(a)] [(b)] of the Agreement.

 

--------------------------------------------------------------------------------

1 Notices concerning Foreign Currency Revolving Credit Loans to be given at the
London Funding Office.





A-1-1

Form of Committed Loan Notice

--------------------------------------------------------------------------------

 



 

 

STARWOOD PROPERTY TRUST, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 



A-1-2

Form of Committed Loan Notice

--------------------------------------------------------------------------------

 



EXHIBIT A-2

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                 ,        

 

To:        JPMorgan Chase Bank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of December 16,
2016 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Starwood Property
Trust, Inc., a Maryland corporation (the “Borrower”), the Subsidiaries of the
Borrower party thereto as guarantors, the Lenders from time to time party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.

 

The undersigned hereby requests a Swing Line Borrowing.

 

1.

On                                                                                        (a
Business Day).

 

 

2.

In the amount of $                                      .

 

 

3.

The Swing Line Loans borrowed hereunder shall be disbursed to the following
deposit account:

 

 

 

 

 

 

 

 

 

 

The Swing Line Borrowing requested herein complies with the proviso to
Section 2.17(a) of the Agreement.





A-2-1

Form of Swing Line Loan Notice

--------------------------------------------------------------------------------

 



 

 

STARWOOD PROPERTY TRUST, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 



A-2-2

Form of Swing Line Loan Notice

--------------------------------------------------------------------------------

 



EXHIBIT B-1

 

FORM OF REVOLVING NOTE

 

                           , 20    

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                              or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Revolving Credit Loan from time to time made by the
Lender to the Borrower under that certain Credit Agreement, dated as of
December 16, 2016 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the subsidiaries of the Borrower from time to time party
thereto as guarantors, the Lenders from time to time party thereto, and JPMorgan
Chase Bank, N.A., as Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan made by the Lender from the date of such Revolving Credit
Loan until such principal amount is paid in full, at such interest rates and at
such times as provided in the Agreement. All payments of principal and interest
shall be made to the Administrative Agent for the account of the Lender in
Dollars (or, in the case of principal or interest relating to Foreign Currency
Revolving Credit Loans, in the relevant Foreign Currency) in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Revolving Note is one of the Revolving Notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. This Revolving Note is
also entitled to the benefits of the Guaranty and is secured by the Collateral.
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Revolving
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Revolving Credit Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Revolving Note and endorse thereon the date, amount and maturity of its
Revolving Credit Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.

 





B-1-1

Form of Revolving Note

--------------------------------------------------------------------------------

 



THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAWS, BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).

 

 

STARWOOD PROPERTY TRUST, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:





B-1-2

Form of Revolving Note

--------------------------------------------------------------------------------

 



REVOLVING CREDIT LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

    

Type of
Revolving
Credit Loan
Made

    

Amount
and
Current of
Revolving
Credit Loan
Made

    

[End of
Interest
Period]

    

Amount of
Principal or
Interest
Paid This
Date

    

Outstanding
Principal
Balance
This Date

    

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



B-1-3

Form of Revolving Note

--------------------------------------------------------------------------------

 



EXHIBIT B-2

 

FORM OF TERM NOTE

 

                          , 20__

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                               or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of the Term Loans made by the Lender to the Borrower under that
certain Credit Agreement, dated as of December 16, 2016 (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among the Borrower, the subsidiaries of the Borrower from
time to time party thereto as guarantors, the Lenders from time to time party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of the Term
Loans made by the Lender from the date of such Term Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Guaranty and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Agreement. Term Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Term Note and endorse thereon the
date, amount and maturity of its Term Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

 





B-2-1

Form of Term Note

--------------------------------------------------------------------------------

 



THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAWS, BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).

 

 

STARWOOD PROPERTY TRUST, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:





B-2-2

Form of Term Note

--------------------------------------------------------------------------------

 



TERM LOANS AND PAYMENTS WITH RESPECT THERETO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date

    

Type of

Term Loan

Made

    

Amount of

Term Loan

Made

    

[End of

Interest

Period]

    

Amount of

Principal or

Interest

Paid This

Date

    

Outstanding

Principal

Balance

This Date

    

Notation

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



B-2-3

Form of Term Note

--------------------------------------------------------------------------------

 



EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:        ,

 

To:        JPMorgan Chase Bank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of December 16,
2016 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Starwood Property
Trust, Inc., a Maryland corporation (the “Borrower”), the Subsidiaries of the
Borrower party thereto as guarantors, the Lenders from time to time party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.

 

The undersigned Responsible Officer of the Borrower hereby certifies as of the
date hereof that he/she is the
                                                          2 of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Compliance
Certificate to the Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.          The Loan Parties have delivered the year-end audited financial
statements required by

 

Section 6.01(a) of the Agreement for the fiscal year of the Borrower ended as of
the above date, together with the report and opinion of an independent certified
public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.          The Loan Parties have delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present
the financial condition, results of operations, shareholders’ equity and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP as at such
date and for such period, subject only to normal year-end audit adjustments and
the absence of footnotes.

 

2.          The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Loan Parties during the accounting period covered by such financial
statements.

 

 

 

--------------------------------------------------------------------------------

2           Pursuant to the Agreement, the Compliance Certificate shall be
executed by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower.

 

 





C-1

Form of Compliance Certificate

--------------------------------------------------------------------------------

 



 

3.          A review of the activities of the Loan Parties during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Loan Parties performed and
observed all their Obligations under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned, during such fiscal period each of the
Loan Parties performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

 

—or—

 

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

 

4.          The financial covenant analyses and information set forth on
Schedule 1 attached hereto are true and accurate on and as of the date of this
Compliance Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                   ,          .

 

 

 

 

STARWOOD PROPERTY TRUST, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





C-2

Form of Compliance Certificate

--------------------------------------------------------------------------------

 



For the Quarter/Year ended                 (“Statement Date”)

 

SCHEDULE 1
to the Compliance Certificate3

 

I.        Section 7.12(a) — Minimum Liquidity.

 

 

 

 

 

 

A.

1.

Cash Liquidity at Statement Date:

$

 

 

 

 

 

 

 

2.

Minimum required:

$

75,000,000

 

 

 

 

 

 

3.

Excess (deficient) for covenant compliance (Line I.A. 1— I.A.2):

$

 

 

 

 

 

 

B.

1.

Cash Liquidity at Statement Date:

$

 

 

 

 

 

 

 

2.

Near Cash Liquidity at Statement Date:

$

 

 

 

 

 

 

 

3.

Liquidity (Line I.B.1 + I.B.2):

$

 

 

 

 

 

 

 

4.

Minimum required:

$

175,000,000

 

 

 

 

 

 

3.

Excess (deficient) for covenant compliance (Line I.B.3— I.B.4):

$

 

 

II.        Section 7.12 (b) — Fixed Charge Coverage Ratio.

 

A.        EBITDA for the applicable Test Period:

 

1.         Net Income (or loss) (before deduction of any dividends on preferred
stock) for such Test

 

--------------------------------------------------------------------------------

3           In accordance with the definition of “GAAP” in the Credit Agreement,
(x) the Borrower shall make such adjustments as it determines in good faith are
necessary to remove the impact of consolidating any variable interest entities
under the requirements of ASC 810 or transfers of financial assets accounted for
as secured borrowings under ASC 860, as both of such ASC sections are in effect
on the Closing Date and (y) if any Person shall own, directly or indirectly,
less than 100% of the outstanding Capital Stock of any Subsidiary of such
Person, then only a pro rata portion of the Indebtedness, other liabilities,
assets, stockholders (or other) equity, net worth, revenues, expenses or net
income of such Subsidiary or any other amounts relevant to such Subsidiary
appearing in, derived from or used in compiling or preparing the financial
statements (including notes thereto) of such Subsidiary or of such Person and/or
any of its Subsidiaries, as applicable, shall be included for purposes of
determining compliance with any such covenant or determining any such amount or
making any such financial or accounting computation or determination referred to
in the definition of “GAAP” in the Credit Agreement, such pro rata portion to be
proportionate to the percentage of the outstanding Common Stock of such
Subsidiary owned, directly or indirectly, by such Person.





C-3

Form of Compliance Certificate

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

Period:

 

 

$

 

 

 

 

 

 

 

 

 

 

2.      Depreciation and amortization expense during such Test Period (to the
extent actually included in determination of Net Income (or loss)):

$

 

 

 

 

 

 

 

 

 

 

3.      Interest Expense during such Test Period (to the extent actually
included in determination of Net Income (or loss)):

$

 

 

 

 

 

 

 

 

 

 

4.      Income tax expense during such Test Period (to the extent actually
included in determination of Net Income (or loss)):

$

 

 

 

 

 

 

 

 

 

 

5.      Extraordinary or non-recurring losses during such Test Period (to the
extent actually included in determination of Net Income (or loss)):

$

 

 

 

 

 

 

 

 

 

 

6.      Extraordinary or nonrecurring gains during such Test Period (to the
extent actually included in determination of Net Income (or loss)):

$

 

 

 

 

 

 

 

 

 

 

7.      Amounts deducted in accordance with GAAP in respect of other non- cash
expenses in determining Net Income for the Borrower and its Subsidiaries during
such Test Period:

$

 

 

 

 

 

 

 

 

 

 

8.      EBITDA (Lines II.A.1 + 2 + 3 + 4 + 5 - 6 + 7):

$

 

 

 

 

 

 

 

 

 

 

B.      Fixed Charges for the applicable Test Period:

 

 

 

 

 

 

 

 

 

 

 

 

 

1.        Interest Expense during such Test Period (excluding amortization of
debt discount, debt premium and deferred issuance costs):

$

 

 

 

 

 

 

 

 

 

 

 

 

2.        Fixed Charges (Line II.B.1):

$

 

to


1.00

 

 

 

 

 

 

 

C.       Fixed Charge Coverage Ratio (Line II.A.8  Line II.B.2):

 

 

 

 

 

 

 

 

 

 

 

Minimum required:

 

1.50

to


1.00

 

III.        Section 7.12 (c) — Leverage Ratio.

 

 

 

 

 

 

 

 

A.

Total Indebtedness of the Borrower and its Subsidiaries on a consolidated basis
at Statement Date:

 

 

 

 

 

 

 

 

 

 

 

 

1.

All Indebtedness (other than (i) Contingent Liabilities not reflected on the
Borrower’s consolidated balance sheet and (ii) unamortized debt premium) at
Statement Date:

$

 

 

 

 

 

 

 

 

 

 

 

2.

Total Indebtedness Line III.A.1):

$

 

 

 

 

 

 

 

 

 

 

B.

Total Assets of the Borrower at Statement Date:

 

 

 

 

 

 

 

 

 

 

 

 

1.

Aggregate book value of all assets owned by the Borrower on a consolidated basis
at Statement Date:

$

 

 

 

 





C-4

Form of Compliance Certificate

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

2.

Amounts owing to the Borrower or any of its Subsidiaries from any Affiliate
thereof, or from officers, employees, partners, members, directors, shareholders
or other Persons similarly affiliated with the Borrower or any Affiliate thereof
at Statement Date:

$

 

 

 

 

 

 

 

 

 

 

 

3.

Intangible Assets at Statement Date:

$

 

 

 

 

 

 

 

 

 

 

 

4.

Prepaid taxes and expenses at Statement Date:

$

 

 

 

 

 

 

 

 

 

 

 

5.

Total Assets (Line III.B.1 - 2 - 3 - 4):

$

 

 

 

 

 

 

 

 

 

 

C.

Leverage Ratio (Line III.A.2  Line III.B.5):

 

 

to


1.00

 

 

 

 

 

 

 

Maximum permitted:

 

0.75

to


1.00

 

IV.        Section 7.12(d) — Tangible Net Worth.

 

 

 

 

 

 

 

 

A.

Tangible Net Worth at Statement Date:

 

 

 

 

 

 

 

 

 

 

 

 

1.

All amounts which would be included under capital or shareholder’s equity (or
any like caption) on a balance sheet of the Borrower and its Subsidiaries on
Statement Date:

$

 

 

 

 

 

 

 

 

 

 

 

2.

Amounts owing to the Borrower and its Subsidiaries from any Affiliate thereof,
or from officers, employees, partners, members, directors, shareholders or other
Persons similarly affiliated with the Borrower or its Subsidiaries or
any Affiliate thereof as of the Statement Date:

$

 

 

 

 

 

 

 

 

 

 

 

3.

Intangible Assets as of the Statement Date:

$

 

 

 

 

 

 

 

 

 

 

 

4.

Prepaid taxes and/or expenses on the Statement Date:

$

 

 

 

 

 

 

 

 

 

 

 

5.

Unamortized debt premium

$

 

 

 

 

 

 

 

 

 

 

 

6.

Tangible Net Worth (Line IV.A.1 - 2 - 3 — 4 + 5):

$

 

 

 

 

 

 

 

 

 

 

B.

75% of Net Cash Proceeds received by the Borrower from issuances or sales of its
Equity Interests (other than Equity Interests constituting Convertible Debt
Securities) occurring after the Closing Date:

$

 

 

 

 

 

 

 

 

 

 

C.

75% of any increase in capital or shareholders’ equity (or like capital) on the
balance sheet of the Borrower, determined in accordance with GAAP, that would
result from the settlement, conversion or repayment of any Convertible Debt
Securities (assuming that no other transaction would offset the amount of such
increase) after the Closing Date:

$

 

 

 

 

 

 

 

 

 

 

D.

Minimum required Tangible Net Worth: ($3,274,545,000 + Line IV.B + Line IV.C):

$

 

 

 

 

 

 

 

 

 

 

E.

 

Excess (deficient) for covenant compliance (Line IV.A.6 - IV.D): 

$

 

 

 

 





C-5

Form of Compliance Certificate

--------------------------------------------------------------------------------

 



V.        Section 7.12 (e) — Interest Coverage Ratio.

 

 

 

 

 

 

 

 

A.      Portion of EBITDA attributable to investments included in the Borrowing
Base Amount pursuant to clauses (a) through (e) of the definition thereof
(calculated on an annualized basis) (provided that the calculation of such
portion of EBITDA shall exclude general corporate-level expense and shall not
include any add backs of interest expense other than the interest expense
related to the Term Loan Facility and the Revolving Credit Facility):

$

 

 

 

 

 

 

 

 

 

 

B.      Servicing Fee EBITDA (without duplication of amounts included in Line
V.A):

$

 

 

 

 

 

 

 

 

 

 

C.      Actual interest expense on the Term Loan Facility and the Revolving
Credit Facility for the most recently ended fiscal quarter multiplied by four:

$

 

 

 

 

 

 

 

 

 

 

D.      Interest Coverage Ratio ((Line V.A + Line V.B)  Line V.C):

 

 

to


1.00

 

 

 

 

 

 

 

Minimum permitted:

 

1.50

to


1.00

 

VI. Section 7.12(f) — Borrowing Base Amount

 

 

 

 

 

 

 

 

A.

Borrowing Base Amount

$

 

 

 

 

 

 

 

 

 

 

B.

Total Outstandings

$

 

 

 

 

 

 

 

 

 

 

C.

Excess (deficient) for covenant compliance (Line VI.A - VI.B):

$

 

 

 

 

 



C-6

Form of Compliance Certificate

--------------------------------------------------------------------------------

 



EXHIBIT D -1

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]4 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]5 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]6 hereunder are several and not joint.]7
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the] [each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as  [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the] [any] Assignor.

 

1.        Assignor[s]:                                            

 

--------------------------------------------------------------------------------

4 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

5 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

6 Select as appropriate.

 

7 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 





D-1-1

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 



____________________________

 

2.           Assignee[s]:         ____________________________

 

____________________________

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.           Borrower:        Starwood Property Trust, Inc., a Maryland
corporation

 

4.           Administrative Agent: JPMorgan Chase Bank, N.A., as the
administrative agent under the Credit Agreement

 

5.           Credit Agreement:        Credit Agreement, dated as December 16,
2016, among Borrower, the subsidiaries of Borrower from time to time party
thereto as guarantors, the Lenders from time to time party thereto, and JPMorgan
Chase Bank, N.A., as Administrative Agent

 

6.           Assigned Interest[s]:

 

Assignor[s]8

Assignee[s]9

Facility10

Aggregate
Amount of
Commitment/ Loans
for all Lenders of
applicable Facility11

Amount of
Commitment/ Loans of
Applicable Facility
Assigned

Percentage
Assigned of
Commitment/
Loans of Applicable
Facility12

 

 

 

$______________

$______________

_________________%

 

 

 

$______________

$______________

_________________%

 

 

 

$______________

$______________

_________________%

 

[7.           Trade Date:  ________________________]13

 

--------------------------------------------------------------------------------

8 List each Assignor, as appropriate.

 

9 List each Assignee, as appropriate.

 

10 Provide appropriate terminology for the type of facility under the Credit
Agreement being assigned pursuant to this Assignment (e.g., “Revolving
Commitment,” “Term Loan,” etc.)

 

11 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

 

12 Set forth, to at least 9 decimals, as a percentage of the Commitment/ Loans
of all Lenders thereunder.

 

13 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 





D-1-2

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 



Effective Date:                , 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

[Consented to and]14 Accepted:

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

 

By:

 

 

 

Title:

 

[Consented to:]15

 

JPMORGAN CHASE BANK, N.A., as

Swing Line Lender

 

By:

 

 

 

Title:

 

[Consented to:]16

 

STARWOOD PROPERTY TRUST, INC., as Borrower

 

--------------------------------------------------------------------------------

14 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

15 To be added only if the consent of the Swing Line Lender(s) is required by
the terms of the Credit Agreement.

 

16 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 





D-1-3

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 



 

 

 

By:

 

 

 

Name:

 

Title:

 





D-1-4

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.        Representations and Warranties.

 

1.1.     Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the] [such] Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its respective Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrower, any of its respective Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

 

1.2.     Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
is both a “qualified purchaser” (within the meaning of the Investment Company
Act of 1940, as amended, and the rules and regulations thereunder) and a
“qualified institutional buyer” (within the meaning of Rule 144A under the
Securities Act of 1933, as amended), and it meets all the requirements to be an
assignee under Section 11.06 of the Credit Agreement (subject to such consents,
if any, as may be required under Section 11 .06(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the] [the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the] [such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the] [such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the] [such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the] [any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in

 





D-1-5

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 



taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.        Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 

3.        General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 



D-1-6

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 



EXHIBIT D-2

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE
See Attached.

 





D-2-1

Form of Administrative Questionnaire

--------------------------------------------------------------------------------

 



 

 

 

Administrative Questionnaire

 

DEAL NAME: STARWOOD PROPERTY TRUST, INC.

_Pic204 [stwd20170331ex102625aca001.jpg]

 

 

Agent Name:

JP Morgan Chase

Return form to:

Ross Gelbart

 

 

Telephone:

302-634-8502

 

 

 

Ross.m.gelbart@jpmorgan.com

 

 

E-mail:

Deal.Management.Team@jpmchase.com

 

 

 

 

 

Lender Markit Entity Identifier (MEI):

 

Legal Name of Lender to appear in Documentation:

 

 

 

 

Domestic Address

    

Eurodollar Address

 

 

 

 

 

 

 

 

 

 





D-2-2

Form of Administrative Questionnaire

--------------------------------------------------------------------------------

 



 

Contacts/Notification Methods: Credit Related Matters, compliance certificate,
etc.

Syndicate-level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities)
should be made available to the Credit Contact(s) and Annex A contacts. The
Credit Contacts identified must be able to receive such information via your
institutions method for disseminating information to syndicate lenders i.e.
Intralinks.

 

 

 

 

 

 

 

 

Primary Credit Contact

 

Secondary Credit Contact

Name:

 

 

 

 

Company:

 

 

 

 

Title

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

Facsimile:

 

 

 

 

E-mail address:

 

 

 

 

 

 

 

 

Additional IntraLinks Credit Contact

 

Additional IntraLinks Credit Contact

Name:

 

 

 

 

Company:

 

 

 

 

Title

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

Facsimile:

 

 

 

 

E-mail address:

 

 

 

 

 





D-2-3

Form of Administrative Questionnaire

--------------------------------------------------------------------------------

 



 

Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.

Administrative Agent notifications i.e. borrowings, paydowns, interest/fee
payments should only be delivered to the Operational Contacts listed.

 

 

 

Primary Operations Contact

 

Secondary Operations Contact

Name:

 

 

 

 

Company:

 

 

 

 

Title

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

Facsimile:

 

 

 

 

E-mail address:

 

 

 

 

 





D-2-4

Form of Administrative Questionnaire

--------------------------------------------------------------------------------

 



 

 

 

Operations Contact

 

Operations Contact

Name:

 

 

 

 

Company:

 

 

 

 

Title

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

Facsimile:

 

 

 

 

E-mail address:

 

 

 

 

 

 

 

 

 

 

 

 

Bid Contact

 

L/C Contact

Name:

 

N/A

 

N/A

Company:

 

 

 

 

Title

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

Facsimile:

 

 

 

 

E-mail address:

 

 

 

 

 





D-2-5

Form of Administrative Questionnaire

--------------------------------------------------------------------------------

 



 

Lender’s Domestic Wire Instructions

nder’s Domestic Wire Instructions

 

 

 

Bank Name:

    

 

ABA/Routing No.:

 

 

Account Name:

 

 

Account No.:

 

 

FFC Account Name:

 

 

FFC Account No.:

 

 

Attention:

 

 

Reference:

 

 

 

 

Lender’s Foreign Wire Instructions

 

Currency:

    

 

Bank Name:

 

 

Swift/Routing No.:

 

 

Account Name:

 

 

Account No.:

 

 

FFC Account Name:

 

 

FFC Account No.:

 

 

Attention:

 

 

Reference:

 

 

 

 

JPMORGAN’s Wire Instructions (USD)

 

Bank Name:

    

 

ABA/Routing No.:

 

 

Account Name:

 

 

Account No.:

 

 

Attention:

 

 

Reference:

 

 

 





D-2-6

Form of Administrative Questionnaire

--------------------------------------------------------------------------------

 



 

JPM Operation Contacts

 

 

 

 

 

 

 

    

Account Manager

 

Backup Account Manager

Name:

 

Robert Nichols

 

Jonathan Martin

Company:

 

JPMORGAN CHASE BANK NA

 

JPMORGAN CHASE BANK NA

Title

 

 

 

 

Address:

 

500 Stanton Christiana Road, NCC2, Floor 03

 

500 Stanton Christiana Road, NCC2, Floor 03

 

 

Newark, DE, 19713-2107, United States

 

Newark, DE, 19713-2107, United States

Telephone:

 

302-634-3376

 

+1-302-634-1964

Facsimile:

 

+1-302-634-4580

 

 

E-mail address:

 

robert.j.nichols@jpmorgan.com

 

jonathan.martin@jpmorgan.com

 





D-2-7

Form of Administrative Questionnaire

--------------------------------------------------------------------------------

 



 

ANNEX A

 

 

 

Additional IntraLinks Credit Contact

 

Additional IntraLinks Credit Contact

Name:

 

 

 

 

Company:

 

 

 

 

Title

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

Facsimile:

 

 

 

 

E-mail address:

 

 

 

 

 

 

 

Additional IntraLinks Credit Contact

 

Additional IntraLinks Credit Contact

Name:

 

 

 

 

Company:

 

 

 

 

Title

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

Facsimile:

 

 

 

 

E-mail address:

 

 

 

 

 

 



D-2-8

Form of Administrative Questionnaire

--------------------------------------------------------------------------------

 



EXHIBIT E

 

FORM OF PERFECTION CERTIFICATE
See Attached.

 





E-1

Form of Perfection Certificate

--------------------------------------------------------------------------------

 



FORM OF PERFECTION CERTIFICATE

 

Reference is hereby made to that certain Security Agreement dated as of
December 16, 2016 (the “Security Agreement”), among the Secured Guarantors from
time to time party thereto in favor of JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used but not defined herein have the meanings assigned to them in that
certain Credit Agreement dated as of December 16, 2016 (the “Credit Agreement”),
among Starwood Property Trust Inc., a Maryland corporation, the Guarantors, the
Lenders from time to time party thereto and the Administrative Agent. Unless
specified herein, references to Sections and Schedules herein shall mean
Sections of, and Schedules to, this Perfection Certificate.

 

As used herein, the term “Companies” or “Guarantors” means the Secured
Guarantors.

 

As of the date hereof, the undersigned hereby certify to the Administrative
Agent as follows:

 

1.        Names.

 

(a)    The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or any other organizational document, is
set forth in Schedule 1(a). Each Company is (i) the type of entity disclosed
next to its name in Schedule 1(a) and (ii) a registered organization except to
the extent disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company and the jurisdiction of formation of each Company.

 

(b)    Set forth in Schedule 1(b) hereto is a list of any other legal names each
Company has had in the past five years, together with the date of the relevant
change.

 

(c)    Set forth in Schedule 1(c) is a list of any trade names used by each
Company, or any other business or organization to which each Company became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, on any filings with the Internal
Revenue Service at any time within the five years preceding the date hereof.
Except as set forth in Schedule 1(c), no Company has changed its jurisdiction of
organization at any time during the past five years.

 

2.        Current Locations. (a) The chief executive office and the preferred
mailing address (if different than chief executive office) of each Company is
located at the address set forth in Schedule 2(a).

 

(b)    Set forth in Schedule 2(b) are all locations where each Company maintains
any books or records relating to any Collateral (with each location at which
chattel paper, if any, is kept being indicated by an “*”).

 

3.        Extraordinary Transactions.        Except for those purchases,
acquisitions and other transactions described in Schedule 3, all of the
Collateral has been originated by each Company in the ordinary course of
business or consists of goods which have been acquired by such Company in the
ordinary course of business from a person in the business of selling goods of
that kind.

 

4.        File Search Reports. Attached hereto as Schedule 4 is a summary of
file search reports from the Uniform Commercial Code filing offices in each
jurisdiction identified in Section 1(a) with respect to each legal name set
forth in Section 1.





E-2

Form of Perfection Certificate

--------------------------------------------------------------------------------

 



5.        UCC Filings. The financing statements (duly authorized by each Company
constituting the debtor therein), including the indications of the Collateral,
attached as Schedule 5 relating to the Security Agreement are in the appropriate
forms for filing in the filing offices in the jurisdictions identified in
Schedule 6.

 

6.        Schedule of Filings. Attached hereto as Schedule 6 is a schedule of
the appropriate filing offices for the financing statements attached hereto as
Schedule 5 and (ii) the appropriate filing offices for the filings described in
Schedule 10.

 

7.        Termination Statements. Attached hereto as Schedule 7(a) are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 7(b) hereto with respect to each
Lien described therein.

 

8.        Stock Ownership and Other Equity Interests. Attached hereto as
Schedule 8 is a true and correct list of all of the authorized, and the issued
and outstanding, stock, partnership interests, limited liability company
membership interests or other equity interests of each Company and the record
and beneficial owners of such stock, partnership interests, membership interests
or other equity interests setting forth the percentage of such equity interests
pledged under the Security Agreement.

 

9.        Instruments and Tangible Chattel Paper. Attached hereto as Schedule 9
is a true and correct list of all promissory notes, instruments (other than
checks to be deposited in the ordinary course of business), tangible chattel
paper, electronic chattel paper and other evidence of indebtedness held by each
Guarantor as of the date hereof consisting of (i) intercompany notes between or
among any two or more Guarantors or any of their respective Subsidiaries,
(ii) all promissory notes evidencing Investment Assets and (iii) all other
promissory notes, instruments (other than checks to be deposited in the ordinary
course of business), tangible chattel paper, electronic chattel paper and other
evidence of indebtedness held by each Guarantor as of the date hereof with a
face value in excess of $2,500,000 (in the aggregate for all Guarantors). Except
as set forth in Schedule 9, none of such promissory notes, instruments, tangible
chattel paper, electronic chattel paper or other evidence of indebtedness is
held by any custodian or third party bailee.

 

10.      Intellectual Property.

 

(a)      Attached hereto as Schedule 10(a) is a schedule setting forth all of
each Guarantor’s Patents and Trademarks (each as defined in the Security
Agreement) applied for or registered with the United States Patent and Trademark
Office, and all other Patents and Trademarks (each as defined in the Security
Agreement), including the name of the registered owner or applicant, the date of
registration or application and the registration, application, or publication
number, as applicable, of each Patent or Trademark owned by each Guarantor.

 

(b)      Attached hereto as Schedule 10(b) is a schedule setting forth all of
each Guarantor’s (i) Copyrights (as defined in the Security Agreement) and
(ii) all other material Copyrights, including the name of the registered owner
and, in the case of the Copyrights described in clause (i), the date of
registration and the registration number of each Copyright, owned by each
Guarantor.

 

(c)      Attached hereto as Schedule 10(c) is a schedule setting forth all
material Intellectual Property Licenses of each Guarantor, whether or not
recorded with the USPTO or USCO, as applicable, including, but not limited to,
the relevant signatory parties to each license along with the date of execution
thereof and, if applicable, a recordation number or other such evidence of
recordation.





E-3

Form of Perfection Certificate

--------------------------------------------------------------------------------

 



(d)       Attached hereto as Schedule 10(d) in proper form for filing with the
United States Patent and Trademark Office (the “USPTO”) and United States
Copyright Office (the “USCO”) are the filings necessary to preserve, protect and
perfect the security interests in the Trademarks, Patents, Copyrights and
Intellectual Property Licenses set forth in Schedule 10(a), Schedule 10(b), and
Schedule 10(c), including duly signed copies of each of the Patent Security
Agreement, Trademark Security Agreement and the Copyright Security Agreement, as
applicable.

 

11.       Commercial Tort Claims. Attached hereto as Schedule 11 is a true and
correct list of all Commercial Tort Claims (as defined in the Security
Agreement) with a value in excess of $2,500,000 (in the aggregate for all
Guarantors) held by each Guarantor, including a brief description thereof and
stating if such commercial tort claims are required to be pledged under the
Security Agreement.

 

12.       Deposit Accounts, Securities Accounts and Commodity Accounts. Attached
hereto as Schedule 12 is a true and complete list of all Deposit Accounts,
Securities Accounts and Commodity Accounts (as defined in the Security
Agreement) maintained by each Guarantor, including the name of each institution
where each such account is held, the name of each such account, the name of each
entity that holds each account and stating if such account is required to be
subject to a control agreement pursuant to the Security Agreement or the Credit
Agreement and the reason for such account to be excluded from the control
agreement requirement for any such excluded account. Each Borrowing Base Account
and each account containing any other Borrowing Base Assets is indicated by an
“*”.

 

13.       Letter-of-Credit Rights. Attached hereto as Schedule 13 is a true and
correct list of all Letters of Credit (as defined in the Security Agreement)
with a face value in excess of $2,500,000 (in the aggregate for all Guarantors)
issued in favor of each Guarantor, as beneficiary thereunder, stating if
letter-of-credit rights with respect to such Letters of Credit are required to
be subject to a control arrangement pursuant to the Security Agreement.

 

[the remainder of this page has been intentionally left blank]

 

 



E-4

Form of Perfection Certificate

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first written above.

 

 

Starwood Property Trust, Inc., as the Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





[Signature page to Perfection Certificate]

E-5

Form of Perfection Certificate

--------------------------------------------------------------------------------

 



 

 

 

 

SPT TLA Parent, LLC, as a Guarantor

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

SPT TLA BB Holdings, LLC, as a Guarantor

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

SPT TLA BB Holdings TRS, LLC, as a Guarantor

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

LNR Partners Parent, LLC, as a Guarantor

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

LNR Partners, LLC, as a Guarantor

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

SPT Cedar Parent, LLC, as a Guarantor

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

SPT Ivey Parent LLC, as a Guarantor

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 



[Signature page to Perfection Certificate]

E-6

Form of Perfection Certificate

--------------------------------------------------------------------------------

 



Schedule 1(a) 

Legal Names, Etc.

 

Legal Name

Type of Entity

Registered
Organization
(Yes/No)

Organizationa
l Number

Federal
Taxpayer
Identification
Number

Jurisdiction of
Formation

 

 

 

 

 

 

 





E-7

Form of Perfection Certificate

--------------------------------------------------------------------------------

 



Schedule 1(b) 
Prior Organizational Names

 

Schedule 1(c)
Changes in Corporate Identity; Other Names

 





E-8

Form of Perfection Certificate

--------------------------------------------------------------------------------

 



Schedule 2(a)
Chief Executive Offices

 

Company/Subsidiary

Address

County

State

 

 

 

 

 





E-9

Form of Perfection Certificate

--------------------------------------------------------------------------------

 



Schedule 2(b)
Locations of Books and Records

 





E-10

Form of Perfection Certificate

--------------------------------------------------------------------------------

 



Schedule 3

 

Transactions Other Than in the Ordinary Course of Business

 





E-11

Form of Perfection Certificate

--------------------------------------------------------------------------------

 



Schedule 4

 

File Search Reports





E-12

Form of Perfection Certificate

--------------------------------------------------------------------------------

 



Schedule 5

 

Copy of Financing Statements To Be Filed

 





E-13

Form of Perfection Certificate

--------------------------------------------------------------------------------

 



Schedule 6

 

Filings/Filing Offices

 

Type of Filing

Entity

Applicable Collateral
Document
[Mortgage, Security
Agreement or Other]

Jurisdictions

 

 

 

 

 





E-14

Form of Perfection Certificate

--------------------------------------------------------------------------------

 



Schedule 7(a)

 

UCC Termination Statements

 





E-15

Form of Perfection Certificate

--------------------------------------------------------------------------------

 



Schedule 7(b)

 

UCC Termination Statements (Jurisdictions)

 

Debtor

Secured Party

Original File Date
and Number

Jurisdictions

 

 

 

 

 





E-16

Form of Perfection Certificate

--------------------------------------------------------------------------------

 



Schedule 8

 

Equity Interests of Companies

 

 

Current Legal Entities Owned

Record Owner

Certificate
No.

No. Shares /Interest

Percent
Pledged

 

 

 

 

 

 





E-17

Form of Perfection Certificate

--------------------------------------------------------------------------------

 



Schedule 9

 

Instruments, Tangible Chattel Paper and other evidence of Indebtedness





E-18

Form of Perfection Certificate

--------------------------------------------------------------------------------

 



Schedule 10(a)

 

Patents and Trademarks

 

UNITED STATES PATENTS

 

OTHER PATENTS:

 

UNITED STATES TRADEMARKS:

 

OTHER TRADEMARKS:

 





E-19

Form of Perfection Certificate

--------------------------------------------------------------------------------

 



Schedule 10(b)

 

Copyrights

 

UNITED STATES COPYRIGHTS

 

OTHER COPYRIGHTS





E-20

Form of Perfection Certificate

--------------------------------------------------------------------------------

 



Schedule 10(c)

 

Intellectual Property Licenses





E-21

Form of Perfection Certificate

--------------------------------------------------------------------------------

 



Schedule 10(d)

 

Intellectual Property Filings





E-22

Form of Perfection Certificate

--------------------------------------------------------------------------------

 



Schedule 11

 

Commercial Tort Claims





E-23

Form of Perfection Certificate

--------------------------------------------------------------------------------

 



Schedule 12

 

Deposit Accounts

 

Securities Accounts

 

Commodity Accounts

 





E-24

Form of Perfection Certificate

--------------------------------------------------------------------------------

 



Schedule 13

 

Letter of Credit Rights

 



E-25

Form of Perfection Certificate

--------------------------------------------------------------------------------

 



EXHIBIT F

 

FORM OF SECURITY AGREEMENT

See attached.

 



F-1

Form of Security Agreement

--------------------------------------------------------------------------------

 



FORM OF SECURITY AGREEMENT

Among

 

THE GRANTORS FROM TIME TO TIME PARTY HERETO

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

Dated as of December 16, 2016

 

 



F-2

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

Page

ARTICLE I

 

 

 

DEFINITIONS AND INTERPRETATION

 

 

 

SECTION 1.1

 

Definitions


7

SECTION 1.2

 

Interpretation


13

SECTION 1.3

 

Resolution of Drafting Ambiguities


13

SECTION 1.4

 

Perfection Certificate


13

 

 

 

 

ARTICLE II

 

 

 

GRANT OF SECURITY AND OBLIGATIONS

 

 

 

SECTION 2.1

 

Grant of Security Interest


13

SECTION 2.2

 

Filings


14

SECTION 2.3

 

Grantors Remain Liable


14

 

 

 

 

ARTICLE III

 

 

 

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF COLLATERAL

 

 

 

SECTION 3.1

 

Delivery of Certificated Securities Collateral


15

SECTION 3.2

 

Perfection of Uncertificated Securities Collateral


15

SECTION 3.3

 

Financing Statements and Other Filings; Maintenance of Perfected Security
Interest


16

SECTION 3.4

 

Other Actions


16

SECTION 3.5

 

Joinder of Additional Secured Guarantors


19

SECTION 3.6

 

Supplements; Further Assurances


19

 

 

 

 

ARTICLE IV

 

 

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

 

 

SECTION 4.1

 

Title


20

SECTION 4.2

 

Validity of Security Interest


20

SECTION 4.3

 

Defense of Claims; Transferability of Collateral


20

SECTION 4.4

 

Other Financing Statements


20

SECTION 4.5

 

Location of Inventory and Equipment


21

SECTION 4.6

 

Due Authorization and Issuance


21

SECTION 4.7

 

Consents, etc.


21

SECTION 4.8

 

Collateral


21

 





F-3

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

Page

ARTICLE V

 

 

 

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

 

 

 

SECTION 5.1

 

Pledge of Additional Securities Collateral


21

SECTION 5.2

 

Voting Rights; Distributions; etc.


22

SECTION 5.3

 

Defaults, etc.


23

SECTION 5.4

 

Certain Agreements of Grantors As Issuers and Holders of Equity Interests


23

 

 

 

 

ARTICLE VI

 

 

 

CERTAIN PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL

 

 

 

SECTION 6.1

 

Grant of Intellectual Property License


24

SECTION 6.2

 

Protection of Administrative Agent’s Security


24

SECTION 6.3

 

After-Acquired Property


25

SECTION 6.4

 

Litigation


25

 

 

 

 

ARTICLE VII

 

 

 

RECORDS

 

 

 

ARTICLE VIII

 

 

 

TRANSFERS

 

 

 

SECTION 8.1

 

Transfers of Collateral


26

 

 

 

 

ARTICLE IX

 

 

 

REMEDIES

 

 

 

SECTION 9.1

 

Remedies


26

SECTION 9.2

 

Notice of Sale


28

SECTION 9.3

 

Waiver of Notice and Claims


28

SECTION 9.4

 

Certain Sales of Collateral


28

SECTION 9.5

 

No Waiver; Cumulative Remedies


29

SECTION 9.6

 

Certain Additional Actions Regarding Intellectual Property


30

 

 

 

 

ARTICLE X

 

 

 

 

 

SECTION 10.1

 

Application of Proceeds


30

 





F-4

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

 

Page

ARTICLE XI

 

 

 

SECTION 11.1

 

Concerning Administrative Agent


30

SECTION 11.2

 

Administrative Agent May Perform; Administrative Agent Appointed
Attorney-in-Fact


31

SECTION 11.3

 

Continuing Security Interest; Assignment


32

SECTION 11.4

 

Termination; Release


32

SECTION 11.5

 

Modification in Writing


33

SECTION 11.6

 

Notices


33

SECTION 11.7

 

GOVERNING LAW, CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY
TRIAL


33

SECTION 11.8

 

Severability of Provisions


33

SECTION 11.9

 

Execution in Counterparts


33

SECTION 11.10

 

Business Days


33

SECTION 11.11

 

No Credit for Payment of Taxes or Imposition


33

SECTION 11.12

 

No Claims Against Administrative Agent


34

SECTION 11.13

 

No Release


34

SECTION 11.14

 

Obligations Absolute


34

 

 

 

 

EXHIBIT 1

    

Form of Issuer’s Acknowledgment

EXHIBIT 2

 

Form of Pledge Amendment

EXHIBIT 3

 

Form of Security Agreement Supplement

EXHIBIT 4

 

Form of Copyright Security Agreement

EXHIBIT 5

 

Form of Patent Security Agreement

EXHIBIT 6

 

Form of Trademark Security Agreement

 

 



F-5

Form of Security Agreement

--------------------------------------------------------------------------------

 



SECURITY AGREEMENT

 

This SECURITY AGREEMENT dated as of December 16, 2016 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”) made by certain Subsidiaries of
Starwood Property Trust, Inc., a Maryland corporation (the “Borrower”) from to
time to time party hereto (the “Secured Guarantors”), as pledgors, assignors and
debtors (the Secured Guarantors, in such capacities and together with any
successors in such capacities, the “Grantors,” and each, a “Grantor”), in favor
of JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent pursuant
to the Credit Agreement (as hereinafter defined), as pledgee, assignee and
secured party (in such capacities and together with any successors in such
capacities, the “Administrative  Agent”).

 

RECITALS:

 

A.        The Borrower, certain Subsidiaries of the Borrower, the Administrative
Agent and the lending institutions listed therein have, in connection with the
execution and delivery of this Agreement, entered into that certain Credit
Agreement, dated as of December 16, 2016 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

 

B.        Each Secured Guarantor has, pursuant to the Credit Agreement,
unconditionally guaranteed the Obligations.

 

C.        Each Secured Guarantor will receive substantial benefits from the
execution, delivery and performance of the obligations under the Credit
Agreement and the other Loan Documents and each is, therefore, willing to enter
into this Agreement.

 

D.        This Agreement is given by each Grantor in favor of the Administrative
Agent for the benefit of the Secured Parties to secure the payment and
performance of all of the Obligations.

 

E.        It is a condition to the effectiveness of the Credit Agreement and the
obligations of the Lenders to make the Loans thereunder that each Grantor
execute and deliver this Agreement.

 

AGREEMENT:

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor and the Administrative Agent hereby agree as follows:





F-6

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

SECTION 1.1        Definitions.

 

(a)        Unless otherwise defined herein or in the Credit Agreement,
capitalized terms used herein that are defined in the UCC shall have the
meanings assigned to them in the UCC; provided that in any event, the following
terms shall have the meanings assigned to them in the UCC:

 

“Accounts”; “Bank”; “Chattel Paper”; “Commercial Tort Claim”; “Commodity
Account”; “Commodity Contract”; “Commodity Intermediary”; “Documents”;
“Electronic  Chattel Paper”; “Entitlement Order”; “Equipment”; “Financial
Asset”; “Fixtures”; “Goods”, “Inventory”; “Letter-of-Credit Rights”; “Letters of
Credit”; “Money”; “Payment Intangibles”; “Proceeds”; “Records”; “Securities
Account”; “Securities Intermediary”; “Security Entitlement”; “Supporting
Obligations”; and “Tangible Chattel Paper.”

 

(b)       Terms used but not otherwise defined herein that are defined in the
Credit Agreement shall have the meanings given to them in the Credit Agreement.
Sections 1.02 and 1.03 of the Credit Agreement shall apply herein mutatis
mutandis.

 

(c)        The following terms shall have the following meanings:

 

“Administrative Agent” shall have the meaning assigned to such term in the
Preamble hereof.

 

“Agreement” shall have the meaning assigned to such term in the Preamble hereof.

 

“Applicable Permitted Liens” means (x) with respect to any Collateral consisting
of Equity Interests, Permitted Equity Encumbrances and (y) with respect to any
other Collateral, Permitted Collateral Liens.

 

“Borrower” shall have the meaning assigned to such term in Recital A hereof.
“Collateral” shall have the meaning assigned to such term in Section 2.1 hereof.

 

“Commodity Account Control Agreement” shall mean a control agreement in a form
that is reasonably satisfactory to the Administrative Agent establishing the
Administrative Agent’s Control with respect to any Commodity Account.

 

“Contracts” shall mean, collectively, with respect to each Grantor, all sale,
service (including mortgage servicing), performance, equipment or property lease
contracts, agreements and grants and all other contracts, agreements or grants
(in each case, whether written or oral, or third party or intercompany), between
such Grantor and any third party, and all assignments, amendments, restatements,
supplements, extensions, renewals, replacements or modifications thereof.

 





F-7

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

“Control” shall mean (i) in the case of each Deposit Account, “control,” as such
term is defined in Section 9-104 of the UCC, (ii) in the case of any Security
Entitlement, “control,” as such term is defined in Section 8-106 of the UCC,
(iii) in the case of any Securities Account, “control”, as such term is defined
in Section 9-106(c) of the UCC and (iv) in the case of any Commodity Contract,
“control,” as such term is defined in Section 9-106 of the UCC.

 

“Control Agreements” shall mean, collectively, all Deposit Account Control
Agreements, all Securities Account Control Agreements and all Commodity Account
Control Agreements.

 

“Copyrights” shall mean, collectively, with respect to each Grantor, all
copyrights (whether statutory or common law, whether established or registered
in the United States or any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Grantor, in each case,
whether now owned or hereafter created or acquired by or assigned to such
Grantor, together with any and all (i) rights and privileges arising under
applicable law with respect to such Grantor’s use of such copyrights,
(ii) reissues, renewals, continuations and extensions thereof and amendments
thereto, (iii) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.

 

“Copyright Security Agreement” shall mean an agreement substantially in the form
of Exhibit 4 hereto.

 

“Credit Agreement” shall have the meaning assigned to such term in Recital
A hereof.

 

“Deposit Account Control Agreement” shall mean an agreement in a form that is
reasonably satisfactory to the Administrative Agent establishing the
Administrative Agent’s Control with respect to any Deposit Account.

 

“Deposit Accounts” shall mean, collectively, with respect to each Grantor,
(i) all “deposit accounts” as such term is defined in the UCC and in any event
shall include the Borrowing Base Accounts and all accounts and sub-accounts
relating to any of the foregoing accounts and (ii) all cash, funds, checks,
notes and instruments from time to time on deposit in any of the accounts or
sub-accounts described in clause (i) of this definition.

 

“Distributions” shall mean, collectively, with respect to each Grantor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Grantor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.

 

“Excluded Equity” shall mean any Voting Stock of any direct Subsidiary of any
Grantor that is an Excluded Foreign Subsidiary in excess of 65% of the total
combined voting





F-8

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

power of all classes of stock of such Excluded Foreign Subsidiary that are
entitled to vote (within the meaning of Section 1.956-2(c)(2) of the Treasury
Regulations).

 

“Excluded Property” shall mean (A) any lease, license, contract, property right
or agreement to which any Grantor is a party or any of its rights or interests
thereunder if the grant of such security interest shall validly constitute or
result in (i) the abandonment, invalidation or unenforceability of any right,
title or interest of such Grantor therein or (ii) a breach or termination
pursuant to the terms of, or a default under, any such lease, license, contract,
property rights or agreement (in the case of each of clauses (i) and (ii) of the
foregoing, other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including any Debtor Relief Laws) or principles of equity),
(B) any asset of any Grantor if the grant of such security interest shall be
prohibited by applicable law or require any consent of any Governmental
Authority that has not been obtained (other than to the extent that any such
prohibition would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law (including any Debtor Relief
Laws) or principles of equity), (C) any “intent-to-use” application for
registration of a Trademark filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act of an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, solely to the extent, if
any, that and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of any
registration that issues from such intent-to-use application under applicable
federal law, (D) any real property and (E) any Excluded Equity; provided,
however, “Excluded Property” shall not include any Proceeds, products,
substitutions or replacements of Excluded Property (unless such Proceeds,
products, substitutions or replacements would constitute Excluded Property).

 

“General Intangibles” shall mean, collectively, with respect to each Grantor,
all “general intangibles,” as such term is defined in the UCC, of such Grantor
and, in any event, shall include (i) all of such Grantor’s rights, title and
interest in, to and under all Contracts and insurance policies (including all
rights and remedies relating to monetary damages, including indemnification
rights and remedies, and claims for damages or other relief pursuant to or in
respect of any Contract), (ii) all know-how and warranties relating to any of
the Collateral, (iii) any and all other rights, claims, choses-in-action and
causes of action of such Grantor against any other person and the benefits of
any and all collateral or other security given by any other person in connection
therewith, (iv) all guarantees, endorsements and indemnifications on, or of, any
of the Collateral, (v) all lists, books, records, correspondence, ledgers,
printouts, files (whether in printed form or stored electronically), tapes and
other papers or materials containing information relating to any of the
Collateral, including all media in which or on which any of the information or
knowledge or data or records may be recorded or stored and all computer programs
used for the compilation or printout of such information, knowledge, records or
data, (vi) all licenses, consents, permits, variances, certifications,
authorizations and approvals, however characterized, now or hereafter acquired
or held by such Grantor, including building permits, certificates of occupancy,
environmental certificates, industrial permits or licenses and certificates of
operation and (vii) all rights to reserves, deferred payments, deposits,
refunds,





F-9

Form of Security Agreement

--------------------------------------------------------------------------------

 



indemnification of claims and claims for tax or other refunds against any
Governmental Authority.

 

“Goodwill” shall mean, collectively, with respect to each Grantor, the goodwill
connected with such Grantor’s business including all goodwill connected with
(i) the use of and symbolized by any Trademark or Intellectual Property License
with respect to any Trademark in which such Grantor has any interest, (ii) all
know-how, trade secrets, customer and supplier lists, proprietary information,
inventions, methods, procedures, formulae, descriptions, compositions, technical
data, drawings, specifications, name plates, catalogs, confidential information
and the right to limit the use or disclosure thereof by any person, pricing and
cost information, business and marketing plans and proposals and such other
assets which relate to such goodwill and (iii) all product lines of such
Grantor’s business.

 

“Grantor” shall have the meaning assigned to such term in the Preamble hereof.

 

“Instruments” shall mean, collectively, with respect to each Grantor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.

 

“Intellectual Property Collateral” shall mean, collectively, all Patents,
Trademarks, Copyrights, Intellectual Property Licenses and Goodwill.

 

“Intellectual Property Licenses” shall mean, collectively, with respect to each
Grantor, all license and distribution agreements with, and covenants not to sue,
any other party with respect to any Patent, Trademark or Copyright or any other
patent, trademark or copyright, whether such Grantor is a licensor or licensee,
distributor or distributee under any such license or distribution agreement,
together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder and with respect
thereto including damages and payments for past, present or future infringements
or violations thereof, (iii) rights to sue for past, present and future
infringements or violations thereof and (iv) other rights to use, exploit or
practice any or all of the Patents, Trademarks or Copyrights or any other
patent, trademark or copyright.

 

“Intercompany Notes” shall mean, with respect to each Grantor, all intercompany
notes described in Schedule 9 to the Perfection Certificate and intercompany
notes hereafter acquired by such Grantor and all certificates, instruments or
agreements evidencing such intercompany notes, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof to the extent permitted pursuant to the terms hereof.

 

“Investment Property” shall mean a security, whether certificated or
uncertificated, Security Entitlement, Securities Account, Commodity Contract or
Commodity Account, excluding, however, the Securities Collateral.

 

“Material Intellectual Property Collateral” shall mean any Intellectual Property
Collateral that is material (i) to the use and operation of the Collateral or
(ii) to the business of any Grantor.





F-10

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

“Patents” shall mean, collectively, with respect to each Grantor, all patents
issued or assigned to, and all patent applications and registrations made by,
such Grantor (whether established or registered or recorded in the United States
or any other country or any political subdivision thereof), together with any
and all (i) rights and privileges arising under applicable law with respect to
such Grantor’s use of any patents, (ii) inventions and improvements described
and claimed therein, (iii) reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof and amendments thereto,
(iv) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including damages and
payments for past, present or future infringements thereof, (v) rights
corresponding thereto throughout the world and (vi) rights to sue for past,
present or future infringements thereof.

 

“Patent Security Agreement” shall mean an agreement substantially in the form of
Exhibit 5 hereto.

 

”Perfection Certificate” shall mean that certain perfection certificate dated
December 16, 2016, executed and delivered by each Grantor in favor of the
Administrative Agent for the benefit of the Secured Parties and each other
perfection certificate (which shall be in form and substance reasonably
acceptable to the Administrative Agent) executed and delivered by the applicable
Secured Guarantor in favor of the Administrative Agent for the benefit of the
Secured Parties contemporaneously with the execution and delivery of each
Security Agreement Supplement executed in accordance with Section 3.5 hereof, in
each case, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with the Credit Agreement.

 

“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1
hereof.

 

“Pledged Securities” shall mean, collectively, with respect to each Grantor,
(i) all issued and outstanding Equity Interests of any issuer, including but not
limited to those Equity Interests of each issuer set forth on Schedule 8 to the
Perfection Certificate as being owned by such Grantor and all options, warrants,
rights, agreements and additional Equity Interests of whatever class with
respect to the Equity Interests of any such issuer acquired by such Grantor
(including by issuance), together with all rights, privileges, authority and
powers of such Grantor relating to such Equity Interests in each such issuer or
under any Organization Document of each such issuer, and the certificates,
instruments and agreements representing such Equity Interests and any and all
interest of such Grantor in the entries on the books of any financial
intermediary pertaining to such Equity Interests, (ii) all Equity Interests of
any issuer, which Equity Interests are hereafter acquired by such Grantor
(including by issuance) and all options, warrants, rights, agreements and
additional Equity Interests of whatever class with respect to the Equity
Interests of any such issuer acquired by such Grantor (including by issuance),
together with all rights, privileges, authority and powers of such Grantor
relating to such Equity Interests or under any Organization Document of any such
issuer, and the certificates, instruments and agreements representing such
Equity Interests and any and all interest of such Grantor in the entries on the
books of any financial intermediary pertaining to such Equity Interests, from
time to time acquired by such Grantor in any manner, (iii) all Equity Interests
issued in respect of the Equity Interests referred to in clause (i) or (ii) upon
any consolidation or merger of any issuer of such

 





F-11

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

Equity Interests, (iv) all other property hereafter delivered in substitution
for any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof and
(v) all Security Entitlements owned by such Grantor from time to time in any and
all of the foregoing.

 

“Secured Guarantors” shall have the meaning assigned to such term in the
Preamble hereof.

 

“Securities Account Control Agreement” shall mean an agreement in a form that is
reasonably satisfactory to the Administrative Agent establishing the
Administrative Agent’s Control with respect to any Securities Account.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Intercompany Notes and the Distributions.

 

“Security Agreement Supplement” shall mean an agreement substantially in the
form of Exhibit 3 hereto.

 

“Trademarks” shall mean, collectively, with respect to each Grantor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URL’s), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to such
Grantor and all registrations and applications for the foregoing (whether
statutory or common law and whether established or registered in the United
States or any other country or any political subdivision thereof), together with
any and all (i) rights and privileges arising under applicable law with respect
to such Grantor’s use of any trademarks, (ii) reissues, continuations,
extensions and renewals thereof and amendments thereto, (iii) income, fees,
royalties, damages and payments now and hereafter due and/or payable thereunder
and with respect thereto, including damages, claims and payments for past,
present or future infringements thereof, (iv) rights corresponding thereto
throughout the world and (v) rights to sue for past, present and future
infringements thereof.

 

“Trademark Security Agreement” shall mean an agreement substantially in the form
of Exhibit 6 hereto.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Administrative Agent’s and the Secured Parties’ security interest in any item or
portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.





F-12

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the board of
directors (or similar governing body) of such person.

 

SECTION 1.2        Interpretation. The rules of interpretation specified in the
Credit Agreement (including Section 1.03 thereof) shall be applicable to this
Agreement.

 

SECTION 1.3        Resolution of Drafting Ambiguities. Each Grantor acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party (i.e., the
Administrative Agent) shall not be employed in the interpretation hereof.

 

SECTION 1.4        Perfection Certificate. The Administrative Agent and each
Secured Party agree that the Perfection Certificate and all descriptions of
Collateral, schedules, amendments and supplements thereto are and shall at all
times remain a part of this Agreement.

 

ARTICLE II

 

GRANT OF SECURITY AND OBLIGATIONS

 

SECTION 2.1        Grant of Security Interest. As collateral security for
the payment and performance in full of all the Obligations, each Grantor hereby
pledges and grants to the Administrative Agent for the benefit of the Secured
Parties, a lien on and security interest in all of the right, title and interest
of such Grantor in, to and under the following property, wherever located, and
whether now existing or hereafter arising or acquired from time to time
(collectively, the “Collateral”):

 

(i)         all Accounts;

 

(ii)        all Equipment, Goods, Inventory and Fixtures;

 

(iii)       all Documents, Instruments and Chattel Paper;

 

(iv)       all Letters of Credit and Letter-of-Credit Rights;

 

(v)        all Securities Collateral;

 

(vi)       all Investment Property;

 

(vii)      all Intellectual Property Collateral;

 

(viii)     the Commercial Tort Claims described on Schedule 11 to the Perfection
Certificate;

 

(ix)       all General Intangibles;





F-13

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

(x)        all Money and all Deposit Accounts;

 

(xi)       all Supporting Obligations;

 

(xii)      all books and records relating to the Collateral; and

 

(xiii)     to the extent not covered by clauses (i) through (xii) of this
sentence, all other personal property of such Grantor, whether tangible or
intangible, and all Proceeds and products of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, any and all Proceeds of any insurance,
indemnity, warranty or guaranty payable to such Grantor from time to time with
respect to any of the foregoing.

 

Notwithstanding anything to the contrary contained herein, the security interest
created by this Agreement shall not extend to, and the term “Collateral” shall
not include, any Excluded Property; provided that, if any Excluded Property
would have otherwise constituted Collateral, when such property shall cease to
be Excluded Property, such property shall thereafter constitute Collateral.

 

SECTION 2.2        Filings. (a) Each Grantor hereby irrevocably authorizes the
Administrative Agent at any time and from time to time to file in any relevant
jurisdiction any financing statements (including fixture filings) and amendments
thereto that contain the information required by Article 9 of the Uniform
Commercial Code of each applicable jurisdiction for the filing of any financing
statement or amendment relating to the Collateral, including (i) whether such
Grantor is an organization, and the type of organization, (ii) any financing or
continuation statements or other documents without the signature of such Grantor
where permitted by law, including the filing of a financing statement describing
the Collateral as “all assets now owned or hereafter acquired by the Grantor or
in which such Grantor otherwise has rights” and (iii) in the case of a financing
statement filed as a fixture filing or covering Collateral constituting minerals
or the like to be extracted or timber to be cut, a sufficient description of the
real property to which such Collateral relates. Each Grantor agrees to provide
all information described in the immediately preceding sentence to the
Administrative Agent promptly upon request by the Administrative Agent.

 

(b)        Each Grantor hereby ratifies its authorization for the Administrative
Agent to file in any relevant jurisdiction any financing statements relating to
the Collateral if filed prior to the date hereof.

 

(c)        Each Grantor hereby further authorizes the Administrative Agent to
file filings with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office or any similar office in any other
country), including this Agreement, any Copyright Security Agreement, any Patent
Security Agreement and any Trademark Security Agreement, or other documents for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
security interest granted by such Grantor hereunder, naming such Grantor, as
debtor, and the Administrative Agent, as secured party.

 

SECTION 2.3        Grantors Remain Liable. Anything herein to the contrary
notwithstanding:





F-14

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

(a)        the Grantors will remain liable under the contracts and agreements
included in the Collateral to the extent set forth therein and will perform all
of their duties and obligations under such contracts and agreements to the same
extent as if this Agreement had not been executed;

 

(b)        the exercise by the Administrative Agent of any of its rights
hereunder will not, by itself, release any Grantor from any of its duties or
obligations under any such contracts or agreements included in the Collateral;
and

 

(c)        no Secured Party will have any obligation or liability under any
contracts or agreements included in the Collateral by reason of this Agreement,
nor will any Secured Party be obligated to perform any of the obligations or
duties of any Grantor thereunder or to take any action to collect or enforce any
claim for payment assigned hereunder.

 

ARTICLE III

 

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF COLLATERAL

 

SECTION 3.1        Delivery of Certificated Securities Collateral. Each
Grantor represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof have been delivered to the Administrative Agent in suitable form for
transfer by delivery or accompanied by duly executed instruments of transfer or
assignment in blank and that the Administrative Agent has a perfected first
priority security interest therein (subject only to Applicable Permitted Liens).
Each Grantor hereby agrees that all certificates, agreements or instruments
representing or evidencing Securities Collateral acquired by such Grantor after
the date hereof shall promptly (but in any event within five days after receipt
thereof by such Grantor or such longer period as the Administrative Agent may
agree in its sole discretion) be delivered to and held by or on behalf of the
Administrative Agent pursuant hereto. All certificated Securities Collateral
shall be in suitable form for transfer by delivery or shall be accompanied by
duly executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Administrative Agent. The
Administrative Agent shall have the right, at any time upon the occurrence and
during the continuance of any Event of Default, to endorse, assign or otherwise
transfer to or to register in the name of the Administrative Agent or any of its
nominees or endorse for negotiation any or all of the Securities Collateral,
without any indication that such Securities Collateral is subject to the
security interest hereunder. In addition, upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent shall have the
right at any time to exchange certificates representing or evidencing Securities
Collateral for certificates of smaller or larger denominations.

 

SECTION 3.2        Perfection of Uncertificated Securities Collateral. Each
Grantor represents and warrants that the Administrative Agent has a perfected
first priority security interest (subject only to Applicable Permitted Liens) in
all uncertificated Pledged Securities pledged by it hereunder that are in
existence on the date hereof. Each Grantor hereby agrees that if any of the
Pledged Securities are at any time not evidenced by certificates of ownership,
then each applicable Grantor shall, to the extent permitted by applicable law,
(i) cause the issuer to





F-15

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

execute and deliver to the Administrative Agent an acknowledgment of the pledge
of such Pledged Securities substantially in the form of Exhibit 1 hereto or such
other form that is reasonably satisfactory to the Administrative Agent, (ii) if
necessary to perfect a security interest in such Pledged Securities, cause such
pledge to be recorded on the equityholder register or the books of the issuer,
execute any customary pledge forms or other documents necessary or reasonably
requested by the Administrative Agent to complete the pledge and give the
Administrative Agent the right to transfer such Pledged Securities under the
terms hereof, (iii) upon request by the Administrative Agent, provide to the
Administrative Agent an opinion of counsel, in form and substance reasonably
satisfactory to the Administrative Agent, confirming such pledge and perfection
thereof, (iv) not approve any action by any issuer of uncertificated Pledged
Securities to convert such uncertificated Pledged Securities into certificated
interests without (A) prior written notice thereof given to the Administrative
Agent (unless waived by the Administrative Agent in its sole discretion),
(B) with respect to any such issuer of Pledged Securities that constitute an
equity interest in a limited liability company or partnership, causing the
Organization Documents of such issuer to provide that such Pledged Securities
are “securities” governed by Article 8 of the UCC and (C) promptly delivering
any certificates, agreements or instruments representing or evidencing such
Pledged Securities to the Administrative Agent in accordance with the provisions
of Section 3.1, and (v) after the occurrence and during the continuance of any
Event of Default, upon request by the Administrative Agent, (A) cause the
Organization Documents of each such issuer that is a Subsidiary of the Borrower
to be amended to provide that such Pledged Securities shall be treated as
“securities” for purposes of the UCC and (B) cause such Pledged Securities to
become certificated and delivered to the Administrative Agent in accordance with
the provisions of Section 3.1.

 

SECTION 3.3        Financing Statements and Other Filings; Maintenance of
Perfected Security Interest. Each Grantor represents and warrants that all
financing statements, agreements, instruments and other documents necessary to
perfect the security interest granted by it to the Administrative Agent in
respect of the Collateral to the extent that such security interest can be
perfected by filing a financing statement or similar agreement or instrument
have been delivered to the Administrative Agent in completed and, to the extent
necessary or appropriate, duly executed form for filing in each governmental,
municipal or other office specified in Schedule 6 to the Perfection Certificate.
Each Grantor agrees that at the sole cost and expense of the Grantors, such
Grantor will maintain the security interest created by this Agreement in the
Collateral as a perfected first priority security interest subject only to
Applicable Permitted Liens.

 

SECTION 3.4        Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Administrative Agent’s security interest in the Collateral, each
Grantor represents and warrants (as to itself) as follows and agrees, in each
case at such Grantor’s own expense, to take the following actions with respect
to the following Collateral:

 

(a)        Instruments and Tangible Chattel Paper. As of the date hereof,
no amounts payable under or in connection with any of the Collateral (including,
without limitation, any Borrowing Base Asset) are evidenced by any Instrument or
Tangible Chattel Paper other than such Instruments and Tangible Chattel Paper
listed in Schedule





F-16

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

9 to the Perfection Certificate. Each Instrument and each item of Tangible
Chattel Paper listed in Schedule 9 to the Perfection Certificate has been
properly endorsed, assigned and delivered to the Administrative Agent,
accompanied by instruments of transfer or assignment duly executed in blank. If
any amount then payable under or in connection with any of the Collateral
(including, without limitation, any Borrowing Base Asset) shall be evidenced by
any Instrument or Tangible Chattel Paper, the Grantor acquiring such Instrument
or Tangible Chattel Paper shall promptly (but in any event within five days
after receipt thereof or such longer period as the Administrative Agent may
agree in its sole discretion) endorse, assign and deliver the same to the
Administrative Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Administrative Agent may from time to time
specify.

 

(b)        Deposit Accounts. As of the date hereof, no Grantor has any Deposit
Accounts other than the accounts listed in Schedule 12 to the Perfection
Certificate. Upon the execution of a Control Agreement with respect to any
Deposit Account constituting a Borrowing Base Account, the Administrative Agent
will have a first priority security interest (subject only to Applicable
Permitted Liens) therein, which security interest will be perfected by Control.
No Grantor shall grant Control of any Deposit Account to any person other than
the Administrative Agent.

 

(c)        Securities Accounts and Commodity Accounts. (i) As of the date
hereof, no Grantor has any Securities Accounts or Commodity Accounts other than
those listed in Schedule 12 to the Perfection Certificate. Upon the execution of
a Control Agreement with respect to any Securities Account or Commodity Account
constituting a Borrowing Base Account, the Administrative Agent will have a
first priority security interest (subject only to Applicable Permitted Liens)
therein, which security interest will be perfected by Control. No Grantor shall
grant Control over any Investment Property to any person other than the
Administrative Agent.

 

(ii)        As between the Administrative Agent and the Grantors, the Grantors
shall bear the investment risk with respect to the Investment Property and
Pledged Securities, and the risk of loss of, damage to, or the destruction of
the Investment Property and Pledged Securities, whether in the possession of, or
maintained as a Security Entitlement or deposit by, or subject to the Control
of, the Administrative Agent, a Securities Intermediary, a Commodity
Intermediary, any Grantor or any other person.

 

(d)        Electronic Chattel Paper and Transferable Records. As of the date
hereof, no amount under or in connection with any of the Collateral is evidenced
by any Electronic Chattel Paper or any “transferable record” (as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act, or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction) other than such Electronic
Chattel Paper and transferable records listed in Schedule 9 to the Perfection
Certificate. If any amount payable under or in connection with any of the
Collateral shall be evidenced by any Electronic Chattel Paper or any
transferable record, the Grantor acquiring such Electronic Chattel Paper or
transferable record shall promptly notify the Administrative Agent thereof and
shall take such action as the Administrative Agent may reasonably request to
vest in the Administrative Agent





F-17

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

control of such Electronic Chattel Paper under Section 9-105 of the UCC or
control under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, Section 16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record. The requirement in the preceding sentence shall not apply
to the extent that such amount, together with all amounts payable evidenced by
Electronic Chattel Paper or any transferable record in which the Administrative
Agent has not been vested control within the meaning of the statutes described
in the immediately preceding sentence, does not exceed $2,500,000 in the
aggregate for all Grantors. The Administrative Agent agrees with such Grantor
that the Administrative Agent will arrange, pursuant to procedures satisfactory
to the Administrative Agent and so long as such procedures will not result in
the Administrative Agent’s loss of control, for the Grantor to make alterations
to the Electronic Chattel Paper or transferable record permitted under
Section 9-105 of the UCC or, as the case may be, Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or Section 16 of the
Uniform Electronic Transactions Act for a party in control to allow without loss
of control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by such Grantor with respect to such
Electronic Chattel Paper or transferable record.

 

(e)        Letter-of-Credit Rights. If any Grantor is at any time a beneficiary
under a Letter of Credit now or hereafter issued, such Grantor shall promptly
notify the Administrative Agent thereof and such Grantor shall, at the request
of the Administrative Agent, pursuant to an agreement in form and substance
reasonably satisfactory to the Administrative Agent, either (i) arrange for the
issuer and any confirmer of such Letter of Credit to consent to an assignment to
the Administrative Agent of the proceeds of any drawing under the Letter of
Credit or (ii) arrange for the Administrative Agent to become the transferee
beneficiary of such Letter of Credit, with the Administrative Agent agreeing, in
each case, that the proceeds of any drawing under the Letter of Credit are to be
applied as provided in the Credit Agreement. The actions in the preceding
sentence shall not be required to the extent that the amount of any such Letter
of Credit, together with the aggregate amount of all other Letters of Credit for
which the actions described above in clause (i) and (ii) have not been taken,
does not exceed $2,500,000 in the aggregate for all Grantors.

 

(f)        Commercial Tort Claims. As of the date hereof, each Grantor hereby
represents and warrants that it holds no Commercial Tort Claims other than those
listed in Schedule 11 to the Perfection Certificate. If any Grantor shall at any
time hold or acquire a Commercial Tort Claim, such Grantor shall promptly notify
the Administrative Agent in writing signed by such Grantor of the brief details
thereof and grant to the Administrative Agent in such writing a security
interest therein and in the Proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to the Administrative Agent. The requirement in the preceding sentence shall not
apply to the extent that the amount of such Commercial Tort Claim, together with
the amount of all other Commercial Tort Claims held by any Grantor in which the
Administrative Agent does not have a security interest, does not exceed
$2,500,000 in the aggregate for all Grantors.





F-18

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

SECTION 3.5        Joinder of Additional Secured Guarantors. The Grantors shall
cause each Subsidiary of the Borrower which, from time to time, after the date
hereof shall be required (or that the Borrower has designated) to pledge any
assets to the Administrative Agent for the benefit of the Secured Parties
pursuant to the provisions of the Credit Agreement, (a) to execute and deliver
to the Administrative Agent (i) a Security Agreement Supplement substantially in
the form of Exhibit 3 hereto and (ii) a Perfection Certificate, in each case,
within thirty (30) days of the date on which it was acquired or created (or such
longer period as the Administrative Agent may agree in its sole discretion) or
(b) in the case of a Subsidiary organized outside of the United States required
to pledge any assets to the Administrative Agent, to execute and deliver to the
Administrative Agent such documentation as the Administrative Agent shall
reasonably request and, in each case with respect to clauses (a) and (b) above,
upon such execution and delivery, such Subsidiary shall constitute a “Grantor”
for all purposes hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of such Security Agreement
Supplement shall not require the consent of any Grantor hereunder or of any
Lender. The rights and obligations of each Grantor hereunder shall remain in
full force and effect notwithstanding the addition of any new Grantor as a party
to this Agreement.

 

SECTION 3.6        Supplements; Further Assurances. Each Grantor shall take such
further actions, and execute and/or deliver to the Administrative Agent such
additional financing statements, amendments, assignments, agreements,
supplements, powers and instruments, as the Administrative Agent may in its
reasonable judgment deem necessary or appropriate in order to create, perfect,
preserve and protect the security interest in the Collateral as provided herein
and the rights and interests granted to the Administrative Agent hereunder or to
confirm the validity, enforceability and priority of the Administrative Agent’s
security interest in the Collateral or permit the Administrative Agent to
exercise and enforce its rights, powers and remedies hereunder with respect to
any Collateral, including the execution and delivery of Control Agreements and
the filing of financing statements, continuation statements and other documents
(including this Agreement) under the Uniform Commercial Code (or other similar
laws) in effect in any jurisdiction with respect to the security interest
created hereby, all in form reasonably satisfactory to the Administrative Agent
and in such offices (including the United States Patent and Trademark Office and
the United States Copyright Office) wherever required by law to perfect,
continue and maintain the validity, enforceability and priority of the security
interest in the Collateral as provided herein and to preserve the other rights
and interests granted to the Administrative Agent hereunder, as against third
parties, with respect to the Collateral. If an Event of Default has occurred and
is continuing, the Administrative Agent may institute and maintain, in its own
name or in the name of any Grantor, such suits and proceedings as the
Administrative Agent may be advised by counsel shall be necessary or expedient
to prevent any impairment of the security interest in or the perfection thereof
in the Collateral. All of the foregoing shall be at the sole cost and expense of
the Grantors.

 

ARTICLE IV

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Each Grantor represents, warrants and covenants as follows:





F-19

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

SECTION 4.1        Title. Except for the security interest granted to
the Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement and Applicable Permitted Liens, such Grantor owns and has rights and,
as to Collateral acquired by it from time to time after the date hereof, will
own and have rights in each item of Collateral pledged by it hereunder, free and
clear of any and all Liens or claims of others.

 

SECTION 4.2        Validity of Security Interest. The security interest in and
Lien on the Collateral granted to the Administrative Agent for the benefit of
the Secured Parties hereunder constitutes (a) a legal and valid security
interest in all the Collateral securing the payment and performance of the
Obligations, and (b) subject to the filings and other actions described in
Schedule 5 to the Perfection Certificate (to the extent required to be listed on
the schedules to the Perfection Certificate as of the date this representation
is made or deemed made) and Article III hereof, a perfected security interest in
all the Collateral. Subject to clause (b) of the immediately preceding sentence,
the security interest and Lien granted to the Administrative Agent for the
benefit of the Secured Parties pursuant to this Agreement in and on the
Collateral will at all times constitute a perfected, continuing security
interest therein, prior to all other Liens on the Collateral except for
Applicable Permitted Liens.

 

SECTION 4.3        Defense of Claims; Transferability of Collateral. Each
Grantor shall, at its own cost and expense, defend title to the Collateral
pledged by it hereunder and the security interest therein and Lien thereon
granted to the Administrative Agent and the priority thereof against all claims
and demands of all persons, at its own cost and expense, at any time claiming
any interest therein adverse to the Administrative Agent or any other Secured
Party other than Applicable Permitted Liens. There is no agreement, order,
judgment or decree, and no Grantor shall enter into any agreement or take any
other action, that would prohibit the transferability of any of the Collateral
or otherwise conflict with such Grantor’s obligations or the rights of the
Administrative Agent hereunder, other than, with respect to foreclosure upon or
transfer of (i) any Investment Asset, notices that may be required under the
documentation governing such Investment Asset, (ii) any Investment Asset, any
restrictions on permitted transferees that may be set forth in, the
documentation governing such Investment Asset (but only to the extent such
restrictions on permitted transferees of such Investment Asset are reasonably
standard and customary for assets that are the same type as such Investment
Asset) and (iii) any Equity Interest in any Encumbered Real Property Pledged
Subsidiary, any notice to, and/or prior written consent or approval from, any
lender or agent for any lender required under the terms of any Indebtedness of
any Subsidiary of such Encumbered Real Property Pledged Subsidiary.

 

SECTION 4.4        Other Financing Statements. It has not filed, nor authorized
any third party to file (nor will it so file or authorize), any valid or
effective financing statement (or similar statement, instrument of registration
or public notice under the law of any jurisdiction) covering or purporting to
cover any interest of any kind in the Collateral, except such as have been filed
in favor of the Administrative Agent pursuant to this Agreement or financing
statements or public notices relating to the termination statements listed on
Schedule 7 to the Perfection Certificate. No Grantor shall execute or authorize
to be filed in any public office any financing statement (or similar statement,
instrument of registration or public notice under the law of any jurisdiction)
relating to any Collateral, except financing statements and other





F-20

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

statements and instruments filed or to be filed in respect of and covering the
security interests granted by such Grantor to the Administrative Agent pursuant
to this Agreement.

 

SECTION 4.5        Location of Inventory and Equipment. It shall not move any
material Equipment or Inventory to any location, other than any location that is
listed in the relevant Schedules to the Perfection Certificate, unless (i) if no
Default has occurred and is continuing, it gives the Administrative Agent
written notice thereof within 10 days after such Equipment or Inventory is moved
to such new location or (ii) if a Default has occurred and is continuing, it
shall have given the Administrative Agent not less than 10 days’ prior written
notice of its intention to move such Equipment or Inventory to such new
location, in each case clearly describing such new location and providing such
other information in connection therewith as the Administrative Agent may
reasonably request; provided that in no event shall any Equipment or Inventory
be moved to any location outside of the continental United States.

 

SECTION 4.6        Due Authorization and Issuance. All of the Pledged Securities
existing on the date hereof have been, and to the extent any Pledged Securities
are hereafter issued, such Pledged Securities will be, upon such issuance, duly
authorized, validly issued and fully paid and non-assessable to the extent
applicable. There is no amount or other obligation owing by any Grantor to any
issuer of the Pledged Securities in exchange for or in connection with the
issuance of the Pledged Securities or any Grantor’s status as a partner or a
member of any issuer of the Pledged Securities.

 

SECTION 4.7        Consents, etc. In the event that the Administrative Agent
desires to exercise any remedies, voting or consensual rights or
attorney-in-fact powers set forth in this Agreement and determines it necessary
to obtain any approvals or consents of any Governmental Authority or any other
person therefor, then, upon the reasonable request of the Administrative Agent,
such Grantor agrees to use its commercially reasonable efforts to assist and aid
the Administrative Agent to obtain as soon as practicable any necessary
approvals or consents for the exercise of any such remedies, rights and powers

 

SECTION 4.8        Collateral. All information set forth herein, including
the schedules hereto, and all information contained in any documents, schedules
and lists heretofore delivered to any Secured Party, including the Perfection
Certificate and the schedules thereto, in connection with this Agreement, in
each case, relating to the Collateral, is accurate and complete in all material
respects as of the date provided or delivered. The Collateral described on
the schedules to the Perfection Certificate constitutes all of the property of
such type of Collateral owned or held by the Grantors as of the date of such
Perfection Certificate.

 

ARTICLE V

 

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

 

SECTION 5.1        Pledge of Additional Securities Collateral. Each Grantor
shall, upon obtaining any Pledged Securities or Intercompany Notes of any
person, accept the same in trust for the benefit of the Administrative Agent and
promptly (but in any event within five days after receipt thereof or such longer
period as the Administrative Agent may agree in its sole discretion) deliver to
the Administrative Agent a pledge amendment, duly executed by such

 





F-21

Form of Security Agreement

--------------------------------------------------------------------------------

 



Grantor, in substantially the form of Exhibit 2 hereto (each, a “Pledge
Amendment”), and the certificates and other documents required under Section 3.1
and Section 3.2 hereof in respect of the additional Pledged Securities or
Intercompany Notes which are to be pledged pursuant to this Agreement, and
confirming the attachment of the Lien hereby created on and in respect of such
additional Pledged Securities or Intercompany Notes. Each Grantor hereby
authorizes the Administrative Agent to attach each Pledge Amendment to this
Agreement and agrees that all Pledged Securities or Intercompany Notes listed on
any Pledge Amendment delivered to the Administrative Agent shall for all
purposes hereunder be considered Collateral.

 

SECTION 5.2        Voting Rights; Distributions; etc.

 

(a)       So long as no Event of Default shall have occurred and be continuing:

 

(i)        Each Grantor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Securities Collateral or any part
thereof, and to give consents, waivers or ratifications in respect thereof, for
any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement or any other Loan Document; provided, however, that no Grantor shall
in any event exercise such rights in any manner which could reasonably be
expected to have a Material Adverse Effect.

 

(ii)       Each Grantor shall be entitled to receive and retain, and to utilize
free and clear of the Lien hereof, any and all Distributions, but only if and to
the extent made in accordance with the provisions of the Credit Agreement;
provided, however, that any and all such Distributions consisting of rights or
interests in the form of certificated securities or other instruments shall be
forthwith delivered to the Administrative Agent to hold as Collateral and shall,
if received by any Grantor, be received in trust for the benefit of the
Administrative Agent and be promptly (but in any event within five days after
receipt thereof or such longer period as the Administrative Agent may agree in
its sole discretion) delivered to the Administrative Agent as Collateral in the
same form as so received (with any necessary endorsement).

 

(b)       So long as no Event of Default shall have occurred and be continuing,
the Administrative Agent shall be deemed without further action or formality to
have granted to each Grantor all necessary consents relating to voting rights
and shall, if necessary, upon written request of any Grantor and at the sole
cost and expense of the Grantors, from time to time execute and deliver (or
cause to be executed and delivered) to such Grantor all such instruments as such
Grantor may reasonably request in order to permit such Grantor to exercise the
voting and other rights which it is entitled to exercise pursuant to
Section 5.2(a)(i) hereof and to receive the Distributions which it is authorized
to receive and retain pursuant to Section 5.2(a)(ii) hereof.

 

(c)       Upon the occurrence and during the continuance of any Event of
Default, upon written notice from the Administrative Agent to the Grantors of
its intent to exercise its rights pursuant to this Section 5.2(c):

 

(i)        All rights of each Grantor to exercise the voting and other
consensual rights it would otherwise be entitled to exercise pursuant to
Section 5.2(a)(i) hereof shall immediately cease, and all such rights shall
thereupon become vested in the

 





F-22

Form of Security Agreement

--------------------------------------------------------------------------------

 



Administrative Agent, which shall thereupon have the sole right to exercise such
voting and other consensual rights.

 

(ii)        All rights of each Grantor to receive Distributions which it
would otherwise be authorized to receive and retain pursuant to
Section 5.2(a)(ii) hereof shall immediately cease and all such rights shall
thereupon become vested in the Administrative Agent, which shall thereupon have
the sole right to receive and hold as Collateral such Distributions.

 

(d)        Each Grantor shall, at its sole cost and expense, from time to time
execute and deliver to the Administrative Agent appropriate instruments as the
Administrative Agent may request in order to permit the Administrative Agent to
exercise the voting and other rights which it may be entitled to exercise
pursuant to Section 5.2(c)(i) hereof and to receive all Distributions which it
may be entitled to receive under Section 5.2(c)(ii) hereof.

 

(e)        All Distributions which are received by any Grantor contrary to the
provisions of Section 5.2(a)(ii) hereof shall be received in trust for the
benefit of the Administrative Agent and shall promptly (but in any event within
2 Business Days or such longer period as the Administrative Agent may agree in
its sole discretion) be paid over to the Administrative Agent as Collateral in
the same form as so received (with any necessary endorsement).

 

SECTION 5.3        Defaults, etc. Each Grantor hereby represents and warrants
that (i) such Grantor is not in default in the payment of any portion of any
mandatory capital contribution, if any, required to be made under any agreement
to which such Grantor is a party relating to the Pledged Securities pledged by
it, and such Grantor is not in violation of any other provisions of any such
agreement to which such Grantor is a party, or otherwise in default or violation
thereunder, (ii) no Securities Collateral pledged by such Grantor is subject to
any defense, offset or counterclaim, nor have any of the foregoing been asserted
or alleged against such Grantor by any person with respect thereto, and (iii) as
of the date hereof, there are no certificates, instruments, documents or other
writings (other than the Organization Documents and certificates representing
such Pledged Securities that have been delivered to the Administrative Agent)
which evidence any Pledged Securities of such Grantor.

 

SECTION 5.4        Certain Agreements of Grantors As Issuers and Holders of
Equity Interests.

 

(a)        In the case of each Grantor which is an issuer of Securities
Collateral, such Grantor agrees to be bound by the terms of this Agreement
relating to the Securities Collateral issued by it and will comply with such
terms insofar as such terms are applicable to it.

 

(b)        In the case of each Grantor which is a partner, shareholder or
member, as the case may be, in a partnership, limited liability company or other
entity, such Grantor hereby consents to the extent required by the applicable
Organization Document to the pledge by each other Grantor, pursuant to the terms
hereof, of the Pledged Securities in such partnership, limited liability company
or other entity and, upon the occurrence and during the continuance of an Event
of Default, to the transfer of such Pledged Securities to the Administrative
Agent or its





F-23

Form of Security Agreement

--------------------------------------------------------------------------------

 



nominee and to the substitution of the Administrative Agent or its nominee as a
substituted partner, shareholder or member in such partnership, limited
liability company or other entity with all the rights, powers and duties of a
general partner, limited partner, shareholder or member, as the case may be.

 

ARTICLE VI

 

CERTAIN PROVISIONS CONCERNING INTELLECTUAL

PROPERTY COLLATERAL

 

SECTION 6.1        Grant of Intellectual Property License. For the purpose
of enabling the Administrative Agent, during the continuance of an Event of
Default, to exercise rights and remedies under Article IX hereof at such time as
the Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Grantor hereby grants to the
Administrative Agent, to the extent assignable, an irrevocable, nonexclusive
license to use, assign, license or sublicense any of the Intellectual Property
Collateral now owned or hereafter acquired by such Grantor, wherever the same
may be located. Such license shall include access to all media in which any of
the licensed items may be recorded or stored and to all computer programs used
for the compilation or printout hereof.

 

SECTION 6.2        Protection of Administrative Agent’s Security. On a
continuing basis, each Grantor shall, at its sole cost and expense, (i) promptly
following its becoming aware thereof, notify the Administrative Agent of any
adverse determination in any proceeding or the institution of any proceeding in
any federal, state or local court or administrative body or in the United States
Patent and Trademark Office or the United States Copyright Office regarding any
Material Intellectual Property Collateral, such Grantor’s right to register such
Material Intellectual Property Collateral or its right to keep and maintain such
registration in full force and effect, (ii) maintain all Material Intellectual
Property Collateral as presently used and operated, (iii) not permit to lapse or
become abandoned any Material Intellectual Property Collateral, and not settle
or compromise any pending or future litigation or administrative proceeding with
respect to any such Material Intellectual Property Collateral, in either case
except as shall be consistent with commercially reasonable business judgment,
(iv) upon such Grantor obtaining knowledge thereof, promptly notify the
Administrative Agent in writing of any event which may be reasonably expected to
materially and adversely affect the value or utility of any Material
Intellectual Property Collateral or the rights and remedies of the
Administrative Agent in relation thereto including a levy or threat of levy or
any legal process against any Material Intellectual Property Collateral, (v) not
license any Material Intellectual Property Collateral other than licenses
entered into by such Grantor in, or incidental to, the ordinary course of
business, or amend or permit the amendment of any of the licenses in a manner
that materially and adversely affects the right to receive payments thereunder,
or in any manner that would materially impair the value of any Material
Intellectual Property Collateral or the Lien on and security interest in the
Material Intellectual Property Collateral created therein hereby, without the
consent of the Administrative Agent, (vi) diligently keep adequate records
respecting all Material Intellectual Property Collateral and (vii) furnish to
the Administrative Agent from time to time upon the Administrative Agent’s
request therefor reasonably detailed statements and amended schedules further
identifying and describing the Material Intellectual Property Collateral and
such other





F-24

Form of Security Agreement

--------------------------------------------------------------------------------

 



materials evidencing or reports pertaining to any Material Intellectual Property
Collateral as the Administrative Agent may from time to time request.

 

SECTION 6.3        After-Acquired Property. If any Grantor shall at any time
after the date hereof obtain any rights to any additional Intellectual Property
Collateral or any renewal or extension thereof, including any reissue, division,
continuation, or continuation-in-part of any Intellectual Property Collateral,
or any improvement on any Intellectual Property Collateral, the provisions
hereof shall automatically apply thereto and any such item shall thereafter
constitute Intellectual Property Collateral and be subject to the Lien and
security interest created by this Agreement without further action by any party.
Each Grantor shall promptly provide to the Administrative Agent written notice
of any of the foregoing and confirm the attachment of the Lien and security
interest created by this Agreement to any rights described above by execution of
an instrument in form reasonably acceptable to the Administrative Agent and the
filing of any instruments or statements as shall be reasonably necessary to
create, preserve, protect or perfect the Administrative Agent’s security
interest in such Material Intellectual Property Collateral. Further, each
Grantor authorizes the Administrative Agent to modify this Agreement by amending
Schedules 10(a) and 10(b) to the Perfection Certificate to include any
Intellectual Property Collateral of such Grantor acquired or arising after the
date hereof.

 

SECTION 6.4        Litigation. Unless there shall occur and be continuing any
Event of Default, each Grantor shall have the right to commence and prosecute in
its own name, as the party in interest, for its own benefit and at the sole cost
and expense of the Grantors, such applications for protection of the
Intellectual Property Collateral and suits, proceedings or other actions to
prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value or other damage as are necessary to protect the Intellectual
Property Collateral. Upon the occurrence and during the continuance of any Event
of Default, the Administrative Agent shall have the right but shall in no way be
obligated to file applications for protection of the Intellectual Property
Collateral and/or bring suit in the name of any Grantor, the Administrative
Agent or the Secured Parties to enforce the Intellectual Property Collateral and
any license thereunder. In the event of such suit, each such Grantor shall, at
the reasonable request of the Administrative Agent, do any and all lawful acts
and execute any and all documents requested by the Administrative Agent in aid
of such enforcement and the Grantors shall promptly reimburse and indemnify the
Administrative Agent for all costs and expenses incurred by the Administrative
Agent in the exercise of its rights under this Section 6.4 in accordance with
Section 11.04 of the Credit Agreement. In the event that the Administrative
Agent shall elect not to bring suit to enforce the Intellectual Property
Collateral, each Grantor agrees, at the reasonable request of the Administrative
Agent, to take all commercially reasonable actions necessary, whether by suit,
proceeding or other action, to prevent the infringement, counterfeiting, unfair
competition, dilution, diminution in value of or other damage to any of the
Intellectual Property Collateral by any person.

 

ARTICLE VII

 

RECORDS

 

Each Grantor shall keep and maintain at its own cost and expense complete
records of the Collateral, in a manner consistent with prudent business
practice, including





F-25

Form of Security Agreement

--------------------------------------------------------------------------------

 



records of all payments received. Each Grantor shall, at such Grantor’s sole
cost and expense, upon the Administrative Agent’s demand made at any time after
the occurrence and during the continuance of any Event of Default, deliver all
tangible Collateral in such Grantor’s possession, including all documents
evidencing or representing any Collateral and any books and records relating to
any Collateral, to the Administrative Agent or to its representatives (copies of
which may be retained by the Grantor).

 

ARTICLE VIII

 

TRANSFERS

 

SECTION 8.1        Transfers of Collateral. No Grantor shall sell, convey,
assign or otherwise dispose of, or grant any option with respect to, any of the
Collateral pledged by it hereunder except as expressly permitted by the Credit
Agreement.

 

ARTICLE IX

 

REMEDIES

 

SECTION 9.1        Remedies. Upon the occurrence and during the continuance of
any Event of Default, the Administrative Agent may from time to time exercise in
respect of the Collateral, in addition to the other rights and remedies provided
for herein or otherwise available to it, the following remedies:

 

(i)        Personally, or by agents or attorneys, immediately take possession of
the Collateral or any part thereof, from any Grantor or any other person who
then has possession of any part thereof with or without notice or process of
law, and for that purpose may enter upon any Grantor’s premises where any of the
Collateral is located, remove such Collateral, remain present at such premises
to receive copies of all communications and remittances relating to the
Collateral and use in connection with such removal and possession any and all
services, supplies, aids and other facilities of any Grantor;

 

(ii)       Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Collateral including instructing the
obligor or obligors on any agreement, instrument or other obligation
constituting part of the Collateral to make any payment required by the terms of
such agreement, instrument or other obligation directly to the Administrative
Agent, and in connection with any of the foregoing, compromise, settle, extend
the time for payment and make other modifications with respect thereto;
provided, however, that in the event that any such payments are made directly to
any Grantor, prior to receipt by any such obligor of such instruction, such
Grantor shall hold all amounts received pursuant thereto in trust for the
benefit of the Administrative Agent and shall promptly (but in no event later
than two (2) Business Days after receipt thereof or such longer period as the
Administrative Agent may agree in its sole discretion) pay such amounts to the
Administrative Agent;

 

(iii)      Sell, assign, grant a license to use or otherwise liquidate, or
direct any Grantor to sell, assign, grant a license to use or otherwise
liquidate, any and all investments made

 





F-26

Form of Security Agreement

--------------------------------------------------------------------------------

 



in whole or in part with the Collateral or any part thereof, and take possession
of the proceeds of any such sale, assignment, license or liquidation;

 

(iv)        Take possession of the Collateral or any part thereof, by directing
any Grantor in writing to deliver the same to the Administrative Agent at any
place or places so designated by the Administrative Agent, in which event such
Grantor shall at its own expense: (A) forthwith cause the same to be moved to
the place or places designated by the Administrative Agent and therewith
delivered to the Administrative Agent, (B) store and keep any Collateral so
delivered to the Administrative Agent at such place or places pending further
action by the Administrative Agent and (C) while the Collateral shall be so
stored and kept, provide such security and maintenance services as shall be
necessary to protect the same and to preserve and maintain them in good
condition. Each Grantor’s obligation to deliver the Collateral as contemplated
in this Section 9.1(iv) is of the essence hereof. Upon application to a court of
equity having jurisdiction, the Administrative Agent shall be entitled to a
decree requiring specific performance by any Grantor of such obligation;

 

(v)        Withdraw all moneys, instruments, securities and other property in
any bank, financial securities, deposit or other account of any Grantor
constituting Collateral for application to the Obligations as provided in
Article X hereof;

 

(vi)        Retain and apply the Distributions to the Obligations as provided in
Article X hereof;

 

(vii)       Exercise any and all rights as beneficial and legal owner of the
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Collateral;
and

 

(viii)      Exercise all the rights and remedies of a secured party on default
under the UCC, and the Administrative Agent may also in its sole discretion,
without notice except as specified in Section 9.2 hereof, sell, assign or grant
a license to use the Collateral or any part thereof in one or more parcels at
public or private sale, at any exchange, broker’s board or at any of the
Administrative Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Administrative Agent may deem commercially reasonable. The Administrative Agent
or any other Secured Party or any of their respective Affiliates may be the
purchaser, licensee, assignee or recipient of the Collateral or any part thereof
at any such sale and shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold, assigned or licensed at such sale, to use and apply any of the
Obligations owed to such person as a credit on account of the purchase price of
the Collateral or any part thereof payable by such person at such sale. Each
purchaser, assignee, licensee or recipient at any such sale shall acquire the
property sold, assigned or licensed absolutely free from any claim or right on
the part of any Grantor, and each Grantor hereby waives, to the fullest extent
permitted by law, all rights of redemption, stay and/or appraisal which it now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. The Administrative Agent shall not be obligated
to make any sale of the Collateral or any part thereof regardless of notice of
sale having been given. The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further





F-27

Form of Security Agreement

--------------------------------------------------------------------------------

 



notice, be made at the time and place to which it was so adjourned. Each Grantor
hereby waives, to the fullest extent permitted by law, any claims against the
Administrative Agent arising by reason of the fact that the price at which the
Collateral or any part thereof may have been sold, assigned or licensed at such
a private sale was less than the price which might have been obtained at a
public sale, even if the Administrative Agent accepts the first offer received
and does not offer such Collateral to more than one offeree.

 

SECTION 9.2        Notice of Sale. Each Grantor acknowledges and agrees that, to
the extent notice of sale or other disposition of the Collateral or any part
thereof shall be required by law, ten (10) days’ prior notice to such Grantor of
the time and place of any public sale or of the time after which any private
sale or other intended disposition is to take place shall be commercially
reasonable notification of such matters. No notification need be given to any
Grantor if it has signed, after the occurrence of an Event of Default, a
statement renouncing or modifying any right to notification of sale or other
intended disposition.

 

SECTION 9.3        Waiver of Notice and Claims. Each Grantor hereby waives, to
the fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Administrative Agent’s taking possession or the
Administrative Agent’s disposition of the Collateral or any part thereof,
including any and all prior notice and hearing for any prejudgment remedy or
remedies and any such right which such Grantor would otherwise have under law,
and each Grantor hereby further waives, to the fullest extent permitted by
applicable law: (i) all damages occasioned by such taking of possession,
(ii) all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Administrative Agent’s
rights hereunder and (iii) all rights of redemption, appraisal, valuation, stay,
extension or moratorium now or hereafter in force under any applicable law. The
Administrative Agent shall not be liable for any incorrect or improper payment
made pursuant to this Article IX in the absence of gross negligence or willful
misconduct on the part of the Administrative Agent. Any sale of, or the grant of
options to purchase, or any other realization upon, any Collateral shall operate
to divest all right, title, interest, claim and demand, either at law or in
equity, of the applicable Grantor therein and thereto, and shall be a perpetual
bar both at law and in equity against such Grantor and against any and all
persons claiming or attempting to claim the Collateral so sold, optioned or
realized upon, or any part thereof, from, through or under such Grantor.

 

SECTION 9.4        Certain Sales of Collateral.

 

(a)        Each Grantor recognizes that, by reason of certain prohibitions
contained in law, rules, regulations or orders of any Governmental Authority,
the Administrative Agent may be compelled, with respect to any sale of all or
any part of the Collateral, to limit purchasers to those who meet the
requirements of such Governmental Authority. Each Grantor acknowledges that any
such sales may be at prices and on terms less favorable to the Administrative
Agent than those obtainable through a public sale without such restrictions,
and, notwithstanding such circumstances, agrees that any such restricted sale
shall be deemed to have been made in a commercially reasonable manner and that,
except as may be required by applicable law, the Administrative Agent shall have
no obligation to engage in public sales.





F-28

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

(b)        Each Grantor recognizes that, by reason of certain prohibitions
contained in the Securities Act, and applicable state securities laws, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Securities Collateral and Investment Property, to limit purchasers
to persons who will agree, among other things, to acquire such Securities
Collateral or Investment Property for their own account, for investment and not
with a view to the distribution or resale thereof. Each Grantor acknowledges
that any such private sales may be at prices and on terms less favorable to the
Administrative Agent than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act), and, notwithstanding such circumstances,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner and that the Administrative Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Securities Collateral or Investment Property for the period of time necessary to
permit the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would agree to do so.

 

(c)        If the Administrative Agent determines to exercise its right to sell
any or all of the Securities Collateral or Investment Property, upon written
request, the applicable Grantor shall from time to time furnish to the
Administrative Agent all such information as the Administrative Agent may
request in order to determine the number of securities included in the
Securities Collateral or Investment Property which may be sold by the
Administrative Agent as exempt transactions under the Securities Act and the
rules of the Securities and Exchange Commission thereunder, as the same are from
time to time in effect.

 

(d)        Each Grantor further agrees that a breach of any of the covenants
contained in this Section 9.4 will cause irreparable injury to the
Administrative Agent and the other Secured Parties, that the Administrative
Agent and the other Secured Parties have no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section 9.4 shall be specifically enforceable against such Grantor, and
such Grantor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred and is continuing.

 

SECTION 9.5        No Waiver; Cumulative Remedies.

 

(a)        No failure on the part of the Administrative Agent to exercise, no
course of dealing with respect to, and no delay on the part of the
Administrative Agent in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power, privilege or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right, power, privilege or remedy;
nor shall the Administrative Agent be required to look first to, enforce or
exhaust any other security, collateral or guaranties. All rights and remedies
herein provided are cumulative and are not exclusive of any rights or remedies
provided by law or otherwise available.

 

(b)        In the event that the Administrative Agent shall have instituted any
proceeding to enforce any right, power, privilege or remedy under this Agreement
or any other Loan Document by foreclosure, sale, entry or otherwise, and such
proceeding shall have been





F-29

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

discontinued or abandoned for any reason or shall have been determined adversely
to the Administrative Agent, then and in every such case, subject to any
judgment in such proceeding, the Grantors, the Administrative Agent and each
other Secured Party shall be restored to their respective former positions and
rights hereunder with respect to the Collateral, and all rights, remedies,
privileges and powers of the Administrative Agent and the other Secured Parties
shall continue as if no such proceeding had been instituted.

 

SECTION 9.6        Certain Additional Actions Regarding Intellectual Property.
If any Event of Default shall have occurred and be continuing, upon the written
demand of the Administrative Agent, each Grantor shall execute and deliver to
the Administrative Agent an assignment or assignments of the registered Patents,
Trademarks and/or Copyrights and Goodwill and such other documents as are
necessary or reasonably requested by the Administrative Agent to carry out the
intent and purposes hereof.

 

ARTICLE X

 

APPLICATION OF PROCEEDS

 

SECTION 10.1        Application of Proceeds. The proceeds received by the
Administrative Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Administrative Agent of its remedies shall be applied, together with any
other sums then held by the Administrative Agent pursuant to this Agreement, in
accordance with the Credit Agreement.

 

ARTICLE XI

 

MISCELLANEOUS

 

SECTION 11.1        Concerning Administrative Agent.

 

(a)        The Administrative Agent has been appointed as administrative
agent pursuant to the Credit Agreement. The actions of the Administrative Agent
hereunder are subject to the provisions of the Credit Agreement. The
Administrative Agent shall have the right hereunder to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking action (including the release or substitution of the
Collateral), in accordance with this Agreement and the Credit Agreement. The
Administrative Agent may employ agents and attorneys-in-fact in connection
herewith and shall not be liable for the negligence or misconduct of any such
agents or attorneys-in-fact selected by it in good faith. The Administrative
Agent may resign and a successor Administrative Agent may be appointed in the
manner provided in the Credit Agreement. Upon the acceptance of any appointment
as the Administrative Agent by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent under
this Agreement, and the retiring Administrative Agent shall thereupon be
discharged from its duties and obligations under this Agreement. After any
retiring Administrative Agent’s resignation, the provisions hereof shall inure
to its benefit as to any actions taken or omitted to be taken by it under this
Agreement while it was the Administrative Agent.





F-30

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

(b)        The Administrative Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the Collateral in its possession if such
Collateral is accorded treatment substantially equivalent to that which the
Administrative Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that neither
the Administrative Agent nor any of the Secured Parties shall have
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Securities Collateral, whether or not the Administrative Agent or any other
Secured Party has or is deemed to have knowledge of such matters or (ii) taking
any necessary steps to preserve rights against any person with respect to any
Collateral.

 

(c)        The Administrative Agent shall be entitled to rely upon any written
notice, statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.

 

(d)        If any item of Collateral also constitutes collateral granted to the
Administrative Agent under any other deed of trust, mortgage, security
agreement, pledge or instrument of any type, in the event of any conflict
between the provisions hereof and the provisions of such other deed of trust,
mortgage, security agreement, pledge or instrument of any type in respect of
such collateral, the Administrative Agent, in its sole discretion, shall select
which provision or provisions shall control.

 

(e)        The Administrative Agent may rely on advice of counsel as to whether
any or all UCC financing statements of the Grantors need to be amended as a
result of any of the changes described in Section 6.17(a) of the Credit
Agreement. If any Grantor fails to provide information to the Administrative
Agent about such changes on a timely basis, the Administrative Agent shall not
be liable or responsible to any party for any failure to maintain a perfected
security interest in such Grantor’s property constituting Collateral, for which
the Administrative Agent needed to have information relating to such changes.
The Administrative Agent shall have no duty to inquire about such changes if any
Grantor does not inform the Administrative Agent of such changes, the parties
acknowledging and agreeing that it would not be feasible or practical for the
Administrative Agent to search for information on such changes if such
information is not provided by any Grantor.

 

SECTION 11.2        Administrative Agent May Perform; Administrative
Agent  Appointed Attorney-in-Fact. If any Grantor shall fail to perform any
covenants contained in this Agreement or if any representation or warranty on
the part of any Grantor contained herein shall be breached, the Administrative
Agent may (but shall not be obligated to) do the same or cause it to be done or
remedy any such breach, and may expend funds for such purpose if (but only if)
an Event of Default has occurred and is continuing (whether such Event of
Default has occurred as a result thereof or otherwise); provided, however, that
the Administrative Agent shall in no event be bound to inquire into the validity
of any tax, Lien, imposition or other obligation which such Grantor fails to pay
or perform as and when required hereby and which such Grantor does not contest
in accordance with the provisions of the Credit Agreement. Any and all amounts
so expended by the Administrative Agent shall be paid by the Grantors in
accordance with the





F-31

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

provisions of Section 11.04 of the Credit Agreement. Neither the provisions of
this Section 11.2  nor any action taken by the Administrative Agent pursuant to
the provisions of this Section 11.2  shall prevent any such failure to observe
any covenant contained in this Agreement nor any breach of representation or
warranty from constituting an Event of Default. Each Grantor hereby appoints the
Administrative Agent its attorney-in-fact, with full power and authority in the
place and stead of such Grantor and in the name of such Grantor, or otherwise,
from time to time after the occurrence and during the continuance of an Event of
Default in the Administrative Agent’s discretion to take any action and to
execute any instrument consistent with the terms of the Credit Agreement, this
Agreement and the other Security Documents which the Administrative Agent may
deem necessary or advisable to accomplish the purposes hereof (but the
Administrative Agent shall not be obligated to and shall have no liability to
such Grantor or any third party for failure to so do or take action). The
foregoing grant of authority is a power of attorney coupled with an interest and
such appointment shall be irrevocable for the term hereof. Each Grantor hereby
ratifies all that such attorney shall lawfully do or cause to be done by virtue
hereof.

 

SECTION 11.3        Continuing Security Interest; Assignment. This Agreement
shall create a continuing security interest in the Collateral and shall (i) be
binding upon the Grantors, their respective successors and assigns and
(ii) inure, together with the rights and remedies of the Administrative Agent
hereunder, to the benefit of the Administrative Agent and the other Secured
Parties and each of their respective successors, permitted transferees and
permitted assigns. No other persons (including any other creditor of any
Grantor) shall have any interest herein or any right or benefit with respect
hereto. Without limiting the generality of the foregoing clause (ii), any
Secured Party may assign or otherwise transfer any indebtedness held by it
secured by this Agreement to any other person, and such other person shall
thereupon become vested with all the benefits in respect thereof granted to such
Secured Party, herein or otherwise, subject however, to the provisions of the
Credit Agreement. Each of the Grantors agrees that its obligations hereunder and
the security interest created hereunder shall continue to be effective or be
reinstated, as applicable, if at any time payment, or any part thereof, of all
or any part of the Obligations is rescinded or must otherwise be restored by the
Secured Party upon the bankruptcy or reorganization of any Grantor or otherwise.

 

SECTION 11.4        Termination; Release. Upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been made), this Agreement
shall terminate. Upon termination of this Agreement, the Collateral shall be
released from the Lien of this Agreement. Upon such release or any release of
Collateral or any part thereof in accordance with the provisions of the Credit
Agreement (including, for the avoidance of doubt, Section 2.15 thereof), the
Administrative Agent shall, upon the request and at the sole cost and expense of
the Grantors, assign, transfer and deliver to the Grantors, against receipt and
without recourse to or warranty by the Administrative Agent except as to the
fact that the Administrative Agent has not encumbered the released assets, such
of the Collateral or any part thereof to be released (in the case of a release)
as may be in possession of the Administrative Agent and as shall not have been
sold or otherwise applied pursuant to the terms hereof, and, with respect to any
other Collateral, proper documents and instruments (including UCC-3 termination
financing statements or releases) acknowledging the termination hereof or the
release of such Collateral, as the case may be.





F-32

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

SECTION 11.5        Modification in Writing. No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by any Grantor therefrom, shall be effective unless the same shall
be made in accordance with the terms of the Credit Agreement and unless in
writing and signed by the Administrative Agent (and, in the case of an
amendment, modification or supplement, the applicable Grantors). Any amendment,
modification or supplement of or to any provision hereof, any waiver of any
provision hereof and any consent to any departure by any Grantor from the terms
of any provision hereof in each case shall be effective only in the specific
instance and for the specific purpose for which made or given. Except where
notice is specifically required by this Agreement or any other document
evidencing the Obligations, no notice to or demand on any Grantor in any case
shall entitle any Grantor to any other or further notice or demand in similar or
other circumstances.

 

SECTION 11.6        Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Grantor, addressed to it at the address of the
Borrower set forth in the Credit Agreement and as to the Administrative Agent,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other party complying as to delivery with the terms of this
Section 11.6.

 

SECTION 11.7        GOVERNING LAW, CONSENT TO JURISDICTION AND  SERVICE OF
PROCESS; WAIVER OF JURY TRIAL. Sections 11.14 and 11.15 of the Credit Agreement
are incorporated herein, mutatis mutandis, as if a part hereof.

 

SECTION 11.8        Severability of Provisions. Any provision hereof which is
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity, legality or enforceability of such provision in any
other jurisdiction.

 

SECTION 11.9        Execution in Counterparts. This Agreement and any
amendments, waivers, consents or supplements hereto may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all such counterparts together shall constitute one and the same agreement.
Delivery of any executed counterpart of a signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

SECTION 11.10        Business Days. In the event any time period or any date
provided in this Agreement ends or falls on a day other than a Business Day,
then such time period shall be deemed to end and such date shall be deemed to
fall on the next succeeding Business Day, and performance herein may be made on
such Business Day, with the same force and effect as if made on such other day.

 

SECTION 11.11        No Credit for Payment of Taxes or Imposition. A Grantor
shall not be entitled to any credit against the principal, premium, if any, or
interest payable under the





F-33

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

Credit Agreement, and such Grantor shall not be entitled to any credit against
any other sums which may become payable under the terms thereof or hereof, by
reason of the payment of any Tax on the Collateral or any part thereof.

 

SECTION 11.12        No Claims Against Administrative Agent. Nothing contained
in this Agreement shall constitute any consent or request by the Administrative
Agent, express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Collateral or
any part thereof, nor as giving any Grantor any right, power or authority to
contract for or permit the performance of any labor or services or the
furnishing of any materials or other property in such fashion as would permit
the making of any claim against the Administrative Agent in respect thereof or
any claim that any Lien based on the performance of such labor or services or
the furnishing of any such materials or other property is prior to the Lien
hereof.

 

SECTION 11.13        No Release. Nothing set forth in this Agreement or any
other Loan Document, nor the exercise by the Administrative Agent of any of the
rights or remedies hereunder, shall relieve any Grantor from the performance of
any term, covenant, condition or agreement on such Grantor’s part to be
performed or observed under or in respect of any of the Collateral or from any
liability to any person under or in respect of any of the Collateral or shall
impose any obligation on the Administrative Agent or any other Secured Party to
perform or observe any such term, covenant, condition or agreement on such
Grantor’s part to be so performed or observed or shall impose any liability on
the Administrative Agent or any other Secured Party for any act or omission on
the part of such Grantor relating thereto or for any breach of any
representation or warranty on the part of such Grantor contained in this
Agreement, the Credit Agreement or the other Loan Documents, or under or in
respect of the Collateral or made in connection herewith or therewith. Anything
herein to the contrary notwithstanding, neither the Administrative Agent nor any
other Secured Party shall have any obligation or liability under any contracts,
agreements and other documents included in the Collateral by reason of this
Agreement, nor shall the Administrative Agent or any other Secured Party be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any such contract, agreement or
other document included in the Collateral hereunder. The obligations of each
Grantor contained in this Section 11.13 shall survive the termination hereof and
the discharge of such Grantor’s other obligations under this Agreement, the
Credit Agreement and the other Loan Documents.

 

SECTION 11.14        Obligations Absolute. All obligations of each Grantor
hereunder shall be absolute and unconditional irrespective of:

 

(i)        any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any other Loan Party;

 

(ii)       any lack of validity or enforceability of the Credit Agreement or any
other Loan Document, or any other agreement or instrument relating thereto, in
each case as to any other Loan Party;

 

(iii)      any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any





F-34

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

consent to any departure from the Credit Agreement or any other Loan Document or
any other agreement or instrument relating thereto, in each case with respect to
any other Loan Party;

 

(iv)        any pledge, exchange, release or non-perfection of any collateral of
any other Loan Party securing the Obligations, or any release or amendment or
waiver of or consent to any departure from any guarantee of any other Loan Party
for all or any of the Obligations;

 

(v)         any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement or any other Loan
Document, in each case with respect to any other Loan Party; or

 

(vi)        any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any other Loan Party.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 



F-35

Form of Security Agreement

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each Grantor and the Administrative Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

 

 

 

 

[    ],

as Grantor

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





[Signature Page to Security Agreement]

F-36

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 



[Signature Page to Security Agreement]

F-37

Form of Security Agreement

--------------------------------------------------------------------------------

 



EXHIBIT 1

 

[Form of]

 

ISSUER’S ACKNOWLEDGMENT

 

The undersigned hereby (i) acknowledges receipt of the Security Agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement;” capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of December 16, 2016, made by certain Subsidiaries of
Starwood Property Trust, Inc., a Maryland corporation, party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity and
together with any successors in such capacity, the “Administrative Agent”),
(ii) agrees promptly to note on its books the security interests granted to the
Administrative Agent and confirmed under the Security Agreement, (iii) agrees
that it will comply with instructions of the Administrative Agent with respect
to the applicable Securities Collateral (including all Equity Interests of the
undersigned) without further consent by the applicable Grantor, (iv) agrees to
notify the Administrative Agent upon obtaining knowledge of any interest in
favor of any person in the applicable Securities Collateral that is adverse to
the interest of the Administrative Agent therein and (v) waives any right or
requirement at any time hereafter to receive a copy of the Security Agreement in
connection with the registration of any Securities Collateral thereunder in
the name of the Administrative Agent or its nominee or the exercise of voting
rights by the Administrative Agent or its nominee.

 

The undersigned hereby represents and warrants that (i) the pledge by the
Grantor of, and the granting by the Grantor of a security interest in, the
applicable Securities Collateral to the Administrative Agent, for the benefit of
the Secured Parties, does not violate the charter, by-laws, partnership
agreement, membership agreement or any other formation or organizational
agreement governing the Issuer or the applicable Securities Collateral, and
(ii) the applicable Securities Collateral consisting of capital stock of a
corporation are fully paid and nonassessable.

 

 

 

 

 

[

                               ]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





F-38

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

EXHIBIT 2

 

[Form of]

 

PLEDGE AMENDMENT

 

This Pledge Amendment, dated as of [                 ], is delivered pursuant to
Section 5.1 of the Security Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement;”
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Security Agreement), dated as of December 16,
2016, made by certain Subsidiaries of Starwood Property Trust, Inc., a Maryland
corporation, party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity and together with any successors in such capacity, the
“Administrative Agent”). The undersigned hereby agrees that this Pledge
Amendment may be attached to the Security Agreement and that the [Pledged
Securities] [and] [Intercompany Notes] listed on this Pledge Amendment shall be
deemed to be and shall become part of the Collateral and shall secure all
Obligations. In furtherance of the foregoing, as collateral security for the
payment and performance in full of all Obligations, the undersigned hereby
pledges and grants a lien on and security interest in all right, title and
interest of the undersigned in, to and under the [Pledged Securities] [and]
[Intercompany Notes] listed on this Pledge Amendment (wherever located and
whether now existing or hereafter arising or acquired from time to time) to the
Administrative Agent for the benefit of the Secured Parties.

 

PLEDGED SECURITIES

 

 

    

 

    

 

    

 

    

 

    

PERCENTAGE OF ALL

 

 

CLASS OF

 

 

 

 

 

NUMBER OF

 

ISSUED CAPITAL OR

 

 

STOCK OR

 

PAR

 

CERTIFICATE

 

SHARES OR

 

OTHER EQUITY

ISSUER

 

INTERESTS

 

VALUE

 

NO(S).

 

INTERESTS

 

INTERESTS OF ISSUER

 





F-39

Form of Security Agreement

--------------------------------------------------------------------------------

 



INTERCOMPANY NOTES

 

 

    

PRINCIPAL

    

DATE OF

    

INTEREST

    

MATURITY

ISSUER

 

AMOUNT

 

ISSUANCE

 

RATE

 

DATE

 

 

[      

  ],

 

 

 

 

as Grantor

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

AGREED TO AND ACCEPTED:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 





F-40

Form of Security Agreement

--------------------------------------------------------------------------------

 



EXHIBIT 3

 

[Form of]

 

SECURITY AGREEMENT SUPPLEMENT

 

[Name of New Grantor]

[Address of New Grantor]

 

[Date]

 

 

 

 

 

 

 

 

 

 

 

 

Ladies and Gentlemen:

 

Reference is made to the Security Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement;”
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Security Agreement), dated as of December 16,
2016, made by the Subsidiaries of Starwood Property Trust, Inc., a Maryland
corporation, party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity and together with any successors in such capacity, the
“Administrative Agent”).

 

This Security Agreement Supplement supplements the Security Agreement and is
delivered by the undersigned, [        ] (the “New Grantor”), pursuant to
Section 3.5 of the Security Agreement. The New Grantor hereby agrees to be bound
as a Secured Guarantor and as a Grantor party to the Security Agreement by all
of the terms, covenants and conditions set forth in the Security Agreement to
the same extent that it would have been bound if it had been a signatory to the
Security Agreement on the date of the Security Agreement. Without limiting the
generality of the foregoing, the New Grantor hereby grants and pledges to the
Administrative Agent, as collateral security for the full, prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations, a lien on and security interest in, all of its
right, title and interest in, to and under the Collateral and expressly assumes
all obligations and liabilities of a Secured Guarantor and Grantor thereunder.
The New Grantor hereby makes each of the representations and warranties, as of
the date hereof, and agrees to each of the covenants applicable to the Grantors
contained in the Security Agreement. The New Grantor hereby irrevocably
authorizes the Administrative Agent at any time and from time to time to file in
any relevant jurisdiction any financing statements (including fixture filings)
and amendments thereto that contain the information required by Article 9 of the
Uniform Commercial Code of each applicable jurisdiction for the filing of any
financing statement or amendment relating to the Collateral, including
(i) whether such New Grantor is an organization, and the type of organization,
(ii) any financing or continuation statements or other documents without the
signature of such New Grantor where permitted by law, including the filing of a
financing statement describing the Collateral as “all





F-41

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

assets now owned or hereafter acquired by the New Grantor or in which such New
Grantor otherwise has rights” and (iii) in the case of a financing statement
filed as a fixture filing or covering Collateral constituting minerals or the
like to be extracted or timber to be cut, a sufficient description of the real
property to which such Collateral relates.

 

Annexed hereto are supplements to each of the schedules to the Perfection
Certificate and the Credit Agreement, as applicable, with respect to the New
Grantor. Such supplements shall be deemed to be part of the Security Agreement
or the Credit Agreement, as applicable. Except as supplemented hereby, the
Security Agreement shall remain unchanged and in full force and effect.

 

This Security Agreement Supplement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all such
counterparts together shall constitute one and the same agreement. Delivery of
any executed counterpart of a signature page of this Security Agreement
Supplement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Security Agreement
Supplement.

 

THIS SECURITY AGREEMENT SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAWS, BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES).

 





F-42

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the New Grantor has caused this Security Agreement
Supplement to be executed and delivered by its duly authorized officer as of the
date first above written.

 

 

[NEW GRANTOR]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

AGREED TO AND ACCEPTED:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[Schedules to be attached]





F-43

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

EXHIBIT 4

 

[Form of]

 

COPYRIGHT SECURITY AGREEMENT

 

COPYRIGHT SECURITY AGREEMENT,  dated as of [ ], by [        ] and [     ]
(individually, a “Grantor”, and, collectively, the “Grantors”), in favor of
JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent pursuant to
the Credit Agreement (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Grantors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Administrative Agent pursuant
to which the Grantors are required to execute and deliver this Copyright
Security Agreement;

 

Now, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Grantors hereby agree with the Administrative Agent as
follows:

 

SECTION 1.        Defined Terms. Unless otherwise defined herein, terms defined
in the Security Agreement and used herein have the meaning given to them in the
Security Agreement.

 

SECTION 2.        Grant of Security Interest in Copyright Collateral. As
collateral security for the payment and performance in full of all the
Obligations, each Grantor hereby pledges and grants to the Administrative Agent
for the benefit of the Secured Parties a lien on and security interest in and to
all of its right, title and interest in, to and under all the following
Collateral of such Grantor:

 

(a)        Copyrights of such Grantor listed on Schedule I attached hereto; and

 

(b)        all Proceeds of any and all of the foregoing.

 

SECTION 3.        Security Agreement. The security interest granted pursuant to
this Copyright Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Grantors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Copyrights
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. In the event that any provision of this Copyright Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control unless the Administrative Agent shall
otherwise determine.

 





F-44

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

SECTION 4.        Termination. Upon termination of the Security Agreement, the
Administrative Agent shall execute, acknowledge, and deliver to the Grantors an
instrument in writing in recordable form releasing the collateral pledge, grant,
assignment, lien and security interest in the Copyrights under this Copyright
Security Agreement in accordance with Section 11.4 of the Security Agreement.

 

SECTION 5.        Counterparts. This Copyright Security Agreement may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Copyright Security
Agreement by signing and delivering one or more counterparts. Delivery of any
executed counterpart of a signature page of this Copyright Security Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Copyright Security Agreement.

 

SECTION 6.        Governing Law. THIS COPYRIGHT SECURITY AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY, AND ALL DISPUTES BETWEEN THE PARTIES UNDER OR
RELATING TO THIS COPYRIGHT SECURITY AGREEMENT OR THE FACTS OR CIRCUMSTANCES
LEADING TO ITS EXECUTION, WHETHER IN CONTRACT, TORT OR OTHERWISE, SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAWS, BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).

 

[signature page follows]





F-45

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

    

Very truly yours,

 

 

 

 

 

[GRANTORS]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

Accepted and Agreed:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 





F-46

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

SCHEDULE I

to

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS

 

Copyright Registrations:

 

OWNER

REGISTRATION

NUMBER

TITLE

 

 

 

 

Copyright Applications:

 

OWNER

TITLE

 

 

 





F-47

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

EXHIBIT 5

 

[Form of]

 

PATENT SECURITY AGREEMENT

 

PATENT SECURITY AGREEMENT, dated as of [        ] by [ ] and [        ]
(individually, a “Grantor”, and, collectively, the “Grantors”), in favor of
JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent pursuant to
the Credit Agreement (in such capacity, the “Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, the Grantors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Administrative Agent pursuant
to which the Grantors are required to execute and deliver this Patent Security
Agreement;

 

Now, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Grantors hereby agree with the Administrative Agent as
follows:

 

SECTION 7.        Defined Terms. Unless otherwise defined herein, terms defined
in the Security Agreement and used herein have the meaning given to them in the
Security Agreement.

 

SECTION 8.        Grant of Security Interest in Patent Collateral. As collateral
security for the payment and performance in full of all the Obligations, each
Grantor hereby pledges and grants to the Administrative Agent for the benefit of
the Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Collateral of such
Grantor:

 

(a)        Patents of such Grantor listed on Schedule I attached hereto; and

 

(b)        all Proceeds of any and all of the foregoing.

 

SECTION 9.        Security Agreement. The security interest granted pursuant to
this Patent Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Grantors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Patents made
and granted hereby are more fully set forth in the Security Agreement, the terms
and provisions of which are incorporated by reference herein as if fully set
forth herein.

 

In the event that any provision of this Patent Security Agreement is deemed to
conflict with the Security Agreement, the provisions of the Security Agreement
shall control unless the Administrative Agent shall otherwise determine.

 





F-48

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

SECTION 10.        Termination. Upon termination of the Security Agreement, the
Administrative Agent shall execute, acknowledge, and deliver to the Grantors an
instrument in writing in recordable form releasing the collateral pledge, grant,
assignment, lien and security interest in the Patents under this Patent Security
Agreement in accordance with Section 11.4 of the Security Agreement.

 

SECTION 11.        Counterparts. This Patent Security Agreement may be executed
in any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts. Delivery of any executed
counterpart of a signature page of this Patent Security Agreement by facsimile
or other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Patent Security Agreement.

 

SECTION 12.        Governing Law. THIS PATENT SECURITY AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY, AND ALL DISPUTES BETWEEN THE PARTIES UNDER OR
RELATING TO THIS PATENT SECURITY AGREEMENT OR THE FACTS OR CIRCUMSTANCES LEADING
TO ITS EXECUTION, WHETHER IN CONTRACT, TORT OR OTHERWISE, SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAWS, BUT OTHERWISE WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES).

 

[signature page follows]





F-49

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

 

    

Very truly yours,

 

 

 

 

 

[GRANTORS]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

Accepted and Agreed:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 





F-50

Form of Security Agreement

--------------------------------------------------------------------------------

 



SCHEDULE I

to

PATENT SECURITY AGREEMENT
PATENT REGISTRATIONS AND PATENT APPLICATIONS

 

Patent Registrations:

 

 

 

 

 

OWNER

REGISTRATION

NUMBER

NAME

 

 

 

 

Patent Applications:

 

 

 

 

 

OWNER

APPLICATION

NUMBER

NAME

 

 

 

 





F-51

Form of Security Agreement

--------------------------------------------------------------------------------

 



EXHIBIT 6

 

[Form of]

 

TRADEMARK SECURITY AGREEMENT

 

TRADEMARK SECURITY AGREEMENT, dated as of [ ], by [          ] and [          ]
(individually, a “Grantor”, and, collectively, the “Grantors”), in favor of
JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent pursuant to
the Credit Agreement (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H  :

 

WHEREAS, the Grantors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Administrative Agent pursuant
to which the Grantors are required to execute and deliver this Trademark
Security Agreement;

 

Now, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Grantors hereby agree with the Administrative Agent as
follows:

 

SECTION 1.        Defined Terms. Unless otherwise defined herein, terms defined
in the Security Agreement and used herein have the meaning given to them in the
Security Agreement.

 

SECTION 2.        Grant of Security Interest in Trademark Collateral. As
collateral security for the payment and performance in full of all the
Obligations, each Grantor hereby pledges and grants to the Administrative Agent
for the benefit of the Secured Parties a lien on and security interest in and to
all of its right, title and interest in, to and under all the following
Collateral of such Grantor:

 

(a)        Trademarks of such Grantor listed on Schedule I attached hereto;

 

(b)        all Goodwill associated with such Trademarks; and

 

(c)        all Proceeds of any and all of the foregoing.

 

SECTION 3.        Security Agreement. The security interest granted pursuant to
this Trademark Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Grantors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Trademarks
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. In the event that any provision of this Trademark Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control unless the Administrative Agent shall
otherwise determine.





F-52

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

SECTION 4.        Termination. Upon termination of the Security Agreement, the
Administrative Agent shall execute, acknowledge, and deliver to the Grantors an
instrument in writing in recordable form releasing the collateral pledge, grant,
assignment, lien and security interest in the Trademarks under this Trademark
Security Agreement in accordance with Section 11.4 of the Security Agreement.

 

SECTION 5.        Counterparts. This Trademark Security Agreement may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Trademark Security
Agreement by signing and delivering one or more counterparts. Delivery of any
executed counterpart of a signature page of this Trademark Security Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Trademark Security Agreement.

 

SECTION 6.        Governing Law. THIS TRADEMARK SECURITY AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY, AND ALL DISPUTES BETWEEN THE PARTIES UNDER OR
RELATING TO THIS TRADEMARK SECURITY AGREEMENT OR THE FACTS OR CIRCUMSTANCES
LEADING TO ITS EXECUTION, WHETHER IN CONTRACT, TORT OR OTHERWISE, SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAWS, BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).

 

[signature page follows]





F-53

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

 

 

 

    

Very truly yours,

 

 

[GRANTORS]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

Accepted and Agreed:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 





F-54

Form of Security Agreement

--------------------------------------------------------------------------------

 



 

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS

 

Trademark Registrations:

 

 

 

 

 

OWNER

REGISTRATION

NUMBER

TRADEMARK

 

 

 

 

Trademark Applications:

 

 

 

 

 

OWNER

APPLICATION

NUMBER

TRADEMARK

 

 

 

 

 



F-55

Form of Security Agreement

--------------------------------------------------------------------------------

 



EXHIBIT G

 

FORM OF SOLVENCY CERTIFICATE

 

I, the undersigned, chief financial officer of STARWOOD PROPERTY TRUST, INC., a
Maryland corporation (the “Borrower”), DO HEREBY CERTIFY on behalf of the Loan
Parties, solely in my capacity as chief financial officer of the Borrower and
not in my individual capacity, as of the date hereof, that:

 

1.        This certificate is furnished pursuant to Section 4(a)(xiii) of the
Credit Agreement (as in effect on the date of this certificate; the capitalized
terms defined therein being used herein as therein defined), dated as of
December 16, 2016, among the Borrower, the subsidiaries of the Borrower party
thereto as guarantors, JPMorgan Chase Bank, N.A., as Administrative Agent, and
the Lenders party thereto (as from time to time in effect, the “Credit
Agreement”).

 

2.        Immediately before and after giving effect to the effectiveness of the
Credit Agreement and immediately following the making of each Loan on the date
hereof and after giving effect to the application of the proceeds of each such
Loan, (a) the fair value of the property of each Loan Party (individually and on
a consolidated basis with its Subsidiaries) is greater than the total amount of
liabilities, including contingent liabilities, of such Loan Party, (b) the
present fair salable value of the assets of each Loan Party (individually and on
a consolidated basis with its Subsidiaries) is not less than the amount that
will be required to pay the probable liability on its debts as they become
absolute and matured, (c) each Loan Party (individually and on a consolidated
basis with its Subsidiaries) does not intend to, and does not believe it will,
incur debts or liabilities beyond its ability to pay such debts and liabilities
as they mature, (d) each Loan Party (individually and on a consolidated basis
with its Subsidiaries) is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Loan Party’s
property would constitute an unreasonably small capital, and (e) each Loan Party
(individually and on a consolidated basis with its Subsidiaries) is able to pay
its debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business.

 

[Signature Page Follows]

 





G-1

Form of Solvency Certificate

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, I have hereunto set my hand this [ ] day of [           ],
20[     ].

 

 

STARWOOD PROPERTY TRUST, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title: Chief Financial Officer

 

 



G-2

Form of Solvency Certificate

--------------------------------------------------------------------------------

 



EXHIBIT H-1

 

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships

For U.S. Federal Income Tax Purposes)

 

Reference is made to the Credit Agreement (as amended, restated, amended and
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”), dated as of December 16, 2016, by and among Starwood
Property Trust, Inc., a Maryland corporation (the “Borrower”), the Subsidiaries
of the Borrower party thereto as guarantors, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the Lenders party thereto. Capitalized terms used
herein but not otherwise defined shall have the meaning given to such term in
the Agreement.

 

Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Code Section 881(c)(3)(B), (iv) it is not a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and (v) no payments
in connection with any Loan Document are effectively connected with a United
States trade or business conducted by the undersigned.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service
Form W-8BEN or W-8BEN-E. By executing this certificate, the undersigned agrees
that (1) if the information provided on any of these certificates (including
Form W-8BEN or W-8BEN-E) changes, the undersigned shall promptly so inform the
Borrower and the Administrative Agent in writing and (2) the undersigned shall
furnish the Borrower and the Administrative Agent properly completed and
currently effective certificates in either the calendar year in which payment is
to be made by the Borrower or the Administrative Agent to the undersigned, or in
either of the two calendar years preceding such payment.

 

[Signature Page Follows]

 





H-1

--------------------------------------------------------------------------------

 



 

 

     [Lender]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

     [Address]

 

 

 

 

 

 

Dated:

 

, 20[ ]

 

 

 





H-2

--------------------------------------------------------------------------------

 



EXHIBIT H-2

 

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement (as amended, restated, amended and
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”), dated as of December 16, 2016, by and among Starwood
Property Trust, Inc., a Maryland corporation (the “Borrower”), the Subsidiaries
of the Borrower party thereto as guarantors, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the Lenders party thereto. Capitalized terms used
herein but not otherwise defined shall have the meaning given to such term in
the Agreement.

 

Pursuant to the provisions of Section 3.01(e) and Section 11.06(d) of the
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended, (the “Code”), (iii) it is not a
ten percent shareholder of the Borrower within the meaning of Code
Section 881(c)(3)(B), (iv) it is not a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and (v) no payments in connection
with any Loan Document are effectively connected with a United States trade or
business conducted by the undersigned.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned (1) agrees that if the information
provided on any of these certificates (including Form W-8BEN or W-8BEN-E)
changes, the undersigned shall promptly so inform such participating Lender in
writing and (2) agrees that the undersigned shall have at all times furnished
such participating Lender with properly completed and currently effective
certificates in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[Signature Page Follows]





H-3

--------------------------------------------------------------------------------

 



 

 

[Participant]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

    [Address]

 

 

 

 

 

 

Dated:

 

, 20[ ]

 

 

 





H-4

--------------------------------------------------------------------------------

 



EXHIBIT H-3

 

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement (as amended, restated, amended and
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”), dated as of December 16, 2016, by and among Starwood
Property Trust, Inc., a Maryland corporation (the “Borrower”), the Subsidiaries
of the Borrower party thereto as guarantors, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the Lenders party thereto. Capitalized terms used
herein but not otherwise defined shall have the meaning given to such term in
the Agreement.

 

Pursuant to the provisions of Section 3.01(e) and Section 11.06(d) of the
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) neither the undersigned nor any of its direct or
indirect partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Code Section 881(c)(3)(B),
(v) none of its direct or indirect partners/members is a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and (vi) no payments
in connection with any Loan Document are effectively connected with a United
States trade or business conducted by the undersigned or its direct or indirect
partners/members.

 

The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an
Internal Revenue Service Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned (1) agrees that if the
information provided on any of these certificates (including Form W-8BEN or
W-8BEN-E) changes, the undersigned shall promptly so inform such participating
Lender in writing and (2) agrees that the undersigned shall have at all times
furnished such participating Lender with properly completed and currently
effective certificates in either the calendar year in which each payment is to
be made to the undersigned, or in either of the two calendar years preceding
such payments.

 

[Signature Page Follows]

 

[Participant]





H-5

--------------------------------------------------------------------------------

 



 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

    [Address]

 

 

 

 

 

 

Dated:

 

, 20[ ]

 

 

 





H-6

--------------------------------------------------------------------------------

 



EXHIBIT H-4

 

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement (as amended, restated, amended and
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”), dated as of December 16, 2016, by and among Starwood
Property Trust, Inc., a Maryland corporation (the “Borrower”), the Subsidiaries
of the Borrower party thereto as guarantors, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the Lenders party thereto. Capitalized terms used
herein but not otherwise defined shall have the meaning given to such term in
the Agreement.

 

Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended, (the “Code”), (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Code Section 881(c)(3)(B), (v) none of its direct or indirect
partners/members is a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with a United States trade or business
conducted by the undersigned or its direct or indirect partners/members.

 

The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an Internal Revenue Service Form W-8BEN or W-8BEN-E or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on any of these certificates (including
Form W-8BEN or W-8BEN-E) changes, the undersigned shall promptly so inform the
Borrower and the Administrative Agent and (2) the undersigned shall have at all
times furnished the Borrower and the Administrative Agent in writing with
properly completed and currently effective certificates in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[Signature Page Follows]





H-7

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

    [Lender]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

    [Address]

 

 

 

 

 

 

Dated:

 

, 20[ ]

 

 

 

 



H-8

--------------------------------------------------------------------------------

 



EXHIBIT I 

 

FORM OF CERTIFICATE OF MARKET VALUE OF NEAR CASH SECURITIES

 

Reference is made to that certain Credit Agreement (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”), dated as of December 16, 2016, by and among
Starwood Property Trust, Inc., a Maryland corporation (the “Borrower”), the
Subsidiaries of the Borrower party thereto as guarantors, JPMorgan Chase Bank,
N.A., as Administrative Agent, and the Lenders party thereto. Capitalized terms
used herein but not otherwise defined shall have the respective meanings given
to such terms in the Agreement.

 

The undersigned Responsible Officer of the Borrower hereby certifies that as of
the date hereof [he]/[she] is the [Chief Financial Officer] of the Borrower, and
that, as such, [he]/[she] is authorized to execute and deliver this Certificate
of Market Value of Near Cash Securities to the Administrative Agent and the
Lenders, in [his]/[her] capacity as a Responsible Officer of the Borrower (and
not in any individual capacity), and that the following reflects the market
value of all Near Cash Securities as of [ ] (the “Calculation Date”.

 

Near Cash Security

Market Value

Bid Price

Name of Broker-
Dealer

 

 

 

 

 

All calculations and supporting materials in connection with the foregoing are
set forth in reasonable detail on Schedule I hereto.

 

IN WITNESS WHEREOF, I have hereunto set my hand this [ ] day of [           ],
20[     ].

 

 

STARWOOD PROPERTY TRUST, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 





I-1

Certificate of Market Value of Near Cash Securities

--------------------------------------------------------------------------------

 



 

Schedule I to Certificate of Market Value of Near Cash Securities

 

See attached.

 



I-2

Certificate of Market Value of Near Cash Securities

--------------------------------------------------------------------------------

 



EXHIBIT J

 

[FORM OF] BORROWING BASE CERTIFICATE

 

Reference is made to that certain Credit Agreement (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”), dated as of December 16, 2016, by and among
Starwood Property Trust, Inc., a Maryland corporation (the “Borrower”), the
Subsidiaries of the Borrower party thereto as guarantors, JPMorgan Chase Bank,
N.A., as Administrative Agent, and the Lenders party thereto. Capitalized terms
used herein but not otherwise defined shall have the respective meanings given
to such terms in the Agreement.

 

The undersigned Responsible Officer of the Borrower hereby certifies that as of
the date hereof: (i) [he]/[she] is the [Chief Financial Officer] of the
Borrower, and that, as such, [he]/[she] is authorized to execute and deliver
this Borrowing Base Certificate to the Administrative Agent and the Lenders in
[his]/[her] capacity as a Responsible Officer of the Borrower (and not in any
individual capacity), (ii) each of the assets included in the calculation of the
Borrowing Base Amount below and on Schedule I hereto constitutes a Borrowing
Base Asset, (iii) the calculations set forth below and on Schedule I attached
hereto reflect the Borrowing Base Amount and Borrowing Base Coverage Ratio as of
the Calculation Date (as defined below), and (iv) Schedule I attached hereto
contains reasonably detailed calculations and supporting materials in connection
with the calculations set forth below (including, without limitation, to the
extent relating to any Borrowing Base Asset (i) a list of each Starwood Fund
Investment Asset and the pro rata share of such Starwood Fund Investment Asset
that is attributable to the Starwood Fund Equity Interests held by the
applicable Qualifying Loan Party as determined in accordance with clause
(xii) of the proviso to the definition of “Borrowing Base Amount” in the Credit
Agreement and (ii) operating results of the mortgage servicing segment which
details the components of Fee-Related Earnings and any other information
necessary to determine Fee-Related Earnings) (it being understood that a
calculation of Servicing Fee EBITDA shall only be required to be included in
each Borrowing Base Certificate that is delivered with respect to a fiscal
quarter end and that such calculation shall be subject to adjustment by the
Borrower upon delivery of the financial statements with respect such fiscal
quarter pursuant to Section 6.01(a) or (b) of the Credit Agreement, as
applicable)).

 

BORROWING BASE AMOUNT AND BORROWING BASE COVERAGE RATIO AS
OF        (THE “CALCULATION DATE”)

 

I. Borrowing Base Amount17

 

A. The product of 70% multiplied by the Adjusted Net Book Value of each First
Priority Commercial Real Estate Debt

    

$

 

 

 

 

--------------------------------------------------------------------------------

17 The calculation below shall reflect any adjustments pursuant to the
requirements contained in the definitions of “Qualifying Criteria” and
“Borrowing Base Amount” in the Credit Agreement, which adjustments shall be
further described in Schedule I attached hereto.





J-1

Borrowing Base Certificate

--------------------------------------------------------------------------------

 



 

 

 

 

Investment that has a current Loan-to-Value Ratio of less than or equal to 55%:

    

 

 

 

 

 

 

B. The product of 65% multiplied by the Adjusted Net Book Value of each other
First Priority Commercial Real Estate Investment:

 

$

 

 

 

 

 

C.  The product of 65% multiplied by the Adjusted Net Book Value of each
Investment Grade RMBS that is wholly-owned by a Qualifying Loan Party:

 

$

 

 

 

 

 

D.  The product of 45% multiplied by the Adjusted Net Book Value of each Junior
Priority Commercial Real Estate Debt Investment:

 

$

 

 

 

 

 

E.  The product of 40% multiplied by the Adjusted Net Book Value of each
Non-Investment Grade RMBS that is wholly- owned by a Qualifying Loan Party:

 

$

 

 

 

 

 

F.  The product of 30% multiplied by the Adjusted Net Book Value of each Other
Asset Investment:

 

$

 

 

 

 

 

G.  With respect to cash in Dollars, the product of 100% multiplied by the
amount of such cash of any Qualifying Loan Party held in a Specified Borrowing
Base Account:

 

$

 

 

 

 

 

H.  With respect to cash in any Foreign Currency, the sum of (x) the product of
100% multiplied by the amount of such cash of any Qualifying Loan Party, not to
exceed, in the aggregate for all such Qualifying Loan Parties, the applicable
Foreign Currency Outstanding Amount with respect to such Foreign Currency, held
in a Specified Borrowing Base Account plus (y) the product of 95% multiplied by
the amount of such cash of Qualifying Loan Parties in excess of the Foreign
Currency Outstanding Amount with respect to such Foreign Currency held in a
Specified Borrowing Base Account:

 

$

 

 

 

 

 

I.  The product of 2.0 multiplied by the Servicing Fee EBITDA:

 

$

 

 

 

 

 

J.  Borrowing Base Amount at any time other than as set forth in I.K below (I.A
+ I.B + I.C + I.D + I.E + I.F + I.G + I.H + I.I):

 

$

 

 

 

 

 

K. Borrowing Base Amount during the period from and after the Initial Maturity
Date:

 

$

 

 

 

 

 

(i) 90% of (I.A + I.B + I.C + I.D + I.E + I.F + I.H(y) + I.I)

 

$

 

 





J-2

Borrowing Base Certificate

--------------------------------------------------------------------------------

 



 

(ii) 100% of (I.G + I.11(x))

    

$

 

 

 

 

 

Sum of I.K(i) and I.K(ii)

 

$

 

 

II. Borrowing Base Coverage Ratio

 

 

 

 

 

A. Borrowing Base Amount (insert value from I.J or I.K above, as applicable)

    

$

 

 

 

 

 

B. The aggregate amount of the Borrowing Base Amount attributable to cash
pursuant to I.G and I.11(x) above:

 

$

 

 

 

 

 

C. Total Outstandings:

 

$

 

 

 

 

 

D. The aggregate amount of the Borrowing Base Amount attributable to cash
pursuant to I.G and I.11(x) above:

 

$

 

 

 

 

 

E. Borrowing Base Coverage Ratio ((II.A — II.B) ÷ (II.C — II.D))

 

$

 

 

The undersigned further certifies in [his]/[her] capacity as a Responsible
Officer of the Borrower (and not in any individual capacity) that, on the date
hereof, each of the assets included in the calculation of the Borrowing Base
Amount (and designated as a Borrowing Base Asset pursuant to this Borrowing Base
Certificate) satisfies all of the requirements contained in the definitions of
“Qualifying Criteria” and “Borrowing Base Amount” in the Credit Agreement.

 

[Signature Page Follows]

 





J-3

Borrowing Base Certificate

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the undersigned has executed this Borrowing Base Certificate
as of             ,             .

 

 

STARWOOD PROPERTY TRUST, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





J-4

Borrowing Base Certificate

--------------------------------------------------------------------------------

 



 

Schedule I to Borrowing Base Certificate

 

See Attached.

 

J-5

Borrowing Base Certificate

--------------------------------------------------------------------------------